Exhibit 10.1
Confidential
Execution Copy



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
LICENSE AND COLLABORATION AGREEMENT
by and among
Takeda Pharmaceutical Company Limited
and
Alnylam Pharmaceuticals, Inc.
Dated as of May 27, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page          
 
                   
ARTICLE I
  DEFINITIONS     1          
 
                   
ARTICLE II
  GOVERNANCE     22          
 
                   
2.1
  Committees     22          
2.2
  Meetings     23          
2.3
  Decision-Making Authority     24          
2.4
  Limitation on JRCC and JDCC Authority     24          
2.5
  Reports to Committees     24          
2.6
  Expenses     25          
 
                   
ARTICLE III
  GRANT OF RIGHTS; INTELLECTUAL PROPERTY MATTERS     25          
 
                   
3.1
  Rights Granted by Alnylam to Takeda     25          
3.2
  Rights Granted by Takeda to Alnylam     28          
3.3
  Section 365(n) of the Bankruptcy Code     31          
3.4
  No Other Rights     32          
3.5
  [**]     32          
3.6
  Certain License Limitations     33          
3.7
  Gatekeepers     35          
3.8
  Additional Fields; Field Option     37          
3.9
  Designated Target Option     39          
3.10
  Special Provisions Relating to Novartis     40          
3.11
  Notice of Changes     41          
 
                   
ARTICLE IV
  DEVELOPMENT OF LICENSED PRODUCTS; OPT-IN AND OPT-OUT RIGHTS     41          
 
                   
4.1
  Diligence     41          
4.2
  Alnylam Profit-Sharing Option     41          
4.3
  Opt-Out     45          
4.4
  Abandoned Product Option     47          
4.5
  Effect of Election of Early Opt-Out Option, Opt-Out Option or                
 
  Abandoned Product Option     48          
 
                   
ARTICLE V
  TECHNOLOGY TRANSFER AND UPDATES     50          
 
                   
5.1
  Technology Transfer     50          
5.2
  Management of Transition Activities     51          
5.3
  Technology to be Transferred     53          
5.4
  Additional Services     53          
 
                   
ARTICLE VI
  RESEARCH AND DELIVERY COLLABORATIONS     54          
 
                   
6.1
  Research Collaboration     54          
6.2
  Delivery Collaboration     55          
6.3
  Intellectual Property Developed Under Research Collaboration and              
 
 
  Delivery Collaboration     56          

 



--------------------------------------------------------------------------------



 



                              Page                            
ARTICLE VII
  FINANCIAL PROVISIONS     56          
 
                   
7.1
  License Grant Consideration     56          
7.2
  Milestone Payments     57          
7.3
  Royalties     60          
7.4
  Field Option Fee     63          
7.5
  Profit-Sharing     63          
7.6
  Alnylam Payments     65          
7.7
  Payments     65          
7.8
  Reporting     66          
7.9
  Audits     66          
7.10
  Currency Exchange     66          
7.11
  Manner of Payment     66          
7.12
  Tax Withholding     67          
7.13
  Late Payments     67          
7.14
  [**]     67          
 
                   
ARTICLE VIII
  INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS     68        
 
 
                   
8.1
  Prosecution and Maintenance of Patent Rights     68          
8.2
  Third Party Infringement     69          
8.3
  Claimed Infringement     70          
8.4
  Paragraph IV Notice     71          
8.5
  Patent Term Extension     71          
8.6
  Listing of Patents     71          
8.7
  Cooperation     72          
8.8
  Trademarks     72          
 
                   
ARTICLE IX
  CONFIDENTIAL INFORMATION     72          
 
                   
9.1
  Confidential Information     72          
9.2
  Disclosures to Employees, Consultants and Advisors     73          
9.3
  Term     73          
9.4
  Publicity     73          
 
                   
ARTICLE X
  REPRESENTATIONS, WARRANTIES AND COVENANTS     74          
 
                   
10.1
  Mutual Representations and Warranties     74          
10.2
  Representations, Warranties and Covenants of Alnylam     74          
10.3
  Representations and Warranties of Takeda     78          
10.4
  No Warranties     78          
 
                   
ARTICLE XI
  TERM AND TERMINATION     78          
 
                   
11.1
  Term     78          
11.2
  Termination for Cause     78          
11.3
  Patent Validity Challenges     79          
11.4
  Termination at Will     80          
11.5
  Effect of Expiration or Termination     80          
 
                   
ARTICLE XII
  MISCELLANEOUS     81          
 
                   
12.1
  Indemnification     81          

-ii-



--------------------------------------------------------------------------------



 



                              Page                            
12.2
  Dispute Resolution     83          
12.3
  Governing Law and Waiver of Jury Trial     83          
12.4
  Assignment     84          
12.5
  Alnylam Change of Control     84          
12.6
  Entire Agreement; Amendments     87          
12.7
  Notices     88          
12.8
  Force Majeure     89          
12.9
  Independent Contractors     89          
12.10
  No Strict Construction     89          
12.11
  Headings     89          
12.12
  No Implied Waivers; Rights Cumulative     89          
12.13
  Severability     89          
12.14
  Execution in Counterparts; Facsimile Signatures     90          
12.15
  No Consequential or Punitive Damages     90          
12.16
  Interpretation     90          
12.17
  Actions of Affiliates     90          
12.18
  No Third Party Beneficiaries     91          
12.19
  Further Assurances     91          

Schedules

         
Schedule A
  Alnylam Patent Rights    
Schedule B
  Description of Alnylam Third Party Obligations    
Schedule C
  Asian Pharmaceutical Companies    
Schedule D
  Profit-Sharing Agreement Term Sheet    
Schedule E
  Listed Alnylam Third Party Agreements    
Schedule F
  Pre-Existing Alliance Agreements    
Schedule G
  Supplemental Therapeutic Areas    
Schedule H
  Prohibited Collaborators    
Schedule I
  Prohibited Sublicensees    
Schedule J
  Summmary of Technology Transfer Plan    
Schedule K
  Summary of Research Collaboration Plan    
Schedule L
  Allocation    
Schedule M
  Joint Press Release    
Schedule N
  Prohibited Partners    

-iii-



--------------------------------------------------------------------------------



 



Confidential
Execution Copy
LICENSE AND COLLABORATION AGREEMENT
          This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is entered
into as of May 27, 2008 (the “Effective Date”), by and among Takeda
Pharmaceutical Company Limited, a Japanese corporation, having a place of
business at 1-1, Doschomachi 4-chome, Chuo-ku, Osaka 540-8645, Japan (“Takeda”),
and Alnylam Pharmaceuticals, Inc., a Delaware corporation, having a place of
business at 300 Third Street, 3rd Floor, Cambridge, Massachusetts 02142, USA
(“Alnylam”).
INTRODUCTION
          1. Takeda is engaged in the business of Developing, Commercializing
and Manufacturing therapeutic products.
          2. Alnylam has developed, acquired and licensed technology useful for
the Development, Manufacture, characterization and use of therapeutic products
that function through the mechanism of RNAi.
          3. Alnylam desires to grant licenses to such technology to Takeda, and
the Parties desire to collaborate on certain Development activities, in each
case upon the terms and conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the respective representations,
warranties, covenants and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Alnylam and Takeda agree as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. For the purpose of this Agreement, the following
terms, whether used in singular or plural form, shall have the respective
meanings set forth below:
          “Abandoned Product” shall mean a Licensed Product with respect to
which Alnylam has exercised its Abandoned Product Option or Takeda has exercised
the Early Opt-Out Option or Opt-Out Option.
          “Abandoned Product Option” shall have the meaning set forth in
Section 4.4.
          “Accounting Period” shall have the meaning set forth in Section 7.7.
          “Acquirer” shall have the meaning set forth in Section 12.4.
          “Acquisition” shall have the meaning set forth in Section 12.4.

 



--------------------------------------------------------------------------------



 



          “Additional Field” shall mean the treatment, palliation or prophylaxis
of all Indications in a Supplemental Therapeutic Area.
          “Affiliate” shall mean any Person who directly or indirectly controls
or is controlled by or is under common control with another Person. For purposes
of this definition, “control” or “controlled” shall mean, with respect to a
Person, (a) any corporation or business entity of which fifty percent (50%) or
more of the securities or other ownership interests representing the equity, the
voting stock or general partnership interest are owned, controlled or held,
directly or indirectly, by such Person; (b) any corporation or business entity
which, directly or indirectly, owns, controls or holds fifty percent (50%) (or
the maximum ownership interest permitted by Law) or more of the securities or
other ownership interests representing the equity, the voting stock or, if
applicable, the general partnership interest, of such Person; or (c) any
corporation or business entity, of which fifty percent (50%) or more of the
securities or other ownership interests representing the equity of such
corporation or business entity is directly or indirectly owned, controlled or
held by the same corporation, business entity or security holders, or holders of
ownership interests, that own, control or hold fifty percent (50%) or more of
the securities or other ownership interests representing the equity or the
voting stock of such Person. For purposes of this Agreement, [**], shall not be
deemed an Affiliate of Alnylam.
          “Agreement” shall have the meaning set forth in the Preamble, and
shall include, for the avoidance of doubt, all Exhibits and Schedules attached
hereto.
          “Alnylam” shall have the meaning set forth in the Preamble.
          “Alnylam Change of Control” shall be deemed to occur upon the closing
of (a) a merger, tender offer, share exchange, reorganization, consolidation or
other similar transaction involving Alnylam in which its shareholders
immediately prior to such transaction would hold fifty percent (50%) or less of
the securities or other ownership or voting interests representing the equity of
the surviving entity immediately after such transaction, (b) a merger, tender
offer, share exchange, reorganization, consolidation or other similar
transaction involving Alnylam in which the individuals who, as of the Effective
Date, constitute the board of directors of Alnylam (the “Incumbent Board”)
ceasing for any reason to constitute fifty percent (50%) or more of the board of
directors of Alnylam; provided, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Alnylam’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the board of directors of
Alnylam or (c) a sale or other transfer to a Third Party of all or substantially
all of Alnylam’s assets or business relating to this Agreement.

-2-



--------------------------------------------------------------------------------



 



          “Alnylam Delivery Intellectual Property” shall mean Alnylam Delivery
Know-How and Alnylam Delivery Patent Rights.
          “Alnylam Delivery Know-How” shall mean Delivery Know-How Controlled by
Alnylam or its Affiliates (a) as of the Effective Date, (b) at any time during
the [**] period following the Effective Date and arising outside the Delivery
Collaboration or (c) arising under the Delivery Collaboration during the
Delivery Collaboration Term. For purposes of clarity, Alnylam Delivery Know-How
shall not include (i) Know-How included in Takeda Delivery Intellectual Property
or (ii) Joint Delivery Collaboration Know-How.
          “Alnylam Delivery Patent Rights” shall mean Delivery Patent Rights
Controlled by Alnylam or its Affiliates (a) as of the Effective Date, (b) at any
time during the [**] period following the Effective Date and arising outside the
Delivery Collaboration or (c) arising under the Delivery Collaboration during
the Delivery Collaboration Term, but excluding such Delivery Patent Rights to
the extent such Delivery Patent Rights fall within Alnylam [**] Specific Patent
Rights. For purposes of clarity, Alnylam Delivery Patent Rights shall not
include (i) Patent Rights included in Takeda Delivery Intellectual Property or
(ii) Joint Delivery Collaboration Patent Rights.
          “Alnylam Indemnified Parties” shall have the meaning set forth in
Section 12.1(b).
          “Alnylam Intellectual Property” shall mean (a) Broad RNAi Intellectual
Property, (b) Alnylam Delivery Intellectual Property, and (c) Alnylam Research
Collaboration Intellectual Property.
          “Alnylam Patent Rights” shall mean the Patent Rights falling within
Alnylam Intellectual Property. As of the Effective Date, the list of the Alnylam
Patent Rights worldwide, including the current status of such Patent Rights
(pending, issued, challenged), is set forth in Schedule A, which Schedule shall
be updated by Alnylam semi-annually during the term of this Agreement on or
before June 30 and December 31 of each year. For the avoidance of doubt,
Alnylam’s omission of any applicable Patent Rights contained in Alnylam
Intellectual Property from Schedule A shall not limit the license granted to
Takeda pursuant to Section 3.1(a).
          “Alnylam Research Collaboration Intellectual Property” shall mean the
Know-How and Patent Rights arising under the Research Collaboration and
Controlled by Alnylam or its Affiliates, but excluding Alnylam [**] Specific
Patent Rights. For purposes of clarity, Alnylam Research Collaboration
Intellectual Property excludes (a) Takeda Collaboration Target Specific
Intellectual Property, (b) Takeda Research Collaboration Intellectual Property
and (c) Joint Research Collaboration Intellectual Property.
          “Alnylam [**] Specific Patent Rights” shall mean such claim or claims
contained in Patent Rights Controlled by Alnylam or its Affiliates that are
specifically directed to particular [**] of RNAi Products against a particular
individual Target (other

-3-



--------------------------------------------------------------------------------



 



than Patent Rights included in Takeda Collaboration Target Specific Intellectual
Property).
          “Alnylam Third Party Obligations” shall mean Alnylam’s or its
Affiliates’ obligations to, and the rights of, Pre-Existing Alliance Parties and
Listed Counterparties with respect to the Alnylam Intellectual Property under
Pre-Existing Alliance Agreements and/or Listed Alnylam Third Party Agreements,
respectively, including without limitation Listed Alnylam Third Party Payment
obligations, as set forth in Schedule B.
          “Annual Net Sales” shall mean, with respect to a Licensed Product
(other than a Shared Product in the United States), the Net Sales of such
Licensed Product during a Fiscal Year.
          “Applicable Accounting Standards” shall mean, in the case of Alnylam,
U.S. GAAP, and in the case of Takeda, Japanese GAAP.
          “Asia” shall mean Japan, China (including Hong Kong and Macao),
Taiwan, South Korea, Thailand, Malaysia, North Korea, Philippines, Vietnam,
Cambodia, Laos, Indonesia, Singapore, Mongolia, and Timor-Leste.
          “Asian Pharmaceutical Company” shall mean any corporation or entity
(a) organized and existing under the Laws of a country in Asia, (b) having its
principal worldwide headquarters in Asia, or (c) any Affiliate of a corporation
or entity referred to in the foregoing clauses (a) or (b). Notwithstanding the
foregoing, a corporation or entity referred to in the foregoing clauses (a),
(b) and (c) shall not constitute an Asian Pharmaceutical Company if such
corporation or entity is an Affiliate of a multinational company, the ultimate
parent of which is neither (i) organized and existing under the Laws of a
country in Asia nor (ii) substantially operating (on a consolidated basis) in a
country in Asia as measured by (1) such corporation or entity generating at
least fifty percent (50%) of its sales from Asia; or (2) such corporation or
entity conducting more than fifty percent (50%) of its discovery and research
activities in Asia. Notwithstanding the foregoing, Asian Pharmaceutical
Companies shall include, but are not limited to, companies listed on Schedule C.
          “Auction Banking Firm” shall have the meaning set forth in
Section 12.5(c)(ii)(A).
          “Auction Option” shall have the meaning set forth in
Section 12.5(c)(ii).
          “Bankruptcy Code” shall have the meaning set forth in Section 3.3.
          “Bid” shall have the meaning set forth in Section 12.5(c)(ii)(B).
          “Bid Notice” shall have the meaning set forth in
Section 12.5(c)(ii)(B).

-4-



--------------------------------------------------------------------------------



 



          “Blocked Target” shall mean any Target that is subject to a
contractual obligation of a Pre-Existing Alliance Agreement that would be
breached by the inclusion of such Target as a Designated Target under this
Agreement.
          “Bona Fide Collaboration” of a Party shall mean a collaboration by
such Party with a Third Party for the Development and/or Commercialization of a
particular RNAi Product, in which such Party satisfies each of the following
requirements: (a) is responsible for [**] percent ([**]%) or more of the
Development and Commercialization costs; (b) is entitled to receive [**] percent
([**]%) or more of the profits/potential value expected from such Development or
Commercialization; and (c) plays a significant role in the decision-making
processes with respect to the Development and Commercialization of such RNAi
Product.
          “Bona Fide Delivery Collaboration” shall have the meaning set forth in
Section 3.1(b)(ii).
          “Bona Fide Delivery Collaboration Intellectual Property” shall have
the meaning set forth in Section 3.1(b)(ii).
          “Broad RNAi Intellectual Property” shall mean Broad RNAi Know-How and
Broad RNAi Patent Rights.
          “Broad RNAi Know-How” shall mean Know-How Controlled by Alnylam or its
Affiliates (a) as of the Effective Date, (b) at any time during the [**] period
following the Effective Date, (c) during the term of this Agreement, if such
Know-How Controlled by Alnylam or its Affiliates is licensed from Sirna
Therapeutics, Inc., or (d) at any time if such Know-How is within the Takeda
Collaboration Target Specific Intellectual Property and not assigned to Takeda
pursuant to Section 6.3(b), in each case that is necessary or useful for the
Development, Commercialization or Manufacture of RNAi Compounds, RNAi Products,
and/or Licensed Products; but excluding (i) any scientific, regulatory,
pre-clinical or clinical information or data relating and useful solely to
specific Indications of particular RNAi Products, (ii) any marketing, financial,
commercial or personnel information and plans or (iii) Delivery Know-How. For
purposes of clarity, Broad RNAi Know-How shall not include Know-How to the
extent specifically and solely related to and useful for microRNAs, microRNA
antagonists, or microRNA mimics. Notwithstanding the foregoing or anything to
the contrary in this Agreement, except as otherwise expressly provided in
Section 6.3, in the Research Collaboration Plan, in the Delivery Collaboration
Plan or in the Technology Transfer Plan, Alnylam shall not have any obligation
to disclose to Takeda particular [**] of RNAi Products.
          “Broad RNAi Patent Rights” shall mean the Patent Rights Controlled by
Alnylam or its Affiliates (a) as of the Effective Date, (b) at any time during
the [**] period following the Effective Date, (c) during the term of this
Agreement, if such Patent Rights Controlled by Alnylam or its Affiliates are
licensed from Sirna Therapeutics, Inc., or (d) at any time if such Patent Rights
are within the Takeda Collaboration Target Specific Intellectual Property and
not assigned to Takeda pursuant to Section 6.3(b), in

-5-



--------------------------------------------------------------------------------



 



each case that Cover RNAi technology, products or processes (including
compositions, methods and uses of RNAi Compounds), including: (i) the general
structure, architecture, or design of RNAi Compounds; (ii) chemical
modifications of such RNAi Compounds (including any modifications to the bases,
sugars or internucleoside linkages, nucleotide mimetics, conjugates and any end
modifications); (iii) all uses or applications of RNAi Compounds referred to in
the foregoing clause (i) or (ii); and (iv) manufacturing techniques for RNAi
Compounds referred to in the foregoing clauses (i) and (ii); but excluding
(A) Alnylam [**] Specific Patent Rights, or (B) Delivery Patent Rights. For
purposes of clarity, Broad RNAi Patent Rights shall not include Patent Rights to
the extent specifically and solely related to and useful for microRNAs, microRNA
antagonists, or microRNA mimics.
          “Business Day” shall mean a day on which banking institutions in both
Boston, Massachusetts and Osaka, Japan are open for business.
          “Calendar Quarter” shall mean each successive period of three
(3) months commencing on January 1, April 1, July 1 and October 1.
          “Cancer” shall mean oncologic disease, including, but not limited to,
hematologic or solid tumor malignancy, excluding complications of chemotherapy
such as neutropenia, anemia, thrombocytopenia and mucositis, and excluding
oncologic diseases of infectious pathogen origin or hosted by pathogen
infection.
          “[**] Agreement” shall have the meaning set forth in
Section 3.6(b)(ii).
          “Cold Spring Harbor” shall mean Cold Spring Harbor Laboratory.
          “Cold Spring Harbor Agreement” shall mean the License Agreement
between Cold Spring Harbor Laboratory and Alnylam dated December 30, 2003.
          “Collaboration Target” shall mean a Research Collaboration Target or a
Delivery Collaboration Target.
          “Combination Product” shall mean a Licensed Product that consists of
an RNAi Compound and any other clinically active therapeutic or prophylactic
ingredient, mechanism or device.
          “Commercialization” or “Commercialize” shall mean activities directed
to marketing, promoting, detailing, distributing, importing, having imported,
exporting, having exported, selling or offering to sell, or seeking to obtain
reimbursement for, an RNAi Product, whether before or after Regulatory Approval
for such product has been obtained.
          “Commercialization Costs” shall have the meaning set forth in
Schedule D.
          “Commercially Reasonable Efforts” shall mean, with respect to a Party,
the efforts and resources that such Party would use as part of an active and
continuing

-6-



--------------------------------------------------------------------------------



 



program of development and/or commercialization of a pharmaceutical or biologic
product owned by it or to which it has rights, of similar market potential and
similar stage of product life, taking into account the competitiveness of the
marketplace, the proprietary position of the product, the regulatory status
involved, the pricing and launching strategy, the relative safety and efficacy
of the product, and the projected profitability of the product.
          “Confidential Information” of a Party shall mean the terms of this
Agreement and all Know-How and other information that is of a confidential and
proprietary nature to such Party and that is disclosed to the other Party under
this Agreement. Confidential Information includes Know-How or other information
(whether or not patentable) regarding a Party’s technology, products, business
information or objectives and reports and audits under Sections 7.8 and 7.9, and
all proprietary biological materials (and data and information associated
therewith) of a Party. Notwithstanding the foregoing, Confidential Information
shall not include Know-How or other information that:
          (a) was known or used by the receiving Party or its Affiliates prior
to its date of disclosure to the receiving Party as demonstrated by
contemporaneous written records; or
          (b) either before or after the date of the disclosure to the receiving
Party is lawfully disclosed to the receiving Party or its Affiliates by sources
other than the disclosing Party rightfully in possession of such Confidential
Information or other information and not bound by confidentiality obligations to
the disclosing Party; or
          (c) either before or after the date of the disclosure to the receiving
Party or its Affiliates is or becomes published or otherwise is or becomes part
of the public domain through no breach hereof on the part of the receiving Party
or its Affiliates; or
          (d) is independently developed by or for the receiving Party or its
Affiliates without reference to or use of the Confidential Information of the
disclosing Party as demonstrated by contemporaneous written records.
          “Control” or “Controlled” shall mean, with respect to any (a) Know-How
or other information or materials or (b) other intellectual property right, the
possession (whether by license, other than a license granted under this
Agreement, or ownership) by a Party of the ability to grant to the other Party
access and/or a license as provided herein without violating the terms of any
agreement with any Third Party existing as of the Effective Date or thereafter
during the term of this Agreement; provided, however, that any Know-How or
Patent Rights licensed or acquired by Alnylam after the Effective Date pursuant
to an agreement with a Third Party shall only be deemed to be Controlled by
Alnylam if, and after, Takeda agrees in writing (subject to Alnylam summarizing
in writing to Takeda the material burdens and obligations under such agreement)
that such subsequent Third Party agreement shall be deemed a Listed Alnylam
Third Party

-7-



--------------------------------------------------------------------------------



 



Agreement and the Third Party counterparty(ies) to such agreement shall be
deemed Listed Counterparties, in which case Schedules A, B and E shall be
amended accordingly.
          “Co-Promotion” or “Co-Promote” shall mean those Commercialization
activities jointly undertaken by Takeda and Alnylam to implement a Joint
Commercialization Plan in accordance with the terms of the Profit-Sharing
Agreement with respect to a Shared Product in the United States.
          “Cover”, “Covered” or “Covering” shall mean, with respect to an RNAi
Product, but for a license granted to a Person under an issued Valid Claim
included in the Patent Rights under which such license is granted, that the
commercial Manufacture or Commercialization of such RNAi Product by such Person
would infringe such Valid Claim or, subject to Section 3.5, with respect to a
pending Valid Claim included in the Patent Rights under which such license is
granted, the commercial Manufacture or Commercialization of such RNAi Product by
such Person would infringe such Valid Claim if such patent application were to
issue as a patent.
          “CPI” shall mean the Consumer Price Index — Urban Wage Earners and
Clerical Workers, U.S. City Average, All Items, 1982-84 = 100, published by the
United States Department of Labor, Bureau of Labor Statistics (or its successor
equivalent index) in the United States.
          “Delivery Collaboration” shall mean the collaboration between the
Parties regarding certain Delivery Technology toward certain Targets and RNAi
Products which the Parties agree to pursue pursuant to the terms of Section 6.2.
          “Delivery Collaboration Plan” shall have the meaning set forth in
Section 6.2(b).
          “Delivery Collaboration Target” shall have the meaning set forth in
Section 6.2(b).
          “Delivery Collaboration Term” shall mean the period commencing upon
the Parties’ agreement to a definitive Delivery Collaboration Plan pursuant to
Section 6.2(b) and ending in accordance with the Delivery Collaboration Plan,
but, in any event, no later than the [**] anniversary of the Effective Date.
          “Delivery Know-How” shall mean Know-How that relates to (a) Delivery
Technologies or (b) manufacturing techniques for the Delivery Technologies.
          “Delivery Patent Rights” shall mean Patent Rights that Cover any
(a) Delivery Technologies or (b) manufacturing techniques for the Delivery
Technologies.
          “Delivery Technology” shall mean the Patent Rights and Know-How that
are necessary or useful for delivering or administering any pharmaceutical
formulation containing an RNAi Compound for treatment, palliation or prophylaxis
of an Indication.

-8-



--------------------------------------------------------------------------------



 



          “Designated Target” shall mean (a) at any time during the Novartis
Exclusivity Term, any Target which is (i) identified by Takeda pursuant to
Section 3.7(a) which is not a Blocked Target, (ii) submitted to Novartis
pursuant to Takeda’s exercise of the Designated Target Option pursuant to
Section 3.9, and (iii) rejected or waived by Novartis, as evidenced by Alnylam’s
written notice to Takeda pursuant to Section 3.9; and (b) at any time following
the end of the Novartis Exclusivity Term, any Target identified by Takeda
pursuant to Section 3.7(a) which is not a Blocked Target. For the avoidance of
doubt, (x) if Takeda selects any Target prior to the end of the Novartis
Exclusivity Term for submission to Novartis, but such Target is not submitted to
Novartis until after the end of the Novartis Exclusivity Term, or (y) if Takeda
selects any Target prior to the end of the Novartis Exclusivity Term for
submission to Novartis and such Target is submitted to Novartis prior to the end
of the Novartis Exclusivity Term, but the time period during which Novartis is
obligated to reply does not end until after the end of the Novartis Exclusivity
Term, then such Target shall not be deemed a “Designated Target” hereunder until
such Target has been actually rejected or deemed waived by Novartis pursuant to
the terms of the Novartis Agreement.
          “Designated Target Option” shall have the meaning set forth in
Section 3.9.
          “Develop” or “Development” shall mean discovery, research, preclinical
development, clinical development, and regulatory activities with respect to an
RNAi Product, including test method development and stability testing, design,
compatibility testing, toxicology, animal efficacy studies, formulation, quality
assurance/quality control development, statistical analysis, clinical studies,
regulatory affairs, product approval and registration, chemical development and
Manufacturing development, packaging development and Manufacturing and
development documentation efforts in support of development activities anywhere
in the world, whether before or after Regulatory Approval for such product has
been obtained.
          “Development Costs” shall have the meaning set forth in Schedule D.
          “Early Opt-Out Option” shall have the meaning set forth in
Section 4.3(a).
          “Effective Date” shall have the meaning set forth in the Preamble.
          “Executive Officer” shall mean, with respect to Takeda, Takeda’s
General Manager of Pharmaceutical Research Division (or an officer or employee
of Takeda then serving in a substantially equivalent capacity), and, with
respect to Alnylam, Alnylam’s President (or an officer or employee of Alnylam
then serving in a substantially equivalent capacity).
          “Failed Product” shall have the meaning set forth in
Section 7.2(a)(iii).
          “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto.

-9-



--------------------------------------------------------------------------------



 



          “Field” shall mean the Primary Fields and, subject to the exercise by
Takeda of a Field Option with respect to any Additional Field(s) pursuant to
Section 3.8, any such Additional Field(s).
          “Field Definition Panel” shall have the meaning set forth in
Section 3.8(a).
          “Field Option” shall have the meaning set forth in Section 3.8(b).
          “Field Option Fee” shall have the meaning set forth in Section 7.4.
          “First Commercial Sale” shall mean the first commercial sale of a
Licensed Product by Takeda, its Affiliates and/or its sublicensees in a country
following Regulatory Approval of such Licensed Product in that country or, if no
such Regulatory Approval or similar marketing approval is required, the date
upon which such Licensed Product is first commercially sold in such country to
end users. Sales for test marketing or clinical trial purposes shall not
constitute a First Commercial Sale.
          “Fiscal Year” shall mean Takeda’s fiscal year, which starts from April
1 of any calendar year and lasts until March 31 of the subsequent calendar year.
          “Follow-On Product” shall have the meaning set forth in
Section 7.2(a)(iii).
          “FTE” shall mean the number of full-time-equivalent person-years (each
consisting of a total of 1,840 hours) of scientific, technical, regulatory,
marketing or managerial work by each Party’s personnel on or directly related to
the applicable activity conducted hereunder.
          “FTE Cost” shall mean the amount obtained by multiplying (a) the
number of FTEs by (b) [**] United States dollars ($[**]), increased or decreased
annually by the percentage increase or decrease in the CPI as of December 31 of
the then most recently ended Fiscal Year over the level of the CPI on
December 31, 2007 (i.e., the first such increase or decrease would occur on
January 1, 2009).
          “Future Technology” shall have the meaning set forth in
Section 5.2(b)(i)
          “Gatekeepers” shall have the meaning set forth in Section 3.7(c).
          “GLP Toxicology Study” shall mean a toxicology study that is conducted
in compliance with the then-current good laboratory practice standards
promulgated or endorsed by the FDA, as defined in U.S. 21 C.F.R. Part 58 (or
such other comparable regulatory standards in jurisdictions outside the U.S. to
the extent applicable to the relevant toxicology study, as they may be updated
from time to time) (“GLP”) and is required to meet the requirements for filing
an IND.
          “IND” shall mean an application submitted to a Regulatory Authority to
initiate human clinical trials, including (a) an Investigational New Drug
application or any successor application or procedure filed with the FDA,
(b) any equivalent of a U.S.

-10-



--------------------------------------------------------------------------------



 



Investigational New Drug application in any country outside the United States,
and (c) all supplements and amendments that may be filed with respect to the
foregoing.
          “Indication” shall mean any human disease or condition, or sign or
symptom of a human disease or condition.
          “Initiation” shall mean the first dosing of a human subject
participating in a clinical study.
          “Isis Agreement” means the Strategic Collaboration and License
Agreement dated March 11, 2004 between Alnylam and Isis Pharmaceuticals, Inc.,
as amended and supplemented.
          “Isis Intellectual Property” shall mean the Patent Rights and Know-How
Controlled by Alnylam pursuant to the Isis Agreement.
          “JDCC” shall have the meaning set forth in Section 2.1(b)(i).
          “Japanese GAAP” shall mean the then current Japanese generally
accepted accounting principles, consistently applied.
          “Joint Commercialization Plan” shall have the meaning set forth in
Schedule D.
          “Joint Delivery Collaboration Intellectual Property” shall mean Joint
Delivery Collaboration Know-How and Joint Delivery Collaboration Patent Rights.
          “Joint Delivery Collaboration Know-How” shall mean Know-How that is
conceived, discovered, developed or otherwise made or created jointly by
employees, agents and consultants of Takeda, on the one hand, and employees,
agents and consultants of Alnylam, on the other hand, in the course of the
Delivery Collaboration. For purposes of clarity, Joint Delivery Collaboration
Know-How shall not include Know-How included in Takeda Collaboration Target
Specific Intellectual Property.
          “Joint Delivery Collaboration Patent Rights” shall mean Patent Rights
with at least one (1) Valid Claim of such Patent Rights having at least one
(1) Takeda employee, agent or consultant as an inventor, and at least one
(1) Alnylam employee, agent or consultant as an inventor, and claiming any
invention that is conceived, discovered, developed or otherwise made or created
in the course of the Delivery Collaboration. For purposes of clarity, Joint
Delivery Collaboration Patent Rights shall not include Patent Rights included in
Takeda Collaboration Target Specific Intellectual Property.
          “Joint Development Plan” shall have the meaning set forth in
Schedule D.
          “Joint Research Collaboration Intellectual Property” shall mean Joint
Research Collaboration Know-How and Joint Research Collaboration Patent Rights.

-11-



--------------------------------------------------------------------------------



 



          “Joint Research Collaboration Know-How” shall mean Know-How that is
conceived, discovered, developed or otherwise made or created jointly by
employees, agents and consultants of Takeda, on the one hand, and employees,
agents and consultants of Alnylam, on the other hand, in the course of the
Research Collaboration. For purposes of clarity, Joint Research Collaboration
Know-How shall not include Know-How included in Takeda Collaboration Target
Specific Intellectual Property.
          “Joint Research Collaboration Patent Rights” shall mean Patent Rights
with at least one (1) Valid Claim of such Patent Rights having at least one
(1) Takeda employee, agent or consultant as an inventor, and at least one
(1) Alnylam employee, agent or consultant as an inventor, and claiming any
invention that is conceived, discovered, developed or otherwise made or created
in the course of the Research Collaboration. For purposes of clarity, Joint
Research Collaboration Patent Rights shall not include Patent Rights included in
Takeda Collaboration Target Specific Intellectual Property.
          “JRCC” shall have the meaning set forth in Section 2.1(a)(i).
          “JTTC” shall have the meaning set forth in Section 5.2(b)(i).
          “Know-How” shall mean any tangible or intangible know-how, expertise,
discoveries, inventions, information, data or materials, including ideas,
concepts, formulas, methods, procedures, designs, technologies, compositions,
plans, applications, technical data, samples, chemical and biological materials
and all derivatives, modifications and improvements thereof.
          “Law” shall mean any law, statute, rule, regulation, ordinance or
other pronouncement having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.
          “Licensed Product” shall mean any RNAi Product (a) Covered by one or
more Valid Claims of Alnylam Patent Rights in a particular country or (b) which
embodies Alnylam Know-How. For avoidance of doubt, Licensed Product includes any
Shared Product.
          “Listed Alnylam Third Party Agreement” shall mean an agreement
pursuant to which Alnylam has in-licensed any intellectual property licensed to
Takeda hereunder, which is set forth on Schedule E, as such Schedule may be
amended from time to time only with Takeda’s prior written consent in accordance
herewith.
          “Listed Alnylam Third Party Payment” shall have the meaning set forth
in Section 7.3(d).
          “Listed Counterparties” shall mean the Third Party counterparties to
Listed Alnylam Third Party Agreements and their respective successors in
interest.
          “Losses” shall have the meaning set forth in Section 12.1(a).

-12-



--------------------------------------------------------------------------------



 



          “Major European Country” shall mean any of France, Germany, Italy,
Spain or the United Kingdom.
          “Major Market” shall mean each of Japan, the United States and the
Major European Countries.
          “Manufacture” or “Manufacturing” shall mean, as applicable, all
activities associated with the production, manufacture, supply, processing,
filling, packaging, labeling, shipping, and storage of an RNAi Product and/or
any components thereof, including process and formulation development, process
validation, stability testing, manufacturing scale-up, preclinical, clinical and
commercial manufacture and analytical development, product characterization,
quality assurance and quality control development, testing and release.
          “Metabolic Disease” shall mean diseases of metabolism, including, but
not limited to, diabetes, obesity and Syndrome X, and excluding metabolic
diseases of infectious pathogen origin or hosted by pathogen infection.
          “Minimum FTE Commitment” means the commitment of [**] per Calendar
Quarter).
          “MIT” shall mean the Massachusetts Institute of Technology.
          “MIT Agreement” shall mean the Amended and Restated Exclusive Patent
License Agreement dated May 9, 2007 between the Massachusetts Institute of
Technology and Alnylam.
          “NDA” shall mean an application submitted to a Regulatory Authority
for marketing approval of a Licensed Product, including (a) a U.S. New Drug
Application, Product License Application or Biologics License Application filed
with the FDA or any successor applications or procedures, (b) any equivalent of
a U.S. New Drug Application, Product License Application or Biologics License
Application or any successor applications or procedures filed in any country
outside the United States and (c) all supplements and amendments that may be
filed with respect to the foregoing.
          “Net Profits/Losses” shall have the meaning set forth in Schedule D.
          “Net Sales” shall mean the gross amount invoiced by Takeda, its
Affiliates and/or its sublicensees on sales or other dispositions (excluding
sales or dispositions for use in clinical trials or other scientific testing, or
other similar cases for which Takeda, its Affiliates and/or its sublicensees
receive no revenue) of the Licensed Product to unrelated Third Parties, less the
following deductions:
          (a) Trade, cash and quantity discounts actually allowed and taken
directly with respect to such sales or other dispositions;
          (b) Tariffs, duties, excises, sales taxes or other taxes imposed upon
and paid directly with respect to the delivery, sale or use of the Licensed
Product and

-13-



--------------------------------------------------------------------------------



 



included and separately stated in the applicable invoice (excluding national,
state or local taxes based on income);
          (c) Amounts repaid or credited by reason of rejections, defects,
recalls or returns or because of reasonable and customary chargebacks, refunds,
rebates (including rebates to managed care organizations or social and welfare
systems) or retroactive price reductions (including any discounts granted later
than at the time of invoicing), government mandated rebates and similar types of
rebates (e.g., Pharmaceutical Price Regulation Scheme and Medicaid, and with
respect to any Net Sales in Japan, any sales-based contribution for “Drug
Induced Suffering” and any sales-based contribution for “Contribution for
Measure for Drug Safety,” in the amount determined by and payable to the
Pharmaceuticals and Medical Devices Agency (so-called “KIKO”) each as
consistently applied by Takeda to its products), or cash sales incentives, or
deductions for items of a nature or substance similar to that of the foregoing
deductions in this clause (c) that may become customary;
          (d) Amounts previously included in Net Sales of such Licensed Products
that are written-off by Takeda as uncollectible in accordance with Takeda’s
standard practices for writing off uncollectible amounts consistently applied;
provided that if any such written-off amounts are subsequently collected, such
collected amounts shall be included in Net Sales in the period in which they are
subsequently collected; and
          (e) Postage charges, shipping materials, freight, insurance and other
transportation charges incurred in shipping such Licensed Product to Third
Parties, included and separately stated in the applicable invoice.
Such amounts shall be determined from the books and records of Takeda, its
Affiliates and/or its sublicensees, maintained in accordance with Applicable
Accounting Standards, consistently applied.
In the case of pharmacy incentive programs, hospital performance incentive
program chargebacks, disease management programs, similar programs or discounts
on “bundles” of products, all discounts and the like shall be allocated among
products in proportion to the respective list prices of such products or such
other reasonable allocation method as the Parties shall agree.
In the case where a Licensed Product (other than a Shared Product) is a
Combination Product, royalties with respect to a Combination Product in a
country shall be equal to the rates set forth in Section 7.3(a), multiplied by a
fraction whose numerator is the average published sales price in such country
for an equivalent dosage of RNAi Compound (sold separately as a stand alone
product) contained in a given Combination Product, and whose denominator is the
sum of the average published sale prices in such country for all components
(sold separately as a stand alone product) that are equivalent to all components
contained in the Combination Product. If the numerator or denominator cannot be
determined in the manner set forth above, the Parties shall negotiate in good
faith and agree to an appropriate adjustment to Net Sales to reflect the
relative significance of the RNAi Compound and the other components contained in
the

-14-



--------------------------------------------------------------------------------



 



Combination Product, which agreement shall not be unreasonably withheld,
conditioned or delayed. If the Parties are unable to reach agreement regarding
such issue within [**] after commencing good faith negotiations, the issue shall
be referred to the Executive Officers in accordance with Section 12.2.
Notwithstanding the foregoing, with respect to Shared Products that are
Combination Products, Net Sales shall not be reduced as set forth in the
immediately preceding paragraph and the costs of acquiring any other clinically
active therapeutic or prophylactic ingredient, mechanism or device shall be
included in the calculation of the cost of goods for purposes of calculating Net
Profits/Losses for such Shared Product.
          “Novartis” shall mean Novartis Institutes for BioMedical Research,
Inc.
          “Novartis Agreement” shall mean the Research Collaboration and License
Agreement, effective as of October 12, 2005, by and between Alnylam and
Novartis, as amended by the Addendum Re: Influenza Program effective as of
December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006, and as
the same may be amended from time to time after the Effective Date in accordance
with Section 3.10(c).
          “Novartis Exclusivity Term” shall mean the “Exclusivity Term” as
defined in the Novartis Agreement.
          “Novartis Selection Term” shall mean the “Selection Term” as defined
in the Novartis Agreement, which, in any event, shall not be extended beyond
October 10, 2010.
          “[**]” shall have the meaning set forth in Section 3.10(b).
          “[**]” shall have the meaning set forth in Section 3.10(b)(ii).
          “Option Exercise Payment” shall have the meaning set forth in
Section 7.5(a).
          “Option Exercise Period” shall have the meaning set forth in
Section 4.2(c).
          “Opt-Out Option” shall have the meaning set forth in Section 4.3(b).
          “Paragraph IV Notice” shall have the meaning set forth in Section 8.4.
          “Partially Blocked Target” shall have the meaning set forth in
Section 3.7(a).
          “Party” shall mean Alnylam or Takeda; “Parties” shall mean Alnylam and
Takeda.

-15-



--------------------------------------------------------------------------------



 



          “Past Development Milestone” shall have the meaning set forth in
Section 7.5(b).
          “Patent Rights” shall mean patents, patent applications and/or
provisional patent applications, utility models and utility model applications,
design patents or registered industrial designs and design applications or
applications for registration of industrial designs, and all substitutions,
divisionals, continuations, continuation-in-part applications, continued
prosecution applications, requests for continued examinations, reissues,
reexaminations and extensions thereof, in any country of the world. For clarity,
any Patent Rights shall include any future Patent Rights that claim priority to
or common priority with such Patent Rights.
          “Patent Term Extension” shall have the meaning set forth in
Section 8.5.
          “Person” shall mean any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
          “Phase I Study” shall mean a study of a Licensed Product in human
volunteers or patients the purpose of which is preliminary determination of
safety and tolerability of a dosing regime and for which there are no primary
endpoints (as recognized by the FDA or other Regulatory Authorities) in the
protocol relating to efficacy.
          “Phase II Study” shall mean a study of a Licensed Product to evaluate
preliminary efficacy and establish safety, appropriate dosage and
pharmacological activity in the target patient population.
          “Phase III Study” shall mean a human clinical trial that is
prospectively designed to demonstrate statistically whether a product is safe
and effective for use in humans in a manner sufficient to obtain Regulatory
Approval to market such product in patients having the disease or condition
being studied as described in U.S. 21 C.F.R. § 312.21(c), or a similar clinical
study in a country other than the United States.
          “Pre-Existing Alliance Agreements” shall mean the agreements set forth
on Schedule F.
          “Pre-Existing Alliance Parties” shall mean the Third Party
counterparties to Pre-Existing Alliance Agreements and their respective
successors in interest.
          “Primary Fields” shall mean the treatment, palliation or prophylaxis
of all Indications in the Primary Therapeutic Areas.
          “Primary Therapeutic Areas” shall mean Cancer and Metabolic Disease.
          “Product Liability Claim” shall mean, with respect to an RNAi Product,
any Third Party claim, suit, action, proceeding, liability or obligation
involving any actual

-16-



--------------------------------------------------------------------------------



 



or alleged death or bodily injury arising out of or resulting from the use of
such RNAi Product.
          “Profit-Sharing Agreement” shall have the meaning set forth in
Section 4.2(a).
          “Profit-Sharing Option” shall have the meaning set forth in
Section 4.2(a).
          “Profit-Share Term” shall mean, as to any Shared Product, the period
commencing with the effective date of the Profit-Sharing Agreement until such
time as Takeda exercises the Early Opt-Out Option or either Party exercises the
Opt-Out Option.
          “Region” shall mean each of (a) North America (the United States and
Canada, collectively), (b) the countries of the European Union collectively as
of the relevant time hereunder or (c) all countries of the world other than
North America (the United States and Canada, collectively) and the countries of
the European Union.
          “Regulatory Approval” shall mean the approval of the applicable
Regulatory Authority necessary for the marketing and sale of a Licensed Product
for a particular Indication in a country, including separate pricing and/or
reimbursement approvals that may be required.
          “Regulatory Authority” shall mean the federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the testing, manufacture, use,
storage, import, promotion, marketing or sale of a Licensed Product in a country
or territory.
          “Required Third Party Payments” shall mean milestone payments, royalty
payments and other payments, or portions thereof (in the case of any such
milestone payment or other non-royalty payment, appropriately allocated to a
Licensed Product, if the whole payment includes an amount that should be
attributed to Patent Rights that Cover technology or products other than such
Licensed Product) to a Third Party made by Takeda under Third Party agreements
(other than Listed Alnylam Third Party Agreements or Pre-Existing Alliance
Agreements) to license Patent Rights Covering such Third Party’s technology if,
in the absence of such license, the licensed use by Takeda of the Alnylam Patent
Rights in respect of a Licensed Product for which royalties are payable
hereunder would infringe such Patent Rights; provided, however, that Required
Third Party Payments with respect to a Licensed Product shall not include any
milestone payments, royalties or other payments to the extent payable to obtain
access to a specific Target or Targets so that such Target or Targets can be the
subject of Development efforts, but shall include such milestone payments (or
portions thereof), royalties and other payments (or portions thereof) to the
extent necessary to obtain access to Third Party Delivery Technologies for
delivery of such Licensed Product, or manufacturing techniques for such Delivery
Technologies.
          “Research Collaboration” shall mean the collaboration between the
Parties regarding the Development of potential RNAi Compounds directed to at
least one (1)

-17-



--------------------------------------------------------------------------------



 



mutually agreed Research Collaboration Target, which the Parties shall conduct
pursuant to the terms of Section 6.1(a).
          “Research Collaboration Plan” shall have the meaning set forth in
Section 6.1(a).
          “Research Collaboration Target” shall have the meaning set forth in
Section 6.1(a).
          “Research Collaboration Term” shall mean the period commencing on the
date during the first [**] after the Effective Date on which Takeda proposes the
Collaboration Target(s) pursuant to Section 6.1(a) and ending [**] thereof;
provided, that, Alnylam may in its reasonable discretion extend the term of the
Research Collaboration [**]; provided, further, that, in the event of any such
extension at Alnylam’s discretion, Takeda shall not be obligated to reimburse
Alnylam for any FTE Cost in connection with such extended term.
          “RNAi Compound” shall mean any compound that functions to reduce RNA
through the mechanism of RNAi and consists of or encodes double-stranded RNA,
and which double-stranded RNA is optionally chemically modified (including any
modifications to bases, sugars or internucleoside linkages, conjugates,
nucleotide mimetics, and any end modifications) to contain modified nucleotide
bases or non-RNA nucleotides and optionally may be administered in association
or conjugation with a delivery vehicle or vector. For purposes of clarity, RNAi
Compounds shall not include microRNAs, microRNA antagonists, or microRNA mimics.
          “RNAi Product” shall mean any pharmaceutical product that contains or
is comprised of one or more RNAi Compounds as an active ingredient.
          “ROFN Banking Firm” shall have the meaning set forth in
Section 12.5(d)(i).
          “ROFN Call Notice” shall have the meaning set forth in
Section 12.5(d).
          “ROFN Call Option” shall have the meaning set forth in
Section 12.5(d).
          “ROFN Call Price” shall have the meaning set forth in Section 12.5(d).
          “ROW” means all countries in the world other than the United States.
          “Royalty Term” shall mean, with respect to a given Licensed Product
(other than Shared Products) sold commercially in a particular country, the
period of time commencing on the First Commercial Sale of such Licensed Product
(provided that the Royalty Term shall not commence unless or until either
(a) the commercial Manufacture or Commercialization of such Licensed Product is
Covered by a Valid Claim of an Alnylam Patent Right in such country or (b) the
actual commercial Manufacture of such Licensed Product is Covered by a Valid
Claim of an Alnylam Patent Right in the country or countries in which such
Licensed Product was actually commercially Manufactured),

-18-



--------------------------------------------------------------------------------



 



and concluding on the later of (i) the last to expire Alnylam Patent Right in
the country of sale containing a Valid Claim Covering the commercial Manufacture
or Commercialization of such Licensed Product in such country, (ii) the last to
expire Alnylam Patent Right in the country of actual commercial Manufacture
containing a Valid Claim Covering the commercial Manufacture in such country of
such Licensed Product, or (iii) [**] from the date of First Commercial Sale of
such Licensed Product in such country.
          “[**]” shall have the meaning set forth in Section 3.1(d).
          “SEC” shall have the meaning set forth in Section 9.1.
          “Severed Clause” shall have the meaning set forth in Section 12.13.
          “Shared Product” shall have the meaning set forth in Section 4.2(d).
          “SPC” shall have the meaning set forth in Section 4.2(f).
          “Submitted Target” shall have the meaning set forth in Section 3.9.
          “Supplemental Therapeutic Area” shall mean each of the disease area
fields set forth on Schedule G.
          “Takeda” shall have the meaning set forth in the Preamble.
          “Takeda Collaboration Target Specific Intellectual Property” shall
mean any Know-How or Patent Rights that are specifically and solely directed to
a Collaboration Target, as opposed to being of general applicability to a range
of Targets, and developed solely by a Party or jointly by the Parties either
(i) in the course of conducting the Research Collaboration or the Delivery
Collaboration; or (ii) during the Research Collaboration Term or Delivery
Collaboration Term, and outside the conduct of the Research Collaboration and
the Delivery Collaboration; provided that, Alnylam’s obligation to assign such
Know-How and Patent Rights described in the foregoing clause (ii) to Takeda
pursuant to Section 6.3(b) shall only apply to such Know-How and Patent Rights
that Alnylam solely owns and Controls.
          “Takeda Delivery Intellectual Property” shall mean Takeda New Delivery
Intellectual Property and Takeda Licensed Pre-Existing Delivery Patent Rights.
          “Takeda Delivery Reserved Target List” shall mean a list of Targets
provided by Takeda to the Gatekeepers for purposes of Section 3.2(a)(i) of up to
[**] Targets per Field (i.e., up to [**] Targets in the aggregate for the
Primary Fields), which list is maintained by the Gatekeepers and updated by
Takeda from time to time in accordance with Section 3.7(b).
          “Takeda Indemnified Parties” shall have the meaning set forth in
Section 12.1(a).

-19-



--------------------------------------------------------------------------------



 



          “Takeda Intellectual Property” means Takeda Know-How and Takeda Patent
Rights, collectively.
          “Takeda Know-How” means (a) Takeda New Delivery Know-How, (b) Takeda
Licensed Pre-Existing Delivery Know-How and (c) Know-How falling within the
Takeda Research Collaboration Intellectual Property.
          “Takeda Licensed Pre-Existing Delivery Patent Rights” shall mean any
Takeda Patent Rights included in the Takeda Pre-Existing Delivery Intellectual
Property, without a license under which Alnylam’s practice of any Alnylam
Delivery Intellectual Property that is generated by Alnylam during the [**]
after the Effective Date would infringe such Takeda Patent Rights; but excluding
such Patent Rights to the extent such Patent Rights fall within Takeda [**]
Specific Patent Rights.
          “Takeda New Delivery Intellectual Property” shall mean Takeda New
Delivery Know-How and Takeda New Delivery Patent Rights.
          “Takeda New Delivery Know-How” shall mean Delivery Know-How that
Takeda or those Affiliates of Takeda that have received a sublicense pursuant to
Section 3.1(b)(iv) or that have generated new Patent Rights or Know-How from
practicing Alnylam Intellectual Property without a sublicense from Takeda
thereto, (a) first come to Control at any time during the [**] period following
the Effective Date and that arises outside of the Delivery Collaboration or
(b) first come to Control during the Delivery Collaboration Term and that arises
under the Delivery Collaboration. For purposes of clarity, Takeda New Delivery
Know-How shall not include Know-How that is based on, directly or indirectly, or
constitutes Takeda Pre-Existing Delivery Intellectual Property or any Know-How
that constitutes improvements to Takeda Pre-Existing Delivery Intellectual
Property (i.e., to the extent that practicing such Know-How without a license
would infringe any Takeda Pre-Existing Delivery Intellectual Property).
          “Takeda New Delivery Patent Rights” shall mean Delivery Patent Rights
that Takeda or those Affiliates of Takeda that have received a sublicense
pursuant to Section 3.1(b)(iv) or that have generated new Patent Rights or
Know-How from practicing Alnylam Intellectual Property without a sublicense from
Takeda thereto, (a) first come to Control at any time during the [**] period
following the Effective Date and that arises outside of the Delivery
Collaboration or (b) first come to Control during the Delivery Collaboration
Term and that arises under the Delivery Collaboration, but excluding such Patent
Rights to the extent such Patent Rights fall within Takeda [**] Specific Patent
Rights. For purposes of clarity, Takeda New Delivery Patent Rights shall not
include Patent Rights that are based on, directly or indirectly, or constitute
Takeda Pre-Existing Delivery Intellectual Property or any Patent Right that
constitutes improvements to Takeda Pre-Existing Delivery Intellectual Property
(i.e., to the extent that practicing such Patent Rights without a license would
infringe any Takeda Pre-Existing Delivery Intellectual Property).

-20-



--------------------------------------------------------------------------------



 



          “Takeda Patent Rights” shall mean all (a) Takeda New Delivery Patent
Rights, (b) Takeda Licensed Pre-Existing Delivery Patent Rights and (c) Patent
Rights falling within the Takeda Research Collaboration Intellectual Property.
          “Takeda Pre-Existing Delivery Intellectual Property” shall mean
Delivery Know-How and Delivery Patent Rights Controlled by Takeda as of the
Effective Date.
          “Takeda Research Collaboration Intellectual Property” shall mean the
Know-How and Patent Rights arising under the Research Collaboration and
Controlled by Takeda or its Affiliates, including Takeda Collaboration Target
Specific Intellectual Property and any portion of Takeda [**] Specific Patent
Rights that arise under the Research Collaboration. For purposes of clarity,
Takeda Research Collaboration Intellectual Property excludes Alnylam Research
Collaboration Intellectual Property and Joint Research Collaboration
Intellectual Property.
          “Takeda Reserved Target” shall mean a Target Takeda has submitted
under Section 3.7(a) and that is not a Blocked Target pursuant to the process
set forth in Section 3.7(a). Takeda shall have the right to terminate a Target’s
designation as a Takeda Reserved Target upon written notification to the
Gatekeepers.
          “Takeda [**] Specific Patent Rights” shall mean claims contained in
Patent Rights Controlled by Takeda that are specifically directed to particular
[**] of RNAi Products against a particular individual Target (including such
Patent Rights assigned by Alnylam to Takeda pursuant to Section 6.3(b)).
          “Takeda Third Party Obligations” shall mean Takeda’s obligations to,
and the rights of, Third Parties with respect to Takeda Intellectual Property,
including, without limitation, payment obligations to such Third Parties.
          “Target” shall mean (a) a polypeptide that is a site or potential site
of therapeutic intervention by a therapeutic agent, or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide
(including any splice variant thereof), cellular entity or nucleic acid
described in the foregoing clause (a); or (c) a defined non-peptide entity,
including a microorganism, virus, bacterium or single-cell parasite; provided
that the entire genome of a virus shall be regarded as a single Target.
          “Technology Milestone I” shall mean the technology transfer milestone
relating to Alnylam Intellectual Property Controlled by Alnylam as of the
Effective Date that is identified as “Technology Transfer Milestone I” and
further defined in Schedule J.
          “Technology Milestone II” shall mean the technology transfer milestone
relating to Alnylam Intellectual Property Controlled by Alnylam as of the
Effective Date that is identified as “Technology Transfer Milestone II” and
further defined in Schedule J.
          “Technology Milestone III” shall mean the technology transfer
milestone relating to Alnylam Intellectual Property Controlled by Alnylam as of
the Effective Date

-21-



--------------------------------------------------------------------------------



 



that is identified as “Technology Transfer Milestone III” and further defined in
Schedule J.
          “Technology Transfer Period” shall have the meaning set forth in
Section 5.1.
          “Technology Transfer Plan” shall have the meaning set forth in
Section 5.1.
          “Tekmira” shall mean Tekmira Pharmaceuticals Corporation (formerly
INEX Pharmaceuticals Corporation).
          “Tekmira License Agreement” shall mean the License and Collaboration
Agreement between Tekmira and Alnylam Pharmaceuticals, Inc., dated January 8,
2007.
          “Tekmira Selection Term” shall mean the “Selection Term” as defined in
the Tekmira License Agreement, which in any event shall not extend beyond
January 8, 2014.
          “Territory” shall mean all countries of the world.
          “Third Party” shall mean any Person other than Alnylam or Takeda and
their respective Affiliates.
          “Third Party Infringement Claim” shall have the meaning set forth in
Section 8.3(a).
          “UBC” shall mean the University of British Columbia.
          “United States” or “U.S.” shall mean the United States of America and
its territories and possessions.
          “U.S. GAAP” shall mean the then current United States generally
accepted accounting principles, consistently applied.
          “Valid Claim” shall mean a claim (a) of any issued, unexpired patent
that has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise or (b) subject to
Section 3.5, of any patent application that has not been cancelled, withdrawn or
abandoned, nor been pending for more than [**] from the filing date of the
earliest patent application from which such patent application claims priority.

-22-



--------------------------------------------------------------------------------



 



ARTICLE II
GOVERNANCE
          2.1 Committees.
          (a) Joint Research Collaboration Committee.
               (i) Within [**] after the Effective Date the Parties shall
establish a Joint Research Collaboration Committee (the “JRCC”) that shall
oversee the research activities of the Parties under the Research Collaboration.
The JRCC shall be comprised of three (3) representatives designated by Alnylam
and three (3) representatives designated by Takeda. Takeda shall appoint a
Chairperson from among its representatives. Each Party’s JRCC representatives
shall be of the seniority and experience appropriate for service on the JRCC in
light of the functions, responsibilities and authority of the JRCC. Each Party
may replace any or all of its representatives on the JRCC with individual(s) of
appropriate experience and seniority at any time upon written notice to the
other Party.
               (ii) The JRCC will perform the following functions: (A) managing
and overseeing the performance of the Research Collaboration, (B) reviewing and
amending, if necessary, the Research Collaboration Plan, (C) managing the
performance of the Research Collaboration Plan prepared by the Parties pursuant
to Sections 6.1(a) and (b), including overseeing the allocation and assignment
of tasks with respect to the Research Collaboration, and (D) assuming such other
responsibilities as may be assigned to the JRCC pursuant to this Agreement or as
may be mutually agreed upon in writing by the Parties from time to time.
          (b) Joint Delivery Collaboration Committee.
               (i) Within [**] after Takeda exercises its option to pursue the
Delivery Collaboration with Alnylam pursuant to Section 6.2, the Parties shall
establish a Joint Delivery Collaboration Committee (the “JDCC”) that shall
oversee the research activities of the Parties under the Delivery Collaboration.
The JDCC shall be comprised of three (3) representatives designated by Alnylam
and three (3) representatives designated by Takeda. Takeda shall appoint a
Chairperson from among its representatives. Each Party’s JDCC representatives
shall be of the seniority and experience appropriate for service on the JDCC in
light of the functions, responsibilities and authority of the JDCC. Each Party
may replace any or all of its representatives on the JDCC with individual(s) of
appropriate experience and seniority at any time upon written notice to the
other Party.
               (ii) The JDCC will perform the following functions: (A) managing
and overseeing the performance of the Delivery Collaboration, (B) reviewing and
amending, if necessary, the Delivery Collaboration Plan prepared by the Parties
pursuant to Sections 6.2(b) and (c), (C) managing the performance of the
Delivery Collaboration Plan, including overseeing the allocation and assignment
of tasks with respect to the

-23-



--------------------------------------------------------------------------------



 



Delivery Collaboration, and (D) assuming such other responsibilities as may be
assigned to the JDCC pursuant to this Agreement or as may be mutually agreed
upon in writing by the Parties from time to time.
          2.2 Meetings. The JRCC and JDCC shall each meet at least once per
Calendar Quarter, and more frequently as Alnylam and Takeda deem appropriate or
as reasonably requested by either Party, on such dates, and at such places and
times, as the Parties shall agree; provided that the Parties shall endeavor to
have the first meeting of the JRCC and JDCC within [**] after the establishment
of the respective committee. Meetings of the JRCC and JDCC in person shall
alternate between the offices of Alnylam and Takeda, or such other place as the
Parties may agree, with the first such meeting for the JRCC and JDCC being at
Takeda’s offices. The members of the JRCC or JDCC also may convene or be polled
or consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate. A JRCC or JDCC member of the Party hosting the meeting shall serve
as secretary of that meeting and shall be responsible for preparing the minutes
of the meeting. Such minutes shall be in English and provide a description in
reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations approved by the JRCC or JDCC, as
applicable. The Parties agree that they shall endeavor to ensure that draft
minutes of each meeting shall be distributed within [**] of the meeting, and
final minutes shall be approved by both Parties within [**] of the meeting.
Final minutes of each meeting shall be distributed to the members of the JRCC or
JDCC by the chairperson of the JRCC or JDCC, as the case may be.
          2.3 Decision-Making Authority.
          (a) Subject to the remainder of this Section 2.3, all decisions of the
JRCC or JDCC, as the case may be, shall be made by majority vote, with each
Party’s JRCC representatives or JDCC representatives, as applicable,
collectively having one vote. The Parties shall use reasonable good faith
efforts to reach consensus on all issues within the responsibility of the JRCC
and JDCC. Upon [**] prior written notice, either Party may convene a special
meeting of the JRCC or JDCC, as the case may be, for the purpose of resolving
any failure to reach agreement on a matter within the scope of the authority and
responsibility of the JRCC or JDCC, as the case may be.
          (b) If the JRCC or JDCC is unable to reach agreement on any matter so
referred to it for resolution by one or more of the Parties within [**] after
the matter is so referred to it, such dispute shall be referred to the Executive
Officers (or their designees) in accordance with Section 12.2, provided that if
such dispute is not resolved by the Executive Officers, then Takeda shall have
the right to decide the matter; provided further that Takeda shall not have any
authority to assign obligations to Alnylam beyond those set forth in the
Research Collaboration Plan or the Delivery Collaboration Plan without Alnylam’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
          2.4 Limitation on JRCC and JDCC Authority. Neither the JRCC nor the
JDCC shall have the power to (a) amend or modify the Parties’ respective rights

-24-



--------------------------------------------------------------------------------



 



and obligations under this Agreement or (b) resolve any dispute between the
Parties regarding such rights and obligations.
          2.5 Reports to Committees. Each Party shall provide the JRCC and JDCC
on a Calendar Quarter basis with reports regarding the activities performed by
such Party under the Research Collaboration and Delivery Collaboration, as
applicable. Each such report shall summarize in reasonable detail the activities
undertaken by such Party during the prior Calendar Quarter, as well as the
results of such activities. Such reports will be accurate and, where
appropriate, will contain raw data from studies carried out by or on behalf of
such Party.
          2.6 Expenses. Each Party shall be responsible for all costs and
expenses for its members and other representatives to attend meetings of, and
otherwise participate on, a committee, including all travel and related costs
and expenses.
ARTICLE III
GRANT OF RIGHTS;
INTELLECTUAL PROPERTY MATTERS
          3.1 Rights Granted by Alnylam to Takeda.
          (a) License Grant. Subject to the terms and conditions of this
Agreement and Alnylam Third Party Obligations, Alnylam hereby grants to Takeda a
non-exclusive, worldwide, royalty-bearing (“royalty bearing” here meaning only
with respect to Licensed Products, other than Shared Products, during the
Royalty Term) right and license under the Alnylam Intellectual Property, to
Develop, Manufacture, Commercialize, use, offer for sale, sell, export and
import RNAi Products in the Field.
          (b) Sublicense Rights.
               (i) Subject to Alnylam Third Party Obligations, Takeda shall have
the right to grant sublicenses within the scope of the licenses under Alnylam
Intellectual Property granted to Takeda in Section 3.1(a), on an RNAi
Product-by-RNAi Product basis, to Third Parties in the Field (as applicable)
solely for purposes of (x) Developing and/or Commercializing an RNAi Product
Developed by Takeda, which has achieved at the time of such sublicense grant, at
a minimum, completion of a [**] (which, for clarity, needs to be completed with
respect to the lead candidate only for such RNAi Product and not for any backup
candidates for such RNAi Product), (y) a Bona Fide Collaboration, or
(z) engaging contract research organizations, contract manufacturers, contract
sales forces and academic institutions in connection with Development and/or
Commercialization of an RNAi Product; provided, however, that, with respect to
the foregoing clause (z), Takeda shall only sublicense such Third Party the
right to use the Alnylam Intellectual Property in connection with the
performance of such services.

-25-



--------------------------------------------------------------------------------



 



               (ii) Notwithstanding Section 3.1(b)(i), as to a Bona Fide
Delivery Collaboration (as defined below), the following shall apply. Subject to
Alnylam Third Party Obligations, Takeda shall have the right to grant
sublicenses within the scope of the licenses under Alnylam Intellectual Property
granted to Takeda in Section 3.1(a) to a Third Party collaborator (other than
any Third Party listed on Schedule H) solely for purposes of discovering
Delivery Technology for RNAi Products (a “Bona Fide Delivery Collaboration”);
provided that Takeda shall either maintain Control (it being understood and
agreed that a non-exclusive license shall be satisfactory as long as Takeda has
the right to sublicense such license to Alnylam with the same scope (i.e.
non-commercial vs. commercial, territory, etc.) as the terms of the license
granted by such Third Party collaborator to Takeda), or a similar license is
available to Alnylam from such Third Party collaborator on terms that, in the
aggregate are materially the same as the terms of such license to Takeda, of, in
either case, all Delivery Know-How and Delivery Patent Rights generated in the
course of such Delivery Technology collaborations that use Alnylam Intellectual
Property (excluding improvements on pre-existing Delivery Know-How and Delivery
Patent Rights of such collaborator that do not incorporate and are not
improvements on Alnylam Intellectual Property) (collectively, the “Bona Fide
Delivery Collaboration Intellectual Property”). For the avoidance of doubt, such
sublicense shall not include any rights under Alnylam Intellectual Property to
offer for sale, sell or otherwise Commercialize any Delivery Technology or RNAi
Products. In order to facilitate Takeda entering into the foregoing Delivery
Technology collaboration with Third Party collaborators, at Takeda’s request,
Alnylam agrees to negotiate in good faith with such Third Party collaborators
regarding the terms and conditions on which Alnylam would be willing to grant a
non-exclusive, royalty-bearing license to Develop, Manufacture, Commercialize,
use, offer for sale, sell, export and import RNAi Products under Alnylam
Intellectual Property to the extent such license is necessary to practice such
Bona Fide Delivery Collaboration Intellectual Property without infringing
Alnylam Intellectual Property.
               (iii) All sublicenses granted pursuant to Section 3.1(b)(i) and
(ii) shall be subject to the following conditions:
               (A) Such sublicense shall be consistent with the requirements of
this Agreement;
               (B) Takeda’s sublicensees shall have no right to grant further
sublicenses without Alnylam’s written consent, which consent shall not be
unreasonably withheld;
               (C) Takeda shall be primarily liable for any failure by its
sublicensees to comply with, and Takeda guarantees to Alnylam the compliance by
each of its sublicensees with, all relevant restrictions, limitations and
obligations in this Agreement; and
               (D) To the extent required under any applicable Listed Alnylam
Third Party Agreement, if such sublicense is granted pursuant to a written
sublicense agreement, Takeda shall provide a copy of such sublicense

-26-



--------------------------------------------------------------------------------



 



agreement to Alnylam (with redactions to the fullest extent permitted under the
applicable Listed Alnylam Third Party Agreement(s)).
               (iv) Notwithstanding the foregoing, subject to Alnylam Third
Party Obligations, Takeda shall have the right to grant sublicenses to any of
its Affiliates within the scope of the licenses under Alnylam Intellectual
Property granted to Takeda in Section 3.1(a), with the same right to further
grant sublicenses granted to Takeda pursuant to Sections 3.1(b)(i), (ii) and
(iii), to Develop, Manufacture, Commercialize use, offer for sale, sell, export
and import RNAi Products in the Field; provided that the provisions of
Sections 3.1(b)(iii)(A), (C) and (D) shall apply to any such sublicense granted
by Takeda to any of its Affiliates.
          (c) Exclusivity in Asia. During the five (5) year period following the
Effective Date, Alnylam shall not grant any Asian Pharmaceutical Company a
license under Alnylam Intellectual Property in any therapeutic area, provided,
however, that (i) Alnylam may grant such a license(s) to contract research
organizations, contract manufacturers, contract sales forces or academic
institutions engaged by Alnylam in connection with Development and/or
Commercialization of an Alnylam RNAi Product, (ii) this limitation shall in no
way affect licenses granted to Third Parties prior to the Effective Date under a
Pre-Existing Alliance Agreement, and (iii) Alnylam may grant such a license(s)
subject to Takeda’s first negotiation right under Section 3.1(d).
          (d) Preferred Asian Territory Partner. If at any time or times during
the first five (5) years after the Effective Date, Alnylam, or any of its
Affiliates, desires to enter into a transaction with a Third Party to Develop
and/or Commercialize, in a territory consisting primarily of Asia (or any
portion thereof), an RNAi Product of Alnylam that has completed a [**], Alnylam
shall promptly notify Takeda of its intent to enter into such a transaction,
identifying the RNAi Product and Target therefor that will be the subject of
such transaction and a summary of any other relevant terms applicable to such
transaction. Within [**] after receipt of such notification, Takeda shall notify
Alnylam in writing either that (i) Takeda is interested in negotiating an
agreement with respect to such transaction or (ii) Takeda has no interest and
therefore waives such right of first negotiation with respect to such RNAi
Product. If Takeda notifies Alnylam within [**] that Takeda desires to negotiate
an agreement with respect to such transaction, the Parties shall negotiate in
good faith for up to [**] from the date of such notification, or such longer
period as agreed between the Parties, regarding the terms pursuant to which the
Parties would enter into such transaction. Failure by Takeda to give notice of
its interest or lack of interest in negotiating for such agreement within [**]
after receipt of written notice from Alnylam as described in the first sentence
of this Section 3.1(d) shall be deemed to constitute a waiver by Takeda of its
right of first negotiation with respect to such transaction. In addition,
failure of the Parties to agree within such [**] negotiation period (or such
longer period as agreed between the Parties) shall result in the termination of
such right of first negotiation with respect to such RNAi Product. If Takeda
waives its right of first negotiation or such right of first negotiation
terminates with respect to any such transaction and such RNAi Product is not
against a Target for which Takeda has, prior to or concurrent with such waiver
or termination, provided Alnylam written notice that Takeda is Developing an
RNAi Product that has achieved, at a minimum, completion

-27-



--------------------------------------------------------------------------------



 



of a [**] in the Field, then Alnylam shall be free to enter into a transaction
for such RNAi Product with a Third Party; provided, however, that, no individual
Asian Pharmaceutical Company shall be granted a license to RNAi Products
directed against more than [**], and Alnylam shall not grant such permitted
licenses to more than [**] Asian Pharmaceutical Companies; further provided that
if such right of first negotiation with respect to such RNAi Product terminates
after Takeda notifies Alnylam that Takeda desires to negotiate an agreement with
respect to such transaction, then for a period of [**] following the termination
of such right of first negotiation, Alnylam shall not negotiate or enter into a
transaction for such RNAi Product with a Third Party on terms that, in the
aggregate, are materially more favorable to the Third Party than those last
offered by Alnylam to Takeda, taking into consideration the stage of Development
for such RNAi Product at the time of negotiation with Alnylam. For clarity, the
waiver or termination of the foregoing right of first negotiation with respect
to one RNAi Product shall not affect Takeda’s right of first negotiation with
respect to other RNAi Products during the five (5) year period after the
Effective Date. Notwithstanding the foregoing, Takeda hereby acknowledges and
agrees that Takeda has waived its right of first negotiation pursuant to this
Section 3.1(d) with respect to Alnylam’s Development of RNAi Product(s) related
to [**] and that Alnylam may, at any point during the term of this Agreement,
enter into transaction(s) with any Third Party(ies) with respect to such [**]
related RNAi Product(s) without providing notice to or engaging in negotiations
with Takeda pursuant to this Section 3.1(d).
          (e) Most Favored Licensee. Subject to Alnylam’s obligations to Third
Parties, during the [**] period following the Effective Date, in the event that
Alnylam enters into an agreement with a Third Party (other than pursuant to
Listed Third Party Agreements or Pre-Existing Alliance Agreements) granting such
Third Party any rights substantially similar in scope and substance as any of
the rights granted to Takeda under this Agreement, including a non-exclusive
license under the Alnylam Intellectual Property to Develop, Manufacture or
Commercialize RNAi Products under [**] that are, with respect to such rights,
more favorable in the aggregate to such Third Party than the [**], then the [**]
shall be reduced or adjusted to such more favorable Third Party [**] on a
prospective basis from the effective date of Alnylam’s agreement with such Third
Party with respect to such rights.
          3.2 Rights Granted by Takeda to Alnylam.
          (a) License Grants.
               (i) Delivery Intellectual Property.
               (A) Subject to the terms and conditions of this Agreement and
Takeda Third Party Obligations, Takeda hereby grants to Alnylam and its
Affiliates a non-exclusive, worldwide right and license, under Takeda New
Delivery Intellectual Property, to Develop, Manufacture, Commercialize, make,
have made, use, offer for sale, sell and import RNAi Products.

-28-



--------------------------------------------------------------------------------



 



               (B) Subject to the terms and conditions of this Agreement and
Takeda Third Party Obligations, Takeda hereby grants to Alnylam and its
Affiliates a non-exclusive, worldwide right and license, under Takeda Licensed
Pre-Existing Delivery Patent Rights, solely for the purpose of practicing any
Delivery Patent Rights that Alnylam first comes to Control during the [**]
period following the Effective Date only to Develop, Manufacture, Commercialize,
make, have made, use, offer for sale, sell and import RNAi Products Developed by
Alnylam solely to the extent that practicing such Delivery Patent Rights of
Alnylam without a license to such Takeda Licensed Pre-Existing Delivery Patent
Rights would infringe such Takeda Licensed Pre-Existing Delivery Patent Rights;
and
               (C) Notwithstanding the foregoing, the license grants under
Sections 3.2(a)(i)(A) and 3.2(a)(i)(B) shall not apply to a given RNAi Product
unless Alnylam personnel have devoted at least [**] of an FTE of effort to such
Target, and Alnylam, in accordance with Section 3.7(b), confirms in writing
through the Gatekeepers that the Target to which such RNAi Product is directed
is not on the Takeda Delivery Reserved Target List. For purposes of clarity,
Takeda’s addition of a Target to the Takeda Delivery Target List after the date
Alnylam has cleared such Target through the Gatekeepers in accordance with
Section 3.7(b) shall not terminate or in any way restrict the license granted to
Alnylam under this Section 3.2(a)(i).
               (ii) License Grant with Respect to Abandoned Product. Effective
as of Alnylam’s election of the Abandoned Product Option or Takeda’s election of
the Early-Opt-Out Option or Opt-Out Option with respect to an Abandoned Product,
subject to the terms and conditions of this Agreement and Takeda Third Party
Obligations, Takeda hereby grants Alnylam and its Affiliates an exclusive,
worldwide, royalty bearing right and license, under the Know-How and Patent
Rights Controlled by Takeda or its Affiliates and incorporated by Takeda or its
Affiliates into such Abandoned Product, or included in the Development plan
approved by Takeda or its Affiliates, as of the effective date of Alnylam’s
election of the Abandoned Product Option or Takeda’s election of the
Early-Opt-Out Option or Opt-Out Option to the extent that is necessary for
Alnylam to Develop, Manufacture, Commercialize, make, have made, use, offer for
sale, sell and import such Abandoned Product; provided, however, that Takeda
shall not be obligated to transfer any Know-How which falls within Takeda
Pre-Existing Delivery Intellectual Property.
          (b) Sublicense Rights.
               (i) Subject to Takeda Third Party Obligations, Alnylam shall have
the right to grant sublicenses within the scope of the licenses granted to
Alnylam in Sections 3.2(a)(i)(A) and 3.2(a)(ii), on an RNAi Product-by-RNAi
Product basis or Abandoned Product-by-Abandoned Product basis (x) to Third
Parties (other than any Person listed on Schedule I-1) solely for purposes of
Developing and/or Commercializing an RNAi Product that has been Developed by
Alnylam or Abandoned Product, as applicable, that has achieved at the time of
such sublicense grant, at a minimum,

-29-



--------------------------------------------------------------------------------



 



completion of a [**] (which, for clarity, need only be completed with respect to
the lead candidate for such RNAi Product or Abandoned Product and not for any
backup candidates for such RNAi Product or Abandoned Product), (y) to Third
Parties (other than any Person listed on Schedule I-2) solely for purposes of a
Bona Fide Collaboration or (z) to Third Parties solely for purposes of engaging
contract research organizations, contract manufacturers, contract sales forces
and academic institutions in connection with the performance of services related
to the Development and/or Commercialization of an RNAi Product; provided that,
with respect to the foregoing clause (z), Alnylam shall only sublicense such
Third Party the right to use the Takeda New Delivery Intellectual Property or
Takeda Intellectual Property, as applicable, in connection with the performance
of such services.
               (ii) Subject to Takeda Third Party Obligations, Alnylam shall
have the right to grant sublicenses within the scope of the licenses granted to
Alnylam in Section 3.2(a)(i)(B), on an RNAi Product-by-RNAi Product basis (x) to
Third Parties (other than any Person listed on Schedule I-1) solely for purposes
of Developing and/or Commercializing an RNAi Product that has been Developed by
Alnylam and that has achieved at the time of such sublicense grant, at a
minimum, completion of a [**] (which, for clarity, need only be completed with
respect to the lead candidate for such RNAi Product and not for any backup
candidates for such RNAi Product) or (y) to Third Parties solely for purposes of
engaging contract research organizations, contract manufacturers, contract sales
forces and academic institutions in connection with Development and/or
Commercialization of an RNAi Product; provided that, with respect to the
foregoing clause (y), Alnylam shall only sublicense such Third Party the right
to use the Takeda Licensed Pre-Existing Delivery Patent Rights in connection
with the performance of such services.
               (iii) All sublicenses granted pursuant to Sections 3.2(b)(i) and
3.2(b)(ii) shall be subject to the following conditions:
               (A) Such sublicense shall be consistent with the requirements of
this Agreement;
               (B) Alnylam’s sublicensees shall have no right to grant further
sublicenses without Takeda’s written consent, which consent shall not be
unreasonably withheld;
               (C) Alnylam shall be primarily liable for any failure by its
sublicensees to comply with, and Alnylam guarantees to Takeda the compliance by
each of its sublicensees with, all relevant restrictions, limitations and
obligations in this Agreement; and
               (D) To the extent required under any applicable Takeda Third
Party Obligations, if such sublicense is granted pursuant to a written
sublicense agreement, Alnylam shall provide a copy of such sublicense agreement
to Takeda (with redactions to the fullest extent permitted under the applicable
Takeda Third Party Obligation(s)).

-30-



--------------------------------------------------------------------------------



 



          (c) Alnylam’s Right of First Negotiation in the United States. From
the Effective Date until the [**] of the Effective Date, if Takeda seeks to
license to a Third Party the right to Develop and/or Commercialize a Licensed
Product in (i) the United States or (ii) the United States and other countries,
provided that such license does not also include any country in Asia or Europe,
Takeda shall provide Alnylam written notice of its intent to enter into such a
transaction, identifying the Licensed Product that will be the subject of such
transaction. Within [**] after receipt of such notice, Alnylam shall notify
Takeda in writing either that (x) Alnylam is interested in negotiating an
agreement with respect to such Licensed Product or (y) Alnylam has no interest
and therefore waives such right of first negotiation. If Alnylam notifies Takeda
within [**] that Alnylam desires to negotiate an agreement with respect to such
Licensed Product, the Parties shall negotiate in good faith for up to [**] from
the date of such notification, or such longer period as agreed between the
Parties, regarding the terms pursuant to which the Parties would enter into such
transaction. Failure by Alnylam to give notice of its interest or lack of
interest in negotiating for such agreement within [**] after receipt of written
notice from Takeda as described in the first sentence of this Section 3.2(c)
shall be deemed to constitute a waiver by Alnylam of its right of first
negotiation with respect to such Licensed Product. In addition, failure of the
Parties to agree within such [**] negotiation period (or such longer period as
agreed between the Parties) shall result in the termination of such right of
first negotiation. If Alnylam waives its right of first negotiation or such
right of first negotiation terminates with respect to such Licensed Product,
then Takeda shall be free to enter into a transaction for such Licensed Product
with a Third Party; provided that if such right of first negotiation terminates
after Alnylam notifies Takeda that Alnylam desires to negotiate an agreement
with respect to such transaction, then for a period of [**] following the
termination of such right of first negotiation Takeda shall not enter into a
transaction for such Licensed Product with a Third Party on terms that, in the
aggregate, are materially more favorable to the Third Party than those last
offered by Takeda to Alnylam, taking into consideration the stage of Development
for such Licensed Product at the time of negotiation with Alnylam. For clarity,
the waiver or termination of the foregoing right of first negotiation with
respect to one Licensed Product shall not affect Alnylam’s right of first
negotiation with respect to other Licensed Products during the [**] period after
the Effective Date.
          3.3 Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement are and will
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. Each Party agrees
that the other Party, as licensee of such rights under this Agreement, will
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code or any other provisions of applicable Law outside the United
States that provide similar protection for “intellectual property.” The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the U.S. Bankruptcy Code or analogous provisions of
applicable Law outside the United States, the other Party will be entitled to a
complete duplicate of (or complete access to,

-31-



--------------------------------------------------------------------------------



 



as appropriate) such intellectual property and all embodiments of such
intellectual property, which, if not already in such Party’s possession, will be
promptly delivered to it upon such Party’s written request thereof. Any
agreements supplemental hereto will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code.
          3.4 No Other Rights. Only the licenses granted to Takeda under
Section 3.1 and Schedule D and to Alnylam under Section 3.2 and Schedule D
hereof shall be of legal force and effect and are limited to the scope expressly
granted. Accordingly, except for the rights expressly granted under Section 3.1,
Section 3.2 and Schedule D hereof, no license, right, title or interest of any
nature whatsoever is granted hereunder by implication, estoppel, reliance or
otherwise, by either Party to the other Party, and any of Alnylam’s rights to
Alnylam Intellectual Property not specifically granted to Takeda under
Section 3.1 and Schedule D on the one hand or any of Takeda’s rights to Takeda
Delivery Intellectual Property not specifically granted to Alnylam under
Section 3.2 and Schedule D on the other hand, shall be retained by the licensor
Party. For purposes of clarity, subject to the provisions of Sections 3.1(c) and
3.1(d) with respect to Alnylam and Section 3.2(c) with respect to Takeda,
nothing contained in this Agreement shall prevent or restrict (a) Alnylam from
granting to any Third Party any non-exclusive licenses under any Alnylam
Intellectual Property, or (b) Takeda from granting to any Third Party any
non-exclusive licenses under any Takeda Delivery Intellectual Property, in each
case either within or outside the Field.
          3.5 [**]. If at any time with respect to a Licensed Product
(a) royalties would not be required hereunder but for [**] and (b) Takeda
believes in good faith that [**], then Takeda may notify Alnylam in writing to
request an [**] pursuant to the procedures as set forth in this Section 3.5 of
its good faith belief that such [**] hereunder. Within thirty (30) days after
Alnylam’s receipt of Takeda’s notice, the Parties shall meet to discuss Takeda’s
questions. If the Parties are unable to reach agreement regarding such issue
within thirty (30) days after such meeting, the Parties shall engage three
(3) independent Third Party [**] attorneys to [**], with each Party appointing
one of such Third Party [**] attorneys and the two (2) [**] attorneys so
appointed selecting the third such Third Party [**] attorney. All three Third
Party [**] attorneys shall be jointly engaged by the Parties, with the Parties
sharing equally in the fees of such attorneys. The standard on which any such
determination shall be based is whether all such [**] require payment of
royalties hereunder for such Licensed Product in such country. Prior to such
determination, each Party shall have an opportunity to present to such Third
Party [**] attorneys a written summary of its position with respect to the issue
(including factual and documentary evidence with respect to the issue). The
Third Party attorneys will establish appropriate rules for such proceeding. The
issue shall be determined by majority vote of the three (3) Third Party [**]
attorneys; provided that the Third Party [**] attorneys shall not issue a
written decision regarding such vote. The determination of the three (3) Third
Party [**] attorneys shall be binding on the Parties. All proceedings and
determinations pursuant to this Section 3.5 and information disclosed in
connection therewith, whether or not written, shall remain the Confidential
Information of both Parties and shall not be used by either Party for any
purpose other than the

-32-



--------------------------------------------------------------------------------



 



proceedings set forth in this Section 3.5; provided that Alnylam shall have the
right to use any such information in the [**]. If the majority of such attorneys
determines that each such [**] require payment of royalties hereunder for such
Licensed Product in such country, [**] and, subject to the provisions of this
Section 3.5 below, no royalties shall be owed on the sales of such Licensed
Product in such country by Takeda or its Affiliates or sublicensees. If
royalties would not be required hereunder in accordance with the foregoing
provisions of this Section 3.5, but [**] in such country and, within thirty
(30) days after Alnylam notifies Takeda of such [**], Takeda shall pay Alnylam
all past royalties that were not paid by Takeda on account of the determination
pursuant to this Section 3.5. If a [**] require payment of royalties hereunder
for a Licensed Product in a country, then [**] Takeda shall not thereafter have
the right to seek additional determinations pursuant to this Section 3.5 with
respect to such counterpart [**]. Alnylam hereby acknowledges and agrees that
the foregoing questioning process shall not constitute a [**] and shall not give
rise to [**].
          3.6 Certain License Limitations.
          (a) Pre-Existing Alliance Agreements.
               (i) The grants by Alnylam under Alnylam Intellectual Property set
forth in Section 3.1(a) are subject to, and are limited to the extent of, the
rights that Alnylam has previously granted and is required to grant under
Alnylam Intellectual Property to Pre-Existing Alliance Parties under the terms
of the Pre-Existing Alliance Agreements to the extent disclosed in the copies of
such agreements provided to Takeda prior to the Effective Date. As and to the
extent that such rights previously granted to Pre-Existing Alliance Parties
under Alnylam Intellectual Property (whether such rights are previously or
subsequently exercised) lapse, terminate or otherwise revert to Alnylam, they
shall be automatically included in the non-exclusive rights under Alnylam
Intellectual Property granted to Takeda under Section 3.1(a).
               (ii) Takeda acknowledges that, other than with respect to
Designated Targets, [**] until the expiration of the [**], and [**] until the
expiration of the [**], may under their respective Pre-Existing Alliance
Agreement from time to time request rights under Broad RNAi Intellectual
Property with respect to a particular Target that Alnylam is required, pursuant
to the terms of the applicable Pre-Existing Alliance Agreement, to grant such
rights to such Pre-Existing Alliance Party with respect to such Target.
Notwithstanding the foregoing, in no event shall Takeda’s non-exclusive rights
granted with respect to any Designated Target hereunder be restricted in any way
or at any time by any Pre-Existing Alliance Agreement.
          (b) Contractual Obligations Under Listed Alnylam Third Party
Agreements.
               (i) For the avoidance of doubt, the grants by Alnylam under
Alnylam Intellectual Property set forth in Section 3.1(a) include, subject to
this Section 3.6(b)(i), the sublicense of Alnylam Intellectual Property that is
not owned by Alnylam. Takeda’s rights and licenses under such Alnylam
Intellectual Property are limited to the

-33-



--------------------------------------------------------------------------------



 



rights granted by Listed Counterparties to Alnylam under the Listed Alnylam
Third Party Agreements, and Takeda shall comply, and cause its Affiliates and
sublicensees to comply, with those restrictions and other terms applicable to
sublicensees under such agreements. True and correct redacted copies of such
Listed Alnylam Third Party Agreements have been made available to Takeda.
               (ii) Notwithstanding anything to the contrary herein, the
licenses to Alnylam Patent Rights hereunder initially shall not include licenses
to Patent Rights licensed by Alnylam or its Affiliates under the Non-Exclusive
License Agreement between [**] (the “[**] Agreement”). Takeda shall have the
option, exercisable upon written notice to Alnylam hereunder, to license any of
such Patent Rights on a Licensed Product-by-Licensed Product basis. Upon such
election, which shall indicate the Patent Rights to be licensed, (x) the license
granted to Takeda under Alnylam’s rights to Patent Rights pursuant to
Section 3.1(a) shall include such Patent Rights with respect to the designated
Licensed Product(s), (y) Schedule A shall be amended to include such Patent
Rights, and (z) the [**] Agreement shall be deemed a Listed Alnylam Third Party
Agreement, [**] shall be deemed a Listed Counterparty and Schedule E shall be
amended accordingly.

-34-



--------------------------------------------------------------------------------



 



          3.7 Gatekeepers.
          (a) Takeda Target Clearance.
               (i) From time to time during the term of this Agreement and,
except as set forth in clauses (ii), (iii) and (iv) of this Section 3.7(a), with
respect to no more than [**] Targets in any [**] and no more than [**] total
Targets in any Fiscal Year, which Takeda reasonably believes are likely to be
implicated in an Indication in the Field, Takeda may inquire [**] (except as
provided below) of the Gatekeepers in writing (specifying the Target common
name, GenBank accession number and nucleotide sequence thereof, but in no event
shall Takeda be required to disclose the Indications or particular RNAi
Compound) whether such Target is (A) a Blocked Target, (B) a Target for which
the [**] Intellectual Property is not available but which is not otherwise a
Blocked Target (a “Partially Blocked Target”), or (C) a Takeda Reserved Target;
provided, however, that, prior to reporting to Takeda that a Target is a
Partially Blocked Target, Alnylam shall (x) inquire of Takeda as to whether
Takeda would like Alnylam to use its best efforts to encourage [**] to undertake
any actions available to [**] which would have the effect of causing such
Partially Blocked Target to become a Takeda Reserved Target, which would require
Alnylam to disclose the identity of such Partially Blocked Target, but not the
identity of Takeda and (y) if so requested by Takeda, Alnylam shall use its best
efforts to encourage [**] to undertake any actions available to [**] which would
have the effect of causing such Partially Blocked Target to become a Takeda
Reserved Target. The Gatekeepers shall, within the time periods specified below,
notify Takeda in writing which of the three categories described in clauses (A),
(B) and (C) of the previous sentence such Target falls in to; provided, however,
that in no event will the Gatekeepers directly or indirectly notify or
communicate to any other Alnylam employee or consultant or any Alnylam Affiliate
or Third Party the contents or the existence of Takeda’s inquiry hereunder
without Takeda’s prior written consent, which may be withheld at Takeda’s sole
discretion. With respect to each [**] request, the Gatekeepers shall provide the
foregoing notification to Takeda as soon as possible, but no later than [**]
days after receipt of such request. For purposes of clarity, a Partially Blocked
Target shall be considered a Takeda Reserved Target for all purposes under this
Agreement except that Takeda shall have no right hereunder to use [**]
Intellectual Property with respect to such Partially Blocked Target.
               (ii) Notwithstanding the foregoing, from the Effective Date until
achievement of [**], the limitation on the number of Takeda’s inquiries as set
forth in Section 3.7(a)(i) shall not apply until such time as at least [**]
Targets submitted by Takeda are determined not to be Blocked Targets.
               (iii) Notwithstanding the foregoing, the limitation on the number
of Takeda’s inquiries as set forth in Section 3.7(a)(i) shall not be exhausted
until [**] included in such inquiry is determined not to be a Blocked Target.
               (iv) If the Gatekeepers become aware of the removal of any Target
previously identified to Takeda as a Blocked Target from the Blocked Target
List,

-35-



--------------------------------------------------------------------------------



 



Alnylam shall notify Takeda the identity of such Target that was removed from
the Blocked Target List.
               (v) Notwithstanding the foregoing, the Parties acknowledge that,
to the extent permitted as of the Effective Date (A) under the [**] Agreement,
[**] may during the [**] request exclusive rights from Alnylam with respect to a
particular Target other than a Designated Target and (B) under the [**] License
Agreement, [**] may during the [**] request exclusive rights from Alnylam with
respect to a particular Target other than a Takeda Reserved Target.
          (b) Alnylam Target Clearance.
               (i) From time to time during the term of this Agreement, with
respect to no more than [**] in any [**] and no more than [**] total Targets in
any Fiscal Year, Alnylam may inquire of the Gatekeepers in writing (specifying
the Target common name, GenBank accession number and nucleotide sequence
thereof) whether or not a Target is on the Takeda Delivery Reserved Target List.
The Gatekeepers shall notify Alnylam in writing whether or not such Target is on
the Takeda Delivery Reserved Target List; provided, however, that in no event
will the Gatekeepers directly or indirectly notify or communicate to Takeda or
any Third Party the contents or the existence of Alnylam’s inquiry hereunder
without Alnylam’s prior written consent, which may be withheld at Alnylam’s sole
discretion. Notwithstanding the limitation on the number of Targets as set forth
in this Section 3.7(b)(i), Alnylam’s inquiry right shall not be exhausted until
at least [**] per [**], or [**] Targets per Fiscal Year, are determined not to
be on the Takeda Delivery Reserved Target List.
               (ii) If the Gatekeepers become aware of the removal of any Target
previously identified to Alnylam as on the Takeda Delivery Reserved Target List
from the applicable list, the Gatekeepers shall notify Alnylam of such removal
(but not the identity of the Target that was removed) and Alnylam shall have the
right to inquire of the Gatekeepers pursuant to, and in compliance with,
Section 3.7(b)(i), whether or not a Target previously identified to Alnylam as
on the Takeda Delivery Reserved Target List remains on the applicable list;
provided, however, that the inquiries made under this Section 3.7(b)(ii) shall
not be counted towards the [**] per [**] and [**] Target per year limits set
forth in Section 3.7(b)(i).
          (c) Gatekeepers. The inquiries and responses made in connection with
Sections 3.7(a) and 3.7(b) shall be made in writing, including via e-mail. Such
inquiries shall be directed to the attention of [**] designated employees of
Alnylam (the “Gatekeepers”) who will be bound by confidentiality obligations to
both Parties. Each Party agrees to provide the Gatekeepers with full and
complete copies of all records and information (including un-redacted copies of
the relevant Third Party agreements) that are necessary for the Gatekeepers to
render their determination.

-36-



--------------------------------------------------------------------------------



 



          3.8 Additional Fields; Field Option.
          (a) Additional Fields. Takeda shall initially conduct Development,
Commercialization and Manufacturing activities directed to Targets only with
respect to Indications in the Field. Based on the results of [**] with respect
to any Licensed Product directed to a specific Target in the Field, Takeda may
engage in Development, Commercialization and/or Manufacturing activities
directed to such Target for any additional or replacement Indication (each, an
“Additional Indication”) in any Additional Field not previously the subject of
Takeda’s exercise of a Field Option, without having to pay a Field Option Fee;
provided, however, that (i) Takeda shall notify Alnylam of its extension of
Development, Commercialization and/or Manufacturing activities directed to such
Target for such Additional Indication in such Additional Field, and (ii) Takeda
shall pay Alnylam the following amounts (which shall be in addition to any event
payments which may be owed under Section 7.2) upon achievement of the following
events by Takeda, its Affiliates or sublicensees with respect to each such
Additional Indication in such Additional Field:
With respect to the first Licensed Product for each such Additional Indication
in such Additional Field:

              Payment for Development Event:   Licensed Products:
Initiation of Phase III for each Additional Indication
  $ [**]  
Acceptance of NDA filing in a Major Market for each Additional Indication
  $ [**]  
First Commercial Sale in a Major Market for each Additional Indication
  $ [**]  

With respect to the second and each subsequent Licensed Product for such
Additional Indication in such Additional Field:

              Payment for Development Event:   Licensed Products:
Initiation of Phase III for each Additional Indication
  $ [**]  
Acceptance of NDA filing in a Major Market for each Additional Indication
  $ [**]  
First Commercial Sale in a Major Market for each Additional Indication
  $ [**]  

-37-



--------------------------------------------------------------------------------



 



          The amounts paid under this Section 3.8(a) for Additional Indications
within a given Additional Field shall be fully creditable against Field Option
Fees which may be paid by Takeda pursuant to Section 7.4 for such Additional
Field. In the event that the total event payments made under this Section 3.8(a)
reach Fifty Million United States dollars ($50,000,000) for a given Additional
Field, such Additional Field shall automatically be included in the Field
hereunder. Amounts paid under this Section 3.8(a) with respect to Shared
Products will be reduced by [**] percent ([**]%); provided that, for purposes of
the credit against Field Option Fees described above in this paragraph to which
Takeda is entitled with respect to any such reduced payment for a Shared
Product, the credit amount shall be the [**] amount of the applicable event
payment (i.e., [**] percent ([**]%) of the amount that would have been payable
if a Licensed Product other than a Shared Product had achieved the applicable
event) notwithstanding that Takeda only paid [**] percent ([**]%) of such
amount.
          For the avoidance of doubt, in no event shall Takeda conduct
Development, Commercialization or Manufacturing activities directed to any
Target in any Additional Field other than as permitted in this Section 3.8. In
the event that the Parties are unable to agree on whether Takeda’s activities
fall within or outside the Primary Fields or any Additional Field in a manner
prohibited by this Agreement, the Parties shall comply with Section 12.2, except
that if the dispute is not resolved thereby, then either Party may submit such
dispute to a panel (the “Field Definition Panel”) consisting of three
(3) independent experts in clinical development, with each Party having the
right to select a single expert and the two (2) selected experts selecting the
third expert by mutual agreement. Such third expert shall serve as the
chairperson of the Field Definition Panel. The selection of the experts for the
Field Definition Panel shall occur within [**] following the Parties’ decision
to submit such dispute to such a panel, and the Parties shall consult with such
Field Definition Panel for a period not to exceed [**] from the selection of
such experts. The Field Definition Panel shall render a decision with respect to
such dispute, based on a majority vote, with each expert having one (1) vote,
within [**] following the end of such consultation period, which decision shall
be binding on the Parties. In the event that the Field Definition Panel
determines that Takeda’s Development, Commercialization or Manufacturing
activities are being conducted in any Additional Field in a manner which is
prohibited hereunder, Takeda shall, within [**] after such determination by the
Field Definition Panel, cease such proscribed activity or exercise the Field
Option with respect to such Additional Field, if the Field Option is then
exercisable as to such Additional Field and such activity would not be
prohibited upon such exercise.
          (b) Field Option. During the term of this Agreement, Alnylam or its
Affiliates may not grant any Third Party any exclusive license or right under
Alnylam Intellectual Property to any Field or Additional Field. From time to
time during the term of this Agreement, Takeda shall have the right, upon
written notice to Alnylam, to request the extension of the license granted under
Section 3.1(a) to include one or more

-38-



--------------------------------------------------------------------------------



 



Additional Field(s) (“Field Option”) in which Takeda has a good faith intention
to seek to Develop, Commercialize and Manufacture RNAi Compounds or RNAi
Products, which right shall be subject to any agreement which Alnylam may have
entered into with a Third Party with respect to such Additional Field(s). Upon
Takeda’s payment of the Field Option Fee for each such Additional Field pursuant
to Section 7.4, the Field shall include such Additional Field(s).
          (c) Inquiries Regarding Targets in Additional Field. Notwithstanding
the foregoing, prior to Takeda requesting to extend the Field as provided in
Section 3.8(b) above, Takeda may inquire, with respect to any Additional Field
in which Takeda has a bona fide interest in exercising a Field Option, from time
to time, from the Gatekeepers whether selected Targets are available in such
Additional Field for license under the Alnylam Intellectual Property until at
least [**] Targets have been identified as available in such Additional Field,
which inquires shall not be subject to those limitations set forth in
Section 3.7(a)(i).
          3.9 Designated Target Option. No more frequently than [**] during the
Novartis Exclusivity Term, Takeda shall have the right, upon written notice to
Alnylam, to select up to [**] Targets in the Field, which have been confirmed by
the Gatekeeper pursuant to Section 3.7(a)(i) not to be Blocked Targets, for
submission by the Gatekeepers to Novartis pursuant to the terms of the Novartis
Agreement (a “Submitted Target”); provided that such [**] Target limit shall not
apply until such time as such process has identified at least [**] Targets as
Designated Targets. The Gatekeepers shall provide notice to Novartis of the
Submitted Target(s) as promptly as practicable, but no later than [**] after its
receipt of Takeda’s request, and Takeda shall cooperate with the Gatekeepers in
providing any information reasonably requested by Novartis (but not the identity
of Takeda or any of Takeda’s RNAi Compounds and Indications thereof) in order
for Novartis to determine whether or not to pursue Development and/or
Commercialization activities directed to a Submitted Target. During the period
of time between Alnylam providing notice to Novartis of such Submitted Targets
until Alnylam receives a response from Novartis, Alnylam shall not, other than
to Novartis, (a) grant any exclusive rights to any Third Party in or to such
Submitted Target or (b) disclose any information regarding such Submitted Target
to any Third Party, including, without limitation, any Pre-Existing Alliance
Party. If Novartis notifies the Gatekeepers that it wishes (as such term is used
in the Novartis Agreement) to pursue Development and/or Commercialization
activities directed to a Submitted Target, then the Gatekeepers shall so notify
Takeda and Alnylam promptly upon the Gatekeepers’ receipt of such notification,
and such Target shall be deemed a Blocked Target for purposes of this Agreement.
If the Gatekeepers receive notice from Novartis that Novartis has no interest in
pursuing Development and/or Commercialization activities directed to a Submitted
Target, or if Novartis otherwise waives its right to a Submitted Target under
the terms of the Novartis Agreement, then the Gatekeepers shall notify Takeda
and Alnylam promptly upon the Gatekeepers’ receipt of such notification or
waiver. In such event, such rejected or waived Submitted Target shall be deemed
a “Designated Target” for all purposes under this Agreement, Takeda shall be
deemed to have exercised the option with respect to such Submitted Target (each,
a “Designated Target Option”), and any Designated

-39-



--------------------------------------------------------------------------------



 



Target will not thereafter become a Blocked Target (i.e., once a Target becomes
a Designated Target, Alnylam shall not grant any exclusive license with respect
to such Target to any Third Party, including Novartis). Takeda shall be free to
Develop, Commercialize and Manufacture RNAi Compounds and RNAi Products in the
Field directed to any Designated Target in accordance with the terms hereof
without further risk of such Target becoming a Blocked Target. Further, after
expiration of the Novartis Exclusivity Term, no Takeda Reserved Target shall
become a Blocked Target and all Takeda Reserved Targets shall henceforth be
deemed Designated Targets.
          3.10 Special Provisions Relating to Novartis.
          (a) Compliance with Novartis Agreement. It is the intent of the
Parties that, subject to Section 3.10(b)(i), this Agreement shall be construed
in a manner which is consistent with and in compliance with the terms of the
Novartis Agreement, as provided to Takeda prior to the Effective Date, in all
respects.
          (b) Alnylam Change of Control. In the event that, at any time during
the [**], an Alnylam Change of Control occurs in which [**] is the acquiring
entity (a “[**]”), it shall be a condition precedent to such [**] that:
               (i) Section 3.7(c) of this Agreement shall be amended to provide
that the “Gatekeepers” shall not be designated employees of Alnylam but instead
(A) shall be Third Parties who shall have no material relationship (other than
as Gatekeepers) with Alnylam, [**], (B) shall be mutually agreeable to both
Parties and (C) shall be bound by confidentiality obligations to both Parties,
and to the extent that the consent of [**] shall be required for such amendment,
such consent shall have been obtained;
               (ii) [**], to the extent required, shall have agreed [**] that
the [**] contained therein (i.e., [**] thereof) shall terminate upon such [**]
and that [**], as a result of any obligations under the [**] or as a result of
any other actions [**] in connection with [**] hereunder after the date of the
agreement providing for such [**] or, if there is no [**], after the date of
such [**]; and
               (iii) Alnylam agrees that the [**] shall include the consent of
[**], as applicable, required by clause (i) above and the agreement of [**], as
applicable, to the amendment required by clause (ii) above, and to comply with
all the terms and conditions of this Agreement.
          (c) No Adverse Amendments. Alnylam agrees not to enter into any
amendment or modification to the [**] which would have an adverse impact on
Takeda’s rights under this Agreement without the prior written consent of
Takeda. Without limiting the foregoing, the Parties acknowledge and agree that
the following amendments/modifications would have an adverse impact on Takeda’s
rights under this Agreement: [**]; (iv) any amendment that would require Alnylam
to provide to [**] any Confidential Information of Takeda; and (v) any provision
that is inconsistent with the obligations of Alnylam to Takeda hereunder.

-40-



--------------------------------------------------------------------------------



 



          (d) Specific Performance. The Parties hereto agree that irreparable
damage would occur if any provision of this Section 3.10 were not performed in
accordance with the terms hereof and that, notwithstanding anything to the
contrary contained in this Agreement, Takeda shall be entitled to equitable
relief (including an injunction or injunctions or the ordering of specific
performance) to prevent breaches of this Agreement or to enforce specifically
the performance of the terms and provisions hereof in any federal court located
in the State of New York or any New York state court, in addition to any other
remedy to which it is entitled at law or in equity.
          3.11 Notice of Changes. Within [**] after each anniversary of the
Effective Date, Alnylam shall provide to Takeda an updated Schedule A that
reflects any changes to the list of Broad RNAi Patent Rights set forth on
Schedule A which have occurred during the prior year.
ARTICLE IV
DEVELOPMENT OF LICENSED PRODUCTS;
OPT-IN AND OPT-OUT RIGHTS
          4.1 Diligence. Subject to the exercise by Takeda of the Early Opt-Out
Option or the Opt-Out Option, during the first [**] after the Effective Date,
Takeda shall use Commercially Reasonable Efforts to Develop and Commercialize
Licensed Products in the Field. For purposes of clarity, Alnylam acknowledges
and agrees that Takeda is not required to use Commercially Reasonable Efforts to
Develop or Commercialize Licensed Products with respect to every Takeda Reserved
Target or Designated Target nor to do so in each country in the Territory.
          4.2 Alnylam Profit-Sharing Option.
          (a) Profit-Sharing Option. From the Effective Date until the [**] of
the Effective Date, Alnylam shall have the right, on a Licensed
Product-by-Licensed Product basis, to elect to participate with Takeda in the
Development and Commercialization in the United States, in accordance with an
initial Development plan established by Takeda, for up to [**] Licensed Products
for which an IND has been filed; provided that if the Field is expanded to
include an Additional Field pursuant to Section 3.8(a), Alnylam may exercise the
Profit-Sharing Option for up to [**] additional Licensed Products within each
such Additional Field (the “Profit-Sharing Option”) in accordance with the terms
and conditions set forth in an agreement (the “Profit-Sharing Agreement”) to be
negotiated in good faith between the Parties, which agreement shall be based on
the terms and conditions substantially the same as those set forth on Schedule D
and consistent with this Agreement. For clarity, Alnylam shall have no
Profit-Sharing Option with respect to any Abandoned Product. Notwithstanding the
foregoing, unless and until the Parties enter into a Profit-Sharing Agreement,
the provisions of Schedule D and this Section 4.2, as such terms may be modified
by mutual written agreement of the Parties, shall apply and shall be deemed to
be the Profit-Sharing Agreement and in the event of any inconsistency between
Schedule D and this Agreement, this Agreement shall govern.

-41-



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Agreement, the Profit-Sharing
Option and the provisions of this Section 4.2 shall only be applicable with
respect to a Licensed Product that is being Developed against a Designated
Target; provided that, after the end of the Novartis Exclusivity Term, the
Profit-Sharing Option and the provisions of this Section 4.2 shall be applicable
with respect to all Licensed Products that are not Blocked Targets.
          (b) Access to Information Regarding Licensed Products. On a Licensed
Product-by-Licensed Product basis, until the earlier of the [**] of the
Effective Date or the earlier expiration of the Profit-Sharing Option, (i) at
the time of [**], (ii) [**] prior to Initiation of a [**] or (iii) promptly
following Takeda’s receipt of FDA feedback following the [**] meeting with the
FDA (or in the event there is no [**] meeting with the FDA, not earlier than
[**] before the planned commencement date and not later than [**] after the
commencement of the [**] designed to provide a basis for seeking Regulatory
Approval in a Major Market), for each Licensed Product, Takeda shall provide
Alnylam with information on the historical Development Costs, payments
associated with Takeda Third Party Obligations, regulatory information submitted
to the FDA prior to the applicable time-period mentioned above, Takeda’s then
current Development plans and budgets and then-current Commercialization plans
and budgets (to the extent available) with respect to such Licensed Product and
other information pertinent to the Development and Commercialization of such
Licensed Product in the United States to the extent Takeda reasonably believes
such information is useful. In addition, Alnylam may, by written notice to
Takeda, request such additional information that will significantly impact the
value of such Licensed Products in the United States (x) after the [**] for a
Licensed Product, (y) after the Initiation of a [**] and (z) following Takeda’s
receipt of FDA feedback following the [**] meeting (or in the event there is no
[**] meeting with the FDA, within [**] after receiving the information from
Takeda pursuant to Section 4.2(b)(iii)). Takeda shall provide such additional
report as promptly as practicable after receipt of Alnylam’s written request for
such report.
          (c) Exercising Profit-Sharing Option. Alnylam may exercise its
Profit-Sharing Option with respect to a Licensed Product with written notice to
Takeda and upon payment of the Profit-Sharing Option Payment for each such
Licensed Product pursuant to Section 7.5, at any time within: (i) [**] after the
[**] for such Licensed Product; (ii) [**] days after the Initiation of a [**]
with respect to such Licensed Product; or (iii) [**] after the date of Takeda’s
receipt of FDA feedback following the [**] meeting (or in the event there is no
[**] meeting with the FDA, [**] after receiving the information from Takeda
pursuant to Section 4.2(b)(iii)) (each an “Option Exercise Period”).
Notwithstanding the foregoing, if Takeda fails to provide Alnylam information,
(including reasonable additional information requested by Alnylam pursuant to
Section 4.2(b)) on a particular Licensed Product on or before the time specified
in clause (i), (ii) or (iii) set forth in Section 4.2(b), as applicable, then,
(x) the corresponding Option Exercise Period with respect to such Licensed
Product and (y) the related time frame set forth in Section 7.5(a) for Alnylam
to pay Takeda the applicable Option Exercise Payment for the relevant Option
Exercise Period, shall each be extended by an amount of

-42-



--------------------------------------------------------------------------------



 



time equal to the amount of time of Takeda’s delay in delivering to Alnylam such
information regarding such Licensed Product pursuant to Section 4.2(b).
          (d) Effects of Exercising Profit-Sharing Option. Subject to
Section 4.3, if Alnylam exercises the Profit-Sharing Option as to a Licensed
Product and after Takeda receives all payments due from Alnylam pursuant to
Section 7.5, then (i) such Licensed Product in the United States shall be deemed
a “Shared Product” and Alnylam and Takeda shall jointly Develop and
Commercialize such Shared Product in the United States during the Profit-Share
Term in accordance with the Profit-Sharing Agreement, (ii) Takeda’s obligation
to pay the royalty set forth in Section 7.3 with respect to the applicable
Shared Product in the United States shall terminate and the Parties shall share
the Net Profits/Losses with respect to such Shared Product as set forth in
Section 7.5 and (iii) all future milestone payments, whether with respect to the
United States or the ROW, that become payable by Takeda pursuant to
Sections 3.8(a) and 7.2 with respect to such Licensed Product which becomes a
Shared Product will be reduced by [**] percent ([**]%).
          (e) Expiration of Profit-Sharing Option; Effectiveness of
Profit-Sharing Agreement. Failure by Alnylam to give written notice of exercise
within the applicable time period set forth in Section 4.2(c) above, or waiver
of its rights of first negotiation under Section 3.2(c), shall result in the
expiration of the Profit-Sharing Option with respect to the applicable Licensed
Product at the applicable stage. Notwithstanding the foregoing, if Alnylam’s
rights of first negotiation under Section 3.2(c) is waived or terminated and on
the first day of the next applicable Option Exercise Period Takeda is actively
negotiating a license with a Third Party with respect to the relevant Licensed
Product in the United States, Alnylam’s Profit-Sharing Option and such Option
Exercise Period shall be suspended until the earlier of: (i) Takeda enters into
a licensing transaction with such Third Party with respect to the relevant
Licensed Product in the United States (in which case the Profit-Sharing Option
shall terminate with respect to such Licensed Product), or (ii) Takeda is no
longer in active negotiations with such Third Party. If Takeda ceases to be
engaged in active negotiations with such Third Party without Takeda entering
into a licensing transaction, Takeda shall notify Alnylam in writing of such
termination, and Alnylam’s suspended Option Exercise Period shall commence on
the date of such notice from Takeda and continue for a [**] period, as
applicable, pursuant to Section 4.2(c). The Profit-Sharing Agreement shall not
become effective until after Takeda receives all payments due from Alnylam in
accordance with Section 7.5.
          (f) Shared-Product Committee. Within [**] after the effective date of
the Profit-Sharing Agreement, the Parties shall establish a Shared Product
Committee (the “SPC”). The Profit-Sharing Agreement shall set forth the specific
details governing the composition and conduct of the SPC. The SPC shall have
responsibilities for overseeing activities of the Parties with respect to Shared
Product(s) in the United States provided that Takeda shall have the authority to
ensure that the Development and Commercialization of Shared Product(s) in the
United States is consistent with Takeda’s global strategic plan for such Shared
Product(s) in the ROW. The initial Development plan and budget and the initial
Commercialization plan and budget shall be the plans and

-43-



--------------------------------------------------------------------------------



 



budgets provided by Takeda to Alnylam pursuant to Section 4.2(b) most recently
prior to Alnylam exercising the Profit-Sharing Option and thereafter. From time
to time as reasonably necessary, Takeda shall have the right, in its sole
reasonable discretion, to modify a Joint Development Plan and Joint
Commercialization Plan (including the Development budget and Commercialization
budget contained therein) after consultation with Alnylam and giving good faith
consideration of all reasonable comments or suggestions proposed by Alnylam. Any
material changes to development timeline or budget set forth in the applicable
Joint Development Plan or Commercialization Plan which (i) are reasonably likely
to delay the filing of the NDA for the applicable Shared Product by more than
[**] or (ii) will increase the applicable Development or Commercialization
budget by more than [**] percent ([**]%) of the most recent applicable budget
set forth in the Joint Development Plan or Joint Commercialization Plan shall
require the mutual agreement of the Parties. Notwithstanding the foregoing,
Takeda (x) shall have the right to increase the budget by more than [**] percent
([**]%) by paying all Development Costs or Commercialization Costs that exceed
[**] percent ([**]%) of the applicable Development budget or Commercialization
budget, whether or not such increase is based on matters that could have
substantial impact on Takeda’s global development and marketing strategies for
such Shared Product, and (y) otherwise shall have the final authority in
deciding matters that could have substantial impact on Takeda’s global
development and marketing strategies for such Shared Product, even if such
matters delay the filing of the NDA for the applicable Shared Product by more
than [**]; provided that Takeda shall provide Alnylam with a reasonable
explanation of the reasons for such budget increases and decisions and Takeda
shall consider Alnylam’s reasonable opinion in good faith before increasing such
budget or making such final decision. The SPC’s responsibilities shall include:
               (i) Reviewing and updating the Joint Development Plan and the
Joint Commercialization Plan,
               (ii) Planning, coordinating and monitoring the Development and
Commercialization of Shared Product(s) in the United States, and
               (iii) Coordinating regulatory activities with respect to Shared
Product(s) in the United States and the ROW.
          (g) Joint Development and Commercialization Plans. The Parties shall
perform Development and Commercialization of Shared Product(s) in accordance
with a Joint Development Plan and budget, a Joint Commercialization Plan and
budget, the Profit-Sharing Agreement and any additional terms agreed to by the
Parties. Subject to amendments in accordance with Section 4.3(b), the Joint
Development Plan and budget and Joint Commercialization Plan and budget shall be
the plans and budgets provided to Alnylam pursuant to Section 4.2(b) most
recently prior to Alnylam exercising the Profit-Sharing Option.
          (h) Diligence. If Alnylam exercises the Profit-Sharing Option, and
subject to the exercise by either Party of the Opt-Out Option, each Party shall
use Commercially Reasonable Efforts to Develop and Commercialize Shared
Product(s) in the United States

-44-



--------------------------------------------------------------------------------



 



during the Profit-Share Term in accordance with the Joint Development Plan, the
Joint Commercialization Plan and the Profit-Sharing Agreement.
          4.3 Opt-Out.
          (a) Takeda Early Opt-Out. Within [**] of Alnylam exercising the
Profit-Sharing Option with respect to a particular Licensed Product, Takeda
shall have the right to opt-out from participating in the Development and
Commercialization worldwide of such Licensed Product by providing Alnylam
written notice (“Early Opt-Out Option”); provided, however, that, subject to
Section 4.5(b), Takeda shall continue through completion, at Alnylam’s expense,
any clinical trials with respect to such Licensed Product that are in progress
as of the date of the exercise of Takeda’s Early Opt-Out Option.
               (i) If Takeda exercises the Early Opt-Out Option pursuant to this
Section 4.3(a), Alnylam may, within [**] of Takeda’s exercise of such option,
rescind Alnylam’s election of the Profit-Sharing Option by providing written
notice to Takeda, in which case, all rights with respect to the applicable
Licensed Product shall be deemed to revert to Takeda and Takeda may, at its sole
option, continue its Development or Commercialization unilaterally with respect
to such Licensed Product at any time thereafter and the provisions of this
Agreement shall apply to such Licensed Product on a going-forward basis as if
such Licensed Product had never been a Shared Product.
               (ii) If Takeda exercises the Early Opt-Out Option and Alnylam
does not rescind its Profit-Sharing Option, then (A) such Licensed Product shall
cease to be a Licensed Product and shall become an Abandoned Product and
(B) Alnylam shall make payments to Takeda in accordance with Section 7.6(a).
          (b) Opt-Out by Either Party. At any time after the [**] of Alnylam’s
exercise of its Profit- Sharing Option, either Party, by written notice to the
other Party, shall have the right, in its sole discretion, to opt-out of the
Development and Commercialization of a Shared Product (“Opt-Out Option”), which
notice shall take effect with respect to such Shared Product [**] after such
written notice. Notwithstanding the foregoing, a Party that exercises the
Opt-Out Option shall (x) continue to be responsible for its share of Development
Costs for any clinical trial with respect to such Shared Product that is in
progress as of the date such Party exercises its Opt-Out Option through the
earlier of (I) completion of such clinical trials, (II) the first anniversary of
such Party’s exercise of the Opt-Out Option, or (III) the Development Costs paid
by such Party for the Shared Product with respect to the continued conduct of
such clinical trials after such Party has exercised the Opt-Out Option meet or
exceed [**] United States dollars ($[**]), and (y) subject to foregoing [**]
United States dollars ($[**]), remain liable for [**] percent ([**]%) of any
other Development Costs for such Shared Product that cannot be cancelled after
the Parties’ good-faith efforts to cancel such activity under the Joint
Development Plan as of the date of the opt-out.
               (i) Alnylam Opt-Out. If Alnylam exercises the Opt-Out Option with
respect to a Shared Product, then, subject to Section 4.3(c): (A) the Parties
shall

-45-



--------------------------------------------------------------------------------



 



perform a final reconciliation of applicable Net Profits/Losses with respect to
such Shared Product, through the effective date of such discontinued
participation, and, subject to clauses (x) and (y) of Section 4.3(b),
thereafter, Alnylam shall have no further right or obligation to share in the
Net Profits/Losses with respect to such Shared Product; (B) the SPC shall cease
to have oversight over such Shared Product; (C) Alnylam shall have no further
Development or Commercialization responsibilities in connection with such Shared
Product; (D) the Profit-Sharing Agreement with respect to such Shared Product(s)
shall terminate; and (E) Takeda may elect to continue unilaterally Developing
and Commercializing such Shared Product subject to Takeda’s payment of [**]
percent ([**]%) of applicable future milestone payments and [**] percent ([**]%)
of royalty payments set forth in Sections 7.2 and 7.3. If, upon Alnylam’s
exercising of the Opt-Out Option with respect to a Shared Product, Takeda
determines not to continue unilaterally Developing and Commercializing the
Shared Product, then Section 4.3(c) shall apply.
               (ii) Takeda Opt-Out. If Takeda exercises the Opt-Out Option with
respect to a Shared Product, then, subject to Section 4.3(c): (A) the Parties
shall perform a final reconciliation of applicable Net Profits/Losses with
respect to such Shared Product through the effective date of such discontinued
participation, and, subject to clauses (x) and (y) of Section 4.3(b),
thereafter, Takeda shall have no further right or obligation to share in Net
Profits/Losses with respect to such Shared Product(s); (B) the SPC shall cease
to have oversight over such Shared Product; (C) Takeda shall have no further
Development or Commercialization responsibilities in connection with such Shared
Product; (D) the Profit-Sharing Agreement with respect to such Shared Product
shall terminate; and (E) Alnylam may elect to continue unilaterally Developing
and Commercializing such Shared Product subject to Alnylam’s payment of the
applicable milestone and royalty payments set forth in Section 7.6(a). If, upon
Takeda’s exercising of the Opt-Out Option with respect to a Shared Product,
Alnylam determines not to continue unilaterally Developing and Commercializing
the Shared Product, then Section 4.3(c) shall apply.
          (c) Discontinuation by Both Parties. If a Party elects to discontinue
its participation in a Shared Product Development program pursuant to this
Section 4.3, and thereafter the other Party determines not to continue
unilaterally Developing and Commercializing such Shared Product, then all rights
with respect to such Shared Product shall be deemed to revert to Takeda, and
Takeda shall have sole right and discretion in any further actions with respect
to such Shared Product, including sublicensing such Shared Product. For purposes
of clarity, the Parties acknowledge and agree that Alnylam’s sublicensing or
partnering of the Development and/or Commercialization of a Shared Product shall
not constitute discontinuation by Alnylam after opt out by Takeda.
          4.4 Abandoned Product Option.
          (a) Abandoned Product Option. Until the [**] of the Effective Date, if
(i) Takeda determines to terminate Development and/or Commercialization
throughout the Territory of a Licensed Product for which Takeda has [**],
(ii) Alnylam has not exercised the Profit-Sharing Option with respect to such
Licensed Product, and (iii)

-46-



--------------------------------------------------------------------------------



 



Takeda does not have another Licensed Product directed to the same Target being
actively Developed that has reached, [**], then subject to Takeda Third Party
Obligations with respect to Takeda Intellectual Property licensed from Third
Parties that is incorporated into such Abandoned Product, Takeda shall provide
Alnylam with a written notice of such determination and such Licensed Product
shall be considered an Abandoned Product. Alnylam shall have the right, within
[**] of its receipt of such notice from Takeda, to assume the Development and
Commercialization, subject to applicable Takeda Third Party Obligations, of such
Abandoned Product (the “Abandoned Product Option”) by providing Takeda written
notice. For purposes of clarity, the Parties acknowledge and agree that
(x) Takeda’s sublicensing or partnering relating to the Development and/or
Commercialization of a Licensed Product or (y) Takeda’s decision to Develop a
Licensed Product in a formulation, using a route of administration or for an
Indication, in each case, that is different from the formulation, route of
administration or Indication as set forth in the original IND, shall not
constitute abandonment.
          (b) Exercise of Abandoned Product Option. If Alnylam exercises the
Abandoned Product Option with respect to a particular Abandoned Product, then:
(i) the license grant to Takeda under Section 3.1(a) shall terminate with
respect to such Abandoned Product; (ii) Takeda shall provide Alnylam with
schedules identifying the Patent Rights Controlled by Takeda or its Affiliates
that are licensed pursuant to Section 3.2(a)(ii); provided that Takeda’s
omission of any applicable Patent Rights Controlled by Takeda or its Affiliates
from such schedule shall not limit the license granted to Alnylam pursuant to
Section 3.2(a)(ii); and (iii) Alnylam shall make payments to Takeda with respect
to Net Sales of such Abandoned Product in accordance with Section 7.6(b) and any
payment for, or triggered by, such Abandoned Product under Takeda Third Party
Obligations.
          (c) Discontinuation by Alnylam. If Alnylam, together with its
Affiliates and sublicensees, elects to discontinue its Development and
Commercialization of an Abandoned Product, then (i) the license grant to Alnylam
under Section 3.2(a)(ii) shall terminate with respect to such Abandoned Product,
(ii) all rights with respect to such Abandoned Product shall be deemed to revert
to Takeda, and (iii) Takeda shall have sole right and discretion in any further
actions with respect to such Abandoned Product, including sublicensing such
Abandoned Product.
          4.5 Effect of Election of Early Opt-Out Option, Opt-Out Option or
Abandoned Product Option.
          (a) Effects of Election. If (x) Takeda exercises the Early Opt-Out
Option for a Licensed Product and Alnylam does not rescind its exercise of the
Profit-Sharing Option with respect to such Licensed Product, (y) either Party
exercises the Opt-Out Option pursuant to Section 4.3 and the other Party
continues unilateral Development and Commercialization of such Licensed Product,
or (z) Alnylam exercises the Abandoned Product Option pursuant to Section 4.4
for a Licensed Product, then the Party that has elected to opt-out of or abandon
the Development and Commercialization of such Licensed Product shall:

-47-



--------------------------------------------------------------------------------



 



               (i) transfer and assign to the other Party all right, title and
interest in any regulatory filings made by such Party or any of its Affiliates
relating to the relevant Licensed Product, all regulatory materials with respect
to the relevant Licensed Product, and all non-clinical, clinical and other
reports, records, data and other information developed or generated by or for
the opt-out Party or any of its Affiliates in respect of such Licensed Product
that are reasonably required for the other Party to continue Development and
Commercialization and to satisfy requirements imposed by applicable Regulatory
Authorities;
               (ii) cooperate with the other Party to effect an orderly transfer
of Development and regulatory responsibilities with respect to the relevant
Licensed Product as promptly as practicable, including by continuing to perform
the Development activities assigned to such opt-out Party under the Joint
Development Plan for [**] following the date of the opt-out, subject to the
Parties’ respective obligations with respect to Development Costs pursuant to
Section 4.3(b);
               (iii) to the extent assignable and at the other Party’s written
request (and at no cost to the opt-out Party), assign to the other Party the
opt-out Party’s rights in any or all Third Party agreements for licenses,
services or supplies necessary for the Development, Manufacture or
Commercialization of such Licensed Product to the extent such agreement(s) are
specifically and solely related to such Licensed Product;
               (iv) to the extent that the opt-out Party is responsible for
Manufacturing the Shared Product prior to opting-out, pursuant to a supply
agreement to be negotiated in good faith by the Parties at the transfer price
paid by the opt-out Party for the applicable Licensed Product, if the opt-out
Party sources such product from a Third Party, or at [**] percent ([**]%) of the
opt-out Party’s Cost of Goods (as defined in Schedule D), if the opt-out Party
or any of its Affiliates Manufactures the applicable Licensed Product, supply
the other Party with commercial quantities of the applicable Licensed Product in
the dosage strength, formulation and presentation under Development or being
Commercialized by the opt-out Party, in either case, as of the effective date of
termination of the Agreement in its entirety until the earlier of [**] after the
effective date of the opt-out or establishment by the other Party of an
alternative supply for such Licensed Product. Subject to Section 3.2(a)(ii), the
opt-out Party shall also within [**] after the other Party’s request, provide to
the other Party or its designee all information in its possession with respect
to the Manufacture of such Licensed Product or intermediate. Notwithstanding the
foregoing or anything to the contrary in Section 3.2(a)(ii), at the request of
Alnylam, if Takeda is the opt-out Party with respect to a Shared Product that
incorporates Know-How falling within the Takeda Pre-Existing Delivery
Intellectual Property and for which the Parties have completed a [**] at the
time of such opt-out, at Takeda’s election at the time of such opt-out, Takeda
shall either (A) transfer the Manufacture of such Abandoned Product to Alnylam
or a mutually agreed upon contract manufacturer organization, or (B) commit to
ongoing Manufacture of such Abandoned Product as provided above in this
Section 4.5(a)(iv), on an ongoing basis for the life of such Shared Product
(i.e., the [**] time limit set forth above shall not apply). Notwithstanding the
foregoing or anything to the contrary in Section 3.2(a)(ii), at the request of
Alnylam, if Takeda is the opt-out Party with respect to a Shared Product that

-48-



--------------------------------------------------------------------------------



 



incorporates Know-How falling within the Takeda Pre-Existing Delivery
Intellectual Property and for which the Parties have not completed a [**] at the
time of such opt-out, the Parties will negotiate an agreement pursuant to which,
at Takeda’s election at the time of such opt-out, Takeda will either
(I) commercially Manufacture such Abandoned Product for Alnylam at [**] percent
([**]%) of Takeda’s Cost of Goods or (II) transfer the Manufacture of such
Abandoned Product to Alnylam or a mutually agreed upon contract manufacturer
organization.
               (v) in the event that an NDA for such Licensed Product has
already been submitted to the FDA, negotiate in good faith with the other Party
whether and under what conditions the opt-out Party will transfer or grant a
license to Product Trademarks associated with such Licensed Product to the other
Party; and
               (vi) transfer and assign to the other Party copies of all
reports, records, regulatory correspondence and other documents and/or materials
in the opt-out Party’s or its Affiliates’ or sublicensees’ possession or control
reasonably relating to process conditions, in-process controls, analytical
methodology and formulation, in each case as developed by the opt-out Party or
its Affiliates or sublicensees and relating to the Manufacture of the Licensed
Product.
               (vii) Subject to Sections 4.3(b)(x) and 4.3(b)(y), the other
Party shall (A) compensate the opt-out Party for the FTE Cost for the actual
time spent after the exercise of the opt-out with respect to such Licensed
Product by the opt-out Party personnel fulfilling its obligations under this
Section 4.5 and (B) reimburse the opt-out Party for all costs and expenses
incurred in fulfilling its obligations under this Section 4.5. The opt-out Party
shall provide the other Party with an invoice at the end of each Calendar
Quarter for the FTE Cost and out-of-pocket costs and expenses accrued with
respect to the foregoing following each Calendar Quarter. The other Party shall
pay such invoices in full within [**].
          (b) Shared Product Safety Concerns. Notwithstanding the foregoing, in
the event that in either Party’s reasonable judgment, a Shared Product presents
safety concerns, such Party shall promptly notify the other Party of such
concerns and the Parties shall meet to discuss such concerns. In the event that
the Parties agree that a Shared Product presents a safety concern, the Parties
shall cease Development of such Shared Product and shall share the costs
associated with winding-down such Development. If, however, either Party objects
to discontinuing Development of such Shared Product, and the other Party
continues to have good faith safety concerns with the continuation of such
trial, to the extent permitted under the Law, the Party that wishes to
discontinue the clinical trial shall have the right to (i) notwithstanding the
[**] requirement under Section 4.3(b), wind down such trial immediately or
(ii) at the other Party’s written request, diligently transfer the conduct of
such clinical trial to the other Party.

-49-



--------------------------------------------------------------------------------



 



ARTICLE V
TECHNOLOGY TRANSFER AND UPDATES
          5.1 Technology Transfer.
          (a) Technology Milestones. The Parties shall use Commercially
Reasonable Efforts to complete the activities under the technology transfer plan
set forth on Schedule J (as it may be amended from time to time by mutual
agreement of the Parties, the “Technology Transfer Plan”), to effect the
transfer to Takeda (or its designated Affiliate(s)) of Alnylam Intellectual
Property Controlled by Alnylam or its Affiliates existing as of the Effective
Date that is reasonably necessary or useful for the exercise of Takeda’s rights
under the licenses granted pursuant to Section 3.1(a) in accordance with the
Technology Transfer Plan (the [**] period under the Technology Transfer Plan for
performance of the activities set forth therein being referred to as the
“Technology Transfer Period”). Alnylam shall make available to Takeda such
number of technical personnel as are reasonably necessary to accomplish the
activities set forth in the Technology Transfer Plan, to answer any questions or
provide instruction as reasonably requested by Takeda concerning the items
delivered pursuant to this Section 5.1, in connection with Takeda’s Development,
Commercialization and Manufacture of Licensed Products hereunder. In the event
there are any conflicts or inconsistencies between this Agreement and the
Technology Transfer Plan, this Agreement shall govern.
          (b) Technology Transfer Plan. The Technology Transfer Plan is attached
hereto as Schedule J. The Technology Transfer Plan: (i) specifies goals and time
lines for the achievement of the technology transfer; (ii) identifies specific
technology to be transferred; (iii) specifies criteria for successful
achievement of the technology transfer (including, without limitation, the
Technology Milestones); and (iv) sets forth those obligations assigned to each
Party with respect to technology transfer. The Technology Transfer Plan may be
amended from time to time through written amendments unanimously approved by
both Parties’ JTTC representatives.
          (c) Diligence Obligations.
               (i) Each Party shall use Commercially Reasonable Efforts to
complete the tasks assigned to such Party under the Technology Transfer Plan in
a timely manner and in accordance with the Technology Transfer Plan.
               (ii) Alnylam shall, subject to Takeda satisfying the Takeda
obligations as set forth in the Technology Transfer Plan, be primarily
responsible for Technology Milestones I and II and the Parties shall be jointly
responsible for Technology Milestone III within the time frames set forth in the
Technology Transfer Plan. Alnylam shall, to the extent reasonably practicable
prior to the initiation of any technology transfer with respect to any element
of technology transfer, and otherwise during the Technology Transfer Period with
respect to any such elements: (i) provide to Takeda a written description of
personnel and scientific qualifications, facility, and equipment requirements
for achieving such technology transfer, (ii) identify any known

-50-



--------------------------------------------------------------------------------



 



Third Party encumbrances or limitations on such technology transfer and
(iii) identify specific technology which should be included within such
technology transfer, but could not be included as a result of restrictions or
limitations imposed by Third Parties.
               (iii) If an assessment by Takeda reveals an insufficiency in any
technology that has already been transferred, upon Takeda’s request, Alnylam
shall disclose any new and/or more detailed documents and SOPs that it may have
related to any such insufficiencies, but nothing contained herein shall require
Alnylam to seek or obtain technology which it does not already possess.
          5.2 Management of Transition Activities.
          (a) Cooperation. Each Party shall designate qualified personnel having
the necessary skill, expertise, and experience to facilitate such technology
transfer and who shall be responsible for coordinating the technology transfer
activities under the Technology Transfer Plan. Each Party shall cooperate with
the other Party in such other Party’s conduct of technology transfer activities
under the Technology Transfer Plan.
          (b) Joint Technology Transfer Committee.
               (i) Formation of Joint Technology Transfer Committee. Within [**]
after the Effective Date, the Parties shall establish a Joint Technology
Transfer Committee (the “JTTC”) that shall, until the [**] of the Effective
Date, (A) oversee the activities of the Parties under the Technology Transfer
Plan and (B) facilitate the transfer of technology (and information related
thereto) by Alnylam to Takeda with respect to Alnylam Intellectual Property, and
by Takeda to Alnylam with respect to Takeda New Delivery Intellectual Property,
in each case arising during the [**] period following the Effective Date and
that is licensed hereunder (“Future Technology”). The JTTC shall be comprised of
two (2) representatives designated by Alnylam and two (2) representatives
designated by Takeda, provided that the Parties shall appoint additional
representatives as appropriate with respect to subject area-specific subteams.
Each Party’s JTTC representatives shall be of the seniority and experience
appropriate for service on the JTTC in light of the functions, responsibilities
and authority of the JTTC. Takeda shall select from its representatives a
chairperson for the JTTC. Each Party may replace any or all of its
representatives on the JTTC with individual(s) of appropriate experience and
seniority at any time upon written notice to the other Party. The JTTC
chairperson shall call a meeting of the JTTC as required by this Agreement or
promptly upon the written request of either Party. The JTTC shall remain in
existence and shall not cease functioning until the [**] of the Effective Date.
               (ii) JTTC Responsibilities.
                    (A) With respect to the transfer of technology under the
Technology Transfer Plan, the JTTC will perform the following functions:
(1) managing and overseeing the performance of the Technology Transfer Plan,
(2) providing updates to the Parties regarding the Technology Transfer Plan,
(3) reviewing and approving any updates, amendments or modifications to the

-51-



--------------------------------------------------------------------------------



 



Technology Transfer Plan, (4) determining whether or not a specific technology
area has been successfully transferred, delayed or not transferred, (5)
developing and adopting remediation plan(s) specifically designed to facilitate
the successful achievement of any technology area transfers that have not been
successfully transferred, including amendments to the Technology Transfer Plan
with respect to the achievement of the applicable timelines set forth therein
with respect thereto, (6) coordinating with the JRCC or JDCC as appropriate,
(7) providing an initial forum for resolving disputes arising under the
Technology Transfer Plan, and (8) such other responsibilities as may be assigned
to the JTTC pursuant to this Agreement or as may be mutually agreed upon by the
Parties from time to time.
                    (B) With respect to the transfer of Future Technology, the
JTTC shall perform the following functions: (1) exchanging information and
facilitating discussions between the Parties concerning any Future Technology,
(2) reviewing and approving the plan for Future Technology transfer
periodically, but no less than once semi-annually, (3) coordinating and
supervising the transfer of Future Technology to Takeda, (4) providing an
initial forum for Future Technology transfer-related dispute resolution and
(5) such other responsibilities as may be assigned to the JTTC pursuant to this
Agreement or as may be mutually agreed upon by the Parties from time to time.
               (iii) Operation of Joint Technology Transfer Committee.
                    (A) The JTTC shall meet in person or hold video conferences
on a Calendar Quarter basis until the completion of the Future Technology
transfer; provided, that two (2) such meetings shall occur in person and two
(2) such meetings shall occur by video conference. Meetings of the JTTC in
person shall alternate between the offices of Alnylam and Takeda, or such other
place as the Parties may agree, with the first such meeting for the JTTC being
at Takeda’s offices. The members of the JTTC also may convene or be polled or
consulted from time to time by means of telecommunications, video conferences,
electronic mail or correspondence, as deemed necessary or appropriate. Except as
set forth in this Section 5.2(b), meetings of the JTTC shall be held in
accordance with the same rules as for the other committees as set forth in
Sections 2.2 to 2.6, inclusive.
                    (B) If the JTTC is unable to reach agreement on any matter
referred to it for resolution by one or more of the Parties within [**] after
the matter is so referred to it, such dispute shall be referred to the Executive
Officers (or their designees) in accordance with Section 12.2.
                    (C) For purposes of clarity, the JTTC shall not have the
authority to modify the terms of this Agreement.
          5.3 Technology to be Transferred.

-52-



--------------------------------------------------------------------------------



 



          (a) Table I of Schedule J contains a complete list of the documents
and materials that Alnylam will transfer to Takeda (the “Technology List”).
          (b) Until the completion of technology transfer under the Technology
Transfer Plan, Alnylam shall use Commercially Reasonable Efforts to transfer
Alnylam Intellectual Property to Takeda in accordance with the Technology
Transfer Plan.
          5.4 Additional Services. Following the termination of the Technology
Transfer Period, provided that Takeda has exercised Commercially Reasonable
Efforts in performing the activities assigned to it under the Technology
Transfer Plan, (a) at Takeda’s option, Alnylam shall, at no cost to Takeda,
continue to provide technology transfer services with respect to Alnylam
Intellectual Property for [**] following the termination of the Technology
Transfer Period (which services may include additional document transfer,
additional training sessions, phone conferences, and email support), and (b) if
Takeda desires Alnylam to provide technology transfer services beyond such
additional [**] period, then Alnylam shall continue to provide technology
transfer services on commercially reasonable terms to be agreed upon by the
Parties, including payment to Alnylam for the number of Alnylam FTEs agreed upon
by the Parties for such continued services, and the Parties will amend the
Technology Transfer Plan accordingly.
ARTICLE VI
RESEARCH AND DELIVERY COLLABORATIONS
          6.1 Research Collaboration.
          (a) Research Collaboration Plan. Within [**] months following the
Effective Date, Takeda shall select, subject to Alnylam’s consent, such consent
not to be unreasonably withheld, one (1) or two (2) Designated Targets with
respect to which Takeda has an interest in entering into a Research
Collaboration with Alnylam (each, a “Research Collaboration Target”). The
Parties shall thereafter develop a mutually agreeable research plan within [**]
after agreement on the Research Collaboration Targets, which plan shall set
forth each Party’s obligations and responsibilities during the Research
Collaboration Term in connection with the Research Collaboration (“Research
Collaboration Plan”) which shall be attached as Schedule K. The activities set
forth in the Research Collaboration Plan shall, [**] with respect to at least
[**].
          (b) Adoption and Amendment of Research Collaboration Plan. In
accordance with Section 2.1(a), the JRCC may propose amendments to the Joint
Research Collaboration Plan. The adoption of and any amendments to the Research
Collaboration Plan shall require the written approval of the Parties; provided
that with respect to amendments to the Joint Research Collaboration Plan, Takeda
shall have the final authority in the event mutual agreement cannot be reached,
except that Takeda shall not have any authority to change the Research
Collaboration Targets or materially change the scope of Alnylam’s obligations
under the Research Collaboration Plan without

-53-



--------------------------------------------------------------------------------



 



Alnylam’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.
          (c) Research Collaboration FTEs. During the Research Collaboration
Term, subject to Section 6.1(b), the Parties shall prepare annual updates to the
Research Collaboration Plan setting forth the number of FTEs each Party will
commit to the Research Collaboration during the next Fiscal Year. During the
Research Collaboration Term, Alnylam shall provide such number of FTEs as
specified in the Research Collaboration Plan to perform the activities allocated
to Alnylam under the Research Collaboration Plan. Takeda may, at any time during
the Research Collaboration Term, request that the Parties amend the Research
Collaboration Plan to reduce or increase on a [**] basis the number of Alnylam’s
FTEs, and the Research Collaboration Plan shall be amended to account for the
reallocation of Research Collaboration activities; provided that (i) Takeda may
not reduce the number of FTEs for a [**] to a level below the Minimum FTE
Commitment; and (ii) Takeda may not change the number of Alnylam FTEs [**]
during any [**]. Takeda shall reimburse Alnylam for all FTE Costs incurred by
Alnylam in accordance with Section 7.14.
          6.2 Delivery Collaboration.
          (a) Delivery Collaboration Option. Takeda shall have the option, which
may be exercised at any time during the [**] after the Effective Date, to
collaborate with Alnylam on the research and development of RNAi drug Delivery
Technology on the Target(s) and/or RNAi Product(s) selected by Takeda, subject
to Alnylam’s consent in accordance with Section 6.2(b). In the event that Takeda
elects to exercise its option for the Delivery Collaboration, Takeda shall
notify Alnylam in writing of such decision.
          (b) Delivery Collaboration Plan. If Takeda exercises its option
pursuant to Section 6.2(a), Takeda will discuss with Alnylam in good faith to
prepare and adopt a research plan within [**] of the date of Takeda’s notice.
Such research plan shall identify the focus of the collaboration, the Delivery
Technology being Developed and each Party’s obligations and responsibilities in
connection with the Delivery Collaboration during the Delivery Collaboration
Term (“Delivery Collaboration Plan”), and shall be subject to Alnylam’s consent,
such consent not to be unreasonably withheld. Takeda shall select, subject to
Alnylam’s consent, such consent not to be unreasonably withheld, the Designated
Targets that will be the subject of such Delivery Collaboration (each, a
“Delivery Collaboration Target”), and such Delivery Collaboration Targets shall
be reflected in such Delivery Collaboration Plan.
          (c) Adoption and Amendments to Delivery Collaboration Plan. In
accordance with Section 2.1(b)(ii), the JDCC may propose amendments to the Joint
Delivery Collaboration Plan. The adoption of and any amendments to the Joint
Delivery Collaboration Plan shall require the written approval of the Parties;
provided that with respect to any amendments to the Delivery Collaboration Plan,
Takeda shall have the final authority in the event mutual agreement cannot be
reached, except that Takeda shall not have any authority to change the Delivery
Collaboration Target(s) or the Delivery Technology Developed under the Delivery
Collaboration, or materially change the scope

-54-



--------------------------------------------------------------------------------



 



of Alnylam’s obligations under the Delivery Collaboration Plan without Alnylam’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
          (d) Delivery Collaboration FTEs. During the Delivery Collaboration
Term, subject to Section 6.2(c), the Parties shall prepare annual updates to the
Delivery Collaboration Plan setting forth the number of FTEs each Party will
commit to the Delivery Collaboration during the next Fiscal Year. Alnylam shall
provide such number of FTEs as specified in the Delivery Collaboration Plan to
perform the activities allocated to Alnylam under the Delivery Collaboration
Plan. Takeda may, at any time during the Delivery Collaboration Term, request
that the Parties amend the Delivery Collaboration Plan to reduce or increase on
a [**] basis the number of Alnylam FTEs, and the Delivery Collaboration Plan
shall be amended to account for the reallocation of Delivery Collaboration
activities, provided that Takeda may not change the number of Alnylam FTEs [**]
during any [**]. Takeda shall [**] Alnylam for [**] incurred by Alnylam in
accordance with Section 7.14.
          6.3 Intellectual Property Developed Under Research Collaboration and
Delivery Collaboration.
          (a) Ownership of Intellectual Property. Subject to Section 6.3(b), all
Joint Research Collaboration Intellectual Property and Joint Delivery
Collaboration Intellectual Property shall be owned jointly by the Parties. All
Know-How and Patent Rights that are conceived, discovered, developed or
otherwise made or created solely by employees, agents and consultants of Takeda
during the Research Collaboration Term or the Delivery Collaboration Term shall
be solely owned by Takeda. All Know-How and Patent Rights that are conceived,
discovered, developed or otherwise made or created solely by employees, agents
and consultants of Alnylam during the Research Collaboration Term or the
Delivery Collaboration Term shall be solely owned by Alnylam.
          (b) Takeda Collaboration Target Specific Intellectual Property.
Notwithstanding anything to the contrary contained in this Agreement, all Takeda
Collaboration Target Specific Intellectual Property shall be assigned to Takeda
and thus become solely owned by Takeda. In furtherance of the foregoing, Alnylam
hereby assigns to Takeda all of its rights and interest in the foregoing Takeda
Collaboration Target Specific Intellectual Property and shall execute and have
its employees, agents and consultants execute all assignments and other
documents as Takeda may reasonably request in order to confer upon Takeda
ownership in and to Patent Rights within the Takeda Collaboration Target
Specific Intellectual Property. Notwithstanding the foregoing, Alnylam shall not
have any obligation pursuant to this Section 6.3(b) to assign, in whole or in
part, (i) any patent or patent application containing claim(s) that are not
specifically and solely related to a Collaboration Target; provided that, during
the Research Collaboration Term and the Delivery Collaboration Term, Alnylam
shall use Commercially Reasonable Efforts to consult with Takeda regarding the
prosecution of patent applications that contain any claim that is specifically
and solely related to a Collaboration Target and, if consistent with a
reasonable patent prosecution strategy, to pursue the prosecution of such patent
applications in a manner that results in issued

-55-



--------------------------------------------------------------------------------



 



patents that are assignable to Takeda pursuant to this Section 6.3(b); or
(ii) any Takeda Collaboration Target Specific Intellectual Property described in
clause (ii) of the definition of Takeda Collaboration Target Specific
Intellectual Property that Alnylam does not solely own and Control.
          (c) Ownership of Pre-Existing Intellectual Property. Any Know-How and
Patent Rights developed by Takeda or Alnylam prior to the Effective Date or
outside the Research Collaboration or Delivery Collaboration shall remain the
sole property of such Party.
ARTICLE VII
FINANCIAL PROVISIONS
          7.1 License Grant Consideration. In consideration of the rights
granted to Takeda and the transfer of technology to Takeda under this Agreement,
and in accordance with the allocation set forth in Schedule L, Takeda shall pay,
or cause to be paid, to Alnylam, in connection with the following events, One
Hundred Fifty Million United States dollars ($150,000,000), conditioned, as
applicable, on reaching the specified events, set forth below:

          Event:   Payment Trigger:   Payment:
Execution of this Agreement
  Due within [**] after the Effective Date.   $100,000,000
 
       
Technology Milestone I
  Due within [**] after achievement of   $[**]
 
  Technology Milestone I which shall be    
 
  deemed to be the completion of    
 
  transferring the items described in    
 
  Column J of Table 1 of Schedule J, which    
 
  are items intended to be transferred    
 
  within [**] after the Effective Date.    
 
       
Technology Milestone II
  Due within [**] after the earlier of (i)   $[**]
 
  achievement of Technology Milestone II    
 
  or (ii) the [**] of the Effective Date    
 
  if Alnylam has exercised its    
 
  Commercially Reasonable Efforts in the    
 
  performance of its obligations under the    
 
  Technology Transfer Plan; provided that    
 
  no such payment shall be made until    
 
  after the [**] of the Effective Date.    

         
Technology Milestone III
  Due within [**] after the earlier of (i)   $[**]
 
  achievement of Technology Milestone III    
 
  or (ii) the [**] of the Effective Date    
 
  if Alnylam has exercised its    
 
  Commercially Reasonable Efforts in the    
 
  performance of its obligations under the    
 
  Technology Transfer Plan; provided that    
 
  no such payment shall be made until    
 
  after the [**] of the Effective Date.    

-56-



--------------------------------------------------------------------------------



 



          7.2 Milestone Payments.
          (a) Event Payments. In connection with the Development and
Commercialization of Licensed Products directed against a given Target hereunder
Takeda shall provide Alnylam written notice within [**] after the achievement by
or on behalf of Takeda, its Affiliates or sublicensees of the events set forth
below. If at such time that the milestone is achieved there is a Valid Claim
included in the Alnylam Patent Rights that Covers the relevant Licensed Product,
Takeda shall, concurrent with such written notice, pay, or cause to be paid, to
Alnylam the following payments:
               (i) For the first Licensed Product against each Target:

              Payment for Development Event:   Licensed Products:
Initiation of [**]
  $ [**]  
Initiation of the first Phase I Study
  $ [**]  
Initiation of the first Phase II Study
  $ [**]  
Initiation of the first Phase III Study for the first Indication
  $ [**]  
First acceptance of an NDA in the United States
  $ [**]  
First acceptance of an NDA in a Major European Country
  $ [**]  
First Commercial Sale in the United States
  $ [**]  
First Commercial Sale in a Major European Country
  $ [**]  

               (ii) For the second Licensed Product against the same Target for
which payments were made pursuant to Section 7.2(a)(i) above:

              Payment for Development Event:   Licensed Products:
Initiation of [**]
  $ [**]  

-57-



--------------------------------------------------------------------------------



 



              Payment for Development Event:   Licensed Products:
Initiation of the first Phase I Study
  $ [**]  
Initiation of the first Phase II Study
  $ [**]  
Initiation of the first Phase III Study for the first Indication
  $ [**]  
First acceptance of an NDA in the United States
  $ [**]  
First acceptance of an NDA in a Major European Country
  $ [**]  
First Commercial Sale in the United States
  $ [**]  
First Commercial Sale in a Major European Country
  $ [**]  

               (iii) Event Payments Payable Only Once; Follow-On Product. Each
event payment under Sections 7.2(a)(i) and 7.2(a)(ii) shall be payable only once
in relation to each Target, irrespective of dosage, formulation forms, route of
administration or Indications. For purposes of clarity, (A) if Development of a
Licensed Product directed to a particular Target ceases prior to acceptance of
an NDA in a Major Market (a “Failed Product”), and Development of the next
Licensed Product directed to the same Target (a “Follow-On Product”)
subsequently commences or continues, then any of the milestone payments
previously made by Takeda under Section 7.2(a)(i) or 7.2(a)(ii) above in
connection with such Failed Product shall be fully creditable against the
repeated achievement of such milestone event by such Follow-On Product to
achieve such milestone event, and (B) if for any reason a milestone event
relating to the Initiation of [**], Phase I Study, Phase II Study or Phase III
Study and corresponding to a milestone payment under Section 7.2(a)(i) or
7.2(a)(ii) does not occur prior to the occurrence of the next milestone event
listed in the table above in Sections 7.2(a)(i) and 7.2(a)(ii) for such Licensed
Product, then such prior non-occurring milestone event shall be deemed to occur
concurrently with the occurrence of the next milestone event.
               (iv) No Valid Claim Upon Achievement of Milestone Event. In the
event that on the date a milestone event set forth in this Section 7.2(a) is
achieved there is no Valid Claim Covering the relevant Licensed Product in the
applicable country (or, in the case of milestones that are not country-specific,
in the U.S.), the associated milestone payment shall not become due until such
time as there is a Valid Claim that Covers such Licensed Product in a manner
that would permit the commencement of the Royalty Term for such Licensed Product
in such country. Alnylam shall notify Takeda of such Valid Claim and the
applicable milestone payment(s) shall be paid within [**] of such notice unless
Takeda has ceased Developing and Commercializing such Licensed Product before
Alnylam obtains such Valid Claim.
          (b) Sales Milestones. Takeda shall pay, or cause to be paid, to
Alnylam the following payments concurrently with Takeda’s payment of royalties
pursuant to

-58-



--------------------------------------------------------------------------------



 



Section 7.7 for the Calendar Quarter during which the achievement of the events
set forth below occurs:

              Payment for Licensed Annual Net Sales of a Licensed Product (other
  Product (other than a than a Shared Product in the United States)   Shared
Product in the during the applicable Fiscal Year:   United States):
Worldwide Annual Net Sales greater than $[**]
  $ [**]  
Worldwide Annual Net Sales greater than $[**]
  $ [**]  

For purposes of clarity, Net Sales of a Licensed Product (other than a Shared
Product in the United States) shall only be included in the calculation of
worldwide Annual Net Sales for the purposes of this Section 7.2(b) if royalties
are payable by Takeda to Alnylam on such Net Sales pursuant to Section 7.3 other
than pursuant to Section 7.3(b) (i.e., excluding Net Sales that are only
entitled to Know-How-based royalties pursuant to Section 7.3(b)).
          7.3 Royalties.
          (a) Royalty Rate. Subject to Sections 7.3(b), (c), (d), (e) and
(f) during each relevant Royalty Term, Takeda shall pay, or cause to be paid, to
Alnylam the following royalties on Annual Net Sales of each Licensed Product on
a Region-by-Region basis:

              Royalty Rate     Applicable to Such     Annual Net Sales Annual
Net Sales of a Licensed Product on a Region-by-Region basis:   of Such Licensed
Product:
Less than or equal to $[**]:
    [**] %
Greater than $[**], but less than or equal to $[**]:
    [**] %
Greater than $[**], but less than or equal to $[**]:
    [**] %
Greater than $[**]:
    [**] %

By way of example, if Annual Net Sales of a Licensed Product are [**] United
States dollars ($[**]) in a given Region and no reductions or deductions were to
apply under

-59-



--------------------------------------------------------------------------------



 



Sections 7.3(b), (c), (d), (e) and (f), then the royalty payable by Takeda to
Alnylam in such Region would be as follows:

         
[**]
       
 
       
Total Royalty Due
  =   $[**]

For the avoidance of doubt, Takeda’s obligation to pay royalties under this
Section 7.3 is imposed only once with respect to the same unit of Licensed
Product, including by reason of such Licensed Product being Covered by more than
one Valid Claim of Alnylam Patent Rights.
          (b) Know-How Royalty. If, at some future date, after the Royalty Term
for a given Licensed Product in a given country begins, neither (i) any Valid
Claim of the Alnylam Patent Rights in such country Covers the commercial
Manufacture or Commercialization of the Licensed Product in the country of sale,
nor (ii) any Valid Claim of the Alnylam Patent Rights Covers the commercial
Manufacture of the Licensed Product in the country or countries where such
Licensed Product was commercially Manufactured, then the royalty rate applicable
to such Licensed Product in such country shall be reduced to [**] percent
([**]%) of the rate set forth in Section 7.3(a) above for any remaining portion
of the Royalty Term which applies to such Licensed Product in such country. For
purposes of clarity, the Royalty Term shall not commence unless and until a
Valid Claim exists, which may occur, at the time of First Commercial Sale or any
time thereafter.
          (c) Royalty Stacking.
               (i) Licensed Products Other Than Shared Products. Takeda shall be
entitled to deduct, from the royalty payments payable by Takeda under
Sections 7.3(a) and 7.3(b) for a reporting period, [**] percent ([**]%) of
Required Third Party Payments paid by Takeda with respect to Licensed Products
(excluding Shared Products Commercialized in the U.S.) during the applicable
reporting period. In no event shall aggregate deductions under this
Section 7.3(c) reduce any quarterly royalty payment by Takeda in respect of Net
Sales of a Licensed Product to less than [**] percent ([**]%) of the royalty
otherwise payable to Alnylam under Sections 7.3(a) and 7.3(b) with respect to
such Licensed Product.
               (ii) Shared Products. All royalty, milestone and other payments
to a Third Party made by either Party under Third Party agreements (including
Listed Alnylam Third Party Agreements or Pre-Existing Alliance Agreements) with
respect to Shared Products in the United States shall be deemed expenses of such
Party and deducted in calculating Net Profits/Losses pursuant to Schedule D.
          (d) Payments in Respect of In-Licenses.

-60-



--------------------------------------------------------------------------------



 



               (i) In addition to any royalty set forth in Sections 7.3(a) and
7.3(b), Takeda shall reimburse Alnylam for [**] of all royalty payments payable
to Third Parties pursuant to Listed Alnylam Third Party Agreements applicable to
sales of Licensed Products (other than Shared Products in the United States),
after applicable royalty reduction thereunder, which royalty payments are
summarized in Schedule B (each such payment, a “Listed Alnylam Third Party
Payment,” collectively, the “Listed Alnylam Third Party Payments”); provided
that the cumulative amount payable by Takeda under this Section 7.3(d) shall not
exceed [**] percent ([**]%) of Net Sales. Notwithstanding the foregoing, if
(A) the sum of (i) the royalties payable by Takeda to Alnylam under
Sections 7.3(a) and 7.3(b) with respect to any Licensed Product for any Calendar
Quarter expressed as a percentage of Net Sales, after any reduction to such
royalties pursuant to Section 7.3(c), and (ii) the lower of (x) [**] of the
Listed Alnylam Third Party Payments expressed as a percentage of Net Sales, and
(y) [**] percent ([**]%) is less than (B) the sum of (i) [**] percent ([**]%) of
Net Sales and (ii) the Listed Alnylam Third Party Payments expressed as a
percentage of Net Sales, then Takeda shall pay to Alnylam such additional
royalty amounts as are necessary for Alnylam to realize a net royalty amount
equal to [**] percent ([**]%) of Net Sales of such Licensed Product for such
Calendar Quarter, after it makes the Listed Alnylam Third Party Payments to the
Listed Alnylam Third Parties.
               (ii) The Parties shall cooperate to coordinate such
reimbursements by Takeda hereunder in a manner that ensures all amounts payable
by Alnylam with respect to the Licensed Products pursuant to Listed Alnylam
Third Party Agreements are paid in a timely manner and otherwise in compliance
with such Listed Alnylam Third Party Agreements. Takeda shall have the right to
have an independent public accountant reasonably acceptable to Alnylam audit
Alnylam’s books and records solely for purposes of verifying such Listed Alnylam
Third Party Payments, which right shall be exercisable [**] per year solely with
respect to records covering up to the [**] Fiscal Years prior to audit
notification, upon reasonable advance notice and during Alnylam’s business
hours, subject to the confidentiality provisions of Article IX hereof. Audit
results and findings shall be shared by Takeda and Alnylam. If the audit reveals
an overpayment by Takeda under this Section 7.3(d), the amount of such
overpayment shall be credited towards any future reimbursement amounts payable
by Takeda under this Section 7.3(d). If the audit reveals an underpayment by
Takeda, Takeda shall make up such underpayment within [**]. The failure of
Takeda to request verification of any Listed Alnylam Third Party Payments
hereunder within the [**] Fiscal Year period set forth above shall be deemed
acceptance of the calculation of such Listed Alnylam Third Party Payments.
Notwithstanding the foregoing, in no event shall the Listed Alnylam Third Party
Payments include any payment to [**] under Section 7.4 of the [**] Agreement.
          (e) Loss of Listed Alnylam Third Party Agreements. If Alnylam ceases
to be a licensee of Alnylam Patent Rights licensed hereunder (as such,
“Terminated Patent Rights”) under any Listed Alnylam Third Party Agreement
(other than as a result of any action or omission by Takeda), Alnylam shall
within [**] of such termination provide Takeda written notice of such Terminated
Patent Rights. If Takeda directly licenses such

-61-



--------------------------------------------------------------------------------



 



Terminated Patent Rights from that Third Party, then Takeda may, except as
provided below, deduct the full amount of any [**] paid to such Third Party for
such license(s) that is attributable to Licensed Products Covered by such
Terminated Patent Rights from any royalties otherwise payable to Alnylam
hereunder; provided, that prior to Takeda entering into any such license of such
Terminated Patent Rights from such Third Party, Takeda shall notify Alnylam of
its intent to do so and shall provide to Alnylam an opportunity to explain its
rationale for ceasing to license such Terminated Patent Rights and Takeda shall
consider in good faith such rationale. If Takeda does not agree with Alnylam’s
rationale, then, at Takeda’s request, Alnylam shall use Commercially Reasonable
Efforts to reinstate the license for such Terminated Patent Rights within a [**]
period. If Alnylam is unable to reinstate the license, then Takeda may obtain a
direct license for such Terminated Patent Rights from such Third Party and make
such full deductions as provided herein; provided, that, in no event, shall such
total deductions under this Section 7.3(e) reduce any quarterly royalty payment
by Takeda in respect of Net Sales of the applicable Licensed Product to less
than [**]; provided, further, that Takeda may offset any excess portion of the
full amount of any [**] paid to any such Third Party for any such license (that
was not able to be deducted in accordance with the preceding proviso) from any
other milestone or royalty payment to Alnylam under this Agreement.
          (f) Duration of Royalty Payments; First Commercial Sale. The royalties
payable under Section 7.3(a) or 7.3(b), as applicable, shall be paid on a
country-by-country basis on each Licensed Product during the applicable Royalty
Term for such Licensed Product. Takeda shall notify Alnylam of the occurrence of
the First Commercial Sale of each Licensed Product within [**] of its
occurrence.
          7.4 Field Option Fee. If Takeda exercises the Field Option with
respect to any Additional Field pursuant to Section 3.8(b), Takeda shall pay
Alnylam a fee (the “Field Option Fee”) of Fifty Million United States dollars
($50,000,000) for each such Additional Field. Takeda shall pay such Field Option
Fee, less any amounts creditable pursuant to Section 3.8(a), within [**]
following receipt of Takeda’s notice of exercise of such Field Option pursuant
to Section 3.8(b).
          7.5 Profit-Sharing.
          (a) Alnylam may exercise its Profit-Sharing Option for each Licensed
Product upon payment of the applicable option exercise amount during the
applicable Option Exercise Period, pursuant to Section 4.2(c), set forth in the
table below (“Option Exercise Payment”):

                      Exercise Payment Shall be     the Greater of the Two
Timing of Notice of Exercise:   Amounts Set Forth Below*:
Any time within [**] after the [**] for such Licensed Product
  $ [**]       [**]  

-62-



--------------------------------------------------------------------------------



 



                      Exercise Payment Shall be     the Greater of the Two
Timing of Notice of Exercise:   Amounts Set Forth Below*:
Any time within [**] after the Initiation of a [**] with respect to such
Licensed Product
  $ [**]       [**]  
 
               
Any time within [**] after the date of Takeda’s receipt of FDA feedback
following the [**] meeting (or in the event there is no [**] meeting, [**] after
receiving the information from Takeda pursuant to Section 4.2(b)(iii) with
respect to such Licensed Product
  $ [**]       [**]  

 

*   For purposes of this Section 7.5(a), “PDC” or “Past Development Costs” shall
mean the past Development Costs reasonably allocated to seeking or maintaining
Regulatory Approval in the United States with respect to the applicable Licensed
Product prior to the effective date of the Profit-Sharing Agreement.

Payment to Takeda shall be made within [**] after Alnylam exercises the
Profit-Sharing Option. For purposes of clarity, only one Option Exercise
Payment, determined in accordance with the table above based on the point at
which Alnylam exercises the Profit-Sharing Option, shall apply for each Shared
Product.
          (b) If Alnylam exercises the Profit-Sharing Option, in addition to the
applicable Option Exercise Payment for a Shared Product, Alnylam shall
(i) refund [**] percent ([**]%) of the milestone payments for such Shared
Product which Takeda paid to Alnylam pursuant to Section 7.2(a) prior to the
effective date of the Profit-Sharing Agreement (“Past Development Milestones”),
and (ii) permit Takeda to fully credit [**] percent ([**]%) of the past
Development Costs reasonably allocated to seeking or maintaining Regulatory
Approval in the United States for such Shared Product against any future
payments to be paid by Takeda to Alnylam for such Shared Product in the United
States pursuant to this Article VII. Alnylam shall refund such [**] percent
([**]%) of the Past Development Milestones concurrent with its payment of the
Option Exercise Payment.
          (c) Within [**] of Alnylam exercising the Profit-Sharing Option,
Takeda shall provide to Alnylam a report detailing the past Development Costs
reasonably allocated to seeking or maintaining Regulatory Approval in the United
States for such Shared Product. Alnylam shall have the right to have an
independent public accountant reasonably acceptable to Takeda audit Takeda’s
books and records solely for purposes of verifying such past Development Costs,
which right shall be exercisable [**] per Shared Product, upon reasonable
advance notice and during Takeda’s business hours, subject to the
confidentiality provisions of Article IX hereof. Thereafter, each Party shall,
no more frequently than [**] per Fiscal Year, have the right to have an
independent public accountant reasonably acceptable to the other Party audit the
other Party’s books and records for purposes of verifying subsequent Development
Costs in accordance with Section 7.9. Audit results and findings shall be shared
by Takeda and Alnylam.
          (d) In the event Alnylam exercises the Profit-Sharing Option, (i) all
future milestone payments, whether with respect to the United States or the ROW,
that become payable by Takeda pursuant to Sections 3.8(a) and 7.2 with respect
to such Shared

-63-



--------------------------------------------------------------------------------



 



Product will be reduced by [**] percent ([**]%), and (ii) the royalty set forth
in Section 7.3(a) with respect to Net Sales of such Shared Product in the United
States shall no longer be due.
          (e) The payments to Alnylam or Takeda, as applicable, with respect to
Net Profits/Losses, shall be made in accordance with the Profit-Sharing
Agreement and such other terms as the Parties may agree.
          7.6 Alnylam Payments.
          (a) If Takeda exercises the Early Opt-Out Option or Opt-Out Option and
Alnylam does not rescind its Profit-Sharing Option then, with respect to such
Abandoned Product, (i) Alnylam shall pay Takeda (A) [**] percent ([**]%) of the
milestone payments under Sections 7.2(a)(i), 7.2(a)(ii) and 7.2(b) that Takeda
would have paid to Alnylam for future milestone events for such Abandoned
Product and (B) royalties during the applicable Royalty Term with respect to Net
Sales of such Abandoned Product (for such purposes, substituting Alnylam for
Takeda, Alnylam Patent Right for Patent Right controlled by Takeda and
“Abandoned Product” for “Licensed Product” in the definitions of Royalty Term
and Net Sales respectively) at [**] percent ([**]%) of the rates set forth in
Section 7.3(a), with reductions and deductions as set forth in Sections 7.3(b)
and 7.3(c) (for such purpose, substituting Alnylam for Takeda and substituting
“Abandoned Product” for “Licensed Product” in such sections and vice versa), and
(ii) Takeda shall not be obligated to pay Alnylam any future milestone payments
with respect to such Abandoned Product under Sections 7.2(a)(i), 7.2(a)(ii) and
7.2(b) or the royalty on future sales of such Abandoned Product set forth in
Section 7.3(a). In addition, Sections 3.5, 7.7, 7.8, 7.12 and 7.13 shall apply
to any payments under this Section 7.6 (for such purpose, substituting Alnylam
for Takeda and substituting “Abandoned Product” for “Licensed Product” in such
sections and vice versa).
          (b) If Alnylam exercises the Abandoned Product Option for an Abandoned
Product under Section 4.4, Alnylam shall pay Takeda (i) royalties with respect
to Net Sales of such Abandoned Product (for such purposes, substituting Alnylam
for Takeda and substituting “Abandoned Product” for “Licensed Product” in the
definition of Net Sales) at [**] set forth in Section 7.3(a), with reductions
and deductions as set forth in Sections 7.3(b) and 7.3(c) (for such purpose,
substituting Alnylam for Takeda and substituting “Abandoned Product” for
“Licensed Product” in such sections and vice versa) and (ii) milestone payments
with respect to such Abandoned Products as are set forth in Sections 7.2(a)(i),
7.2(a)(ii) and 7.2(b) (for such purpose, substituting Alnylam for Takeda and
substituting “Abandoned Product” for “Licensed Product” in such sections and
vice versa). In addition, Sections 3.5, 7.7, 7.8, 7.12 and 7.13 shall apply to
any payments under this Section 7.6 (for such purpose, substituting Alnylam for
Takeda and substituting “Abandoned Product” for “Licensed Product” in such
sections and vice versa).
          7.7 Payments. Takeda shall calculate royalties on Net Sales quarterly
as of March 31, June 30, September 30 and December 31 (each being the last day
of an “Accounting Period”) and shall pay royalties on Net Sales of Licensed
Products (other

-64-



--------------------------------------------------------------------------------



 



than Shared Product in the United States) within the [**] after the end of each
Accounting Period in which such Net Sales occur. Royalties on applicable Net
Sales shall be paid by Takeda in U.S. Dollars.
          7.8 Reporting. With each payment Takeda shall provide in writing for
the relevant Accounting Period the following information, on a Region-by-Region
basis: (a) Net Sales (including the deductions used in determining Net Sales),
(b) the basis for any deductions from gross amounts received to determine Net
Sales, (c) the applicable royalty rates for such Product, (d) the exchange rates
used in calculating any of the foregoing, and (e) the total royalties payable
for the applicable period.
          7.9 Audits. Each Party shall keep, and shall require its Affiliates
and sublicensees to keep, complete and accurate records of the latest [**] years
relating to Net Sales sufficient to allow amounts payable hereunder pursuant to
Sections 7.2, 7.3 and 7.5 to be determined, and each Party shall keep and
require its Affiliates to keep complete and accurate records of the latest [**]
years relating to Net Profits/Losses and all information relevant to calculating
the foregoing. For the sole purpose of verifying amounts payable hereunder or
for calculating Net Profits/Losses, as applicable, each Party shall have the
right [**], at such Party’s expense, to retain an independent certified public
accountant selected by the auditing Party and reasonably acceptable to the
audited Party, to review such records in the location(s) where such records are
maintained by the audited Party, its Affiliates and sublicensees upon [**] prior
written notice and during regular business hours. The right to audit any royalty
report or payment shall extend for [**] years from the end of the Accounting
Period to which such royalty report or such payment relates. Such audit right
shall not be exercised by Alnylam more than [**] in any Fiscal Year. All records
made available for audit shall be deemed to be Confidential Information of the
audited Party. The results of each audit, if any, shall be binding on both
Parties. The audited Party shall promptly pay the auditing Party the amount of
any underpayment revealed by such audit together with interest calculated in the
manner provided in Section 7.13. If the underpayment is equal to or greater than
[**] percent ([**]%) of the amount that was otherwise due, the auditing Party
shall be entitled to have the audited Party reimburse the auditing Party’s
reasonable out-of-pocket costs of such review. The auditing Party shall promptly
return to the audited Party any overpayment revealed by such audit.
          7.10 Currency Exchange. With respect to sales of Licensed Products
invoiced in U.S. Dollars, the sales and royalties payable shall be expressed in
U.S. Dollars. With respect to sales of Licensed Products invoiced in a currency
other than U.S. Dollars, the sales and any amounts payable hereunder on such
sales shall be expressed in their U.S. Dollar equivalent calculated using a
Party’s own standard currency translation methodology for the conversion of
foreign sales currencies into U.S. Dollars, which methodology shall be in
accordance with the Applicable Accounting Standards and shall be the methodology
generally used by a Party for currency conversions in such Party’s audited
financial statements.
          7.11 Manner of Payment. Any payment to be made by one Party to the
other under this Agreement shall be payable in United States dollars and shall
be paid

-65-



--------------------------------------------------------------------------------



 



by wire transfer in immediately available funds to the bank account designated
by the relevant Party. Either Party shall have the right to change such
information at any time by providing written notice to the other Party; provided
that such new bank information shall not be deemed effective until the date that
is [**] after the receipt of such new information.
          7.12 Tax Withholding. Each Party shall use reasonable efforts to
minimize tax withholding on payments made to the other Party. Notwithstanding
such efforts, if such Party concludes that tax withholdings under the Laws of
any country are required with respect to payments to the other Party, such Party
shall first notify the other Party and provide such Party with [**] to determine
whether there are actions such receiving Party can undertake to avoid such
withholding. The paying Party shall refrain from making such payment until the
receiving Party instructs the paying Party that (i) the paying Party intends to
take actions that will obviate the need for such withholding, in which case the
paying Party shall make such payment only after it is instructed to do so by the
receiving Party, or (ii) the paying Party should make such payment and withhold
the required amount and pay it to the appropriate governmental authority. In
such case, the withholding Party shall promptly provide the other Party with
copies of receipts or other evidence reasonably required and sufficient to allow
the other Party to document such tax withholdings adequately for purposes of
claiming foreign tax credits and similar benefits. The Parties will cooperate
reasonably in completing and filing documents required under the provisions of
any applicable tax laws or under any other applicable Law, in connection with
the making of any required tax payment or withholding payment, or in connection
with any claim to a refund of or credit for any such payment. The Parties will
cooperate to minimize such taxes in accordance with applicable Laws.
Notwithstanding the foregoing, Alnylam represents that zero percent (0%)
withholding shall be required in respect of the payments to be paid by Takeda to
Alnylam pursuant to Section 7.1 hereof, because of the eligibility of Alnylam as
a publicly traded U.S. tax resident for purposes of the U.S.-Japan Income Tax
Treaty. Alnylam shall be solely responsible for its costs incurred in
registering under such treaty.
          7.13 Late Payments. Takeda shall pay interest to Alnylam on the
aggregate amount of any payments (except for those payments which are the
subject of a reasonable, good faith dispute) that are not paid on or before the
date such payments are due under this Agreement at a rate of [**] percent
([**]%) per month from the due date until paid in full or the highest rate
permitted by applicable Law, calculated on the number of days such payments are
paid after the date such payments are due. In the event that Takeda in
reasonable good faith disputes any amounts due under this Agreement, the
interest rate in the preceding sentence shall not apply to the amounts so
disputed and Takeda shall instead pay interest to Alnylam at [**] plus [**]
percent ([**]%) on any such disputed payments which are found to be owed to
Alnylam.
          7.14 [**]. Takeda shall [**] Alnylam its [**] in accordance with the
Research Collaboration Plan and the Delivery Collaboration Plan, as applicable.
Alnylam shall invoice Takeda [**] for such [**] and payment shall be due and
payable within [**] of the invoice date.

-66-



--------------------------------------------------------------------------------



 



ARTICLE VIII
Intellectual Property Ownership, Protection and Related Matters
          8.1 Prosecution and Maintenance of Patent Rights.
          (a) Alnylam Patent Rights. Alnylam shall have the initial right to
file, prosecute and maintain all Alnylam Patent Rights, at Alnylam’s expense;
provided that, subject to Alnylam Third Party Obligations, in the event that
Alnylam declines the option to file and prosecute any such patent applications
or maintain any such patents that Cover a Licensed Product, it shall give Takeda
reasonable notice to this effect, sufficiently in advance to permit Takeda to
undertake such filing, prosecution and maintenance without a loss of rights, and
thereafter Takeda may, upon written notice to Alnylam, file and prosecute such
patent applications and maintain such patents in Alnylam’s name with respect to
Alnylam Patent Rights at Takeda’s expense.
          (b) Takeda Patent Rights and Joint Patent Rights. Takeda shall have
the initial right to file, prosecute and maintain all Takeda Patent Rights,
Joint Research Collaboration Patent Rights and Joint Delivery Collaboration
Patent Rights, at Takeda’s expense; provided that, in the event that Takeda
declines the option to file, prosecute or maintain any such Patent Rights that
Cover a Shared Product or an Abandoned Product, it shall give Alnylam reasonable
notice to this effect, sufficiently in advance to permit Alnylam to undertake
such filing, prosecution and maintenance without a loss of rights, and
thereafter Alnylam may, upon written notice to Takeda, file, prosecute and
maintain such Patent Rights in Takeda’s name with respect to Takeda Patent
Rights and in Alnylam’s and Takeda’s names with respect to Joint Research
Collaboration Patent Rights and Joint Delivery Collaboration Patent Rights, at
Alnylam’s expense. Notwithstanding the foregoing, the portion of Takeda’s
foregoing expenses that are allocated to filing, prosecuting or maintaining any
Takeda Patent Rights that specifically and solely Cover a Shared Product in the
U.S. shall be included as cost in calculating Net Profits/Losses pursuant to the
Profit-Sharing Agreement and the Parties shall share such expenses in accordance
with the Profit-Sharing Agreement.
          (c) Cooperation. Each Party agrees to cooperate with the other with
respect to the filing, prosecution and maintenance of Patent Rights pursuant to
this Section 8.1, including the execution of all such documents and instruments
and the performance of such acts as may be reasonably necessary in order to
permit the other Party to undertake any filing, prosecution or maintenance of
Patent Rights that such Party has elected not to pursue, as provided for in
Sections 8.1(a) and (b). With respect to Joint Research Collaboration Patent
Rights and Joint Delivery Collaboration Patent Rights, the Party filing,
prosecuting and maintaining such Patent Rights shall provide the other Party,
within [**] after submitting or receiving such filings or correspondence, with
copies of all filings and correspondence submitted to and received from patent
offices and, with respect to substantive filings and correspondence to be
submitted to patent offices, shall use reasonable efforts to provide the other
Party with drafts of such filings and correspondence reasonably in advance of
submission and shall consider in good faith any

-67-



--------------------------------------------------------------------------------



 



comments regarding such filings and correspondence that the other Party may
timely provide.
          8.2 Third Party Infringement.
          (a) Notice. Each Party shall promptly report in writing to the other
Party during the term of this Agreement any (i) known or suspected infringement
of Alnylam Patent Rights, Takeda Patent Rights, Joint Research Collaboration
Patent Rights or Joint Delivery Collaboration Patent Rights or (ii) known or
suspected unauthorized use or misappropriation of Alnylam Know-How, Takeda
Know-How, Joint Research Collaboration Know-How or Joint Delivery Collaboration
Know-How of which such Party becomes aware, and shall provide the other Party
with all available evidence supporting such infringement, suspected
infringement, unauthorized use or misappropriation or suspected unauthorized use
or misappropriation.
          (b) Infringement Actions.
               (i) Alnylam’s Enforcement Rights. Alnylam shall have the sole and
exclusive right and not the obligation to initiate a suit or take other
appropriate action that it believes is reasonably required to enforce Alnylam
Intellectual Property. To the extent that any such suit or action pertains to
Licensed Products, Alnylam shall give Takeda advance notice of its intent to
file any such suit or take any such action and the reasons therefor, and shall
provide Takeda with an opportunity to make suggestions and comments regarding
such suit or action. Thereafter, to the extent any such suit or action pertains
to Licensed Products, Alnylam shall keep Takeda promptly informed, and shall
from time to time consult with Takeda regarding the status of any such suit or
action and shall provide Takeda with copies of all material documents (e.g.,
complaints, answers, counterclaims, material motions, orders of the court,
memoranda of law and legal briefs, interrogatory responses, depositions,
material pre-trial filings, expert reports, affidavits filed in court,
transcripts of hearings and trial testimony, trial exhibits and notices of
appeal) filed in, or otherwise relating to, such suit or action.
               (ii) Takeda’s Enforcement Rights.
          (A) Takeda shall have the sole and exclusive right and not the
obligation to initiate a suit or take other appropriate action that it believes
is reasonably required to enforce Takeda Intellectual Property. To the extent
that any such suit or action pertains to Shared Products or Abandoned Products,
Takeda shall give Alnylam advance notice of its intent to file any such suit or
take any such action and the reasons therefor, and shall provide Alnylam with an
opportunity to make suggestions and comments regarding such suit or action.
          (B) Takeda shall have the first right, but not the obligation, to
initiate a suit or take other appropriate action with regard to Joint Research
Collaboration Intellectual Property and Joint Delivery Collaboration
Intellectual Property. If Takeda declines to initiate a suit or take other
appropriate action to enforce such Joint Research Collaboration Intellectual
Property or Joint Delivery

-68-



--------------------------------------------------------------------------------



 



Collaboration Intellectual Property within [**] of such notice, Alnylam may,
upon written notice to Takeda, initiate a suit or take other appropriate action
to enforce such Joint Research Collaboration Intellectual Property and Joint
Delivery Collaboration Intellectual Property.
          (C) The enforcing Party under the foregoing Clause (A) or (B) shall
keep the other Party promptly informed, and shall from time to time consult with
the other Party regarding the status of any such suit or action and shall
provide the other Party with copies of all material documents (e.g., complaints,
answers, counterclaims, material motions, orders of the court, memoranda of law
and legal briefs, interrogatory responses, depositions, material pre-trial
filings, expert reports, affidavits filed in court, transcripts of hearings and
trial testimony, trial exhibits and notices of appeal) filed in, or otherwise
relating to, such suit or action.
          (c) Conduct of Action; Costs. The Party initiating suit shall have the
sole and exclusive right to select counsel for any suit initiated by it under
this Section 8.2. If required under applicable Law in order for such Party to
initiate and/or maintain such suit, the other Party shall join as a party to the
suit. If requested by the Party initiating suit, the other Party shall provide
reasonable assistance to the Party initiating suit in connection therewith at no
charge to such Party except for reimbursement of reasonable out-of-pocket
expenses incurred in rendering such assistance. The Party initiating suit shall
assume and pay all of its own out-of-pocket costs incurred in connection with
any litigation or proceedings described in this Section 8.2, including the fees
and expenses of the counsel selected by it. The other Party shall have the right
to participate and be represented in any such suit by its own counsel at its own
expense.
          (d) Recoveries. Any recovery obtained as a result of any proceeding
described in this Section 8.2 or from any counterclaim or similar claim asserted
in a proceeding described in Section 8.3, by settlement or otherwise, shall be
applied in the following order of priority:
               (i) first, the Party initiating the suit or action shall be
reimbursed for all costs in connection with such proceeding paid by such Party;
               (ii) second, the other Party shall be reimbursed for all costs in
connection with such proceeding paid by such other Party; and
               (iii) third, any remainder shall be (A) treated as Recovery (as
defined in Schedule D) in calculating Net Profits/Losses in accordance with the
Profit-Sharing Agreement to the extent related to a Shared Product in the United
States; or (B) retained by the Party that initiated the suit or action to the
extent not related to a Shared Product in the United States.
          8.3 Claimed Infringement.

-69-



--------------------------------------------------------------------------------



 



          (a) In the event that a Third Party at any time asserts a claim, or
brings an action, suit or proceeding against a Party or any of its Affiliates
or, with respect to Takeda, sublicensees, claiming infringement of such Third
Party’s Patent Rights or unauthorized use or misappropriation of such Third
Party’s Know-How, based upon an assertion or claim arising out of any of the
activities taken in respect of the Development, Commercialization or Manufacture
of Licensed Products, where such claim, action, suit or proceeding and/or the
defense thereof involves, or is likely to involve, the validity, scope and/or
enforceability of the Alnylam Intellectual Property (“Third Party Infringement
Claim”), such Party shall promptly notify the other Party in writing of the
claim or the commencement of such action, suit or proceeding, enclosing a copy
of the claim and all papers served.
          (b) Within [**] after delivery of the notification required to be
delivered under Section 8.3(a) above, as between Alnylam and Takeda and subject
to Alnylam Third Party Obligations, Alnylam shall, upon written notice thereof
to Takeda, assume control of the defense of solely those aspects of any such
Third Party Infringement Claim that involve the validity, scope and/or
enforceability of Alnylam Intellectual Property, and Takeda shall assume control
of the defense of all other aspects thereof. Takeda and Alnylam shall keep the
other Party advised of the status of such action, suit, proceeding or claim and
the defense thereof and shall consider in good faith recommendations made by the
other Party with respect thereto.
          (c) Alnylam shall not agree to any settlement of such action, suit,
proceeding, claim or defense without the prior written consent of Takeda, which
shall not be unreasonably withheld, conditioned or delayed.
          8.4 Paragraph IV Notice. If either Party receives a notice under 21
U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) from a Third Party filing an
Abbreviated New Drug Application in which a Licensed Product is the subject
listed product (a “Paragraph IV Notice”), then it shall provide a copy of such
notice to the other Party within [**] after its receipt thereof. The Parties’
rights to initiate patent infringement litigation based on such Paragraph IV
Notice shall be as set forth in Section 8.2.
          8.5 Patent Term Extension. Takeda shall have sole and exclusive
control regarding selecting which Patent Rights, if any, are relied upon for
obtaining term extensions, supplementary protection certificates and equivalents
thereof (collectively, “Patent Term Extensions”) offering patent protection
beyond the initial term with respect to Licensed Products; provided that Takeda
shall not have the right to seek any Patent Term Extension with respect to
Alnylam Patent Rights without Alnylam’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed.
          8.6 Listing of Patents. Takeda shall, with respect to Licensed
Products, have the right to determine which of the Alnylam Patent Rights, Joint
Research Collaboration Patent Rights, Joint Delivery Collaboration Patent Rights
or Takeda Patent Rights, if any, shall be submitted for inclusion in the
Approved Drug Products with Therapeutic Equivalence Evaluations pursuant to 21
U.S.C. Section 355, or any successor

-70-



--------------------------------------------------------------------------------



 



Law in the United States, together with any comparable Laws in any other
country. Takeda shall notify Alnylam at least [**] prior to the deadline for any
such submission, and Alnylam shall submit the designated Alnylam Patent Rights,
if any, in accordance with applicable Law.
          8.7 Cooperation. Subject to Alnylam Third Party Obligations, to the
extent Alnylam Patent Rights are owned by Alnylam’s Affiliates or Listed
Counterparties, Alnylam shall use best efforts to cause such Affiliates or
Listed Counterparties to comply with the provisions set forth in this
Article VIII.
          8.8 Trademarks. Each Party and its Affiliates shall retain all right,
title and interest in and to its and their respective housemarks. Takeda shall
not acquire any rights under this Agreement in any trademark, service mark or
Internet domain name including the word “Alnylam” or any other trademarks or
trade dress of Alnylam or its Affiliates, and Alnylam shall not acquire any
rights under this Agreement in any trademark, service mark or Internet domain
name including the word “Takeda” or any other trademarks or trade dress of
Takeda or its Affiliates. Takeda shall solely own and be solely responsible for
selecting, filing, prosecuting, maintaining, defending and enforcing all
Licensed Product (including any Shared Product) trademarks and copyrights at
Takeda’s sole expense.
ARTICLE IX
CONFIDENTIAL INFORMATION
          9.1 Confidential Information. With respect to any Confidential
Information of a Party disclosed by it or its Affiliates to the other Party
during the term of this Agreement, such receiving Party agrees: (a) not to use
any Confidential Information in connection with activities other than those
contemplated by this Agreement, (b) that any Confidential Information shall not
be used in conjunction with any Third Party who is not a consultant of, or an
advisor to, the receiving Party or its Affiliates without the prior written
consent of the disclosing Party, (c) that Confidential Information shall be
maintained in confidence by the receiving Party and its Affiliates, and (d) that
Confidential Information shall not be disclosed by the receiving Party or its
Affiliates to any Third Party who is not a consultant of, or an advisor to, the
receiving Party or its Affiliates without the prior written consent of the
disclosing Party. Notwithstanding the foregoing provisions of this Section 9.1,
either Party may disclose Confidential Information of the other Party or the
terms of this Agreement if such Party reasonably determines, based on advice
from its counsel, that it is required to make such disclosure by applicable Law
or legal process, including by the rules or regulations of the United States
Securities and Exchange Commission (the “SEC”) or similar regulatory agency in a
country other than the United States or of any stock exchange, in which event
such Party shall provide prior notice of such intended disclosure to such other
Party sufficiently in advance (to the extent practicable) to enable the other
Party to seek confidential treatment or other protection for the Confidential
Information subject to such requirement unless the disclosing Party is prevented
by Law from providing such advance notice, shall disclose only such Confidential
Information of such other Party as

-71-



--------------------------------------------------------------------------------



 



such disclosing Party reasonably determines is required to be disclosed, and
shall seek confidential treatment of any terms of this Agreement that such other
Party considers particularly sensitive from the SEC, similar regulatory agencies
in countries other than the United States, or any stock exchange.
          9.2 Disclosures to Employees, Consultants and Advisors. Each Party
agrees that it and its Affiliates shall provide Confidential Information
received from the other Party only to the receiving Party’s respective
employees, consultants and advisors, and to the employees, consultants and
advisors of the receiving Party’s Affiliates, who have a need to know such
Confidential Information to assist the receiving Party in fulfilling its
obligations under this Agreement, provided that each Party shall remain
responsible for any failure by its and its Affiliates’ respective employees,
consultants and advisors to treat such information and materials as required
under Section 9.1.
          9.3 Term. All obligations imposed under this Article IX shall expire
five (5) years after the expiration or termination of this Agreement.
          9.4 Publicity. Upon execution of this Agreement, the Parties shall
jointly issue a press release announcing the execution of this Agreement in form
and substance substantially as attached hereto as Schedule M. During the term of
this Agreement, the content of any press release or public announcement relating
to this Agreement and/or Licensed Products shall be mutually agreed upon by the
Parties, which agreement shall not be unreasonably withheld, delayed or
conditioned, except that a Party may, without the other Party’s consent,
(a) issue such press release or public announcement if the contents of such
press release or public announcement have previously been made public other than
through a breach of this Agreement by the issuing Party or its Affiliates, or
(b) issue such press release or public announcement if such Party is advised by
its counsel that it is required to issue such a press release or public
announcement by applicable Law or legal process, including by the rules or
regulations of the SEC or similar regulatory agency in a country other than the
United States or of any stock exchange, in which event such Party shall provide
prior notice of such intended press release or public announcement to the other
Party unless the disclosing Party is prevented by Law or legal process from
providing such advance notice and shall include in such press release or public
announcement only such information relating to this Agreement and/or the
Licensed Product as it reasonably determines is required by such applicable Law
or legal process. The Party subject to the requirement to issue such press
release or public announcement shall, if reasonably practicable under the
circumstances, consider in good faith all comments provided by the other Party
prior to such press release or public announcement and incorporate all comments
that are reasonable. Notwithstanding anything to the contrary in this Agreement,
each Party may disclose the terms of this Agreement to existing and prospective
investors, acquirers and lenders in connection with such Party’s financing
activities, provided that, each such Third Party is subject to an obligation of
confidentiality with respect to such information no less strict than the
disclosing Party’s obligation of confidentiality with respect to the other
Party’s Confidential Information hereunder.

-72-



--------------------------------------------------------------------------------



 



ARTICLE X
REPRESENTATIONS, WARRANTIES AND COVENANTS
          10.1 Mutual Representations and Warranties.
          (a) Representations of Authority. Each Party represents and warrants
to the other Party that, as of the Effective Date, it has full corporate right,
power and authority to enter into this Agreement and to perform its obligations
under this Agreement.
          (b) Consents. Each Party represents and warrants to the other Party
that all necessary consents, approvals and authorizations of all government
authorities and other Persons required to be obtained by it as of the Effective
Date in connection with the execution, delivery and performance of this
Agreement have been obtained.
          (c) No Conflict. Each Party represents and warrants to the other Party
that the execution and delivery of this Agreement and the performance of its
obligations hereunder (i) does not violate or conflict with the provisions of
its certificate of incorporation or by-laws, (ii) does not conflict with or
violate any requirement of applicable Law effective as of the Effective Date,
and (iii) does not and will not conflict with, violate, breach or constitute a
default under any contractual obligations of it or any of its Affiliates
existing as of the Effective Date.
          (d) Authorization and Binding Nature. Each Party represents and
warrants to the other Party that the execution, delivery and performance of this
Agreement and the performance of all obligations hereunder have been duly
authorized by all requisite corporate action on the part of such Party and this
Agreement constitutes valid and legally binding obligations of such Party,
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting the enforcement of creditors’ rights
generally and as may be limited by Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
          (e) Employee Obligations. Each Party represents and warrants that all
of its employees, officers and consultants have executed agreements or have
existing obligations under Law requiring assignment to such Party of all
intellectual property and proprietary rights made during the course of and as
the result of their association with such Party, and obligating such individuals
to maintain as confidential the Confidential Information of such Party and of a
Third Party which such Party may receive.
          10.2 Representations, Warranties and Covenants of Alnylam. Alnylam
represents and warrants to Takeda that, as of the Effective Date:
          (a) Organization and Good Standing. Alnylam is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.

-73-



--------------------------------------------------------------------------------



 



          (b) Non-Infringement. To the best of Alnylam’s knowledge, (i) no Third
Party is currently infringing or misappropriating any Alnylam Intellectual
Property, it being understood that there may be Third Parties that are
conducting research or clinical development under the “safe harbor” exemption
from patent infringement under 35 U.S.C. § 271(e)(1) or similar exemptions in
other jurisdictions, and (ii) the practice of the Alnylam Intellectual Property
licensed under this Agreement does not violate the intellectual property rights
of any Third Party.
          (c) Validity. All Alnylam Intellectual Property that is owned by
Alnylam, and, to the best of Alnylam’s knowledge, all Alnylam Intellectual
Property that is licensed by Alnylam pursuant to Listed Alnylam Third Party
Agreements, is in full force and effect and all necessary registration,
maintenance, and renewal fees for such Alnylam Intellectual Property have been
paid on time and Alnylam shall take all reasonable steps to ensure that its
obligations with respect to all administrative procedures of any governmental
authority relating to the Alnylam Patent Rights are fully complied with in a
timely manner in all material respects. Except for those oppositions or
challenges which are publicly disclosed in Alnylam’s filings with the SEC, no
Third Party has initiated a suit or other proceedings to challenge the validity
of the Alnylam Patent Rights. Alnylam has no reason to believe that the issued
Alnylam Patent Rights are other than valid and enforceable.
          (d) Litigation. There is no pending, and Alnylam and its Affiliates
are not aware of any threatened, claim or litigation (nor has Alnylam received
notice of a potential claim or litigation) (i) which alleges that any issued
patents of a Third Party would be infringed by the Development and
Commercialization of any Licensed Product hereunder or (ii) that questions the
validity of this Agreement or the right of Alnylam to enter into this Agreement,
or to consummate the transactions contemplated hereby. To Alnylam’s knowledge,
there are no legal actions or investigations pending, or to the best of
Alnylam’s knowledge threatened, involving the employment by or with Alnylam of
any of Alnylam’s current or former officers, their use in connection with
Alnylam’s business or any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers or alleging a violation of Law. Alnylam is not a party to any order,
writ, injunction, judgment or decree of any court. There is no action, suit,
proceeding or investigation by Alnylam currently pending or that Alnylam intends
to initiate.
          (e) Authority. Alnylam and its Affiliates have the right and authority
to grant the license to Takeda set forth in Section 3.1(a) or other rights as
contemplated under this Agreement. Alnylam and its Affiliates shall not grant
any right or enter into any agreement with any Third Party that would prevent or
have a material adverse effect on Takeda’s exercise of its rights under this
Agreement or Alnylam’s performance of its obligations under this Agreement.
          (f) Alnylam Patent Rights. Schedule A provides a complete listing of
the Alnylam Patent Rights as of the Effective Date. Except as set forth on
Schedule A, Alnylam does not Control as of the Effective Date, any other Patent
Rights licensed hereunder that Cover RNAi technology, products or processes
(including compositions,

-74-



--------------------------------------------------------------------------------



 



methods and uses of RNAi Compounds), including: (i) the general structure,
architecture, or design of RNAi Compounds; (ii) chemical modifications of such
RNAi Compounds (including any modifications to the bases, sugars or
internucleoside linkages, nucleotide mimetics, conjugates and any end
modifications); (iii) all uses or applications of RNAi Compounds referred to in
the foregoing clause (i) or (ii); (iv) Delivery Technologies; and
(e) manufacturing techniques for RNAi Compounds or Delivery Technologies; but
excluding Patent Rights to the extent such Patent Rights fall within Alnylam
[**] Specific Patent Rights.
          (g) Listed Alnylam Third Party Agreements. Schedule E identifies all
Listed Alnylam Third Party Agreements existing as of the Effective Date. All
Listed Alnylam Third Party Agreements are in full force and effect, and no
dispute presently exists between Alnylam and any of such Listed Counterparties
and Pre-Existing Alliance Parties that would adversely affect any of the
licenses granted by Alnylam under this Agreement. Alnylam shall use its best
efforts to maintain its good standing under each Listed Alnylam Third Party
Agreement (including, without limitation, by not initiating any patent
challenges which could result in the termination of any in-license in accordance
with its terms). Alnylam shall not (i) breach any of its material obligations or
waive any of its rights under, (ii) amend in any manner that would be materially
adverse to the rights granted to Takeda hereunder (including, but not limited
to, amending the [**] Agreement in any manner prohibited by Section 3.10(c) or
extending the [**] or increasing the number of exclusive Targets under the [**]
License Agreement or amending the [**] License Agreement in a manner similar to
those prohibited by Section 3.10(c)) or (iii) terminate any Listed Alnylam Third
Party Agreement, including by failure to satisfy any of its diligence
obligations thereunder. If a Listed Alnylam Third Party Agreement provides
Alnylam with the opportunity to assume prosecution of any Alnylam Patent Right
or risk that such right will be abandoned, then Alnylam shall take reasonable
measures to prosecute such Alnylam Patent Right in the Field, consistent with
prudent commercial practices in the biotechnology industry.
          (h) Pre-Existing Alliance Agreements. Schedule F identifies all
Pre-Existing Alliance Agreements and other license agreements granted by Alnylam
to Third Parties existing as of the Effective Date which could adversely impact
any of the rights granted by Alnylam under this Agreement.
          (i) Alnylam Third Party Obligations. Schedule B summarizes all
relevant Alnylam Third Party Obligations under Listed Alnylam Third Party
Agreements, including obligations and restrictions that are imposed on
sublicensees of the sublicensed Alnylam Intellectual Property, and summarizes
and identifies all Listed Alnylam Third Party Payment obligations. Alnylam has
used its best efforts to completely and accurately identify all obligations and
restrictions to which Takeda is subject as a sublicensee of Alnylam under the
Listed Alnylam Third Party Agreements. To Alnylam’s knowledge, there is no
information which is not summarized on Schedule B and which would materially
affect the obligations of Takeda under the Listed Alnylam Third Party
Agreements.

-75-



--------------------------------------------------------------------------------



 



          (j) Payments to Listed Counterparties. As between Takeda and Alnylam,
Alnylam will be solely responsible for all sublicense income payable to the
Listed Counterparties in connection with the upfront payments set forth in
Section 7.1, the milestones set forth in Section 7.2, and subject to
Section 7.3(d), all royalty payments to the Listed Counterparties in accordance
with the Listed Third Party Agreements.
          (k) Representations, Warranties and Covenants Regarding Certain Listed
Alnylam Third Party Agreements and Pre-Existing Alliance Agreements.
               (i) In the event that Takeda is required to make any payments in
accordance with Section [**] Agreement dated [**], Alnylam shall, at Takeda’s
election, reimburse Takeda for such payment within [**] or permit Takeda to
offset such payment against any amounts owed to Alnylam under this Agreement.
               (ii) In accordance with Section [**] of the [**] Agreement,
Alnylam shall ensure that Takeda will be able to qualify as one of the [**]
Alnylam Collaborators (as defined in the [**] Agreement) and, upon Takeda’s
written request, Alnylam shall request that [**] promptly enter into
negotiations in good faith with Takeda for a license under [**] Licensed Patents
(as defined in the [**] Agreement).
          (l) Protecting IP Rights. Alnylam and its Affiliates have taken
reasonable measures to protect the Alnylam Intellectual Property, consistent
with prudent commercial practices in the biotechnology industry.
          (m) Targets.
               (i) Alnylam represents and warrants that as of the Effective Date
there are no more than [**] Blocked Targets.
               (ii) Alnylam covenants that once a Target becomes a Designated
Target Takeda shall have, with respect to Alnylam Intellectual Property, the
full and unlimited right to exploit the licenses granted to Takeda in the Field
under this Agreement with respect to such Target(s).
               (iii) Prior to the expiration of the [**], Alnylam may grant
certain exclusive rights with respect to a Target(s) (other than a Designated
Target) to [**] pursuant to the [**] as existing as of the Effective Date. Prior
to the expiration of the [**], Alnylam may grant certain exclusive rights with
respect to up to [**] Target(s) (other than (x) a Designated Target or (y) a
Target with respect to which the Gatekeepers have informed Takeda that it is not
a Blocked Target) to [**] pursuant to the [**] License Agreement as existing as
of the Effective Date. Except as set forth in this Section 10.2(m)(iii) above,
during the term of this Agreement Alnylam covenants that it will not grant any
Third Party any exclusive rights to any Target.
          (n) Forthrightness. Alnylam has not misstated any information in any
written representation provided by Alnylam to Takeda, and has not intentionally
or negligently withheld or omitted any information from Takeda, which would
reasonably

-76-



--------------------------------------------------------------------------------



 



be expected to be material to Takeda’s decision to enter into this Agreement or
which is necessary in order to make information disclosed by Alnylam not
misleading.
          10.3 Representations and Warranties of Takeda. Takeda represents and
warrants to Alnylam that, as of the Effective Date, Takeda is not engaged in a
dispute with [**].
          10.4 No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION
10.1, 10.2 or 10.3, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE XI
TERM AND TERMINATION
          11.1 Term. This Agreement shall be effective as of the Effective Date
and shall continue, subject to Sections 11.2, 11.3 and 11.4, in accordance with
its terms until the later of (a) the expiration of the last-to-expire Royalty
Term, or (b) the expiration of the last-to-expire Profit-Share Term. Without
prejudice to any other rights or remedies available at Law or in equity, neither
Party shall have the right to terminate any right or obligation under this
Agreement except pursuant to Section 11.2, 11.3 or 11.4.
          11.2 Termination for Cause.
          (a) Termination As A Result of Alnylam’s Breach. Takeda may terminate
this Agreement on a Licensed Product-by-Licensed Product basis or solely as it
relates to the Research Collaboration or the Delivery Collaboration, or in its
entirety, in each case upon [**] prior written notice to Alnylam upon the
material breach by Alnylam of any of its representations, warranties or
obligations under this Agreement relating to such Licensed Product, the Research
Collaboration or the Delivery Collaboration, respectively, or this Agreement in
its entirety; provided that such termination shall become effective only if
(i) Alnylam fails to remedy or cure the breach within such [**] period, or
(ii) such breach cannot be remedied or cured through the application of
Commercially Reasonable Efforts within such [**] period, and Alnylam has (within
such time period) submitted a plan for cure as promptly as is reasonably
practicable (but in no event beyond an additional [**] period) through the
application of Commercially Reasonable Efforts with a remedy or cure period
reasonably acceptable to Takeda, then after the earlier of the remedy or cure
date accepted by Takeda or the date Alnylam ceases to use Commercially
Reasonable Efforts to remedy or cure such breach.
          (b) Termination As A Result of Takeda’s Breach. Alnylam may terminate
this Agreement, at its sole discretion, on a Licensed Product-by-Licensed
Product basis, or solely as it relates to the Research Collaboration or the
Delivery Collaboration, or in its

-77-



--------------------------------------------------------------------------------



 



entirety, in each case upon [**] prior written notice to Takeda upon the
material breach by Takeda of any of its representations, warranties or
obligations under this Agreement relating to such Licensed Product, the Research
Collaboration or the Delivery Collaboration, respectively, or this Agreement in
its entirety; provided that such termination shall become effective only if
(i) Takeda fails to remedy or cure the breach within such [**] period, or (ii)
such breach cannot be remedied or cured through the application of Commercially
Reasonable Efforts within such [**] period, and Takeda has (within such time
period) submitted a plan for cure as promptly as is reasonably practicable (but
in no event beyond an additional [**] period) through the application of
Commercially Reasonable Efforts with a remedy or cure period reasonably
acceptable to Alnylam, then after the earlier of the remedy or cure date
accepted by Alnylam or the date Takeda ceases to use Commercially Reasonable
Efforts to remedy or cure such breach.
          (c) Termination As A Result of Insolvency. Subject to Section 3.3,
either Party may terminate this Agreement effective upon written notice to the
other Party, upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the other Party; provided,
however, in the case of any involuntary bankruptcy or receivership proceeding
such right to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or receivership or such proceeding is not dismissed
within ninety (90) days after the filing thereof.
          11.3 Patent Validity Challenges.
          (a) By Takeda. Without prejudice and subject to Takeda’s rights under
Section 3.5, if Takeda or any of its Affiliates or sublicensees initiates any
legal action seeking a determination that any of the Alnylam Patent Rights in
any country are invalid, unenforceable, and/or not infringed (including a
request for reexamination of any such Patent Rights), to the extent permitted by
the applicable Law of such country, Alnylam may terminate this Agreement with
the effects provided under Section 11.5(b) upon sixty (60) days’ prior written
notice to Takeda, provided, however, that if, prior to the end of such sixty
(60) day period Takeda is able to obtain a full and complete withdrawal of such
action, the termination shall not become effective and this Agreement shall
remain in full force and effect. For clarity, Takeda’s initiation of a legal
action with regard to a particular claim of any Patent Right Controlled by
Alnylam that is not licensed to Takeda under Section 3.1(a) at the time such
legal action is initiated shall not constitute a basis for Alnylam to terminate
this Agreement under this Section 11.3(a).
          (b) By Alnylam. If Alnylam or any of its Affiliates or sublicensees
initiates any legal action seeking a determination that any of the Takeda New
Delivery Patent Rights or the Takeda Licensed Pre-Existing Delivery Patent
Rights (or other applicable Patent Rights of Takeda licensed hereunder in
connection with any Shared Product or Abandoned Product) in any country are
invalid, unenforceable, and/or not infringed (including a request for
reexamination of any such Patent Rights), to the extent permitted by the
applicable Law of such country, Takeda may terminate this Agreement with the
effects provided under Section 11.5(c) upon sixty (60) days’ prior written
notice

-78-



--------------------------------------------------------------------------------



 



to Alnylam, provided, however, that if, prior to the end of such sixty (60) day
period Alnylam is able to obtain a full and complete withdrawal of such action,
the termination shall not become effective and this Agreement shall remain in
full force and effect.
          11.4 Termination at Will. Takeda shall have the right to terminate
this Agreement on a Licensed Product-by-Licensed Product or country-by-country
basis after the first (1st) anniversary of the Effective Date for any reason
upon one hundred eighty (180) days prior written notice to Alnylam, provided,
however, that if the Royalty Term has not expired as of the date of such
termination with respect to such Licensed Product in such country and Takeda
continues to sell such Licensed Product in such country after the date of such
termination, Takeda shall continue to comply with the terms of this Agreement
with respect to such Licensed Product in such country until the expiration of
the Royalty Term as if the Agreement had not terminated hereunder, as such terms
relate to the payment of royalties and event payments with respect to such
Licensed Product in such country, and the related accounting provisions of this
Agreement.
          11.5 Effect of Expiration or Termination.
          (a) Effect of Expiration. Upon the expiration of the Royalty Term
applicable to any Licensed Product in a country, Takeda’s and its Affiliates’
license under Section 3.1(a) with respect to such Licensed Product in such
country shall become a fully paid-up, royalty-free license, with the right to
sublicense, to Develop, Commercialize or Manufacture such Licensed Product in
such country. Notwithstanding the foregoing, Takeda shall continue to provide
Alnylam with information regarding Licensed Product only to the extent necessary
for Alnylam to comply with its obligations under any relevant Alnylam Third
Party Agreement.
          (b) Termination by Alnylam for Cause or Patent Challenge; Termination
by Takeda for Convenience. If (i) Alnylam terminates this Agreement pursuant to
Section 11.2(b), 11.2(c) or 11.3(a) or (ii) Takeda terminates this Agreement
pursuant to Section 11.4, then the licenses granted to Takeda under
Section 3.1(a) shall terminate with respect to the particular Licensed Product,
or the Research Collaboration or Delivery Collaboration, or this Agreement in
its entirety, as the case may be, that is the subject matter of such
termination; provided, however, that, in the event such termination is with
respect to a Shared Product, Takeda will be deemed to have opted-out of the
joint Development and Commercialization of such Shared Product, and such Shared
Product shall be treated as an Abandoned Product in accordance with Section 4.5.
For purposes of clarity, (x) except to the extent this Agreement is terminated
in its entirety, Takeda shall retain its rights and obligations with respect to
Licensed Products or collaboration activities that are not the subject of the
termination and (y) termination of this Agreement in accordance with
Section 11.3 shall be deemed termination of this Agreement in its entirety.
          (c) Termination by Takeda for Cause or Patent Challenge. If Takeda
terminates this Agreement pursuant to Section 11.2(a), 11.2(c) or 11.3(b) then
the license granted to Alnylam under Section 3.2(a), and all other rights
granted to Takeda under this Agreement shall terminate with respect to the
particular Licensed Product, or the

-79-



--------------------------------------------------------------------------------



 



Research Collaboration or Delivery Collaboration, or this Agreement in its
entirety, as the case may be, that is the subject matter of such termination;
provided that upon such termination Takeda may elect to retain the licenses
granted to Takeda under Section 3.1(a), in which case Takeda shall (subject to
the offset right set forth below) continue to comply with its payment
obligations under Article VII; provided, however, that, in the event such
termination is with respect to a Shared Product, Alnylam will be deemed to have
opted-out of the joint Development and Commercialization of such Shared Product,
and the applicable Profit-Sharing Agreement shall terminate and the applicable
effects of termination set forth in the Profit-Sharing Agreement shall govern.
If Takeda terminates this Agreement as contemplated by this Section 11.5(c),
Takeda may offset against any unpaid amounts owed to Alnylam pursuant to
Article VII by the amount of Takeda’s damages determined by any court having
jurisdiction over such matter to have resulted from Alnylam’s breach of this
Agreement.
          (d) Survival. The expiration or termination of any right or obligation
under this Agreement for any reason will not affect obligations, including the
payment of any royalties and event payments, that have accrued as of the date of
such expiration or termination, as the case may be, and the provisions set forth
in Sections 3.8(a), 7.2-7.4 and 7.6 -7.13 (with respect to each of the foregoing
Sections, solely to the extent that any amounts are due but unpaid thereunder),
Section 3.1(a) (solely in accordance with Section 11.5(c)), Section 4.5 (solely
in accordance with Section 11.5(b)), Section 6.3, Section 8.1 and Section 8.2
(solely with respect to Joint Research Collaboration Patent Rights and Joint
Delivery Collaboration Patent Rights), this Section 11.5, Sections 12.1, 12.2,
12.3, 12.6, 12.7 and 12.9 — 12.18, inclusive, and ARTICLE I, ARTICLE IX and
ARTICLE X hereof, shall survive such expiration or termination.
ARTICLE XII
MISCELLANEOUS
          12.1 Indemnification.
          (a) By Alnylam. Alnylam shall defend, indemnify and hold harmless
Takeda, its Affiliates and their respective directors, officers, employees and
agents (“Takeda Indemnified Parties”), at Alnylam’s cost and expense, from and
against any liabilities, losses, costs, damages, fees or expenses (including
reasonable fees and expenses of legal counsel) (“Losses”) arising out of any
Third Party claim based on (i) any breach by Alnylam of any of its
representations, warranties or obligations pursuant to this Agreement, (ii) the
negligence or willful misconduct of Alnylam or its Affiliates or sublicensees,
or any of their respective directors, officers, employees and agents, in the
performance of obligations or exercise of rights under this Agreement or
(iii) any Product Liability Claim relating to an Abandoned Product or other RNAi
Product (other than a Shared Product) licensed under this Agreement which is
Developed and/or Commercialized by Alnylam or its Affiliates or sublicensees,
except to the extent that such claims arise out of any negligence or willful
misconduct of the Takeda Indemnified Parties.

-80-



--------------------------------------------------------------------------------



 



          (b) By Takeda. Takeda shall defend, indemnify and hold harmless
Alnylam, its Affiliates and their respective directors, officers, employees and
agents (“Alnylam Indemnified Parties”) at Takeda’s cost and expense, from and
against any Losses arising out of any Third Party claim based on (i) any breach
by Takeda of any of its representations, warranties or obligations pursuant to
this Agreement, (ii) the negligence or willful misconduct of Takeda or its
Affiliates or sublicensees, or any of their respective directors, officers,
employees and agents, in the performance of obligations or exercise of rights
under this Agreement, or (iii) any Product Liability Claim relating to a
Licensed Product (other than an Abandoned Product or a Shared Product) or other
RNAi Product (other than an Abandoned Product or a Shared Product) licensed
under this Agreement which is Developed and/or Commercialized by Takeda or its
Affiliates or sublicensees; except to the extent that such claims arise out of
any negligence or willful misconduct of the Alnylam Indemnified Parties.
          (c) Liability Contribution for Shared Products. With respect to any
Licensed Product that is a Shared Product, the following shall apply:
               (i) U.S. Product Liability. Each of Alnylam and Takeda shall be
responsible for [**] percent ([**]%) of the amount of any Losses resulting from
the Product Liability Claim caused by the applicable Shared Product sold in the
U.S. except to the extent Alnylam is obligated to indemnify Takeda or Takeda is
obligated to indemnify Alnylam pursuant to Section 12.1(a) or 12.1(b),
respectively.
               (ii) U.S. IP Liability. Each of Alnylam and Takeda shall be
responsible for [**] percent ([**]%) of the amount of any and all Losses arising
out of or resulting from any Third Party claim involving any actual or alleged
infringement, misappropriation or other violation of a Third Party’s
intellectual property rights arising out of or related to the Alnylam
Intellectual Property or the Takeda Intellectual Property, caused by the use,
Manufacture, or Commercialization of a Shared Product in the U.S. except to the
extent Alnylam is obligated to indemnify Takeda or Takeda is obligated to
indemnify Alnylam pursuant to Section 12.1(a) or 12.1(b), respectively.
               (iii) Procedures. The Parties shall use the indemnification
procedures set forth in Section 12.1(d) for executing the liability contribution
as provided in Section 12.1(c) and Takeda shall be the Indemnifying Party solely
for purposes of determining which Party has the right to control the defense of
the relevant Third Party claim and Alnylam shall have the rights, to which an
Indemnified Party is entitled, to participate in the indemnification procedures
pursuant to Section 12.1(d).
          (d) Claims for Indemnification with Respect to Third Parties.
               (i) With regard to any Third Party claim for which
indemnification may be sought under this Section 12.1 against a person entitled
to indemnification under this Section 12.1 (an “Indemnified Party”), the
Indemnified Party shall give prompt written notification to the person from whom
indemnification is sought (the “Indemnifying Party”) of the commencement of any
action, suit or proceeding relating to such Third Party claim or, if earlier,
upon the assertion of any such claim by a

-81-



--------------------------------------------------------------------------------



 



Third Party (it being understood and agreed, however, that the failure by an
Indemnified Party to give notice of a Third Party claim as provided in this
Section 12.1(d) shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnifying Party is actually prejudiced as a result of such failure to give
notice).
               (ii) Within [**] after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense.
               (iii) The Party not controlling such defense may participate
therein at its own expense; provided that if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such action, suit, proceeding or claim,
the Indemnifying Party shall be responsible for the reasonable fees and expenses
of counsel to the Indemnified Party solely in connection therewith; provided
further, however, that in no event shall the Indemnifying Party be responsible
for the fees and expenses of more than one counsel in any one jurisdiction for
all Indemnified Parties.
               (iv) The Party controlling such defense shall keep the other
Party advised of the status of such action, suit, proceeding or claim and the
defense thereof and shall consider recommendations made by the other Party with
respect thereto.
               (v) The Indemnified Party shall not agree to any settlement of
such action, suit, proceeding or claim without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
agree to any settlement of such claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto or that imposes any
liability or obligation on the Indemnified Party.
          12.2 Dispute Resolution. Subject to the exceptions set forth in
Sections 2.3(b), 3.5 and 3.8, should a dispute arise under this Agreement that
the Parties are not initially able to resolve, such dispute shall be referred to
the Executive Officers (or their designees), who shall promptly initiate
discussions in good faith to resolve such dispute. If such dispute is not
resolved by the Executive Officers within [**] after the date the Executive
Officers first met to consider such dispute, such dispute shall be resolved in
accordance with Section 12.3.
          12.3 Governing Law and Waiver of Jury Trial. This Agreement shall be
construed and the respective rights of the Parties determined according to the
substantive laws of the State of New York, USA, excluding (a) any of its
conflicts of laws principles to the contrary; (b) the United Nations Conventions
on Contracts for the International Sale of Goods; (c) the 1974 Convention on the
Limitation Period in the

-82-



--------------------------------------------------------------------------------



 



International Sale of Goods; and (d) the Protocol amending the 1974 Convention
on the Limitation Period in the International Sale of Goods, done at Vienna,
April 11, 1980. The Parties hereby (A) irrevocably submit to the jurisdiction of
the state and federal courts in the State of New York and agree that all claims
shall be heard and determined in any such court; (B) waive any defense of
inconvenient forum to the maintenance of any such claims and further agree not
to bring any such claims in any other court; (C) irrevocably consent to service
of process by certified mailing, postage prepaid, or delivering such service to
the Party at its respective notice address set forth in Section 12.7; (D) waive
any right to a trial by jury in any action or proceeding to enforce or defend
any rights under this Agreement or under any amendment, instrument, document or
agreement delivered in connection herewith or hereafter and agree that any such
action or proceeding shall be tried before a court and not before a jury; and
(E) agree that a final judgment shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.
Notwithstanding anything to the contrary in this Section 12.3, either Party may
seek injunctive relief in any court in any jurisdiction where appropriate.
          12.4 Assignment. Neither Alnylam nor Takeda may assign this Agreement
in whole or in part without the consent of the other Party, except if such
assignment is to an Affiliate of the assigning Party, or subject to
Section 12.5, occurs in connection with the sale or transfer of all or
substantially all of the business or assets of the assigning Party to which the
subject matter of this Agreement pertains. In the event that either Party is
acquired (whether by merger or otherwise) (an “Acquisition”) by a Third Party
(the “Acquirer”), the other Party shall not obtain any rights or access under
this Agreement to any Know-How or Patent Rights Controlled by such Acquirer
which were not already within the Alnylam Intellectual Property or Takeda
Delivery Intellectual Property licensed to the relevant Party pursuant to
Section 3.1(a) or Section 3.2(a), as applicable, immediately prior to the
consummation of such Acquisition.
          12.5 Alnylam Change of Control. In the event of an Alnylam Change of
Control, Alnylam shall notify Takeda promptly, but in no event later than [**],
following final approval by Alnylam’s board of directors of any transaction that
constitutes an Alnylam Change of Control, or the occurrence of an Alnylam Change
of Control that does not require such approval. Within [**] following
consummation of the Alnylam Change of Control, Takeda may elect to exercise one
or more of the following options by notifying Alnylam in writing of such
election(s):
          (a) Collaborations. At Takeda’s election, Takeda may terminate the
Research Collaboration and/or Delivery Collaboration, in which case the JRCC
and/or the JDCC shall be permanently disbanded, as applicable, in each case
immediately upon written notice to Alnylam.
          (b) Licenses and Other Rights. Takeda shall have the right, at its
sole discretion, to terminate all licenses and rights granted to Alnylam
pursuant to Sections 3.2(a) and 3.2(b); provided that such license and right
under Section 3.2(a) or 3.2(b) shall survive if Alnylam is using Takeda Delivery
Intellectual Property to Develop and/or

-83-



--------------------------------------------------------------------------------



 



Commercialize an RNAi Product that at the time of such termination, has, at a
minimum, completed a [**].
          (c) Alnylam’s Profit-Sharing Option. Takeda shall have the option, at
its sole discretion, to terminate Alnylam’s Profit-Sharing Option with respect
to any Licensed Products that, as of the exercise by Takeda of such option, are
not Shared Products. In addition, Takeda shall have the option, with respect to
any Shared Product, to terminate certain joint aspects of the joint Development
and Commercialization of such Shared Product or initiate the Auction Option (as
defined below), as set forth below:
               (i) if no NDA has been filed with respect to such Shared Product
at the time such Alnylam Change of Control is consummated, Takeda may
(A) continue with the Shared Product collaboration pursuant to the
Profit-Sharing Agreement or (B) terminate the rights and obligations of Alnylam
to conduct Development and/or Commercialization activities, perform Co-Promotion
activities or have other active involvement with respect to such Shared Product,
and in connection therewith terminate the SPC and any Joint Development Plan
and/or any Joint Commercialization Plan with respect to such Shared Product,
other than (x) Alnylam’s right and obligation to pay or receive, as applicable,
fifty percent (50%) of the Net Profits/Losses of such Shared Product and
(y) Alnylam’s right to receive [**] percent ([**]%) of future Development
milestones as set forth in Section 7.2(a) with respect to such Shared Product.
Notwithstanding the foregoing, if Alnylam exercises its Opt-Out Option pursuant
to Section 4.3(b)(i), Alnylam shall be entitled to receive [**] percent ([**]%)
of future Development milestones as set forth in Section 7.2(a) and one hundred
percent (100%) of royalty payments as set forth in Section 7.3;
               (ii) if an NDA has been filed with respect to such Shared Product
at the time an Alnylam Change of Control occurs, Takeda may (x) continue with
the Shared Product collaboration pursuant to the Profit-Sharing Agreement or
(y) exercise its “auction option” to evaluate and conduct an internal auction
between Takeda and Alnylam whereby each Party may bid for the other Party’s
fifty percent (50%) interest in the Net Profits/Losses of such Shared Product
pursuant to the procedures set forth in Sections 12.5(c)(ii)(A) and (B) below
(the “Auction Option”).
                    (A) Takeda shall, within [**] after the consummation of the
Alnylam Change of Control, notify Alnylam in writing if it elects to initiate
the Auction Option. Within [**] after Takeda’s written notice, the Parties shall
engage a mutually agreed upon internationally recognized investment banking firm
(the “Auction Banking Firm”) to evaluate the fair market value of a fifty
percent (50%) interest in the Net Profits/Losses of such Shared Product. Within
[**] (or such other period of time as agreed to by the Parties) after its
engagement, the Auction Banking Firm shall provide a report to the Parties,
setting forth (i) its determination of such fair market value and (ii) its
underlying rationale in making such determination. Within [**] after its receipt
of the report, Takeda shall notify Alnylam in writing whether it elects to
continue such Auction Option.

-84-



--------------------------------------------------------------------------------



 



                    (B) Within [**] after Takeda’s written notice, each Party
may deliver to the Auction Banking Firm a written sealed bid stating the cash
price it is willing to pay to acquire the entire interest in the Net
Profits/Losses of such Shared Product controlled by the other Party (each, a
“Bid”). Within [**] after the expiration of such [**] period, or earlier upon
receipt of a Bid from both Parties, the Auction Banking Firm shall notify each
Party in writing if only one (1) Bid was received, or if two (2) Bids were
received which Bid is higher (the “Bid Notice”). The Party who has submitted the
Bid, if only one (1) Bid was received, or the higher Bid, if two (2) Bids were
received, shall purchase the entire interest in the Net Profits/Losses of such
Shared Product controlled by the other Party, which purchase shall be
consummated within [**] following the Bid Notice; provided, that such period
shall be extended as may be necessary in order to obtain requisite governmental
or regulatory approvals. The Parties shall execute and deliver appropriate
documentation, in form and substance that is reasonably acceptable, to effect
the transfer of the selling Party’s entire interest in the Shared Product and
each Party further agrees to reasonably cooperate to effect the orderly
transition, the cost of which shall be shared equally by the Parties, of any
activities then being conducted by the selling Party and its Affiliates for the
Shared Product.
                    (C) The fees for the Auction Banking Firm for generating the
report and conducting the bidding process shall be [**]. The fees payable to the
Auction Banking Firm in connection with the successful sale of the selling
Party’s interest in the Shared Product shall be paid by the Party that [**].
Each Party shall be responsible for all of its own legal and administrative fees
and expenses incurred in the transfer of the Shared Product and all of its costs
incurred in connection with the transfer of technology and any regulatory
filings and related data and information related to such Shared Product.
          (d) Alnylam’s Right of First Negotiation. At Takeda’s election,
Alnylam’s right of first negotiation pursuant to Section 3.2(c) shall terminate.
In the event that Alnylam and Takeda have already entered into an exclusive
license agreement for Alnylam to Develop and/or Commercialize a Licensed Product
in the United States, Takeda may not terminate such license agreement, unless
the acquirer of Alnylam is a Prohibited Partner (defined below), in which case
Takeda may require Alnylam to sell Alnylam’s entire interest in such Licensed
Product (the “ROFN Call Option”) to Takeda at a price equal to the fair market
value of such Licensed Product (the “ROFN Call Price”). Takeda may exercise the
ROFN Call Option by delivering written notice to Alnylam (the “ROFN Call
Notice”). In the event Takeda exercises a ROFN Call Option:
               (i) Within [**] after the ROFN Call Notice, each Party shall
engage a mutually agreed upon internationally recognized investment banking firm
(each, a “ROFN Banking Firm”) to evaluate the fair market value of Alnylam’s
entire interest in the Licensed Product that is the subject of the ROFN Call
Option. Within [**] (or such other period of time as agreed to by the Parties)
after such engagement, each ROFN Banking Firm shall provide a report to each
Party, setting forth (i) its determination of such fair market value and
(ii) its underlying rationale in making such determination.

-85-



--------------------------------------------------------------------------------



 



The ROFN Call Price shall be the average of such fair market values determined
by such two (2) ROFN Banking Firms; provided, however, that, if the higher value
is more than [**] percent ([**]%) of the lower value, a third internationally
recognized investment banking firm (which is independent of both Parties) shall
be engaged by the Parties (or if they are unable to agree within [**], then by
the two (2) ROFN Banking Firms) to determine such fair market value by selecting
one (1) (but only one (1)) of the two (2) values previously determined by the
two (2) ROFN Banking Firms. Such determination by the third investment banking
firm, if any, shall be provided to each Party within [**] after its engagement.
The cost of each Party’s ROFN Banking Firm shall be borne by such Party, and the
cost of such third investment banking firm, if any, shall be shared equally by
the Parties.
               (ii) Within [**] after its receipt of the report (or
determination by such third investment banking firm, if any), Takeda shall
notify Alnylam in writing whether it elects to continue such ROFN Call Option.
If Takeda notifies Alnylam in writing that it elects to continue such ROFN Call
Option, then such purchase shall be consummated within [**] days following such
written notice; provided, that such period shall be extended as may be necessary
in order to obtain requisite governmental or regulatory approvals. The Parties
shall execute and deliver appropriate documentation, in form and substance that
is reasonably acceptable, to effect the transfer of Alnylam’s entire interest in
such Licensed Product and each Party further agrees to reasonably cooperate to
effect the orderly transition, the cost of which shall be shared equally by the
Parties, of any activities then being conducted by Alnylam and its Affiliates
for such Licensed Product.
               (iii) “Prohibited Partner” shall mean (i) any Person identified
in Schedule N, as such schedule may be updated from time-to-time by agreement of
the Parties, such agreement not to be unreasonably withheld, or (ii) any Person
that is Developing and/or Commercializing a pharmaceutical product against the
same Target as the Licensed Product that is the subject of the ROFN Call Option.
          (e) Necessary Amendments. Upon Takeda’s election of any of the
foregoing, the Parties shall enter into an appropriate and customary written
amendment to this Agreement or, as applicable, the Profit-Sharing Agreement, to
reflect the specific changes to the Parties’ rights and obligations made
pursuant to this Section 12.5. For the avoidance of doubt, Takeda shall be
entitled, in its sole discretion, to make the elections provided for in this
Section 12.5 upon each occurrence of an Alnylam Change of Control.
          12.6 Entire Agreement; Amendments. This Agreement (including all
attachments hereto) constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and supersedes all other previous
arrangements with respect to the subject matter hereof, whether written or oral.
Any amendment or modification to this Agreement shall be made in writing signed
by both Parties.

-86-



--------------------------------------------------------------------------------



 



          12.7 Notices.

         
          Notices to Alnylam shall be
          addressed to:
       
 
       
          Alnylam Pharmaceuticals, Inc.
       
          300 Third Street
       
          Cambridge, MA 02142
       
          Telefacsimile: (617) 551-8101
       
          Attention: Vice President-Legal
       
 
       
          with a copy which shall not
       
          constitute notice to:
       
 
       
          Wilmer, Cutler, Pickering, Hale
       
          and Dorr LLP
       
          60 State Street
       
          Boston, MA 02109
       
          Telefacsimile: (617) 526-5000
       
          Attention: Steven D. Singer, Esq.
       
 
       
          Notices to Takeda shall be
  with separate copies thereof    
          addressed to:
  addressed to:    
 
       
          Takeda Pharmaceutical Company
  Takeda Pharmaceutical Company    
          Limited
  Limited    
          17-85, Jusohonmachi 2-chome,
  1-1, Doshomachi 4-chome,
   
          Yodogawa-ku, Osaka 532-8686,
  Chuo-ku, Osaka 540-8645, Japan    
          Japan
       
 
       
 
  Telefacsimile: +81-6-6204-2328/2055
   
          Telefacsimile: +81-6-6300-6730
  Attention: General Manager of
   
          Attention: General Manager of
  Global Licensing & Business
   
          Pharmaceutical Research Division
  Development Department and
   
 
  General Counsel    
 
       
          with a copy which shall not
       
          constitute notice to:
       
 
       
          Morgan, Lewis & Bockius LLP
  Morgan, Lewis & Bockius LLP    
 
       
          One Market, Spear Street Tower
  502 Carnegie Center    
          San Francisco, CA 94105-1596
  Princeton, NJ 08540    
 
       
          Telefacsimile: (415) 442-1001
  Telefacsimile: (609) 919-6701    
          Attention: Robin M. Silva
  Attention: Randall B. Sunberg    

-87-



--------------------------------------------------------------------------------



 



Either Party may change its address by giving notice to the other Party in the
manner herein provided. Any notices given under this Agreement shall be in
writing and deemed to have been sufficiently given when delivered by hand, by
overnight courier, or by certified or registered mail, postage and other charges
prepaid, in each case to the address set forth above or any other address
provided in accordance with this Section 12.7. The date of mailing any written
or electronic notice will be deemed the date on which such notice is given
unless otherwise specified in the notice.
          12.8 Force Majeure. No failure or omission by the Parties in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any cause or
causes beyond the reasonable control of the Parties, which may include the
following: acts of God; acts or omissions of any government; any rules,
regulations or orders issued by any governmental authority or by any officer,
department, agency or instrumentality thereof; fire; storm; flood; earthquake;
accident; war; rebellion; insurrection; riot; and invasion, and provided that
such failure or omission resulting from one of the above causes is cured as soon
as is practicable after the occurrence of one or more of the above-mentioned
causes.
          12.9 Independent Contractors. It is understood and agreed that the
relationship between the Parties hereunder is that of independent contractors
and that nothing in this Agreement shall be construed as authorization for
either Alnylam or Takeda to act as agent for the other.
          12.10 No Strict Construction. This Agreement has been prepared jointly
and shall not be strictly construed against any Party.
          12.11 Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.
          12.12 No Implied Waivers; Rights Cumulative. No failure on the part of
Alnylam or Takeda to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.
          12.13 Severability. If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), the Parties shall
consult one another and use reasonable efforts to agree upon a valid and
enforceable provision that is a reasonable substitute for the Severed Clause in
view of the intent of this Agreement. In the event

-88-



--------------------------------------------------------------------------------



 



such a valid and enforceable provision cannot be agreed upon, the invalidity of
one or more Severed Clauses shall not affect the validity of this Agreement as a
whole, unless the Severed Clauses are of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the Severed Clauses.
          12.14 Execution in Counterparts; Facsimile Signatures. This Agreement
may be executed in counterparts, each of which, when so executed and delivered,
shall be deemed to be an original, and all of which, taken together, shall
constitute one and the same instrument even if both Parties have not executed
the same counterpart. Signatures provided by facsimile transmission shall be
deemed to be original signatures.
          12.15 No Consequential or Punitive Damages. NEITHER PARTY HERETO WILL
BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, MULTIPLE
OR PUNITIVE DAMAGES, OR FOR LOST PROFITS, ARISING OUT OF THIS AGREEMENT OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 12.15 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD
PARTY CLAIMS.
          12.16 Interpretation. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference to any Laws herein shall be
construed as referring to such Laws as they from time to time may be enacted,
repealed or amended, (c) any reference herein to any Person shall be construed
to include the Person’s successors and assigns, (d) the words “herein”, “hereof’
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(e) any reference herein to the words “mutually agree” or “mutual written
agreement” shall not impose any obligation on either Party to agree to any terms
relating thereto or to engage in discussions relating to such terms except as
such Party may determine in such Party’s sole discretion; (f) all references
herein to Articles, Sections, Exhibits or Schedules shall be construed to refer
to Articles, Sections, Exhibits and Schedules of this Agreement; and (g) all
references to the “knowledge” of a Party shall refer to the actual knowledge of
any of such Party’s officer or director level employees or members of its Board
of Directors, or the knowledge which any such person would reasonably be
expected to have assuming reasonable inquiry in light of such person’s position
with such Party.

-89-



--------------------------------------------------------------------------------



 



          12.17 Actions of Affiliates. Each Party shall be liable for any
failure by its Affiliates to comply with the restrictions, limitations and
obligations set forth in this Agreement. Neither Party shall permit any of its
Affiliates to commit any act (including any act of omission) that such Party is
prohibited hereunder from committing directly. To the extent that the rights
granted to a Party hereunder may be and are exercised by an Affiliate of such
Party, such Affiliate shall be bound by the corresponding obligations of such
Party.
          12.18 No Third Party Beneficiaries. Except as expressly set forth in
this Agreement, no Person other than the Parties and their respective Affiliates
and permitted assignees hereunder shall be deemed an intended third party
beneficiary hereunder or have any right to enforce any obligation of this
Agreement. Notwithstanding the foregoing, the Parties agree that [**] shall be
deemed a Third Party beneficiary of, and shall have the right to enforce
directly against Takeda, its Affiliates and/or its sublicensees, those rights
set forth in the subsection titled “Restrictions on Sublicensing by Alnylam” of
Section 7 of Schedule B hereto.
          12.19 Further Assurances. Each Party agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including, without
limitation, the filing of such additional assignments, agreements, documents and
instruments, as the other Party may at any time and from time to time reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes of, or to better assure of and confirm unto such other
Party its rights and remedies under, this Agreement.
[Remainder of This Page Intentionally Left Blank]

-90-



--------------------------------------------------------------------------------



 



Confidential
Execution Copy
          IN WITNESS WHEREOF, Alnylam and Takeda have caused this Agreement to
be duly executed by their authorized representatives, as of the date first
written above.

            TAKEDA PHARMACEUTICAL COMPANY LIMITED
      By:   /s/ Yasuchika Hasegawa         Name:   Yasuchika Hasegawa       
Title:   President        ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ John Maraganore         Name:   John Maraganore        Title:  
Chief Executive Officer   

-92-



--------------------------------------------------------------------------------



 



         

SCHEDULE A
ALNYLAM PATENT RIGHTS
[**]
A total of 100 pages have been omitted pursuant to a request for confidential
treatment. Asterisks denote omissions.
[**]

 



--------------------------------------------------------------------------------



 



Schedule B
Description of Alnylam Third Party Obligations
(including Alnylam Third Party Payments)
          This Schedule B summarizes obligations of Alnylam or its Affiliates
to, and the rights of, Pre-Existing Alliance Parties and Listed Counterparties
with respect to the Alnylam Intellectual Property under Pre-Existing Alliance
Agreements (as listed on Schedule E) and Listed Alnylam Third Party Agreements
(as listed on Schedule D), respectively, including without limitation Listed
Alnylam Third Party Payment obligations (marked with “***”), which are
applicable to Takeda under this Agreement, in each case subject to the terms and
conditions of such Pre-Existing Alliance Agreements and Listed Alnylam Third
Party Agreements in the form as provided to Takeda on or before the Effective
Date.
          Unless otherwise expressly stated, capitalized terms not otherwise
defined in this Schedule B shall have the meanings ascribed to them in the
applicable Pre-Existing Alliance Agreement or Listed Alnylam Third Party
Agreement, and references to sections, articles, schedules or exhibits made in
this Schedule B shall be to sections, articles, schedules or exhibits, as the
case may be, in or to such applicable Pre-Existing Alliance Agreement or Listed
Alnylam Third Party Agreement.
          This Schedule B also contains a “Brief Summary of Technology Covered
by License” at the beginning of the summary of each agreement. Such Brief
Summaries of Technology Covered by License are provided for informational
purpose only and shall in no way affect the scope or nature of the licenses
granted to Takeda by Alnylam pursuant to this Agreement.

Page 1 of 93, Schedule B



--------------------------------------------------------------------------------



 



MAX PLANCK (US)

1.   Co-Exclusive License Agreement between Max Planck Innovation (formerly
Garching Innovation GmbH) (“Max Planck”) and Alnylam Pharmaceuticals, Inc.
(“Alnylam”), dated December 20, 2002, as amended by Amendment dated July 2, 2003
and the Requirement Amendment (“Requirement Amendment”) effective June 15, 2005,
and the Waiver Amendment dated August 9, 2007 (as amended, “Max Planck US
License Agreement”)

Brief Summary of Technology Covered by License:
Max Planck granted Alnylam a co-exclusive (with Alnylam Europe AG) license to
develop and commercialize RNAi therapeutics under certain patent rights
developed by Dr. Thomas Tuschl relating to “RNA Interference Mediating Small RNA
Molecules”.
Limitations on Scope of License (Section 2.1)

•   The license granted to Alnylam is limited to (1) a worldwide, co-exclusive
(co-exclusive with Alnylam Europe AG) license, with the right to sublicense,
under the Patent Rights to develop, make, have made, use, sell and import
Licensed Products in the Field, which rights are sublicenseable, and (2) a
worldwide, non-exclusive license, without the right to grant sublicenses, under
the Patent Rights to develop, make, have made, use, sell and import Licensed
Products for all diagnostic uses other than for purposes of therapeutic
monitoring.   •   Owners retain the right to practice under the Patent Rights
for research, teaching, education, non-commercial collaboration and publication
purposes. The German and the U.S. federal government retain a royalty-free,
non-exclusive, non-transferable license to practice any government-funded
invention claimed in any Patent Rights for government purposes.

Restrictions on Sublicensing by Alnylam (Sections 2.4 and 11.8)

•   Alnylam is prohibited from granting sublicenses under the Patent Rights to
develop, make, have made, use, sell and import Licensed Products for any
diagnostic uses other than for purposes of therapeutic monitoring.   •  
Sublicensees are required to perform their sublicense agreement in accordance
with the Max Planck US License Agreement. If Max Planck determines that Alnylam
or any of its Sublicencees has failed to fulfill any of its obligations under
Section 4 (Company Diligence Obligations and Report) of the Max Planck US
License Agreement, then Max Planck may treat such failure as a material breach.
  •   If any license granted to Alnylam under the Max Planck US License
Agreement is terminated, any sublicense under such license granted prior to
termination of said license will remain in full force and effect, provided that
(i) the Sublicensee is not then in breach of its sublicense agreement; and
(ii) the Sublicensee agrees to be bound

Page 2 of 93, Schedule B



--------------------------------------------------------------------------------



 



    to Max Planck as licensor under the terms and conditions of the sublicense
agreement, provided that Max Planck will have no other obligation than to leave
the sublicense granted by Alnylam in place.   •   Immediately after the
signature of each sublicense granted under the Max Planck US License Agreement,
Alnylam is required to provide Max Planck with a copy of the signed sublicense
agreement.

Diligence and Reporting (Sections 4.1 and 4.2; Sections 1 and 3 of Requirement
Amendment)

•   Sublicensees are required to use commercially reasonable efforts to develop
and to introduce into the commercial market Licensed Products at the earliest
practical date.   •   Sublicensees are required to furnish information to
Alnylam for inclusion in its reports to Max Planck, which reports are due within
30 days after the end of each calendar quarter with Alnylam’s standard R&D
report, on the progress of its efforts during the immediately preceding calendar
quarter to develop and commercialize Licensed Products for each indication and
sub-indication within the Field. The report shall also contain a discussion of
intended R&D efforts for the calendar quarter in which the report is submitted.

***Royalty Payment Obligation (Sections 5.2 and 5.3)

•   The following running royalties are payable to Max Planck by Alnylam on Net
Sales of therapeutic and prophylactic Licensed Products by Alnylam and its
Sublicensees:

  (i)   [**]% of the first US$[**] of annual accumulated Net Sales of all
Licensed Products;     (ii)   [**]% of annual accumulated Net Sales of all
Licensed Products between US$[**] and US$[**];     (iii)   [**]% of annual
accumulated Net Sales of all Licensed Products between US$[**] and US$[**];    
(iv)   [**]% of annual accumulated Net Sales of all Licensed Products between
US$[**] and US$[**];     (v)   [**]% of annual accumulated Net Sales of all
Licensed Products between US$[**] and US$[**]; and     (vi)   [**]% of annual
accumulated Net Sales of all Licensed Products above US$[**].

•   If the sale of any Licensed Product is covered by more than one of the
Patent Rights, multiple royalties shall not be due. Alnylam or a Sublicensee
develops diagnostic Licensed Products, Alnylam will initiate negotiations with
Max Planck at least [**]

Page 3 of 93, Schedule B



--------------------------------------------------------------------------------



 



    prior to the intended first commercial sale of each diagnostic Licensed
Product. Alnylam and Max Planck will negotiate in good faith [**] for such
diagnostic Licensed Product.   •   Non-cash consideration will not be accepted
by any Sublicensee for Licensed Products without the prior written consent of
Max Planck.   •   If any Sublicensee takes, for objective commercial and/or
legal reasons, a license from any third party under any patent applications or
patents that dominate the Patent Rights or is dominated by the Patent Rights in
order to develop, make, use, sell or import any Licensed Product (explicitly
excluding, without limitation, any third party patents and patent applications
for formulation, stabilization and delivery), then up to [**]% of any additional
running royalties to be paid to such third party may be deducted, up to [**]% of
the running royalties stated in Section 5.2 of the Max Planck US License
Agreement, from the date such running royalties must be paid to such third
party. However, the running royalties stated in Section 5.2 of the Max Planck US
License Agreement will not be reduced to less than a minimum of [**]% of Net
Sales in any case. No deduction is allowed from running royalties due to Max
Planck for any license fees for patents and patent applications for formulation
stabilization and delivery. For avoidance of doubt, if a Sublicensee takes a
license to a third party target, in no event is a deduction allowed on any
license fees for such target from running royalties due to Max Planck under the
Max Planck US License Agreement.   •   If (i) Sublicensees sell a Licensed
Product in a country where no Patent Rights are issued and no patent
applications that are part of the Patent Rights are pending that have not been
pending for less than [**] after filing national patent applications in the
country in question, and (ii) such Licensed Product is manufactured in a country
where Patent Rights are issued or patent applications that are part of the
Patent Rights are pending that have not been pending for more than [**] after
filing national patent applications in the country in question, the royalties
stated in Section 5.2 of the Max Planck US License Agreement will be reduced by
[**]% for such Licensed Product, until the expiration or abandonment of all
issued patents and filed patent applications within the Patent Rights in the
country in which the Licensed Product is manufactured.

Payments and Reports (Sections 5.4 and 5.5)

•   Within 30 days after the end of each calendar half year, Alnylam is required
to deliver a detailed report to Max Planck for the immediately preceding
calendar half year showing at least (i) the number of Licensed Products sold by
Alnylam and its Sublicensees in each country, (ii) the gross price charged by
Alnylam and its Sublicensees for each Licensed Products in each country,
(iii) the calculation of Net Sales, and (iv) the resulting running royalties due
to Max Planck according to those figures. If no running royalties are due to Max
Planck, the report shall so state.   •   Running royalties shall be payable for
each calendar half year, and shall be due to Max Planck within 60 days after the
end of each calendar half year.

Page 4 of 93, Schedule B



--------------------------------------------------------------------------------



 



Bookkeeping and Auditing (Sections 5.6 and 5.7)

•   Sublicensees are obliged to keep complete and accurate books on any reports
and payments due to Max Planck under the Max Planck US License Agreement, which
books shall contain sufficient information to permit Max Planck to confirm the
accuracy of any reports and payments made to Max Planck. Upon Max Planck’s
request, Alnylam, or agents appointed by Max Planck for Alnylam, shall check the
books of its Sublicensees for Max Planck, once a year. This right of auditing by
Max Planck shall expire five years after each report or payment has been made.
Alnylam shall have the right to check the books of its Sublicensees according to
Section 5.6. All payments made by Sublicensees under the Max Planck US License
Agreement are nonrefundable and noncreditable against each other.

Prosecution and Enforcement (Article 6)

•   The Owners have the first right to prosecute the Patent Rights. If all
Owners wish to cease prosecution or abandon any of the Patent Rights, Alnylam
will have the right to continue prosecution or maintenance of such Patent Rights
in its discretion, in its name and at its expense. Max Planck will inform and
offer Alnylam Europe AG, respectively. If Alnylam does not accept Max Planck’s
offer within 30 days after receiving it, the Owners will be free to cease
prosecution or abandon such Patent Rights.   •   The Owners will have the right,
but not the obligation, to prosecute in their own discretion and at their own
expense, all infringements of the Patent Rights. The total cost of any such sole
infringement action will be borne by the Owners, and the Owners will keep any
resulting recovery or damages. In any such infringement suits, Alnylam will, at
the Owners’ expense, cooperate in all respects.   •   Alnylam will have the
right to join the Owners’ prosecution of any infringements of the Patent Rights.
In any such joint infringement suits, the Owners and Alnylam will cooperate in
all respects. The Owners and Alnylam will agree in good faith on the sharing of
the total cost of any such joint infringement action and the sharing of any
recovery or damages derived therefrom.   •   If the Owners decide not to
prosecute infringements of the Patent Rights, neither solely nor jointly with
Alnylam, Max Planck will offer to Alnylam to prosecute any such infringement in
its own discretion and at its own expense. Max Planck will offer Alnylam Europe
AG respectively. The Owners will, at Alnylam’s expense, cooperate. The total
cost of any such sole infringement action will be borne by Alnylam, and Alnylam
will keep any resulting recovery or damages.

Certain Termination Rights (Sections 11.2, 11.3 and 11.5)

•   Alnylam has the right to terminate the Max Planck US License Agreement for
any reason upon at least 6 months’ prior written notice to Max Planck and
payment of all amounts due to Max Planck through the effective date of
termination.

Page 5 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   If Alnylam ceases to carry on its business related to the Max Planck US
License Agreement, Alnylam must inform Max Planck immediately. Alnylam and Max
Planck have the right to terminate the agreement immediately upon written notice
to the other.   •   To the extent legally enforceable, if any Sublicensee
attacks, or has attacked or supports an attack through a third party, the
validity of any of the Patent Rights, Alnylam will have the right to terminate
the sublicense agreement immediately; upon request of Max Planck, Alnylam will
have the obligation to terminate such sublicense agreement.

Definitions:
“Field” means all uses other than the commercial sale or use of the Licensed
Products as a research reagent, including in a kit format, for research or
educational purposes, including without limitation, (a) Alnylam’s internal and
collaborative research use, and (b) all therapeutic and prophylactic uses, and
(c) diagnostic uses for purposes of therapeutic monitoring, but excluding all
other diagnostic uses, specifically including human and veterinary diseases for
all indications.
“Joint Patent Rights” means the Tuschl patent applications entitled “RNA
Sequence-Specific Mediators of RNA Interference” listed on Appendix A to the Max
Planck US License Agreement, and resulting patents and patent applications.
“Licensed Products” means any product or part thereof the manufacture, use or
sale of which would, absent the license granted hereunder, infringe one or more
issued claims of the Patent Rights or one or more pending claims of the Patent
Rights that have not been pending for more than 5 years after filing national
patent applications in the country in question.
“Max Planck Patent Rights” means the Tuschl patent applications entitled “RNA
Interference Mediating Small RNA Molecules” listed on Appendix B to the Max
Planck US License Agreement, and resulting patents and patent applications.
“Owners” means MIT, Whitehead, UMass and Max Planck, collectively.
“Patent Rights” means the Joint Patent Rights and Max Planck Patent Rights
together.

Page 6 of 93, Schedule B



--------------------------------------------------------------------------------



 



CANCER RESEARCH TECHNOLOGY

2.   Licence Agreement between Cancer Research Technology Ltd. (“CRT”) and
Alnylam, dated July 18, 2003 (“CRT Agreement”)

Brief Summary of Technology Covered by License:
CRT granted Alnylam exclusive rights to develop and commercialize RNAi
therapeutics under certain patent rights relating to “Inhibiting Gene Expression
with dsRNA”.
Scope of License Grant (Sections 2.1 — 2.3, 2.5)

•   The license granted to Alnylam and its Affiliate(s) is limited to an
exclusive, worldwide license in the Field under the CRT Patent Rights to
research, develop, have developed, use, keep, make, have made, import, have
imported, sell, have sold and otherwise dispose or offer to dispose of Licensed
Products. Except as necessary for the development and/or sale of Licensed
Products in the Field, Alnylam does not have rights to make use of the CRT
Patent Rights for any diagnostic application, as research tools or reagents, for
target validation, or for small molecule drug discovery.   •   CRT and Cancer
Research UK have the right to use, and CRT has the right to consent to the use
by academic research institutions (including for the sake of clarity those in
receipt of Cancer Research UK funding) of, the CRT Patent Rights in the Field
for internal, or in collaboration with another academic research institution,
non-commercial, non-commercially sponsored research. For the sake of clarity,
Cancer Research UK-funded Researchers are permitted under the CRT Patent Rights
to conduct clinical trials of potential dsRNA therapeutic agents as part of
their Cancer Research UK-funded academic research.   •   CRT grants an option to
Alnylam and its Affiliates to enter into non-exclusive, non-sublicenseable and
non-assignable licenses under the CRT Patent Rights in the fields of either or
both of [**] and [**] on terms to be agreed in good faith between CRT and
Alnylam, the payment terms in respect of each license which shall be no more
than annual payments of [**] pounds sterling (£[**]) or any (lesser) sum that
may be agreed between CRT and a Third Party licensee after the Commencement Date
in the same field (other than a license pursuant to which, or under the terms of
a related agreement, significant resources are provided by the Third Party in
respect of a collaboration in the field).

Restrictions on Sublicensing by Alnylam (Section 2.4)

•   Any Sub-license entered into by Alnylam must be limited to the Field and
contain restrictions in equivalent terms to those set out in Clause 2.1 of the
CRT Agreement.   •   Any Sub-license shall terminate automatically on the expiry
or termination for whatever reason of the CRT Agreement. If the CRT Agreement is
terminated pursuant to Clause 10 of the CRT Agreement, CRT has agreed to enter
into a direct

Page 7 of 93, Schedule B



--------------------------------------------------------------------------------



 



    licensing arrangement with any Sub-licensee on terms substantially similar
to those contained in the CRT Agreement save that any license granted by CRT to
any Sub-licensee shall be consistent with the terms of the Sub-license granted
by Alnylam (or its Affiliate) in relation to field, territory, exclusivity,
rights to sub-license and payment provisions. However, if the CRT Agreement is
terminated by Alnylam pursuant to Clause 10.2 of the CRT Agreement, the
foregoing shall apply save that the granting of such license by CRT shall be
subject to CRT’s consent. Nothing in Clause 2.4 of the CRT Agreement shall
confer upon CRT any obligation to enter into a direct licensing arrangement with
the Sub-licensee where the Sub-licensee is in default of its obligations under
the Sub-license. CRT shall not be expected to take any responsibility for any
disputes between Alnylam (or its Affiliate) and its Sub-licensees relating to
the terms of the Sub-license(s) and notwithstanding the foregoing, CRT shall not
be obliged to enter into a direct license with a Sub-licensee in circumstances
in which the Sub-licensee reserves any right to maintain a claim against CRT
where such claim was previously maintained against Alnylam (or its Affiliate).  
•   Sublicensees are required to undertake to CRT directly to allow the same
access to the books and records as CRT has to Alnylam’s books and records under
the CRT Agreement.   •   Sublicensees are restricted with respect to rights to
assign in equivalent terms to those set out in Clause 15 of the CRT Agreement
and any further sublicensing must be subject to the terms of Clause 2.4 of the
CRT Agreement.   •   Alnylam or its Affiliate shall (subject to Alnylam’s and
its Affiliate’s right to redact confidential information not related to CRT’s
rights hereunder) provide to CRT in confidence a copy of each and every Platform
Sub-license entered into.

***Royalty Payment Obligation (Sections 3.2.1 and 3.3)

•   Royalties of [**]% of Net Sales of Royalty Licensed Products in the Field
are payable to CRT.   •   If at any time prior to or during the period for the
payment of royalties under the CRT Agreement in relation to any particular
territory, a Sub-licensee elects in its reasonable opinion to take a license
from a Third Party to any Blocking IP to develop, make, sell, or otherwise
dispose of Licensed Products, the royalties set forth in Clause 3.2.1 shall be
reduced by [**]% of the amount paid to such Third Party to access said Blocking
IP. In no event shall the royalty payable to CRT be reduced below [**]%.

Royalty Reports and Payment (Sections 4.2.1 and 5.1)

•   Royalty payments are required to be made to CRT within 30 days of the end of
the Quarter in which sales of the relevant Licensed Products took place.

Page 8 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Following the earlier of first commercial sale of a Licensed Product in the
Field by Alnylam or its Affiliate or the grant of a Sub-license, Alnylam is
required to prepare an annual statement showing all monies due to CRT under the
CRT Agreement for the previous calendar year, on a country by country basis. The
statement shall include the number of units of each Royalty Licensed Product
sold in each country in which sales occurred, and shall be submitted to CRT
within 60 Business Days of March 31st of each year. If CRT gives notice pursuant
to the CRT Agreement that it does not accept the statement, Alnylam shall make
available to an independent accountant all books and records required for the
purpose of certifying such statement.

Books and Records (Section 5.2)

•   Sub-licensees are required to keep true and accurate records and books of
account containing all data necessary for calculating amounts payable to CRT.
Such records and books of account shall be kept for 5 years following the end of
the calendar year to which they relate, and shall, upon reasonable notice having
been given by CRT, be open at all reasonable times on Business Days for
inspection by an independent firm of accountants.

Diligence and Reporting (Article 6)

•   Alnylam shall use reasonable efforts to develop, make, market, sell, and
otherwise dispose of Licensed Products in all therapeutic areas within the Field
and market each Licensed Product in the Field throughout the United States,
Europe and Japan.   •   CRT shall provide notice to Alnylam of its knowledge of
a willing potential sub-licensee. Without prejudice to Clause 6.1 of the CRT
Agreement, in the event that Alnylam (itself or through Affiliates or
Sub-licensees) declines to develop, make, market, sell or otherwise dispose of
Licensed Products in any therapeutic area or any indication within the cancer
therapeutic area within the Field or any territory within the Territory in the
Field, Alnylam shall (save as hereinafter provided) upon direct approach made
by, or receipt of notice from CRT of a willing potential sublicensee in respect
of a Licensed Product that has demonstrated clinical efficacy be obliged to
enter into negotiations in good faith with such Third Party to enter into a
Sub-license in relation to such therapeutic area, indication, or territory. The
preceding provisions of Clause 6.2 of the CRT Agreement shall not apply in
respect of any therapeutic area, indication, or territory in respect of which
Alnylam provides to CRT’s reasonable satisfaction evidence that the conclusion
of a Sub-license would:   •   (a) be contrary to sound and reasonable business
practice applicable to pharmaceutical development; or   •   (b) not materially
increase the availability of therapeutic products covered by the CRT Patent
Rights.

Page 9 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   If CRT believes that Alnylam has failed to meet the diligence requirements
set forth in Clause 6 of the CRT Agreement, but Alnylam fails to reestablish
diligence within [**] of receipt of notice from CRT, CRT’s remedy is limited to,
at CRT’s discretion, termination of Alnylam’s license under the CRT Patent
Rights in the particular territory or therapeutic area or, with respect to
Clause 6.2 of the CRT Agreement, indication within the cancer therapeutic area
for which Alnylam has failed to meet the diligence requirements. For the sake of
clarity, should Alnylam’s license be terminated in respect of a therapeutic area
or territory pursuant to Clause 6.3 of the CRT Agreement, CRT shall be free to
offer such therapeutic area or territory to a potential licensee.   •   Within
30 days of the end of each Year, Alnylam shall provide CRT with a written report
of the steps taken by Alnylam, its Affiliates and Sub-licensees to comply with
the performance obligations of Clause 6.1 and Clause 6.2 of the CRT Agreement.
Alnylam’s annual statement shall also include a detailed description of
therapeutic areas and territories under development and an overview of Alnylam’s
development plans for the forthcoming year (itself or through Affiliates or
Sub-licensees).   •   If Alnylam intends to undertake a Phase I Clinical Trial
of any Licensed Product in the UK, Alnylam shall, at its option, notify CRT with
the particulars of the proposed investigation, and allow Cancer Research UK the
opportunity of conducting or procuring the conduct of the investigation on
behalf of Alnylam or participate in such an investigation, subject to the
agreement of terms acceptable to Alnylam, CRT and Cancer Research UK.

Prosecution and Enforcement (Sections 7.1, 7.2, 7.4 and 7.5)

•   CRT shall or shall procure in consultation with and (except as set forth in
Clause 7.2) at the reasonable expense of Alnylam the filing, prosecution, and
maintenance of any patents and patent applications comprised within the CRT
Patent Rights. Alnylam shall bear (except as set forth in Clause 7.2) the full
expense and shall reimburse in full and hold CRT harmless in respect of any and
all reasonable fees, charges, costs, levies or expenses incurred by CRT or its
agents after the Commencement Date in relation to such applications.   •   The
reasonable costs of opposition and interference proceedings in relation to the
CRT Patent Rights (together “Challenges”) shall be borne equally by the Parties.
In the event that the total aggregate costs of Challenges in any year exceed
$[**], CRT shall be free to make no further contribution to the costs of
Challenges and all further costs incurred during that year (“Further Challenge
Costs”) and, at Alnylam’s option, the future control of such Challenge(s) shall
be borne by Alnylam solely. CRT shall give credit for [**]% of Further Challenge
Costs actually paid by Alnylam against sums due from Alnylam to CRT pursuant to
Clause 3 of the CRT Agreement from that time forward. In the event that one or
more of the CRT Patent Rights are the subject of a declaration of interference
by the USPTO as interfering with claims in a patent or patent application which
is owned by or licensed by Alnylam or its Affiliate, CRT and Alnylam shall
negotiate in good faith to reasonably agree on a mechanism

Page 10 of 93, Schedule B



--------------------------------------------------------------------------------



 



    outside the USPTO which simplifies the issues involved in determining
priority and which awards priority to the appropriate party to the interference.

•   In any country where Alnylam elects not to have a patent application
included in CRT Patent Rights filed or to pay expenses associated with filing,
prosecuting, interference or equivalent proceedings, or maintaining a patent
application or patent included in CRT Patent Rights, CRT may file, prosecute,
continue with interference or equivalent proceedings, and/or maintain such
patent application or patent at its own expense and for its own exclusive
benefit and Alnylam (and its Affiliates) thereafter shall not be licensed under
such patent or patent application. For the sake of clarity, should Alnylam elect
not to continue with interference or equivalent proceedings and CRT elect to
continue with such proceedings, Alnylam (and its Affiliates) shall cease to be
licensed for the patent subject to interference for that territory.   •  
Alnylam shall, at its option and at its own cost, defend and enforce or shall
procure the defense or enforcement of the rights under the CRT Patent Rights. If
Alnylam opts not to defend or enforce the relevant CRT Patent Rights, Alnylam
shall grant to CRT (if CRT so requests) any and all rights that would be
necessary for CRT to undertake the enforcement or defense. If Alnylam is unable
to grant such rights, then it shall, at CRT’s request, grant to CRT the right to
conduct such an action in its name. Alnylam shall provide, at CRT’s request and
CRT’s reasonable expense, such reasonable assistance as CRT may reasonably
request in any such proceedings.

Termination for Patent Challenge (Section 10.5)

•   CRT may terminate the CRT Agreement upon 30 days’ written notice to Alnylam
if Alnylam or its Affiliate commences legal proceedings, with the exception of
interference proceedings declared by the USPTO or any other patent office,
contesting the validity of the CRT Patent Rights; or commences itself, or
provides any material assistance to a Third Party in relation to, legal
proceedings contesting the ownership of the CRT Patent Rights. Any actions taken
concerning determination of priority of invention under US patent law between a
CRT Patent Right and claims in a patent or patent application which is owned by
or licensed by Alnylam or its Affiliate shall not be considered a contest of
validity or ownership under Clause 10.5 of the CRT Agreement.

Termination by Alnylam at Will (Section 10.2)

•   Alnylam may terminate the CRT Agreement by written notice to CRT, and the
CRT Agreement will terminate 90 days after receipt by CRT of such notice

Definitions:
“Blocking IP” means any and all Patent Rights (other than that licensed under
the CRT Agreement) which, if claims covering subject matter of such Patent
Rights issue, would render the use, development, manufacture, sale, or other
disposal of a Licensed Product unlawful in the absence of a license to such
Patent Rights from a Third Party.

Page 11 of 93, Schedule B



--------------------------------------------------------------------------------



 



“CRT Patent Rights” means the patent applications referred to in Schedule 1
(entitled “Inhibiting Gene Expression with dsRNA”) and all Patent Rights
deriving priority from them and all Patent Rights deriving priority from such
Patent Rights.
“Field” means the development of RNAi therapeutic products for the treatment of
human disease (including by means of gene therapy).
“Licensed Products” means product or products which, or the process of
production of which, or the use of which falls within the scope of a Valid Claim
of the CRT Patent Rights and Licensed Product shall be construed as any one of
them.

Page 12 of 93, Schedule B



--------------------------------------------------------------------------------



 



STANFORD

3.   Agreement between the Board of Trustees of the Leland Stanford Junior
University (“Stanford”) and Alnylam, dated September 17, 2003 (“Stanford
Agreement”)

Brief Summary of Technology Covered by License:
Stanford granted Alnylam co-exclusive rights under an invention relating to
“Efficient RNA Transfection in the Livers of Living Mice” from the laboratory of
Mark Kay, and certain patent rights relating to “Methods and Compositions for In
Vivo Delivery of a Naked Ribonucleic Acid Into a Target Cell,” and “Methods and
Compositions for RNAi Mediated Inhibition of Viral Gene Expression in Mammals”,
for the delivery of ex-vivo synthesized siRNA Molecules for research,
development and therapeutic uses.
Limitations on Scope of License (Articles 3 and 4; Sections 6.10, 13.2 and 13.7)

•   The license granted to Alnylam is limited to a worldwide license under the
Invention and Licensed Patents in the Licensed Field of Use to make, have made,
use, have used, sell, have sold, import, and have imported Licensed Product.   •
  The license to Alnylam is Co-Exclusive, including the right to sublicense in
the Licensed Field of Use. If the other Co-Licensee discontinues licensing this
Field of Use, then the Field of Use will become exclusive for Alnylam. If the
other Co-Licensee discontinues any other therapeutic license under the Licensed
Patents, Stanford will so inform Alnylam and Alnylam will have the option to
obtain an exclusive, worldwide sublicensable license to such therapeutic field.
The terms of any such license will be negotiated in good faith by Stanford and
Alnylam. This option may be exercised by Alnylam by written notice to Stanford
at any time during a period of 90 days after notification by Stanford.   •  
Stanford may practice the Invention and use the Technology for its own bona fide
research, including sponsored research and collaborations. Stanford has the
right to publish any information included in the Technology and Licensed
Patents.   •   The Stanford Agreement is subject to all of the terms and
conditions of Title 25 USC 200-204, including an obligation that Licensed
Product sold or produced in the U.S. be “manufactured substantially in the U.S.”
Alnylam will take all reasonable action necessary on its part as licensee to
enable Stanford to satisfy its obligations to the U.S. Government under Title
35.   •   If Alnylam or its sublicensee(s) is unable or unwilling to serve or
develop a potential market or market territory for which there is a willing
sublicensee, Alnylam will, at Stanford’s request, negotiate in good faith a
sublicense under the Licensed Patents, provided that the same request has been
made of the other Co-Exclusive licensee. Bona fide business concerns of Alnylam
will be considered in any good faith negotiations for a sublicense under the
Stanford Agreement and Alnylam will not be

Page 13 of 93, Schedule B



--------------------------------------------------------------------------------



 



    required to license/sublicense any other intellectual property to such
sublicensee. If the other Co-Exclusive licensee itself or through its
sublicensees is already developing a product in the market or market territory
for which there is a willing sublicensee, Alnylam will not be required to
sublicense to such party. If any other issue arises in the context of such
required sublicensing, Stanford will discuss and try to resolve such issue with
Alnylam in good faith.   •   Alnylam may grant royalty-free or noncash
sublicenses or cross-licenses only if Alnylam pays all royalties due Stanford
from sublicensee’s Net Sales.

Diligence and Reporting (Article 5)

•   Alnylam is required to use all commercially reasonable efforts and diligence
to develop, manufacture, and sell or lease Licensed Product and to diligently
develop markets for the Licensed Product. In particular, Alnylam is required to
meet the following milestones, which will satisfy Alnylam’s diligence
obligations: (1) By the end of the year 2005, Alnylam will select the method of
delivery. (2) By the end of the year 2006, Alnylam will optimize the lead.
(3) By the end of the year 2008, Alnylam will conclude preclinical development.
If Alnylam in good faith fails to meet a milestone set forth above, and Alnylam
fails to reestablish diligence within [**], Stanford may terminate the Stanford
Agreement. Stanford may also terminate the Stanford Agreement if Alnylam has not
sold Licensed Product for any [**] period after Alnylam’s first commercial sale
of Licensed Product. Efforts of Alnylam’s sublicensees or Affiliates will be
considered efforts of Alnylam.   •   On or before September 30 of each year
until Alnylam markets a Licensed Product, Alnylam is required to make a written
annual report covering the preceding year ending June 30, regarding progress
toward commercialization of Licensed Product. The report must include, as a
minimum, information (e.g., summary of work completed, key scientific
discoveries, summary of work in progress, current schedule of anticipated events
or milestones and market plans for introduction of Licensed Product) sufficient
to enable Stanford to satisfy reporting requirements of the U.S. Government, and
for Stanford to ascertain progress by Alnylam toward meeting the diligence
requirements of Article 5 of the Stanford Agreement.

***Royalty Payment Obligation (Article 6)

•   On each anniversary of the Effective Date, a minimum yearly royalty of $[**]
must be paid to Stanford, which payments are non-refundable but creditable
against earned royalties to the extent provided in Section 6.4.   •   Earned
royalties of [**]% of Net Sales for Licensed Product are payable to Stanford,
subject to the following:

  (i)   Royalty Payments are reduced up to [**]% (from [**]% of Net Sales down
to [**]% of Net Sales) by the amount of royalty paid to access

Page 14 of 93, Schedule B



--------------------------------------------------------------------------------



 



      additional intellectual property necessary in order to sell Licensed
Products (“Additional Earned Royalties”).     (ii)   Such royalty payments shall
be reduced as follows:

  (1)   [**]% if Additional Earned Royalties are [**]% or less.     (2)   [**]%
if Additional Earned Royalties are greater than [**]% but less than [**]%.    
(3)   [**]% if Additional Earned Royalties are equal to or greater than [**]%
but less than [**]%.     (4)   [**]% if Additional Earned Royalties are equal to
or greater than [**]% but less than [**]%.     (5)   [**]% if Additional Earned
Royalties are equal to or higher than [**]%.

  (iii)   Only one royalty is due on each Licensed Product, regardless of
whether its manufacture, use, importation, or sale is covered by more than one
patent or patent application included in Licensed Patents, and no further
royalties will be due for use of such Licensed Product by Alnylam or its
sublicensee’s customers.

•   Creditable payments under the Stanford Agreement will be an offset against
each earned royalty payment which is required to be paid under Section 6.3 until
the entire credit is exhausted.   •   If the Stanford Agreement is not
terminated in accordance with other provisions, royalties must continue to be
paid on all Licensed Products that are either sold or produced under the license
granted in Article 3, whether or not such Licensed Products are produced before
the Effective Date or sold after the Licensed Patents have expired.

Restrictions on Sublicensing by Alnylam (Sections 13.1, 13.3-13.5 and 13.7)

•   Alnylam may grant sublicenses in the Co-exclusive Licensed Field of Use
during the Co-Exclusive period (a) only in conjunction with intellectual
property under Alnylam’s control; and (b) only if Alnylam is developing or
selling Licensed Products in the Co-Exclusive Licensed Field of Use.   •   Any
sublicense granted by Alnylam under the Stanford Agreement must be subject and
subordinate to the terms and conditions of the Stanford Agreement.   •   Any
sublicense will expressly include the provisions of Articles 7 (Royalty Reports,
Payments and Accounting), 8 (Negation of Warranties) and 9 (Indemnity) for the
benefit of Stanford.

Page 15 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   If a sublicensee desires that its sublicense survive the termination of the
Stanford Agreement, Stanford has agreed that the sublicense will revert to
Stanford subject to the transfer of all obligations, including the payment of
royalties specified in the sublicense, to Stanford or its designee, if the
Stanford Agreement is terminated.   •   Alnylam will provide Stanford in
confidence a copy of all relevant portions of any sublicenses granted under the
Stanford Agreement.

Restrictions on Further Sublicensing by Sublicensee (Section 13.3)

•   Sublicensees may not further sublicense, except that Sublicensees may
further sublicense rights under Licensed Patents only as needed or implied in
the course of distribution or performance of service as required for the sale to
an end user of Licensed Products.

Royalty Reports, Payments, and Accounting (Article 7)

•   Beginning with the first sale of a Licensed Product, Alnylam is required to
make written reports (even if there are no sales) and earned royalty payments
within 30 days after the end of each calendar quarter. The report must be in the
form of Appendix B to the Stanford Agreement and state the number, description,
and aggregate Net Sales of Licensed Product during the completed calendar
quarter, and calculation of earned royalty payment due. With each report,
royalty payments due for the completed calendar quarter must be paid.   •   A
written report is due within 90 days after the license expires under Section 3.2
of the Stanford Agreement. Alnylam is required to continue to make reports after
the license has expired, until all Licensed Product produced have been sold or
destroyed. Royalty payments must also continue to be made, concurrent with the
submittal of each post-termination report.   •   Records must be kept and
maintained for 3 years showing the manufacture, sale, use, and other disposition
of products sold or otherwise disposed of under the license, including
general-ledger records of cash receipts and expenses, as well as other
information sufficient to determine royalties due, including production records,
customers, and serial numbers, and related information in sufficient detail to
enable Alnylam to determine the royalties payable under the Stanford Agreement.
  •   An independent certified public accountant selected by Stanford and
acceptable to Alnylam is permitted to examine such books and records from time
to time (but no more than once a year) to the extent necessary to verify the
royalty and termination reports as detailed in the Stanford Agreement.

Prosecution and Enforcement (Section 6.9; Article 12)

•   Stanford will be responsible for the filing, prosecution and maintenance of
the Licensed Patents. Throughout the term of the Stanford agreement, Alnylam
will

Page 16 of 93, Schedule B



--------------------------------------------------------------------------------



 



    retain rights to any claims that have support in the Licensed Patents,
whether or not they are in a CIP. If Stanford elects not to continue to seek or
maintain patent prosecution on any Licensed Patent in any country during the
co-exclusive term despite Alnylam’s willingness to pay its share of the
prosecution costs, Alnylam will have the right, at its expense, to procure,
maintain and enforce in any country such Licensed Patent.   •   Stanford,
Alnylam and the other Co-Exclusive licensee will meet to discuss any suspected
infringement of any Licensed Patent by a third party during the Co-Exclusive
period of the Stanford Agreement. If the Field-of-Use becomes Exclusive for
Alnylam, Stanford and Alnylam will meet to discuss the matter during the
Exclusive period of the Stanford Agreement.   •   If Stanford does not choose to
institute suit against said third party within 60 days of notification, then the
suit may be brought in both Alnylam’s and the other Co-Exclusive licensee’s
names, and Stanford’s name if necessary, and Alnylam and Co-Exclusive licensee
will share equally the out-of-pocket costs thereof and any recovery or
settlement. In such situation, Alnylam and the other Co-Exclusive licensee will
agree to the manner in which they exercise control over such action and if
either party desires to also be represented by separate counsel of its own
selection, such party will pay the fees for such counsel.   •   If both Stanford
and the other Co-Exclusive licensee, or Stanford if there is no other
Co-Exclusive Licensee, choose not to institute suit against said third party
within 60 days of notification, then Alnylam will have the right to institute
suit in its own name or if necessary, in Stanford’s name, to enjoin such
infringement. Alnylam will bear the entire cost of such litigation and will be
entitled to retain the entire amount of any recovery or settlement. However, any
recovery in excess of litigation/settlement costs will be considered Net Sales
and Alnylam must pay Stanford royalties as indicated in Article 6 of the
Stanford Agreement.

Negation of Warranties (Article 8)

•   Stanford has represented and warranted to Alnylam that, to the best of
Stanford’s OTL knowledge, Stanford is the sole owner of Stanford Licensed
Patents and has the right to enter into the Stanford Agreement and to grant the
rights and licenses set forth therein.   •   Notwithstanding the foregoing,
nothing in the Stanford Agreement or any sublicense agreement shall be construed
as:

(i) Stanford’s warranty or representation as to the validity or scope of any
Licensed Patent;
(ii) A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted under the Stanford Agreement or any

Page 17 of 93, Schedule B



--------------------------------------------------------------------------------



 



sublicense agreement is or will be free from infringement of patents,
copyrights, and other rights of third parties;
(iii) An obligation to bring suit against third parties for infringement, except
as described in Article 12 of the Stanford Agreement;
(iv) Granting by implication, estoppel, or otherwise any licenses or rights
under patents or other rights of Stanford or other persons other than Licensed
Patents, regardless of whether the patents or other rights are dominant or
subordinate to any Licensed Patents; or
(v) An obligation to furnish any technology or technological information.
Except as expressly set forth in the Stanford Agreement, it is acknowledged and
agreed that Stanford makes no representations and extends no warranties of any
kind, either express or implied. There are no express or implied warranties of
merchantability or fitness for a particular purpose, or that Licensed Products
will not infringe any patent, copyright, trademark, or other rights, or any
other express or implied warranties.

•   Nothing in the Stanford Agreement or any sublicense agreement grants any
sublicensee any express or implied license or right under or to U.S. Patent
4,656,134 entitled “Amplification of Eucaryotic Genes” or any patent application
corresponding thereto.

Indemnification and Insurance (Article 9)

•   Alnylam is required to indemnify, hold harmless, and defend Stanford and
Stanford Hospitals and Clinics, and their respective trustees, officers,
employees, students, and agents against all claims for death, illness, personal
injury, property damage, and improper business practices arising out of the
manufacture, use, sale, or other disposition of Invention, Licensed Patents,
Licensed Products, by Alnylam or any sublicensee, or their customers except to
the extent such claims are due to the gross negligence or willful misconduct of
Stanford. Upon notification to Alnylam in writing of any such claim, Alnylam
shall manage and control, at its own expense, the defense of such claim and its
settlement. Alnylam agrees not to settle any such claim against Stanford without
Stanford’s written consent where such settlement would include any admission of
liability on the part of Stanford, where the settlement would impose any
restriction on the conduct by Stanford of any of its activities, or where the
settlement would not include an unconditional release of Stanford from all
liability for claims that are the subject matter of such claim.   •   Subject to
Section 9.1, neither Stanford nor Alnylam shall be liable to each other for any
loss profit, expectation, punitive or other indirect, special, consequential, or
other damages whatsoever, in connection with any claim arising out of or related
to the Stanford Agreement whether grounded in tort (including negligence),
strict liability, contract, or otherwise.

Page 18 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Alnylam shall at all times comply, through insurance or self-insurance, with
all statutory workers’ compensation and employers’ liability requirements
covering all employees with respect to activities performed under the Stanford
Agreement.   •   Alnylam shall maintain, during the term of the Stanford
Agreement, Comprehensive General Liability Insurance, including Product
Liability Insurance prior to commercialization, with a reputable and financially
secure insurance carrier to cover the activities of Alnylam and its
sublicensees. Upon initiation of human clinical trials of any Licensed Product,
such insurance will provide minimum limits of liability of Five Million Dollars
and will include Stanford and Stanford Hospitals and Clinics, and their
respective trustees, directors, officers, employees, students, and agents as
additional insureds. Insurance will be written to cover claims incurred,
discovered, manifested, or made during or after the expiration of the Stanford
Agreement and must be placed with carriers with ratings of at least A- as rated
by A.M. Best. Alnylam will furnish a Certificate of Insurance evidencing primary
coverage and additional insured requirements and requiring thirty (30) days
prior written notice of cancellation or material change to Stanford. Alnylam
will advise Stanford, in writing, that it maintains excess liability coverage
(following form) over primary insurance for at least the minimum limits set
forth above. All insurance of Alnylam will be primary coverage; insurance of
Stanford and Stanford Hospitals and Clinics will be excess and noncontributory.

Certain Termination Rights (Section 14.1)

•   Alnylam has the right to terminate the Stanford Agreement by giving Stanford
at least 30 days’ prior written notice.

Definitions:
“Co-Exclusive” means that Stanford will only grant one further license in the
Licensed Territory in the Licensed Field of Use.
“Invention” means “Efficient RNA Transfection in the Livers of Living Mice” from
the laboratory of Mark Kay, as described in Stanford Docket S00-012.
“Licensed Field of Use” means delivery of ex-vivo synthesized siRNA Molecules
for research, development and therapeutic uses (including a diagnostic necessary
for development, sale or reimbursement of a therapeutic Licensed Product). The
Licensed Field of Use specifically excludes delivery of any system producing in
vivo expressed siRNAs for therapeutic use, including but not limited to episomal
and integrated vectors, and recombinant viruses.
“Licensed Patents” means all patent applications filed on the Invention and all
patents issuing thereon, including certain patent applications entitled [**] and
[**], and any divisions, continuations and any foreign patent application or
equivalent corresponding thereto, and any Letters patent or equivalent thereof
issuing thereon or reissue, reexamination or extension thereof.
Continuation-in-part applications that are offered to

Page 19 of 93, Schedule B



--------------------------------------------------------------------------------



 



the other co-exclusive licensee will also be offered to Alnylam for licensing in
the Licensed Field of Use.
“Licensed Product” means any product or part in the Licensed Field of Use, the
manufacture, use or sale of which (a) is covered by a valid claim of an issued,
unexpired Licensed Patent directed to the Invention in the country in which it
is made, used or sold; or (b) is covered by any claim being prosecuted in a
pending application of Licensed Patents in the country in which it is made, used
or sold unless such claim has been pending in such application or an earlier
application of Licensed Patents for greater than [**] years.
“siRNA Molecule” means an agent that modulates expression of a target gene by an
RNA interference mechanism.

Page 20 of 93, Schedule B



--------------------------------------------------------------------------------



 



ISIS

4.   Strategic Collaboration & License Agreement between Isis Pharmaceuticals,
Inc. (“Isis”), and Alnylam, dated March 11, 2004, as supplemented or amended by
letter agreements dated March 9, 2004 (as amended by letter agreement dated
October 28, 2005), March 11, 2004, June 10, 2005 and two letter agreements dated
January 31, 2008 (as amended, “Isis Agreement”)

Brief Summary of Technology Covered by License:
Isis granted Alnylam co-exclusive rights to develop and commercialize certain
double-stranded RNAi products under certain patent rights and know-how,
including Isis Current Motif and Mechanism Patents, Isis Current Chemistry
Patents, Isis Future Motif and Mechanism Patents and Isis Future Chemistry
Patents.
Alnylam granted Isis non-exclusive rights (including options) to research and
develop certain single-stranded and double-stranded RNAi products, and to
develop and commercialize certain single-stranded RNAi products, under certain
patent rights and know-how, including Alnylam Current Motif and Mechanism
Patents, Alnylam Current Chemistry Patents, Alnylam Future Motif and Mechanism
Patents and Alnylam Future Chemistry Patents.
Limitations on Scope of License (Section 5.1 and 5.3; Article 6, as amended on
March 11, 2004 and January 31, 2008; Sections 10.2 and 11.7)

•   Alnylam is granted co-exclusive (with Isis) licenses under Isis Current
Motif and Mechanism Patents and Isis Current Chemistry Patents and subject to
Section 11.8 under Isis Future Motif and Mechanism Patents, Isis Future
Chemistry Patents and Isis’ rights in Joint Patents to research, develop, make,
have made, use, import, offer to sell and sell Double Stranded RNA and Double
Stranded RNA Products.   •   The licenses granted to Alnylam exclude the right
to practice the Isis Excluded Technology.   •   Isis retains its rights in the
Isis Patent Rights and in the Joint Patents (x) exclusively for the Isis
Exclusive Targets and (y) exclusively for the Isis Encumbered Targets.   •  
Licenses to Isis Patent Rights that are joint patents with Third Parties (i.e.,
invented by one or more Isis inventors and one or more non-Isis inventors) are
licensed subject to the retained rights of any non-Isis inventors and their
assignees and licensees. Any such retained rights of non-Isis inventors and
their assignees and licensees existing as of the Effective Date are set forth in
Exhibit 5.3(c) attached to the Addendum Transmittal to the Isis Agreement.   •  
Licenses to Isis Patent Rights that are subject to contractual obligations
between Isis and Third Parties in effect as of the Effective Date are licensed
subject to the restrictions and other terms described in Exhibit 5.3(d) attached
to the Addendum

Page 21 of 93, Schedule B



--------------------------------------------------------------------------------



 



    Transmittal to the Isis Agreement. Alnylam’s sublicensees are required to
comply with such restrictions and other terms.   •   Alnylam is granted a
non-exclusive license, with no right to sublicense, to practice any Know-How
disclosed to Alnylam during the performance of the Isis Agreement, subject to
the non-disclosure obligations set forth in Article 12 of the Isis Agreement.

In addition, any licenses granted by Alnylam to a Third Party under Alnylam
Patent Rights would be subject to the following:

•   Isis is granted non-exclusive licenses to research, develop, make, have
made, use and import Isis Products for Research Use, and to research, develop,
make, have made, use, import, offer to sell and sell Isis Single Stranded
Products.   •   For each Gene Target in the Isis Target Pool, Isis is granted an
option, exercisable during a specified period, to obtain a non-exclusive license
to research, develop, make, have made, use, import, offer for sale and sell
Double Stranded RNA and Double Stranded RNA Products.   •   The foregoing
non-exclusive licenses, and options to obtain non-exclusive licenses, exclude
the right to practice the Alnylam Excluded Technology.   •   The licenses to
Alnylam Patent Rights initially shall not include licenses to Patents licensed
by Alnylam from Stanford University, provided, that, if any such licensed Patent
become issued Patents, Isis shall have the option of expanding its licenses to
Alnylam Patent Rights to include such issued Patents.   •   Isis is granted an
option to sublicense certain patent rights licensed by Alnylam from Cancer
Research Technology Limited pursuant to the CRT License.   •   Isis is also
granted a non-exclusive license to practice any Know-How disclosed to Isis
during the performance of the Isis Agreement, subject to the non-disclosure
obligations set forth in Article 12 of the Isis Agreement.   •   If Alnylam
grants to any Third Party that is not a Major Pharmaceutical Company a license
under the Alnylam Patent Rights to develop and commercialize Double Stranded RNA
Products, then if (a) either (i) the [**] terms of such license are more
favorable to the Third Party than the [**] terms under the Isis Agreement with
respect to Isis Products are to Isis, or (ii) the [**] covered by such license
exceeds the [**] potentially licensed to Isis under the Isis Agreement for
development and commercialization of Double Stranded RNA Products, and (b) the
roles to be played by Alnylam and such Third Party in the development and
commercialization of Double Stranded RNA Products under such Third Party
license, the nature of the Gene Targets covered by such Third Party license and
any other relevant terms of such Third Party license do not collectively justify
the conditions described in the preceding clauses (a)(i) and/or (a)(ii), then
Alnylam shall modify the terms of its

Page 22 of 93, Schedule B



--------------------------------------------------------------------------------



 



    licenses to Isis under the Isis Agreement with respect to such conditions so
that they are reasonably equivalent to those granted to the Third Party.   •  
The Parties are obligated to consult about the need to license any patents
Controlled by Third Parties that would be useful or necessary for either Party
to research, develop, make, have made, use, sell, offer for sale or import
Double Stranded RNA Products. If it is agreed that there is a desire to obtain a
license or to acquire any such patent, the Parties will negotiate in good faith
regarding (i) the share of the financial obligations relating to the license or
acquisition that each Party will bear; (ii) the compensation of any acquisition
costs incurred in connection with obtaining the patent rights; and (iii) an
agreement by the Parties to abide by all terms of the agreement under which the
patent rights are granted.

Certain Sublicense Terms (Sections 5.2, 5.3 and 14.4)

•   Alnylam is not permitted to grant sublicenses under its co-exclusive
licenses, except Naked Sublicenses or in connection with a Bona Fide Drug
Discovery Collaboration or a Development Collaboration.   •   Alnylam cannot
sublicense its right to grant Naked Sublicenses under the Isis Agreement except
that Alnylam may permit its sublicensees to grant further sublicenses in
connection with an Alnylam Product.   •   The rights of any sublicensee under
any permitted sublicense granted in accordance with Section 5.2 will survive the
termination of the Isis Agreement.

***Royalty Payment Obligations (Section 7.2)

•   Royalties are payable to Isis on sales of Alnylam Products, equal to [**]%
of Net Sales.   •   The royalty may be reduced by [**]% of any additional
royalties that Alnylam owes to Third Parties on such Alnylam Product that arise
from Alnylam acquiring access to new technologies after the Effective Date (as
defined in the Isis Agreement); provided, however that (a) the royalty due under
this section can never be less than a floor of [**]% and (b) additional
royalties arising as the result of the addition, pursuant to Section 11.8, of
Isis Future Chemistry Patents or Isis Future Motif and Mechanism Patents to the
Isis Patent Rights licensed to Alnylam cannot be used to reduce the royalty.

Payment Terms and Reports (Section 9.1)

•   Royalties payable under the Isis Agreement are payable on a quarterly basis
within 45 days after the end of each calendar quarter. Alnylam is required to
provide Isis with a report setting forth (i) gross sales of Alnylam Products by
Alnylam, its Affiliates and sublicensees, (ii) all deductions from such gross
sales taken in calculating Net Sales, (iii) Net Sales of Alnylam Products by
Alnylam, its Affiliates and sublicensees, (iv)

Page 23 of 93, Schedule B



--------------------------------------------------------------------------------



 



    royalties payable based on such Net Sales and (v) all other information
relevant to the calculation of such royalties, on a product-by-product and
country-by-country basis, for each calendar quarter within [**] after the end of
such calendar quarter.

Prosecution; Enforcement (Article 11)

•   Isis will be responsible for preparing, filing, prosecuting, maintaining and
taking such other actions as are reasonably necessary or appropriate with
respect to the Isis Patent Rights. Alnylam will be responsible for preparing,
filing, prosecuting, maintaining and taking such other actions as are reasonably
necessary or appropriate with respect to the Alnylam Patent Rights. The RMC will
designate the Party responsible for prosecuting and maintaining any Joint
Patents.   •   Alnylam will have the sole and exclusive right to assert and
enforce any Isis Patent Rights, Alnylam Patent Rights or Joint Patents against
any party engaging in an unlicensed or unauthorized making, having made, using,
selling, offering for sale or importing of any allegedly infringing Double
Stranded RNA; provided, however, that Isis will actively participate in the
planning and conduct of any enforcement by Alnylam that includes Isis Patent
Rights covering a [**] chemical modification and will take the lead of such
enforcement to the extent that the scope or validity of any such Isis Patent
Rights covering a [**] chemical modification is at risk. Otherwise, Isis will
have sole and exclusive right to assert and enforce any Isis Patent Rights,
Alnylam will have sole and exclusive right to assert and enforce any Alnylam
Patent Rights, and the RMC will agree in advance on the enforcement of any Joint
Patent. A Party’s enforcement rights are further limited under the Addendum
Transmittal.   •   If the Enforcing Party fails to initiate proceedings against
any actual or suspected infringement within [**] and if the infringer is
directly competing with the Nonenforcing Party’s Affected Product, then either
(a) the Nonenforcing Party has step-in rights if the license granted to such
Party is exclusive or co-exclusive or (b) the Nonenforcing Party will not be
obligated to pay royalties during the period for which the Enforcing Party fails
to take action to eliminate the infringement if the license granted to such
Party is non-exclusive; provided, that clause (b) shall not apply if the
Enforcing party elects to grant the Nonenforcing Party enforcement rights with
respect to such infringement. The Enforcing Party will not grant a license to
any such infringing Third Party with respect to any directly competitive
infringing product on terms materially more favorable (milestones and royalties)
than the terms of the license granted hereunder to the Nonenforcing Party or,
solely with respect to the Affected Product, will adjust the terms of such
license so that they are not materially less favorable than the terms of the
license granted to the infringing Third Party.

Definitions:
“Alnylam Excluded Technology” means inhibitors to specific genes or gene
families, manufacturing and analytical technologies, formulation and delivery
technologies and the specific technology listed on Schedule 1-6 attached to the
Addendum Transmittal.

Page 24 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Alnylam Patent Rights” means Alnylam Current Motif and Mechanism Patents,
Alnylam Future Motif and Mechanism Patents, Alnylam Current Chemistry Patents
and Alnylam Future Chemistry Patents.
“Alnylam Product” means a Double Stranded RNA Product or MicroRNA Product
discovered or developed by Alnylam, its Affiliates or sublicensees, the
manufacture, sale or use of which is covered by a Valid Claim within the Isis
Patent Rights.
“Bona Fide Drug Discovery Collaboration” means a collaboration involving the
discovery and development of Double Stranded RNA Products in which a Party plays
an integral role in the experimentation and an important, though not necessarily
dominant or co-equal, role in the decision-making, relating to the discovery and
development of Double Stranded RNA Products from the point in time at which the
relevant Gene Target has been designated through the initiation of [**]. A Bona
Fide Drug Discovery Collaboration may continue beyond the initiation of such
[**]. For Isis Products that are Double Stranded RNA Products, a Bona Fide Drug
Discovery Collaboration must be an Antisense Drug Discovery Program. For each
Party, collaborations that do not include or involve Patents licensed from the
other Party hereunder shall not constitute Bona Fide Drug Discovery
Collaborations. A Party’s experimentation relating to the discovery and
development of Double Stranded RNA Products that modulate a relevant Gene Target
prior to the commencement of a collaboration shall be deemed to have been
conducted in the course or the collaboration for purposes or detennining whether
the collaboration is a Bona Fide Drug Discovery collaboration. A series of
related collaborations and/or license agreements involving the discovery and
development of Double Stranded RNA Products with the same sublicensee or related
sublicensees that includes a Bona Fide Drug Discovery Collaboration agreement
will be aggregated to constitute a single Bona Fide Drug Discovery
Collaboration.
“Development Collaboration” means a collaboration by either Party with a Third
Party whose purpose is the further development and/or commercialization of a
Double Stranded RNA Product and that begins at or after the initiation of
IND-Enabling Studies for such Product. For each Party, collaborations that do
not include or involve Patents licensed from the other Party hereunder shall not
constitute Development Collaborations.
“Double Stranded RNA” means a composition designed to act primarily through an
RNAi mechanism that is not a MicroRNA Construct and which consists of either
(a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion (greater than or equal to
[**]%) of their lengths, or (b) a single oligomer of native or chemically
modified RNA that is hybridized to itself by self-complementary base-pairing
along a substantial portion (greater than or equal to [**]%) of its length to
form a hairpin.
“Double Stranded RNA Product” means a pharmaceutical composition that contains a
Double Stranded RNA.
“Gene Target” means a transcriptional unit of a gene, including any protein
product of such transcriptional unit, and including all splice variants.

Page 25 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Isis Encumbered Targets” means a Gene Target (a) to which Isis has a
contractual obligation to a Third Party existing as of the Effective Date that
precludes Isis from granting a license under Section 5 with respect to such Gene
Target and (b) that is identified and described on a [**] (as defined in the
letter agreement date March 9, 2004 between Alnylam and Isis).
“Isis Excluded Technology” means (a) RNase H mechanisms, RNase H motifs and
RNase H oligonucleotides when utilized in an RNase H mechanism, assays and
methods thereof; (b) modulators of specific genes, gene families or proteins;
(c) manufacturing technologies; (d) analytical technologies, kits and assays,
including without limitation methods, systems and compositions of matter for
amplifying, quantifying, detecting, characterizing or identifying nucleic acids
or nonoligomeric ligands thereto; (e) formulation and delivery technologies; and
(f) the specific technology listed on Schedule 1-30 attached to the Addendum
Transmittal.
“Isis Exclusive Targets” refer to the Reserved Targets which are designated by
Isis as Isis Exclusive Targets.
“Isis Patent Rights” means Isis Current Motif and Mechanism Patents, Isis Future
Motif and Mechanism Patents, Isis Current Chemistry Patents and Isis Future
Chemistry Patents.
“Isis Products” means any Isis Single Stranded Product, MicroRNA Product or
Double Stranded RNA Product, discovered or developed by Isis, its Affiliates or
sublicensees, the manufacture, sale or use of which is covered by a Valid Claim
within the Alnylam Patent Rights.
“Isis Single Stranded Product” means any single stranded oligomeric compound
(a) that hybridizes in whole or in part with a target RNA and modulates the Gene
Target, (b) is not a Double Stranded RNA or Double Stranded RNA Product and
(c) the manufacture, sale or use of which is covered by a Valid Claim within the
Alnylam Patent Rights.
“Naked Sublicense” means a license for Double Stranded RNA that includes rights
to the Isis Patent Rights that is not a license in connection with (a) a
Development Collaboration or (b) a Bona Fide Drug Discovery Collaboration. A
series of Naked Sublicenses to the same sublicensee or related sublicensees will
be aggregated to constitute a single Naked Sublicense. For the avoidance of
doubt, where this Agreement grants Alnylam exclusive rights to grant Naked
Sublicenses, such exclusive rights preclude Isis from granting licenses to the
Isis Patent Rights to Third Parties for Double Stranded RNA even though such
license grants by Isis would technically be license grants and not sublicense
grants. Licenses that do not include or involve rights to Isis Patents shall not
constitute Naked Sublicenses.

Page 26 of 93, Schedule B



--------------------------------------------------------------------------------



 



MIT

5.   Amended and Restated Exclusive Patent License Agreement between
Massachusetts Institute of Technology (“MIT”) and Alnylam, dated May 9, 2007, as
amended by Amendment No. 1 dated May 7, 2008 and Amendment No. 2 dated May 20,
2008 (“MIT Agreement”)

Brief Summary of Technology Covered by License:
MIT granted Alnylam exclusive rights to develop and commercialize for human RNAi
therapeutics certain technology relating to novel lipid compositions that are
potential components of cationic liposomal formulations for cellular delivery of
oligonucleotides. The technology was developed in the laboratory of Professor
Robert Langer.
Limitations on Scope of License (Sections 2.1, 2.3 and 2.5)

•   The license granted to Alnylam is limited to an exclusive (for the Exclusive
Period), worldwide license under the Patent Rights to develop, make, have made,
use and import Library Products and Licensed Processes to develop, make, have
made, use, sell, offer to sell, lease, and import Licensed Products in the Field
and to develop and perform Licensed Processes in the Field.   •   Alnylam does
not have the right to sell or offer for sale the Library Products separately
from a sale or offer for sale of a Licensed Product.   •   MIT retains the right
to practice under the Patent Rights for research, teaching, and educational
purposes. The U.S. federal government retains a royalty-free, non-exclusive,
non-transferable license to practice any government-funded invention claimed in
any Patent Rights as set forth in 35 USC 201-211, and the regulations
promulgated thereunder, including the requirement that Library Products, whether
or not part of Licensed Products, used or sold in the U.S. must be manufactured
substantially in the U.S.   •   The Patent Rights may not be asserted against
non-for-profit research institutions that practice the Patent Rights for
research funded by (i) the institutions themselves, (ii) not-for profit
foundations, or (iii) any federal, state or municipal government. Alnylam may
assert the Patent Rights against not-for-profit research institutions only if
the infringement activity of the not-for-profit research institution was
performed in the fulfillment of research sponsored by a for-profit entity and
the assertion of infringement must be limited to those specific activities.

Restrictions on Sublicensing by Alnylam (Sections 2.1 and 2.3; Section 4.1(g) as
amended by Amendment No. 1 and Amendment No. 2)

•   Alnylam may grant sublicenses under commercially reasonable terms and
conditions only during the Exclusive Period. Any sublicenses by Alnylam may
extend past the

Page 27 of 93, Schedule B



--------------------------------------------------------------------------------



 



    expiration date of the Exclusive Period, but any exclusivity of such
sublicense will expire upon the expiration of the Exclusive Period.   •   The
sublicense must incorporate terms and conditions sufficient to enable Alnylam
and its Affiliates to comply with the MIT Agreement. Such sublicenses will also
include provisions to provide that if Sublicensee brings a Patent Challenge
against MIT (except as required under a court order or subpoena), Alnylam may
terminate the sublicense.   •   Upon termination of the MIT Agreement, any
Sublicensee not then in default will have the right to seek a license from MIT,
and MIT agrees to negotiate such licenses in good faith under reasonable terms
and conditions.   •   Alnylam may permit third parties (i) to use Library
Products and Licensed Processes for the purpose of research with academic or
nonprofit institutions and contract research, including for the conduct of
clinical trials of a Licensed Product, and (ii) to sell Licensed Products under
an agency, consignment or equivalent arrangement, wherein such rights are not
sublicense rights.   •   Alnylam will promptly furnish MIT with a fully signed
photocopy of any sublicense agreement, which copy may be redacted except with
respect to terms directly relevant to Alnylam’s obligations under the MIT
Agreement.   •   Non-monetary consideration may not be accepted by Alnylam or an
Affiliate for any sublicense of the Patent Rights without the prior written
consent of M.I.T. Consideration for any and all sublicenses of the Patent Rights
shall be on commercially reasonable terms and conditions consistent with amounts
paid for similar technology in the industry.   •   Upon termination of the
Agreement for any reason, and at the written request of any sublicensee, M.I.T.
will assume Alnylam’s duties and obligations solely with respect to the Patent
Rights under each sublicense agreement granted by Alnylam to such Sublicensee,
effective as of the termination date of the Agreement, provided that:

     (i) such Sublicensee is not in default of its sublicense agreement with
Alnylam at the date of such termination;
     (ii) such Sulicensee agrees in writing to M.I.T. within thirty (30) days of
the termination date of the Agreement to be bound to M.I.T. for all obligations,
including the payment of license maintenance fees (Section 4.1(b)), royalties
(Section 4.1(c)) and clinical milestone payments (Section 4.1(f)(ii)), specified
in the Agreement;
     (iii) M.I.T. shall not assume any obligation of Alnylam to such Sublicensee
pursuant to any representation, warranty or indemnification provision;

Page 28 of 93, Schedule B



--------------------------------------------------------------------------------



 



     (iv) notwithstanding anything to the contrary in the sublicense agreement
with Alnylam, such Sublicensee agrees in writing to M.I.T. within thirty
(30) days of the termination date of the Agreement to be bound to M.I.T. by the
terms and conditions of specified provisions of the Agreement.; and
     (v) such Sublicensee pays to M.I.T. a fee of [**] dollars ($[**]) within
thirty (30) days of the termination date of this Agreement.
Diligence and Reporting (Sections 3.1 and 3.2)

•   Sublicensees are required to use diligent efforts to develop Library
Products and Licensed Products and to introduce Licensed Products into the
commercial market; thereafter Sublicensees are required to make Licensed
Products reasonably available to the public. Specifically, the following
obligations must be fulfilled:

(a) Written reports are due within [**] days after the end of each calendar year
on the progress of efforts during the immediately preceding calendar year to
develop and commercialize Licensed Products. Such reports shall include the
number of [**], a description of [**], and the [**] that have been tested. The
report shall also contain a discussion of intended efforts and sales projections
for the year in which the report is submitted.
(b) Funding for research at MIT pursuant to the Budget set forth in Attachment C
of the Research Agreement.
(c) By [**] will be evaluated for use in [**] of RNAi Products.
(d) Prior to the [**], at least [**] will be advanced to [**] studies in support
of [**] for [**] studies.
(e) Filing of [**] for Licensed Product by [**].
(f) Commencement of [**] trial for a Licensed Product within [**] for such
Licensed Product.
(g) First Commercial Sale of a Licensed Product within [**] for each such
Licensed Product.

•   If Alnylam, an Affiliate of Alnylam or any Sublicensee is determined to have
failed to fulfill any obligation under Sections 3.1(a) and 3.1(c) — (g) above,
MIT may treat such failure as a material breach, subject to any changes to such
diligence requirements as may be mutually-agreed by the parties below.   •   If
Alnylam anticipates a failure to meet an obligation set forth in Section 3.1(c),
(d), (e), (f) or (g) above will occur, Alnylam will promptly advise MIT, and
representatives of each party will meet to review the reasons for anticipated
failure. Alnylam and MIT will enter into a written amendment to the MIT
Agreement with respect to any mutually agreed upon change(s) to the relevant
obligation. If, after

Page 29 of 93, Schedule B



--------------------------------------------------------------------------------



 



    good faith discussion, Alnylam and MIT are unable to agree upon an amendment
to the obligation, Alnylam, at its discretion, may elect to extend the due date
to meet the obligation for such diligence obligation by one year by providing
written notice to MIT along with payment in the amount of $[**]. Alnylam may
extend the due date of each diligence obligation set forth in Section 3.1(c),
(d), (e), (f) or (g) of the MIT Agreement only once during the term.

***Royalty Payment Obligations (Section 4.1)

•   Running royalties of [**]% of Net Sales of Licensed Products and Licensed
Processes are due within [**] days of the end of each calendar quarter.   •   If
Alnylam or an Affiliate is legally required to pay royalties to one or more
third parties in order to obtain a license or similar right necessary to
practice the Patent Rights, Alnylam shall be entitled to a credit up to [**]
percent ([**]%) of the amounts payable to such third parties against the
royalties due to MIT for the same Reporting Period; provided, however, that
(i) in no event will royalties due to MIT under Section 4.1(c), when aggregated
with any other offsets and credits allowed under the MIT Agreement, be less than
[**]% of Net Sales in any Reporting Period, and (ii) royalties due to third
parties with respect to [**] patents (see Appendix B to MIT Agreement) shall not
qualify for purposes of the offset against royalties under Section 4.1(d).   •  
Multiple royalties are not due if the manufacture, use, lease, or sale of any
Licensed Product or the performance of any Licensed Process is covered by more
than one of the Patent Rights.

Royalty Payment and Reports (Sections 5.1 and 5.2)

•   Royalties are payable for each Reporting Period and are due to MIT within
[**] days of the end of each Reporting Period.   •   Prior to the First
Commercial Sale of a Licensed Product or first commercial performance of a
Licensed Process, Alnylam is required to deliver annual reports within [**] days
of the end of each calendar year, containing information concerning the
immediately preceding year, as further described in Section 5.2. The date of
First Commercial Sale of a Licensed Product or commercial performance of a
Licensed Process must be reported to MIT within [**] days of its occurrence.   •
  After First Commercial Sale of a Licensed Product or commercial performance of
a Licensed Process, reports are required to be delivered to MIT within [**] days
of the end of each Reporting Period containing information concerning the
immediately preceding Reporting Period, as further described in Section 5.2.   •
  Section 5.2 states that reports must include at least the following
information for the immediately preceding reporting period: the number of
Licensed Products sold, leased, or distributed, the number of [**], a
description of Licensed Processes

Page 30 of 93, Schedule B



--------------------------------------------------------------------------------



 



    performed in each country as may be pertinent to a royalty accounting, gross
price charged in each country, calculation of Net Sales in each country
(including a listing of applicable deductions), total royalty payable on Net
Sales, the exchange rate used for conversion, [**] categorized by rights
relating to [**], milestones achieved and the [**]. If no amounts are due to MIT
for any Reporting Period, the report shall so state.

Recordkeeping and Audit Rights (Section 5.4)

•   Sublicensees are required to maintain complete and accurate records
reasonably relating to (i) the rights and obligations under the MIT Agreement,
and (ii) any amounts payable to MIT in relation to the MIT Agreement to the
extent customarily maintained in the biopharmaceutical industry, which records
will contain sufficient information to permit MIT to confirm the accuracy of any
reports and payments delivered to MIT and compliance in other respects with the
MIT Agreement. Such records will be retained for at least [**] years following
the end of the calendar year to which they pertain, during which time a
certified public accountant selected by MIT (who will be required to enter into
a confidentiality obligation with Sublicensee) may inspect such records upon
advance notice and during normal business hours solely for the purpose of
verifying any reports and payments or compliance in other respects with the MIT
Agreement.

Prosecution and Enforcement (Sections 6.1, 7.1-7.3 and 7.7)

•   MIT will prepare, file, prosecute, and maintain all of the Patent Rights.
Alnylam will cooperate with MIT in such filing, prosecution and maintenance.   •
  So long as Alnylam remains the exclusive licensee of the Patent Rights in the
Field, Alnylam, to the extent permitted by law, will have the right, under its
own control and at its own expense, to prosecute any third party infringement of
the Patent Rights in the Field, subject to Sections 2.5(c) (Non-assert), 7.4
(Offsets) and 7.5 (Recovery) of the MIT Agreement. Prior to commencing any such
action, Alnylam will consult with MIT and will consider the views of MIT
regarding the advisability of the proposed action and its effect on the public
interest.   •   If Alnylam is unsuccessful in persuading the alleged infringer
to desist or fails to have initiated an infringement action within a reasonable
time after Alnylam first becomes aware of the basis for such action, MIT will
have the right, at its sole discretion, to prosecute such infringement under its
sole control and at its sole expense, and to keep any recovery.   •   If a
Patent Challenge is brought against Alnylam by a third party, MIT, at its
option, will have the right within 20 days after commencement of such action to
take over the sole defense of the action. If MIT does not exercise this right,
Alnylam may take over the sole defense of such action.

Page 31 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   So long as Alnylam remains the exclusive licensee of the Patent Rights in
the Field, Alnylam will have the sole right to sublicense any alleged infringer
in the Field for future use of the Patent Rights in accordance with Alnylam’s
rights under and the terms and conditions of this Agreement. Any upfront fees as
part of such sublicense will be shared equally between Alnylam and MIT; other
revenues to Alnylam pursuant to such sublicense will be treated as set forth in
Article 4 of the MIT Agreement.

Consequences of a Patent Challenge by Sublicensee (Sections 12.5 and 4.3)

•   If a Sublicensee brings a Patent Challenge against MIT (except as required
under a court order or subpoena), MIT may send a written demand to Alnylam to
terminate the sublicense. If Alnylam fails to so terminate such sublicense
within 30 days of MIT’s demand, MIT may immediately terminate the MIT Agreement
and/or the license granted thereunder.   •   Notwithstanding the foregoing, if
MIT decides not to terminate the MIT Agreement and the Patent Challenge is
successful, Alnylam will have no right to recoup any royalties paid during the
period of challenge. If the Patent Challenge is unsuccessful, Alnylam will
reimburse MIT for all of its costs and expenses it incurred as a result of such
Patent Challenge, including without limitation attorneys fees, court costs,
litigation related disbursements, and third party and expert witness fees
(collectively, “Litigation Costs”). Reimbursement for Litigation Costs will be
made within thirty (30) days of receipt of one or more invoices from MIT for
such Litigation Costs.

Certain Termination Rights (Sections 12.1, 12.2 and 12.4)

•   Alnylam has the right to terminate the MIT Agreement for any reason upon at
least 6 months’ prior written notice to MIT and payment of all amounts due to
MIT through the effective date of termination.   •   If Alnylam ceases to carry
on its business related to the MIT Agreement, MIT will have the right to
terminate the MIT Agreement immediately upon written notice to Alnylam.   •  
MIT, at its sole discretion, may terminate the Exclusive Period upon ten
(10) days written notice to Alnylam if any of the following events occurs:
(a) Alnylam is in uncured material default under the Research Agreement,
including uncured failure to make any payments due thereunder; or (b) the
Research Agreement is terminated for any reason other than for (i) material
breach by MIT, (ii) the inability of Dr. Robert Langer to continue to serve as
Principal Investigator, and the inability of the parties to agree upon a
replacement Principal Investigator, an interim Principal Investigator, or an
alternate arrangement for the performance of the Research after Dr. Langer is no
longer able to serve as Principal Investigator (capitalized terms used in the
foregoing clause have the meanings ascribed to them in the Research Agreement);
or (iii) circumstances beyond MIT’s reasonable control that preclude the
continuation of the Research, as provided for under the Research Agreement.

Page 32 of 93, Schedule B



--------------------------------------------------------------------------------



 



Definitions:
“Development Candidate” means a pre-clinical Licensed Product which possesses
desirable properties of a therapeutic agent for the treatment of a clinical
condition based on in vitro and animal proof-of-concept studies.
“Exclusive Period” means the term of the MIT Agreement.
“Field” means therapeutic use in humans.
“Library Component” means a Library Product which is a set of reaction products
formed by an addition reaction between two individual monomers, which set will
include all reaction products and combinations within such set, including all
isomers; and any compounds identical to any of the foregoing, including
individual reaction products within such set, regardless of the means by which
said compounds are prepared, manufactured or synthesized.
“Library Product” means any product that, in whole or in part: (i) absent the
license granted hereunder, would infringe one or more Valid Claims of the Patent
Rights; or (ii) is manufactured by using a Licensed Process or that, when used,
practices a Licensed Process.
“Licensed Process” means any process that, in whole or in part: (i) absent the
license granted hereunder, would infringe one or more Valid Claims of the Patent
Rights; or (ii) when practiced, uses a Library Product.
“Licensed Product” means, generally, any product that contains both (i) an RNAi
Product and (ii) a Library Product.
“Patent Rights” means the patent applications listed on Appendix A to the MIT
Agreement entitled [**], and resulting patents and patent applications.
“RNAi Product” means, generally, a product containing one or more siRNA
Therapeutics and/or miRNA Therapeutics towards one or more Targets.
“siRNA Therapeutic” means a therapeutic containing, composed of or based on
siRNA and designed to modulate the function of particular genes or gene products
by causing degradation of a messenger RNA to which such siRNA is complementary,
and that is not an miRNA Therapeutic.
“Target” means (a) a single gene, as defined in the NCBI Entrez Gene database or
any successor database thereto, or a product of such gene, that is a site or
potential site of therapeutic intervention by an siRNA Therapeutic and/or an
miRNA Therapeutic; (b) naturally occurring variants of a gene or gene product
described in clause (a); or (c) a naturally occurring interfering RNA or miRNA
or precursors thereof; provided that for the purposes of this definition a viral
genome will be regarded as a single gene, and that the DNA sequence encoding a
specific miRNA precursor will also be regarded as a single gene.

Page 33 of 93, Schedule B



--------------------------------------------------------------------------------



 



TEKMIRA

6.   License and Collaboration Agreement between Tekmira Pharmaceuticals
Corporation (formerly INEX Pharmaceuticals Corporation) (“Tekmira”) and Alnylam,
dated January 8, 2007 (“Tekmira Agreement”)

Brief Summary of Technology Covered by License:
Tekmira granted Alnylam a license relating to liposomal delivery of siRNA and
miRNA products. Alnylam granted Tekmira (i) an option to obtain exclusive,
royalty-bearing, worldwide licenses under its fundamental siRNA intellectual
property for 3 targets and (ii) an exclusive, royalty-bearing license to certain
intellectual property relating to immunostimulatory RNA oligonucleotide
compositions (“IOC Technology”). Alnylam retained certain rights to participate
with Tekmira in commercialization of IOC Technology. In addition, Alnylam
provided funding for a 2-year formulation development collaboration with
Tekmira, a multi-year loan for capital expenditure purposes, and Tekmira will
provide exclusive manufacturing services for Alnylam’s development programs up
until completion of Phase 2 clinical studies.
Limitations on Scope of License (Sections 6.1 and 6.4)

•   The license granted to Alnylam is limited to an exclusive, royalty-bearing,
worldwide license under Inex Technology, Inex Collaboration IP and Tekmira’s
interest in Joint Collaboration IP to Develop, Manufacture and Commercialize
Alnylam Royalty Products in the Alnylam Field, subject to (a) Tekmira’s
non-exclusive license under Alnylam’s rights in Inex Technology and
Collaboration IP for purposes of performing Tekmira’s obligations under the
Collaboration with respect to Alnylam Royalty Products, and the Manufacturing
Activities, and (b) Tekmira’s exclusive, worldwide license under Alnylam’s
rights in Inex Technology and Collaboration IP to Develop, Manufacture and
Commercialize Inex Development Products (as defined below) in the Alnylam Field.
  •   Any license granted by Alnylam to a Third Party under Alnylam RNAi
Technology and Alnylam Collaboration IP would be subject to a non-exclusive,
worldwide license granted to Tekmira for purposes of performing Tekmira’s
obligations under the Collaboration with respect to Alnylam Royalty Products,
and the Manufacturing Activities.   •   Any license granted by Alnylam to a
Third Party under Alnylam Core Patent Rights, Alnylam Lipidoid Patent Rights,
Alnylam Collaboration IP and Alnylam’s interest in Joint Collaboration IP would
be subject to an exclusive, worldwide license granted to Tekmira to Develop,
Manufacture and Commercialize RNAi Products directed to up to three (3) Targets
(each such Target, an “Inex Development Target,” and such RNAi Products, the
“Inex Development Products”) which Tekmira may select (as described below) in
the Alnylam Field. During the Selection Term, Tekmira has the right to nominate
a Target, subject to (a) Alnylam’s contractual obligation to a Third Party that
would be breached by the inclusion of such Target as an Inex Development

Page 34 of 93, Schedule B



--------------------------------------------------------------------------------



 



    Target under the Tekmira Agreement, and (b) Alnylam’s determination after
good faith review of its ongoing or planned scientific and/or business
activities that such Target is a Target of interest to Alnylam. If neither of
these criteria apply, the Target is deemed to have been successfully nominated
as an “Inex Development Target” and Alnylam is obligated to use Commercially
Reasonable Efforts consistent with the terms of the Novartis Agreement to obtain
Novartis’ consent to such selection. If an Inex Development Target is not
available for license, then Tekmira may nominate an additional Target, until an
aggregate of 3 Inex Development Targets have been identified and approved for
selection. If all 3 Inex Development Targets have not been approved for
selection by the expiration of the Selection Term, the Selection Term will be
extended until the earlier of (i) the date on which an aggregate of 3 such Inex
Development Targets have been identified and approved for selection, and
(ii) January 8, 2014.   •   Any license granted by Alnylam to a Third Party
under Alnylam IOC Technology, Alnylam Collaboration IP and Alnylam’s interest in
Joint Collaboration IP would be subject to an exclusive license granted to
Tekmira to Develop, Manufacture and Commercialize IOC Products in the Inex IOC
Field in and for the United States.

Restrictions on Sublicensing by Alnylam (Sections 6.2 and 6.4)

•   Alnylam may grant sublicenses to Third Parties to Develop, Manufacture and
Commercialize Alnylam Royalty Products; provided, that (i) with respect to any
sublicense of Alnylam’s rights under Section 6.1.1(a) (i.e., the exclusive
license under Inex Technology to develop and commercialize Alnylam Royalty
Products in the Alnylam Field) of the Tekmira Agreement in respect of any
Alnylam Royalty Product for which Tekmira has not initiated Manufacturing of
batches of finished dosage form for GLP toxicology studies, Alnylam is required
to use Commercially Reasonable Efforts to facilitate a business discussion
between Tekmira and Alnylam’s Sublicensee (other than Tekmira or its Affiliates)
with respect to the provision of manufacturing services by Tekmira to such
Sublicensee; and (ii) with respect to any sublicense of Alnylam’s rights under
Section 6.1.1(a) of the Tekmira Agreement in respect of any Alnylam Royalty
Product for which Tekmira has initiated Manufacturing of batches of finished
dosage form for GLP toxicology studies, Alnylam’s Sublicensee (other than
Tekmira or its Affiliates) will be required to obtain its requirements of the
bulk finished dosage form of such Alnylam Royalty Product from Tekmira on the
terms set forth in Article 5 of the Tekmira Agreement. However, Tekmira agrees
to negotiate in good faith with Alnylam and/or Alnylam’s Sublicensee either an
alternate or modified supply arrangement or the release of such Sublicensee from
such exclusive supply obligation in return for reasonable compensation to
Tekmira.   •   Each license and/or sublicense granted by Alnylam under the
Tekmira Agreement to develop, manufacture and commercialize Alnylam Royalty
Products must be subject and subordinate to the terms and conditions of the
Tekmira Agreement and must contain terms and conditions consistent with those in
the Tekmira Agreement, including, without limitation, the requirements of
Section 6.4 of the Tekmira

Page 35 of 93, Schedule B



--------------------------------------------------------------------------------



 



    Agreement (see below). Commercializing Sublicensees are also required to:
(i) submit applicable sales or other reports consistent with those required
under the Tekmira Agreement; (ii) comply with an audit requirement similar to
the requirement set forth in Section 7.6 of the Tekmira Agreement; and
(iii) comply with the confidentiality and non-use provisions of Article 8 of the
Tekmira Agreement with respect to both Parties’ Confidential Information. If
Alnylam becomes aware of a material breach of any sublicense by a Third Party
Sublicensee, Alnylam is required to promptly notify Tekmira of the particulars
of same and take all Commercially Reasonable Efforts to enforce the terms of
such sublicense.   •   Any sublicense granted by Alnylam shall survive
termination of the licenses or other rights granted to Alnylam under the Tekmira
agreement in accordance with Section 6.2.6, and be assumed by Tekmira as long as
(i) the Sublicensee is not then in breach of its license and/or sublicense
agreement, (ii) the Sublicensee agrees in writing to be bound to Tekmira as a
licensor under the terms and conditions of the license and/or sublicense
agreement, and (iii) the Sublicensee agrees in writing that in no event shall
Tekmira assume any obligations or liabilities, or be under any obligation or
requirement of performance, under any such license and/or sublicense extending
beyond Tekmira’s obligations and liabilities under the Tekmira Agreement.   •  
Section 6.4 of the Tekmira Agreement states that all licenses and other rights
granted to Alnylam with respect to Inex Technology under Article 6 of the
Tekmira Agreement are subject to (i) the rights granted to Tekmira, and to
Tekmira’s ability to grant rights to Alnylam under the Inex In-Licenses, and
(ii) the provisions of the UBC Sublicense Documents governing or relating to the
rights sublicensed to Alnylam.

Diligence and Annual Reports (Section 6.7)

•   Alnylam is required to use Commercially Reasonable Efforts to Develop and
Commercialize an Alnylam Royalty Product.   •   Alnylam is required to deliver
to Tekmira an annual report, due no later than December 31 of each Contract Year
during the Agreement Term, which summarizes the major activities undertaken by
Alnylam during the preceding 12 months to Develop and Commercialize its Royalty
Products in the applicable field. The report will include an outline of the
status of any such Royalty Products in clinical trials and the existence of any
sublicenses with respect to such Royalty Products which have not been previously
disclosed.

***Royalty Payment Obligations (Sections 7.3 and 7.4; Section 6.1.3)

•   Royalties are payable to Tekmira on Net Sales of Alnylam Royalty Products in
the Territory as follows:

      Aggregate Calendar Year Net Sales of the   Royalty Alnylam Royalty Product
in the Territory   (as a percentage of Net Sales)
on the first $[**] — $[**]
  [**]%
On the subsequent $[**] — $[**]
  [**]%
Greater than $[**]
  [**]%

Page 36 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Notwithstanding the foregoing, in the event that an Alnylam Royalty Product
is comprised of a formulation Covered by or employing any Third Party Liposome
Patent Rights then subject to the terms and conditions of the Tekmira Agreement,
royalties on Net Sales of Alnylam Royalty Products in the Territory shall be
calculated as follows:

      Aggregate Calendar Year Net Sales of the   Royalty Alnylam Royalty Product
in the Territory   (as a percentage of Net Sales)
on the first $[**]
  [**]%
On the subsequent $[**] — $[**]
  [**]%
Greater than $[**]
  [**]%

•   Royalties on Alnylam Royalty Products at the rates set forth above are
payable on a country-by-country and product-by-product basis commencing on the
date of First Commercial Sale of such Alnylam Royalty Product in a country and
continuing until the later of the expiration of the last Valid Claim Covering
the Manufacture or Commercialization of such Alnylam Royalty Product in the
country of sale, subject to the following conditions:

  (i)   only one royalty shall be due with respect to the same unit of Alnylam
Royalty Product;     (ii)   no royalties shall be due upon the sale or other
transfer among a Party and its Related Parties, but in such cases the royalty
shall be due and calculated upon such Party’s or its Related Party’s Net Sales
to the first independent Third Party;     (iii)   no royalties shall accrue on
the sale or other disposition of the Alnylam Royalty Product by a Party or its
Related Parties for use in a clinical study sponsored by such Party or under an
IND prior to Regulatory Approval of such Alnylam Royalty Product in the
applicable jurisdiction; and     (iv)   no royalties shall accrue on the
disposition of an Alnylam Royalty Product in reasonable quantities by a Party or
its Related Parties as samples (promotion or otherwise) or as donations (for
example, to non-profit institutions for a non-commercial purpose).

•   If the Development, Manufacture or Commercialization of an Alnylam Royalty
Product in accordance with the Tekmira Agreement infringes Necessary Third Party
IP, the applicable royalties in each country in the Territory payable to Tekmira
will be reduced by [**] percent ([**]%) of the amount paid by Alnylam of any
royalties under all licenses of such Necessary Third Party IP that are
reasonably allocable to the Development, Manufacture and Commercialization of
the Alnylam Royalty Product in or for such country in the Alnylam Field;
provided, however, that, on a

Page 37 of 93, Schedule B



--------------------------------------------------------------------------------



 



    country-by-country basis, in no event shall the royalties payable to Tekmira
with respect to Net Sales in a country for any Calendar Quarter be reduced below
the greater of: (i) [**] percent ([**]%) of the royalties otherwise payable to
Tekmira for such Calendar Quarter as calculated pursuant to Section 7.3, and
(ii) the amount of any royalties payable under the In-licenses of Alnylam that
are reasonably allocable to the Commercialization or Manufacture of the Alnylam
Royalty Product in or for such country in the Field (where the royalties are
calculated by adding one percentage point to the applicable royalty rate(s) in
the applicable In-License(s)).   •   In the event that Alnylam is required to
make any payments to UBC in respect of the INEX Technology or INEX Collaboration
IP licensed to Alnylam pursuant to the UBC Sublicense Agreement, then Alnylam
shall be entitled to offset any amounts payable by Alnylam to Tekmira under the
Tekmira Agreement by the amount of Alnylam’s payments to UBC until such amounts
have been credited in full.

Royalty Reports; Payment and Audit Rights (Sections 7.3.4 and 7.6)

•   Commencing upon the First Commercial Sale of an Alnylam Royalty Product,
Alnylam is required to provide to Tekmira a quarterly written report showing the
quantity of Alnylam Royalty Products sold in each country (as measured in
saleable units of product), the gross sales of such Alnylam Royalty Product in
each country, total deductions for such Alnylam Royalty Product for each country
included in the calculation of Net Sales, the Net Sales in each country of such
Alnylam Royalty Product subject to royalty payments and the royalties payable
with respect to such Alnylam Royalty Product. Quarterly reports are due no later
than the 25th day following the close of each Calendar Quarter. Royalties shown
to have accrued by each royalty report are due and payable on the date such
royalty report is due.   •   Complete and accurate records must be kept in
sufficient detail to enable the royalties and other payments payable under the
Tekmira Agreement to be determined.   •   Upon the written request of Tekmira
and not more than once in each Calendar Year, a Sublicensee must permit an
independent certified public accounting firm of nationally recognized standing
selected by Tekmira and reasonably acceptable to such Sublicensee to have access
during normal business hours to such of the records of Sublicensee as may be
reasonably necessary to verify the accuracy of the royalty and other financial
reports required to be delivered under the Tekmira Agreement for any Calendar
Year ending not more than [**] months prior to the date of such request, for the
sole purpose of verifying the basis and accuracy of payments made under
Article 7 of the Tekmira Agreement.

Prosecution and Enforcement (Sections 10.2, 10.3 and 10.4)

•   Alnylam is solely responsible, at Alnylam’s discretion, for filing,
prosecuting, conducting ex parte and inter partes proceedings (including the
defense of any interference or opposition proceedings) and maintaining all
Patent Rights comprising

Page 38 of 93, Schedule B



--------------------------------------------------------------------------------



 



    Alnylam RNAi Technology, Alnylam IOC Technology or Alnylam Collaboration IP,
in Alnylam’s name.   •   Tekmira is sole responsible, at Tekmira’s discretion,
for filing, prosecuting, conducting ex parte and inter partes proceedings,
(including the defense of any interference or opposition proceedings), and
maintaining all Patent Rights comprising Inex Technology or Inex IOC Technology,
in Tekmira’s name, or Inex Collaboration IP, in UBC’s name.   •   Subject to
Tekmira’s continuing right to the prior review of, comment on, revision to and
approval of material documents, which will not be unreasonably delayed or
withheld, Alnylam is solely responsible, at Alnylam’s discretion, for filing,
conducting ex parte and inter partes prosecution, and maintaining (including the
defense of any interference or opposition proceedings) all Patent Rights
comprising Joint Collaboration IP, in the names of both Tekmira and Alnylam.   •
  If Alnylam elects not to seek or continue to seek or maintain patent
protection on any Alnylam IOC Technology or Alnylam Collaboration IP which is
subject to Tekmira’s licensed rights under the Tekmira Agreement, or Joint
Collaboration IP, then Tekmira will have step-in rights. If Alnylam declines to
file, prosecute and/or maintain Valid Claims at Tekmira’s request in Joint
Collaboration IP, then Tekmira will have step-in rights.   •   If Tekmira elects
not to seek or continue to seek or maintain patent protection on any Inex
Technology or Inex Collaboration IP, which is subject to Alnylam’s licensed
rights under the Tekmira Agreement, then subject to the provisions of the UBC
Sublicense Documents, Alnylam will have rights (but not the obligation), at its
expense, to prosecute and maintain in any country patent protection on such Inex
Technology in the name of Tekmira or Inex Collaboration IP in the name of UBC.  
•   Each Party agrees: (a) to make its employees, agents and consultants
reasonably available to the other Party (or to the other Party’s authorized
attorneys, agents or representatives), to the extent reasonably necessary to
enable such Party to undertake patent prosecution; (b) to provide the other
Party with copies of all material correspondence pertaining to prosecution with
the patent offices; (c) to cooperate, if necessary and appropriate, with the
other Party in gaining patent term extensions wherever applicable to Patent
Rights; and (d) to endeavor in good faith to coordinate its efforts with the
other Party to minimize or avoid interference with the prosecution and
maintenance of the other Party’s patent applications.   •   The patent filing,
prosecution and maintenance expenses incurred after the Effective Date with
respect to Patent Rights comprised of Alnylam Core Patent Rights, Alnylam IOC
Technology, Alnylam Lipidoid Patent Rights, Inex Technology, Inex IOC Technology
and Collaboration IP will be borne by each Party having the right to file,
prosecute and maintain such Patent Rights under the Tekmira Agreement.

Page 39 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Subject to the provisions of any Inex In-License and the provisions of the
UBC Sublicense Documents, in respect of the Alnylam Royalty Products in the
Alnylam Field, Alnylam will have the sole and exclusive right to initiate an
infringement or other appropriate suit anywhere in the world against any Third
Party who at any time has infringed, or is suspected of infringing, any Patent
Rights, or of using without proper authorization, any Know-How, comprising any
Inex Technology or Collaboration IP that is licensed to Alnylam under the
Tekmira Agreement.   •   Alnylam will have the sole and exclusive right to
initiate an infringement or other appropriate suit anywhere in the world against
any Third Party who at any time has infringed, or is suspected of infringing,
any Patent Rights, or of using without proper authorization any Know-How,
comprising Alnylam RNAi Technology, Alnylam IOC Technology or Alnylam
Collaboration IP; provided, that if Alnylam fails to initiate a suit or take
other appropriate action with respect to Alnylam IOC Technology in the United
States with respect to an IOC Product that it has the initial right to initiate
or take pursuant thereto within 90 days after becoming aware of the basis for
such suit or action, then Tekmira may, in its discretion, provide Alnylam with
written notice of Tekmira’s intent to initiate a suit or take other appropriate
action with respect to such IOC Product. If Alnylam fails to initiate a suit or
take such other appropriate action within 30 days after receipt of such notice
from Tekmira, then Tekmira will have the right to initiate a suit or take other
appropriate action that it believes is reasonably required to protect its
licensed interests under the Alnylam IOC Technology and Alnylam Collaboration IP
with respect to such IOC Product.   •   Alnylam may defend any Infringement
Claim brought against either Party or its Affiliates or Sublicensees arising out
of the Development, Manufacture or Commercialization of any Alnylam Royalty
Product in the Alnylam Field. Tekmira may defend any Infringement Claim brought
against either Party or its Affiliates or Sublicensees arising out of the
Development, Manufacture or Commercialization of any Inex Royalty Product and in
(a) the Alnylam Field, in the case of Inex Development Products or (b) the Inex
IOC Field, in the case of Inex IOC Products.   •   As the responsible party,
Alnylam must keep Tekmira informed, and from time to time consult with Tekmira
regarding the status of any such claims and provide Tekmira with copies of all
documents filed in, and all written communications relating to, any suit brought
in connection with such claims. Tekmira also has the right to participate and to
be presented in any such claim or related suit. If Alnylam fails to exercise its
right to assume such defense within 30 days following written notice of such
Infringement Claim, Tekmira has the sole and exclusive right to control the
defense of such Infringement Claim.

Termination for Patent Challenge (Section 11.5)

•   If any Sublicensee asserts in any court or other governmental agency of
competent jurisdiction that an Inex Patent Right or a Patent Right Controlled by
Tekmira by virtue of the Inex-UBC License Agreement and sublicensed to Alnylam
pursuant to the UBC Sublicense (in either case, an “Inex Patent”) is invalid,
unenforceable, or

Page 40 of 93, Schedule B



--------------------------------------------------------------------------------



 



    that no issued Valid Claim embodied in such Inex Patent excludes a Third
Party from making, having made, using, selling, offering for sale, importing or
having imported an Alnylam Royalty Product in such jurisdiction, then Tekmira
may, upon written notice to Alnylam, terminate all licenses granted to Alnylam
for such Alnylam Royalty Product(s) covered by such Inex Patent that is under
challenge in the applicable jurisdiction; provided, however, that Tekmira will
not terminate such license if within 30 days of Alnylam’s receipt of Tekmira’s
notification under the Tekmira Agreement (a) it is confirmed by written notice
to Tekmira that Sublicensee no longer intends to challenge the validity or
enforceability of such Inex Patent; or (b) documentation is provided to Tekmira
to confirm Sublicensee’s withdrawal of its filing, submission, or other process
commenced in any court or other governmental agency of competent jurisdiction to
challenge the validity or enforceability of any such Inex Patent.

Definitions:
“Alnylam Collaboration IP” means, generally (a) any improvement, invention, or
Know-How first discovered or developed by employees of Alnylam or its Affiliates
or other persons not employed by Tekmira acting on behalf of Alnylam, in the
performance of the Collaboration, the Manufacturing Activities, and/or Alnylam’s
obligations under the Original Agreements, and (b) any Patent Rights which
claim, cover or relate to such Know-How. Alnylam Collaboration IP excludes
Alnylam’s interest in Joint Collaboration IP.
“Alnylam Core Patent Rights” means those Patent Rights set forth in Schedule 1.3
of the Tekmira Agreement, including various [**] patents and patent
applications, as such Schedule is supplemented from time to time pursuant to
Section 6.5.1 of the Tekmira Agreement.
“Alnylam Field” means the treatment, prophylaxis and diagnosis of diseases in
humans using an RNAi Product or miRNA Product.
“Alnylam IOC Technology” mean, generally (a) Know-How Controlled by Alnylam as
of the Effective Date that is useful or necessary to Develop, Commercialize
and/or Manufacture an IOC Product in the Inex IOC Field (excluding any Alnylam
Collaboration IP and Alnylam’s interest in Joint Collaboration IP), and
(b) those Patent Rights set forth in Schedule 1.5 of the Tekmira Agreement,
including [**].
“Alnylam Lipidoid Patent Rights” means those Patent Rights Controlled by Alnylam
under a license from the Massachusetts Institute of Technology pursuant to the
MIT License Agreement and that are set forth in Schedule 1.6 of the Tekmira
Agreement, including [**].
“Alnylam RNAi Know-How” means, generally, Know-How Controlled by Alnylam that
Alnylam determines in its reasonable judgment to be useful or necessary to
Develop, Commercialize and/or Manufacture an Alnylam Royalty Product in the
Alnylam Field

Page 41 of 93, Schedule B



--------------------------------------------------------------------------------



 



(excluding any Alnylam Collaboration IP and Alnylam’s interest in Joint
Collaboration IP).
“Alnylam RNAi Patent Rights” means, generally, Patent Rights Controlled by
Alnylam that claim (a) Alnylam RNAi Know-How, or (b) the identification,
characterization, optimization, construction, expression, formulation, use or
production of an Alnylam Royalty Product, as the case may be, and which Alnylam
determines in its reasonable judgment to be useful or necessary to Develop,
Commercialize and/or Manufacture an Alnylam Royalty Product in the Alnylam Field
(including, without limitation, the Alnylam Core Patent Rights and the Alnylam
Lipidoid Patent Rights, but specifically excluding Alnylam IOC Technology and
any Patent Rights included in Alnylam Collaboration IP or Alnylam’s interest in
Joint Collaboration IP).
“Alnylam RNAi Technology” means, collectively, Alnylam RNAi Know-How and Alnylam
RNAi Patent Rights.
“Alnylam Royalty Product” means any RNAi Product or a miRNA Product that, but
for the licenses granted hereunder, would be Covered by one or more Valid Claims
of the Inex Patent Rights.
“Biodefense Target” means (a) a Target within the genome of one or more Category
A, B and C pathogens, as defined by the National Institute of Allergy and
Infectious Diseases, including without limitation, pathogens listed on
Schedule 1.12 of the Tekmira Agreement, but specifically excluding influenza
virus, or (b) an endogenous cellular Target against which Alnylam Develops
and/or Commercializes an Alnylam Royalty Product for commercial supply to one or
more Funding Authorities.
“Collaboration IP” means, collectively, Alnylam Collaboration IP, Inex
Collaboration IP and Joint Collaboration IP.
“Existing Inex In-Licenses” means the Third Party agreements listed on
Schedule 1.30 to the Tekmira Agreement.
“IOC” or “Immunostimulatory Oligonucleotide Composition” means a single-stranded
or double-stranded ribonucleic acid (“RNA”) composition, or derivative thereof,
that has activity solely through an immunostimulatory mechanism and has no RNAi
activity against a human gene transcript or viral genomic sequence.
"IOC Product” means a product containing, comprised of or based on IOCs or IOC
derivatives.
“Inex Collaboration IP” means, generally (a) any improvement, invention or
Know-How first discovered or developed by employees of Tekmira or its Affiliates
or other persons not employed by Alnylam acting on behalf of Tekmira, in the
performance of the Collaboration, the Manufacturing Activities, and/or Tekmira’s
obligations under the Original Agreements, and (b) any Patent Rights which
claim, cover or relate to such Know-How. Inex Collaboration IP excludes
Tekmira’s interest in Joint Collaboration IP.

Page 42 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Inex In-License” means an agreement between Tekmira or its Affiliates, and a
Third Party, pursuant to which Tekmira or any of its Affiliates Control(s) Inex
Technology relating to the Alnylam Field under a license or sublicense from such
Third Party, including without limitation, the Existing Inex In-Licenses.
“Inex IOC Field” means the treatment, prophylaxis and diagnosis of diseases in
humans using an IOC Product.
“Inex IOC Technology” means, generally (a) Know-How Controlled by Tekmira or its
Affiliates with respect to IOC Products and/or IOCs, and (b) Patent Rights
Controlled by Tekmira and its Affiliates that claim such Know-How or the
identification, characterization, optimization, construction, expression,
formulation, delivery, use or production of an IOC Product and/or IOC, and are
useful or necessary to Develop, Commercialize and/or Manufacture IOC Products in
the Field.
“Inex Know-How” means, generally, Know-How Controlled by Tekmira or its
Affiliates with respect to an RNAi Product or miRNA Product (excluding any Inex
Collaboration IP, Tekmira’s interest in Joint Collaboration IP and any such
Know-How sublicensed to Alnylam pursuant to the UBC Sublicense).
“Inex Patent Rights” means, generally, Patent Rights Controlled by Tekmira or
its Affiliates that claim (a) Inex Know-How or (b) the identification,
characterization, optimization, construction, expression, formulation, delivery,
use or production of an RNAi Product or miRNA Product, and are useful or
necessary to Develop, Commercialize and/or Manufacture RNAi Products or miRNA
Products in the Alnylam Field (excluding any Patent Rights included in Inex
Collaboration IP, Tekmira’s interest in Joint Collaboration IP and any such
Patent Rights licensed to Alnylam pursuant to the UBC Sublicense).
“Inex Royalty Product” means any (a) Inex Development Product that, but for the
licenses granted hereunder, would be Covered by one or more Valid Claims under
the Alnylam Core Patent Rights or the Alnylam Lipidoid Patent Rights, or (b) IOC
Product that but for the licenses granted hereunder, would be Covered by one or
more Valid Claims under the Alnylam IOC Technology.
“Inex Technology” means, collectively, Inex Know-How and Inex Patent Rights.
“Inex-UBC License Agreement” means that certain license agreement between
Tekmira and the University of British Columbia (“UBC”) dated effective July 1,
1998, as amended by Amendment Agreement between Tekmira and UBC dated effective
July 11, 2006, and Second Amendment Agreement dated effective the Effective
Date.
“Joint Collaboration IP” means, generally (a) any improvement, discovery or
Know-How first discovered or developed jointly by the Parties or their
Affiliates or others acting on behalf of Tekmira and Alnylam in the performance
of the Collaboration, the Manufacturing Activities and/or the obligations of the
Parties under the Original Agreements, and (b) any Patent Rights which claim,
cover or relate to such Know-How.

Page 43 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Manufacturing Activities” means those activities performed by a party relating
to the manufacture and supply of Alnylam Royalty Products.
“Necessary Third Party IP” means, on a country-by-country basis, Know-How or
Patent Rights in such country owned or controlled by a Third Party that cover a
Royalty Product.
“RNAi Product” means a product containing, comprised of or based on siRNAs or
siRNA derivatives or other moieties effective in gene function modulation and
designed to modulate the function of particular genes or gene products by
causing degradation of a Target mRNA to which such siRNAs or siRNA derivatives
are complementary (“RNAi Interference Mechanism”), and that is not an miRNA
Product.
“Royalty Product” means, either (a) an Alnylam Royalty Product, or (b) an Inex
Royalty Product.
“Selection Term” means the period commencing on the Effective Date and
continuing for five (5) Contract Years thereafter, unless such period is
extended pursuant to Section 2.2 of the Tekmira Agreement.
“Target” means: (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide,
cellular entity or nucleic acid described in clause (a); (c) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a virus will be regarded as a
single Target; or (d) a naturally occurring interfering RNA or miRNA or
precursor thereof.
“Third Party Liposome Patent Rights” means, with respect to an Alnylam Royalty
Product, (a) the Alnylam Lipidoid Patent Rights and/or (b) other technology
comprising a lipid component or liposomal formulation useful or necessary for
the Development, Manufacture or Commercialization of such Alnylam Royalty
Product and Controlled by Alnylam under a license from a Third Party, and in
each case with respect to which Intellectual Property Rights Alnylam has granted
to Tekmira a non-exclusive, royalty- and milestone fee-bearing (on a
pass-through basis) license to Develop, Manufacture and Commercialize Inex
Royalty Products in the Alnylam Field in the case of Inex Development Product,
and in the Inex IOC Field in the case of IOC Products.
“UBC Sublicense Documents” means the collective reference to (a) the Sublicense
Agreement dated as of the Effective Date between the Parties (the “UBC
Sublicense”), (b) the Consent and Agreement dated as of the Effective Date among
the Parties and UBC, and (c) the Assignment dated the Effective Date between
Tekmira and UBC.

Page 44 of 93, Schedule B



--------------------------------------------------------------------------------



 



TEKMIRA/UBC

7.   The Sublicense Agreement between Tekmira and Alnylam, dated January 8, 2007
(“UBC Sublicense Agreement”)

Brief Summary of Technology Covered by License: See Tekmira Agreement above.
Limitations on Scope of License (Sections 3.1 and 3.3)

•   The sublicense granted to Alnylam is limited to an exclusive, worldwide
license under the rights granted to Tekmira in the University License Agreement
(see below) with respect to Technology to research, develop, manufacture, have
made, distribute, import, use, sell and have sold Products in and for the
Alnylam Field. In addition, any sublicense granted by Tekmira to Alnylam would
be subject to Tekmira’s sublicense to Esperion Technologies, Inc. of certain
technology relating to liposome compositions and methods for the treatment of
atherosclerosis.   •   Under the University License Agreement, Tekmira obtained
from the University an exclusive, worldwide license to use and sublicense the
Technology and to make, have made, distribute, import and use goods, the
manufacture, use or sale of which would, but for the license granted herein,
infringe a Valid Claim of any Patent, including a license to use and sublicense
the Technology for (a) the delivery of and use with nucleic acid constructs, and
(b) the treatment, prophylaxis and diagnosis of disease in humans using an RNAi
Product or miRNA Product, and to research, develop, make, have made, distribute,
import, use, sell and have sold RNAi Products and miRNA Products.   •  
University retains the right to use the Technology without charge in any manner
whatsoever for non-commercial research, scholarly publication, educational or
other non-commercial use.

Restrictions on Sublicensing by Alnylam (Sections 3.2 and 4.2)

•   Any further sublicense granted by Alnylam to a third party would be subject
to the grant of the following licenses by Alnylam to Tekmira under Alnylam’s
rights in the Technology: (a) to perform Tekmira’s obligations under the
Collaboration with respect to Products, and the Manufacturing Activities, on a
non-exclusive basis, and (b) to develop, manufacture and commercialize Inex
Royalty Products for the treatment, prophylaxis and diagnosis of diseases in
humans, on an exclusive basis.   •   Alnylam may grant sublicenses to third
parties with respect to the Technology only upon written notice to Tekmira and
the University, and provided that the Sublicensee agrees (i) to perform the
terms of the UBC Sublicense Agreement as if such Sublicensee were Alnylam under
the UBC Sublicense Agreement; (ii) to represent that Sublicensee is not, as of
the effective date of the relevant sublicense agreement, engaged in a dispute
with the University; and (iii) to be subject to a written sublicense agreement
that contains terms consistent with “the terms of this Agreement”

Page 45 of 93, Schedule B



--------------------------------------------------------------------------------



 



    described in Section 4.2(c) of the UBC Sublicense Agreement (see below) and
that provides that the University is a third party beneficiary of, and has the
right to enforce directly against the sublicensee, the terms in such sublicense
agreement that are consistent with the terms listed in Section 4.2(c)(ii) of the
UBC Sublicense Agreement.

•   Section 4.2(c)(ii) of the UBC Sublicense Agreement states that the “terms of
this Agreement” means (i) the terms set forth in the UBC Sublicense Agreement;
(ii) terms in such sublicense agreement consistent with Sections 1.3 (Alnylam
Consent to Certain Disclosures to the University), 1.7 (Rights of the
University), 2.1 (Limited Warranties), 2.2 (Disclaimer of Product Liability),
2.3 (Indemnification of the University), 2.4 (Monetary Cap Respecting UBC
License), 2.5 (Disclaimer of Consequential Losses by the University), 2.6
(Litigation), 2.7 (UBC Trademark), 2.8 (Confidentiality of Terms) and 2.13
(Alnylam Warranties) of the Consent Agreement among Alnylam, Tekmira and the
University of even date with the UBC Sublicense Agreement (“Consent Agreement”);
and (iii) other customary and reasonable terms, including but not limited to
terms relating to breach and termination, that are consistent with Alnylam’s
obligations to Tekmira under the UBC Sublicense Agreement and the Tekmira
Agreement.

The terms of the Consent Agreement referenced in clause (ii) above are set forth
below:

  1.3   Alnylam Consent to Certain Disclosures to the University. Alnylam
consents to Tekmira disclosing to the University: (i) Alnylam’s report to
Tekmira made pursuant to Article 10.8 of the UBC Sublicense Agreement; and
(ii) copies of Alnylam’s sublicenses provided to Tekmira pursuant to Article 4.3
of the UBC Sublicense Agreement; solely for the purposes of calculation of
royalties under the UBC License, determining compliance with Section 10.8 of the
License Agreement between Tekmira and University dated July 1, 1998, as amended
by an Amendment Agreement dated July 11, 2006, and a Second Amendment Agreement
dated January 8, 2007 (as amended, the “UBC License”) and determining compliance
with Article 5 of the UBC Sublicense Agreement, and the University shall • use
reasonable efforts to ensure that all information provided to the University or
its representatives pursuant to this Section 1.3 remains confidential and is
treated as such by the University.     1.7   Rights of the University. In
consideration of the University providing its consent in the Consent Agreement,
Tekmira and Alnylam agree that the University shall be entitled to rely upon any
rights provided to the University pursuant to the terms of the UBC Sublicense
Agreement, notwithstanding that the University is not a party to the UBC
Sublicense Agreement.     2.1   Limited Warranties. Alnylam and its Affiliates
expressly acknowledge and agree that:

Page 46 of 93, Schedule B



--------------------------------------------------------------------------------



 



(a) Except as expressly set out in Section 2.1(c) of the Consent Agreement, the
University makes no representations, conditions, or warranties, either express
or implied, with respect to the Technology, Improvements, Patents or any
Products. Without limiting the generality of the foregoing, the University
specifically disclaims any implied warranty, condition, or representation that
the Technology, Improvements, Patents or Products: (i) shall correspond with a
particular description; (ii) are of merchantable quality; (iii) are fit for a
particular purpose; or (iv) are durable for a reasonable period of time.
(b) Except as expressly set out in Section 2.1(c) of the Consent Agreement,
nothing in the UBC License, the Consent Agreement, or the UBC Sublicense
Agreement shall be construed as: (i) a warranty or representation by the
University as to title to the Technology, the Patents or any improvement or that
anything made, used, sold or otherwise disposed of under the license granted in
the Consent Agreement is or will be free from infringement of patents,
copyrights, trademarks, industrial design or other intellectual property rights,
(ii) an obligation by the University to bring or prosecute or defend actions or
suits against third parties for infringement of patents, copyrights, trademarks,
industrial designs or other intellectual property or contractual rights, or
(iii) the conferring by the University of the right to use in advertising or
publicity the name of the University or UBC Trademarks.
(c) The University agrees that the warranty set forth in Section 7.4 of the UBC
License will inure to the benefit of Alnylam and its sublicensees. For avoidance
of doubt, such warranty is exactly as stated in the UBC License and its
inclusion in the Consent Agreement will not change its terms in any way
including, but not limited to, changing the date of such warranty from June 30,
2001.

  2.2   Disclaimer of Product Liability. Alnylam and its Affiliates expressly
acknowledge and agree that the University shall not be liable for any damages,
or any other loss, whether direct, indirect consequential, incidental, or
special which Alnylam or its Affiliates, or any further sublicense, under any
sublicense agreements between Alnylam and such further sublicensee, suffer,
arising from any defect, error, fault, or failure to perform with respect to the
Technology, Patents, Improvements or any Products, even if the University has
been advised of the possibility of such defect, error, fault, or failure.
Alnylam and its Affiliates acknowledge that they have been advised by the
University to undertake their own due diligence with respect to the Technology,
Patents, Improvements and Products.     2.3   Indemnification of the University.
Alnylam and its Affiliates indemnify, hold harmless and defend the University,
its Board of Governors, officers, employees, faculty, students, invitees and
agents (the “UBC Indemnitees”)

Page 47 of 93, Schedule B



--------------------------------------------------------------------------------



 



      against any and all claims (including all legal fees and disbursements
incurred in association therewith) arising out of the exercise of any rights
under the Consent Agreement, the UBC License or the UBC Sublicense Agreement,
including, without limiting the generality of the foregoing, against any damages
or losses, consequential or otherwise, arising from or out of the use of the
Technology, Patents, Improvements or Product(s) sublicensed under the UBC
Sublicense Agreement by Alnylam or its Related Parties, or their respective
customers or end-users howsoever the same may arise. For greater clarity, it is
confirmed that, without limiting the generality of the foregoing, the
indemnification by Alnylam and its Affiliates of the UBC Indemnitees set out in
the Consent Agreement shall include an obligation to indemnify the UBC
Indemnitees against any and all subrogated claims which may be brought against
the UBC Indemnitees by any person(s) or entities (including without limitation
Alnylam, its Related Parties, their respective customers or end-users, or their
respective insurers) which may not have waived their rights of subrogation
against the UBC Indemnitees, and shall also include, without limiting any of the
foregoing, an obligation to indemnify the UBC Indemnitees against any and all
claims relating to any injury or death to any person or damage to any property
caused by any Product, whether claimed by reason of breach of warranty,
negligence, product defect or otherwise, and regardless of the form in which any
such claim is made.

  2.4   Monetary Cap Respecting UBC License. The University’s liability, whether
under the express or implied terms of the Consent Agreement, the UBC License or
the UBC Sublicense Agreement, in tort (including negligence), or at common law,
for any loss or damage suffered by Alnylam or its Related Parties, whether
direct, indirect, special, or any other similar or like damage, to the extent
that such losses or damage may arise or does arise from any breaches of the UBC
License, the Consent Agreement or the UBC Sublicense Agreement by UBC
Indemnitees, shall be limited to the sum of [**].     2.5   Disclaimer of
Consequential Losses by the University. In no event shall the University be
liable for consequential or incidental damages arising from any breach or
breaches of the UBC License, the UBC Sublicense Agreement or the Consent
Agreement.     2.6   Litigation. Provided that Tekmira has obtained the
University’s consent required by Article 7 of the UBC License, Tekmira’s right
to prosecute litigation in Article 7 of the UBC License may be exercised by
Alnylam pursuant to Sections 7.5 and 7.6 of the UBC Sublicense Agreement.    
2.7   UBC Trademarks. Alnylam shall not use any of the University’s trademarks
or make reference to the University or its name in any advertising or publicity
whatsoever, without the prior written consent of the University, except as
required by law. Nothing in the Consent

Page 48 of 93, Schedule B



--------------------------------------------------------------------------------



 



      Agreement shall prevent Alnylam from making or issuing factual statements
to the public regarding its business or use of the Patent. If Alnylam is
required by law to act in contravention of this provision, Alnylam shall provide
the University with sufficient advance notice in writing to permit the
University to bring an application or other proceeding to contest the
requirement.

  2.8   Confidentiality of Terms. Alnylam requires of the University, and the
University agrees insofar as it may be permitted to do so at law, that the
Consent Agreement, the UBC Sublicense Agreement and each part of each of them,
is confidential and shall not be disclosed to third parties, as Alnylam claims
that such disclosure would or could reveal commercial, scientific or technical
information and would significantly harm Alnylam’s competitive position and/or
interfere with Alnylam’s negotiations with prospective sublicensees.
Notwithstanding anything contained in this Section 2.8, the parties to the
Consent Agreement acknowledge and agree that the University may identify the
title of the Consent Agreement and/or the UBC Sublicense Agreement, the parties
to the Consent Agreement and/or the UBC Sublicense Agreement, the inventors of
the Technology, the term of the Consent Agreement and/or the UBC Sublicense
Agreement, and the consideration actually paid to the University pursuant to the
Consent Agreement and/or the UBC Sublicense Agreement.

  2.13   Alnylam Warranties. Alnylam warrants and represents to the University
that:

(a) Alnylam is a corporation duly organized, existing, and in good standing
under the laws of Delaware and has the power, authority, and capacity to enter
into the Consent Agreement and to carry out the transactions contemplated by the
Consent Agreement, all of which have been duly and validly authorized by all
requisite corporate proceedings;
(b) the execution, delivery and performance by Alnylam of the Consent Agreement
and the UBC Sublicense Agreement do not contravene or constitute a default under
any provision of applicable law or its articles or by-laws (or equivalent
documents) or of any judgment, injunction, order, decree or other instrument
binding upon Alnylam; and
(c) the Consent Agreement constitutes a valid and binding agreement. of Alnylam,
enforceable against Alnylam in accordance with its terms.

•   Any sublicense granted by Alnylam under the UBC Sublicense Agreement will
survive termination of the licenses or other rights granted to Alnylam under the
UBC Sublicense Agreement, and be assumed by Tekmira, as long as (i) the
sublicensee is not then in breach of its sublicense agreement, (ii) the
sublicensee agrees in writing to be bound to Tekmira as a sublicensor and to the
University under the terms and

Page 49 of 93, Schedule B



--------------------------------------------------------------------------------



 



    conditions of the UBC Sublicense Agreement, and (iii) the sublicensee agrees
in writing that in no event will Tekmira assume any obligations or liabilities,
or be under any obligation or requirement of performance, under any such
sublicense extending beyond Tekmira’s obligations and liabilities under the UBC
Sublicense Agreement.

•   Alnylam is required to furnish Tekmira with a copy of each sublicense
granted within 30 days after execution. Any such copy may contain reasonable
redactions as Alnylam may make, provided that such redactions do not include
provisions necessary to demonstrate compliance with the requirements of the UBC
Sublicense Agreement. If University requests of Tekmira that a less redacted
version of any sublicense be provided to University, Alnylam agrees to discuss
in good faith with Tekmira and the University the University’s concerns.

Financial Obligations (Section 5.0)

•   The consideration for the rights granted to Alnylam to the Technology under
the UBC Sublicense Agreement, and the consideration for the rights granted by
Tekmira to Alnylam to other technologies under the Tekmira Agreement, is the
payment by Alnylam of milestones and royalties in accordance with Article 7 of
the Tekmira Agreement.

Prosecution and Enforcement (Sections 6.2, 7.5, 7.7)

•   Tekmira will have the right, with reasonable input from Alnylam, to identify
any process, use or products arising out of the Technology that may be
patentable and will take all reasonable steps to apply for a patent in the name
of the University, provided that Tekmira pays all costs of applying for,
registering, and maintaining the patent in those jurisdictions in which Tekmira
determines that a Patent is required.   •   On the issuance of a patent for the
Technology, Tekmira will have the right to become, and will become the licensee
of the same, all pursuant to the terms contained in the University License
Agreement, and Alnylam will have the right to become, and will become the
sublicensee of such rights pursuant to the terms contained in the UBC Sublicense
Agreement.   •   Should Tekmira:

(a) discontinue pursuing one or more patent applications, patent protection or
patent maintenance in relation to the Patent(s) or any continuation,
continuation in-part, division, reissue, re-examination or extension thereof; or
(b) not pursue patent protection in relation to the Patent(s) in any specific
jurisdiction; or
(c) discontinue or not pursue patent protection in relation to any further
process, use or products arising out of the Technology in any jurisdiction;

Page 50 of 93, Schedule B



--------------------------------------------------------------------------------



 



then Tekmira will provide Alnylam with notice of its decision to discontinue or
not to pursue such patent protection concurrently with the notice provided to
the University by Tekmira pursuant to Section 6.6 of the University License
Agreement.

•   In the event of an alleged infringement by a third party of the Technology
or any right with respect to the Technology, or any complaint by Alnylam
alleging any infringement by a third party with respect to the Technology or any
right with respect to the Technology, in each case that is licensed to Alnylam
under the UBC Sublicense Agreement, Alnylam will, subject to Tekmira having
first obtained the University’s consent as required by Article 7 of the
University License Agreement, have the right to prosecute such litigation at
Alnylam’s expense.   •   In the event of any litigation, Alnylam will keep
Tekmira fully informed of the actions and positions taken or proposed to be
taken by Alnylam (on behalf of itself or a sublicensee) and actions and
positions taken by all other parties to such litigation.   •   In the event of
an alleged infringement of the Technology or any third party use of the
Technology which is Confidential Information, Alnylam and Tekmira agree that
they will reasonably cooperate to enjoin such third party’s use of the
Technology.   •   If any complaint alleging infringement or violation of any
patent or other proprietary rights is made against Alnylam (or a sublicensee of
Alnylam) with respect to the manufacture, use or sale of Product, then:

(a) Alnylam will promptly notify Tekmira upon receipt of any such complaint and
will keep Tekmira fully informed of the actions and positions taken by the
complainant and taken or proposed to be taken by Tekmira (on behalf of itself or
a sublicensee);
(b) Alnylam (or any sublicenseee, as the case may be) will pay all costs and
expenses incurred by Alnylam (or any sublicensee of Alnylam) in investigating,
resisting, litigating and settling such a complaint, including the payment of
any award or damages and/or costs to any third party; and
(c) if as a result of such suit it is decided that a Product infringes any valid
claim on a patent owned by another, Tekmira will consider fair distribution of
Royalty Income.
Diligence and Reporting (Section 10.2)

•   Alnylam is required to use its reasonable commercial efforts to promote,
market and sell the Products and utilize the Technology and to meet or cause to
be met the market demand for the Products and the utilization of the Technology.
  •   Alnylam is required to deliver to Tekmira an annual report, due on
December 31 of each year, which summarizes the major activities Alnylam has
undertaken in the course of the preceding 12 months to develop and commercialize
and/or market the

Page 51 of 93, Schedule B



--------------------------------------------------------------------------------



 



    Technology. The report must include an outline of the status of any Products
in clinical trials and the existence of any sublicenses of the Technology.

Certain Termination Rights (Section 16.1)

•   If Alnylam’s rights to Inex Technology are terminated under the Tekmira
Agreement, the UBC Sublicense Agreement and the license granted to Alnylam
thereunder also terminates.

Definitions:
Capitalized terms not otherwise defined below have the meanings given to them
under the Tekmira Agreement.
“1999 CRA” means the Collaborative Research Agreement between Tekmira and the
University dated effective January 1, 1999 and successor agreements to such
Know-How.
“2007 CRA” means the Collaborative Research Agreement between Tekmira and the
University dated effective January 1, 2007 and successor agreements to such
Know-How.
“Alnylam Field” means the use of Products for the treatment, prophylaxis and
diagnosis of diseases in humans.
“Improvements” means, generally (i) any and all patents and any and all patent
applications that claim priority to Patents; and (ii) any and all inventions
arising therefrom. Notwithstanding anything to the contrary in the University
License Agreement, ownership of all Improvements (A) that fall within clause
(i) above will be assigned to the University; and (B) that fall within clause
(ii) above will follow inventorship as determined by U.S. patent law, except
that the University will own all Improvements made by its employees, whether
alone or jointly with Tekmira, under the 1999 CRA or 2007 CRA.
“miRNA Product” means a product containing, comprised of or based on native or
chemically modified RNA oligomers designed to either modulate a micro RNA
transcript and/or provide the function of a micro RNA transcript.
“Patent(s)” means, generally, the patents and patent applications, including
certain “Wheeler Patents,” listed on Schedule A to the UBC Sublicense Agreement,
and any claims of CIPs and of resulting patents which are to the UBC Sublicense
Agreement, and any reissues of such patents.
“Product(s)” means any RNAi Product or miRNA Product that, the manufacture, use
or sale of which would, but for the license granted herein, infringe a Valid
Claim of one or more of the Patent(s).
“RNAi Product” means a product containing, comprised of or based on small
interfering RNAs or small interfering RNA derivatives or other moieties
effective in gene function modulation and designed to modulate the function of
particular genes or gene products by

Page 52 of 93, Schedule B



--------------------------------------------------------------------------------



 



causing degradation of a target mRNA to which such small interfering RNAs or
small interfering RNA derivatives are complementary, and that is not an miRNA
Product.
“Technology” means the Patent(s) and any and all knowledge, know-how and/or
technique or techniques invented, developed and/or acquired, being invented,
developed and/or acquired by the University solely or jointly with Tekmira
relating to the Patent(s), including, without limitation, all research, data,
specifications, instructions, manuals, papers or other materials of any nature
whatsoever, whether written or otherwise, relating to same.
“University License Agreement” means the License Agreement dated effective
July 1, 1998, as amended, pursuant to which Tekmira is the exclusive licensee of
certain Patents owned by the University of British Columbia (the “University”).

Page 53 of 93, Schedule B



--------------------------------------------------------------------------------



 



PROTIVA

8.   Cross-License Agreement between Protiva Biotherapeutics Inc. (“Protiva”)
and Alnylam Pharmaceuticals, Inc., effective August 14, 2007 (“Protiva
Cross-License Agreement”)

Brief Summary of Technology Covered by License:
PROTIVA grants Alnylam non-exclusive rights to develop and commercialize RNAi
therapeutics, under PROTIVA’s patent rights relating to “Lipid Encapsulated
Interfering RNA” and “Method and Apparatus for Producing Liposomes”.
Alnylam grants PROTIVA non-exclusive rights to develop and commercialize RNAi
therapeutics directed to specified target(s), some of which may be identified in
the future, under certain of Alnylam’s patent rights licensed from Max Planck
relating to RNA interference.
Limitations on Scope of License (Sections 2 and 3; Section 4)

•   Class 1: PROTIVA grants to Alnylam a non-exclusive, worldwide license under
Class 1 PROTIVA Patent Rights, PROTIVA’s interest in Joint Patent Rights and
Licensed Information to Research, Develop and Commercialize RNAi Products for
any Target in the Field (“Alnylam Class 1 Development Products”). Subject to the
restrictions set forth herein in respect of the Merck Entities and the Tekmira
Entities, such license includes the right to grant sublicenses to one or more
Third Parties in a Bona Fide Collaboration with Alnylam, but solely within the
scope of and for the purposes of such Bona Fide Collaboration, or with respect
to the Researching, Developing and/or Commercializing of Alnylam Class 1
Development Products that meet one or more of the following: (i) such Alnylam
Class 1 Development Product was initially Developed at least to the point of
preclinical proof-of-principle by Alnylam in an Active Internal Development
Program; (ii) such Alnylam Class 1 Development Product is an Alnylam Partnered
RNAi Product; or (iii) such Alnylam Class 1 Development Product is an R&D
Program RNAi Product.

•   Class 2: PROTIVA grants to Alnylam a non-exclusive license under Class 2
PROTIVA Patent Rights to Research, Develop and Commercialize RNAi Products for
any Alnylam Target in the Field in the Territory (“Alnylam Class 2 Development
Products”). Subject to the restrictions set forth herein in respect of the Merck
Entities and the Tekmira Entities, such license includes the right to grant
sublicenses under the license granted in this Section 4.1(b); provided that:

  (i)   prior to the Class 2 Restrictions Reduction, such right to sublicense
will apply only with respect to the Researching, Developing and/or
Commercializing of Alnylam Class 2 Development Products that meet one or more of
the following:

  (A)   such Alnylam Class 2 Development Product is an R&D Program RNAi Product;
or

Page 54 of 93, Schedule B



--------------------------------------------------------------------------------



 



  (B)   such Alnylam Class 2 Development Product incorporates the same
Formulation as the Lead Formulation of an R&D Program RNAi Product, and is
directed at the same Alnylam Target as that R&D Program RNAi Product and also
meets one or more of the following: (1) such Alnylam Class 2 Development Product
was initially Developed at least to the point of preclinical proof-of-principle
by Alnylam in an Active Internal Development Program; or (2) such Alnylam
Class 2 Development Product is an Alnylam Partnered RNAi Product; and

  (ii)   after the Class 2 Restrictions Reduction, such right to sublicense will
apply only with respect to the Researching, Developing and/or Commercializing of
Alnylam Class 2 Development Products that meet one or more of the following:

  (A)   such Alnylam Class 2 Development Product is an R&D Program RNAi Product;
or     (B)   such Alnylam Class 2 Development Product incorporates the same
Formulation as the Lead Formulation of an R&D Program RNAi Product, whether or
not it is directed at the same Alnylam Target as that R&D Program RNAi Product,
and also meets one or more of the following: (1) such Alnylam Class 2
Development Product was initially Developed at least to the point of preclinical
proof-of-principle by Alnylam in an Active Internal Development Program; or
(2) such Alnylam Class 2 Development Product is an Alnylam Partnered RNAi
Product.

•   Alnylam and PROTIVA agree that if any item listed in Exhibit A-3 as Class 2
PROTIVA Patent Rights or claim thereunder meets the definition of Class 1
PROTIVA Patent Rights as described in Section 1.43, such item or claim will
become a Class 1 PROTIVA Patent Right. Only items or claims under Class 2
PROTIVA Patent Rights may change to Class 1 PROTIVA Patent Rights, and Class 1
PROTIVA Patent Rights will not change to Class 2 PROTIVA Patent Rights

In addition, any license granted by Alnylam to a Third Party under Alnylam
Patent Rights would be subject to the following:

•   A non-exclusive, worldwide, sublicenseable (in accordance with
Section 2.1(b)) license granted to Protiva under the Alnylam Patent Rights and
under Alnylam’s interest in Joint Patent Rights, for purposes of Researching,
Developing and Commercializing RNAi Products for a specified target in the
Field.

•   Alnylam’s rights to co-develop and co-commercialize RNAi Products for a
specified target with Protiva.

Page 55 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   PROTIVA’s right, during the first 4 years after the Effective Date, to
select up to 3 Targets with respect to which PROTIVA shall have the
non-exclusive right to Research, Develop and Commercialize RNAi Products
directed to such Target under the Alnylam Patent Rights (each, a “PROTIVA
Development Target”, and each such RNAi Product, a “PROTIVA Development
Product”).

•   A non-exclusive license under the Alnylam Patent Rights and Alnylam’s
interest in Joint Patent Rights which will be granted to PROTIVA with respect to
up to 3 PROTIVA Development Targets, to Research, Develop and Commercialize
PROTIVA Development Products covered by such Alnylam Patent Rights in the Field
in the Territory. Such license will include the right to grant sublicenses to
Third Parties to Research, Develop and Commercialize PROTIVA Development
Product(s), provided such PROTIVA Development Product(s) either (a) incorporate
or exploit material intellectual property rights (such as, without limitation,
patents and/or Confidential Information) owned or controlled by PROTIVA, other
than the Alnylam Patent Rights and/or (b) are substantially developed by PROTIVA
in a Bona Fide Collaboration with such Third Party.

•   Prohibition on use or disclosures of any of PROTIVA’s Confidential
Information to (1) Merck Entities or (2) Tekmira Entities.

Restrictions on Sublicensing (Sections 4.4 and 4.5)

•   In no event will Alnylam have the right to sublicense or agree to sublicense
any PROTIVA Patent Rights to any Merck Entity or any Tekmira Entity; provided,
however, that PROTIVA will notify Alnylam in writing when, in PROTIVA’s
reasonable opinion, all litigation between either (a) PROTIVA and any Merck
Entity or (b) PROTIVA and any Tekmira Entity, as the case may be, (x) has been
settled or (y) a court has rendered a final, unappealable decision or order with
respect to such litigation, at which point, the provisions of this Section will
no longer apply to any Merck Entity or any Tekmira Entity, as the case may be.

•   Alnylam shall assume full responsibility for the performance of all
obligations and the observance of all terms herein under a sublicense to the
license granted for Alnylam Development Products and will itself pay and account
to PROTIVA for all payments due by reason of such sublicense. Sublicenses under
the licenses granted for Alnylam Development Products will remain in full force
and effect in the event of any termination of one or both of the licenses,
provided that sublicensee(s) are in compliance with the sublicense agreement (or
are in compliance within 30 days of the termination) and agree in writing with
PROTIVA to the same terms and conditions as in the sublicense agreement.

***Royalty Payment Obligations (Sections 4.9 and 4.10)

•   Alnylam Development Products that are Licensed RNAi Products will bear the
following royalties: [

Page 56 of 93, Schedule B



--------------------------------------------------------------------------------



 



          Net Sales   Royalty Rate
Up to and including $[**]
    [**] %
Greater than $[**] up to and including $[**]
    [**] %
Greater than $[**]
    [**] %

•   The royalties may be reduced on a country-by-country basis by the amount of
royalties due to Third Parties as a result of the in-license of intellectual
property rights necessary or useful in respect of the manufacture or sale of
Alnylam Development Products; provided that royalties due to PROTIVA may not be
reduced by more than [**] of the royalties otherwise due (and will not in any
case be reduced below [**] of the amount of royalties that would otherwise be
due, e.g. for Net Sales up to and including $[**] the minimum effective royalty
rate would be [**]%).

Prosecution and Enforcement (Section 7)

•   Alnylam will have the right and responsibility to file, prosecute and
maintain patent protection in the Territory for all Alnylam Patent Rights.
PROTIVA will have the right and responsibility to file, prosecute and maintain
patent protection in the Territory for all PROTIVA Patent Rights.

•   Alnylam will have the sole and exclusive right to initiate an infringement
or other appropriate suit with respect to infringements or suspected
infringements of any of the Alnylam Patent Rights.

•   PROTIVA will have the sole and exclusive right to initiate an infringement
or other appropriate suit with respect to infringements or suspected
infringements of any of the PROTIVA Patent Rights.

Term and Termination (Section 12)

•   If Alnylam or any of its Affiliates shall (a) commence or participate in any
action or proceeding (including, without limitation, any patent opposition or
re-examination proceeding), or otherwise assert in writing any claim,
challenging or denying the validity of any of the PROTIVA Patent Rights or any
claim thereof or (b) actively assist any other person or entity in bringing or
prosecuting any action or proceeding (including, without limitation, any patent
opposition or re-examination proceeding) challenging or denying the validity of
any of such PROTIVA Patent Rights or any claim thereof, PROTIVA will have the
right to give notice to Alnylam (within 60 days after PROTIVA first learns of
the foregoing) that Alnylam’s license under Class 1 PROTIVA Patent Rights and/or
the license under Class 2 PROTIVA Patent Rights will terminate in 30 days
following such notice, and, unless Alnylam withdraws or causes to be withdrawn
all such challenge(s) within such 30-day period, such licenses will so
terminate.

Page 57 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Upon any termination of this Agreement, each Party shall enter into an
agreement containing substantially the same provisions as this Agreement with
any Sublicensees of the other Party existing at the time of such termination,
covering the RNAi Products that had been licensed to such Sublicensee by such
other Party in compliance with this Agreement and with the first Party’s
consent, provided that at the time of any termination of this Agreement, such
Sublicensees are in full compliance with the terms and conditions of the
sublicense agreement. Sublicensees of each Party that are then in full
compliance with the terms and conditions of their respective sublicense
agreement are third party beneficiaries of this Agreement.

Definitions:
“Active Internal Development Program”, with respect to a particular RNAi
Product, means that the following criteria have been satisfied, as of the
relevant time under this Agreement:
     (a) an active program of Research, Development or Commercialization with
respect to such RNAi Product has been commenced and remains in effect internally
at Alnylam or its Affiliates; and
     (b) if such program has not previously established preclinical
proof-of-principle for such RNAi Product, Alnylam or its Affiliates have
committed to conduct such program at least through the completion of significant
preclinical proof-of-principle testing of a specific Formulation for such RNAi
Product
“Alnylam Development Products” means Alnylam Class 1 Development Products and
Alnylam Class 2 Development Products.
“Alnylam Partnered RNAi Product” means an RNAi Product that is at the relevant
time being Researched, Developed, and/or Commercialized by Alnylam with the
participation or sponsorship of one or more Third Parties other than Merck
Entities and Tekmira Entities. For clarity, it is understood and agreed that no
RNAi Product developed or to be developed in a project or arrangement in which
all or substantially all of Alnylam’s contributions or anticipated contributions
are or will be in the form of the grant by Alnylam of licenses or sublicenses to
one or more intellectual properties will be considered an Alnylam Partnered RNAi
Product.
“Alnylam Patent Rights” means the patents and patent applications listed on
Exhibit A-1 and related patent family.
“Alnylam Target” means any Target that is neither the specified target nor a
PROTIVA Development Target; provided, however, that the exclusion of the
specified target will not apply if PROTIVA provides notice to Alnylam that
PROTIVA is terminating its license rights under this Agreement with respect to
RNAi Products for the specified target.
“Bona Fide Collaboration” means, generally, a collaboration between a Party and
one or more Third Parties involving the Research and Development of one or more
RNAi

Page 58 of 93, Schedule B



--------------------------------------------------------------------------------



 



Products and established under a written agreement in which (i) the scope of the
licenses granted, and financial or other commitments of value, are of material
value to such Party and (ii) such Party undertakes and performs substantial,
mutual research activity with the Third Party.
“Class 2 Restrictions Reduction” means the earlier of (i) the 4th anniversary of
the Effective Date and (ii) the first day following the day on which an
aggregate of 3 PROTIVA Development Targets have been identified and approved for
selection and PROTIVA has thereby obtained licenses with respect to such three
PROTIVA Development Targets.
“Field” means the use of prophylactic or therapeutic RNAi Products against such
Target for the prevention or treatment of human disease.
“Generic Claim” means a claim in an issued or pending patent that meets the
following criteria: (a) the claim recites a nucleic acid-lipid particle
comprising: an siRNA, at least one cationic lipid, at least one non-cationic
lipid, and a conjugated lipid that inhibits aggregation of particles, and/or
methods or uses of such particle in the delivery of siRNA; and (b) the claim
does not recite any particular or specific siRNA, cationic lipid, non-cationic
lipid, or conjugated lipid
“Joint Patent Rights” means all patents and patent applications to the extent
specifically claiming inventions or improvements discovered and reduced to
practice jointly by PROTIVA and Alnylam directly in the course of work conducted
following the Effective Date under the relevant Research Plan, together with the
related patent family.
“Licensed Information” means the information disclosed to Alnylam in accordance
with the criteria in Appendix II and other requirements set forth in this
Agreement that is not covered by PROTIVA Patent Rights or Joint Patent Rights.
“Licensed RNAi Product” means (a) with respect to PROTIVA and its Affiliates and
Sublicensees, an RNAi Product, the identification, characterization, validation,
synthesis, development, use, formulation, manufacture, production or sale of
which, where and when occurring, would, but for the grant of a license or
sublicense from Alnylam, infringe a Valid Claim of the Alnylam Patent Rights;
and (b) with respect to Alnylam and its Affiliates and Sublicensees, an RNAi
Product, the identification, characterization, validation, synthesis,
development, use, formulation, manufacture, production or sale of which, where
and when occurring, would, but for the grant of a license or sublicense from
PROTIVA, infringe a Valid Claim of the PROTIVA Patent Rights.
“Merck Entities” means Merck & Co. or its affiliated companies (including
without limitation Sirna Therapeutics, Inc., whether or not it remains
affiliated with Merck & Co.).
“PROTIVA Patent Rights” means the Class 1 PROTIVA Patent Rights and the Class 2
PROTIVA Patent Rights, together with all claims (other than Generic Claims) in
the related patent family.

Page 59 of 93, Schedule B



--------------------------------------------------------------------------------



 



“R&D Program RNAi Product” means the Formulations that are related to RNAi
Product(s) developed under this Agreement for which Alnylam has established an
Active Internal Development Program.
“RNAi Product” means a product containing, comprised of or based on siRNAs or
siRNA derivatives or other double-stranded moieties effective in gene function
modulation and designed to modulate the function of particular genes or gene
products by causing degradation through RNA interference of a Target mRNA to
which such siRNAs or siRNA derivatives are complementary.
“Target” means (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide, together with all variants of such
polypeptide, cellular entity or nucleic acid described above; (b) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a microorganism, virus, bacterium,
or single cell parasite shall be regarded as a single Target; or (c) a naturally
occurring interfering RNA or miRNA or precursor thereof.
“Tekmira Entities” means Tekmira Pharmaceuticals Corporation or Inex
Pharmaceuticals Corporation or any of their affiliated companies.

Page 60 of 93, Schedule B



--------------------------------------------------------------------------------



 



REGULUS (LICENSE AGREEMENT)

9.   License and Collaboration Agreement among Alnylam Pharmaceuticals, Inc.,
Isis Pharmaceuticals, Inc. (“Isis”) and Regulus Therapeutics LLC (“Regulus”),
effective as of September 6, 2007, as supplemented by letter agreement dated
September 6, 2007 (“Regulus License Agreement”)

Brief Description of Technology Covered by License

•   Alnylam granted Regulus a right to develop, manufacture and commercialize
miRNA Compounds and miRNA Therapeutics. Such right is exclusive with respect to
miRNA Antagonists, and non-exclusive with respect to certain other miRNA
Compounds.

•   Regulus granted Alnylam a license to develop, manufacture and commercialize
double-stranded oligonucleotides.

Scope of Rights
Rights granted by Alnylam to Regulus:

•   Alnylam agreed to assign to Regulus a patent family for “Chemically Modified
Oligonucleotide Agents and Uses Thereof” and a License Agreement between The
Rockefeller University and Alnylam effective August 15, 2005. (Section 2.1)   •
  Alnylam granted to Regulus a worldwide, sublicenseable license in the Field,
under Alnylam’s Licensed IP, (i) to Develop miRNA Compounds and miRNA
Therapeutics, (ii) to Manufacture miRNA Compounds and miRNA Therapeutics, and
(iii) to Commercialize miRNA Therapeutics. Such rights are (y) exclusive with
respect to miRNA Compounds which are miRNA Antagonists and miRNA Therapeutics
containing such miRNA Compounds, and (z) non-exclusive with respect to miRNA
Compounds which are Approved Precursor Antagonists and miRNA Therapeutics
containing such miRNA Compounds. The exclusive license is subject to Alnylam’s
retained right to use and exploit its Licensed IP solely to support its own
internal Research in the Alnylam Field. (Section 2.2)   •   The licenses and
other rights granted to a Party are subject to, and are limited to the extent of
the terms of any Out-License Agreements and In-License Agreements.   •   The
license does not initially include licenses to Patent Rights or Know-How
licensed by Alnylam under certain agreements (the “Optional In-Licenses”).
Regulus has the option of expanding its licenses to include Patent Rights and
Know-How pursuant to Optional In-Licenses, with respect to miRNA Compounds and
related miRNA Therapeutics upon written notice.

Page 61 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Regulus may request a worldwide, sublicenseable, non-exclusive license in
the Field, under Alnylam’s Licensed IP, to Develop, Manufacture and
Commercialize a specific miRNA Mimic or a specific miRNA Precursor Antagonist
that is not then an Approved Precursor Antagonist, and miRNA Therapeutics
containing such miRNA Mimic or miRNA Precursor Antagonist, by providing written
notice to Alnylam thereof. Such license is subject to (i) review and affirmative
approval by Alnylam, which approval may be withheld by Alnylam in its sole
discretion, and (ii) compliance with relevant Third Party Rights. (Section 2.2)

Rights granted by Regulus to Alnylam:

•   Regulus granted Alnylam a worldwide, exclusive, royalty-free, perpetual and
irrevocable license, with the right to grant sublicenses, under the Regulus IP
solely to the extent necessary or useful to research, discover, develop, make,
have made, use, sell, offer to sell and/or otherwise commercialize
double-stranded oligonucleotides (other than Approved Mimics) and any product
containing double-stranded oligonucleotides (other than Approved Mimics) (the
“Alnylam Field”). (Section 2.3)

Additional provisions applicable to both in-licenses and out-licenses:

•   If a Party (the “Controlling Party”) invents or acquires rights or title to
an invention claimed by a Patent Right that would be included in the Licensed
Patent Rights or Regulus Patent Rights (the “Additional Rights”), then the
Controlling Party must notify each other Party (each, a “Non-Controlling Party”)
of such acquisition or invention. If a Non-Controlling Party wishes to include
such Additional Rights under the licenses granted pursuant to the Regulus
License Agreement, such Non-Controlling Party will notify the Controlling Party
of its desire to do so, the Controlling Party will provide the Non-Controlling
Party a summary of all material restrictions on the scope of the licenses
granted, and all material payment obligations owed, under any Third Party
Agreement applicable to such Additional Rights and the Non-Controlling Party
may, upon written notice to the Controlling Party, obtain a license under such
Additional Rights and will assume all financial and other obligations to, and be
subject to all restrictions imposed by, the Controlling Party’s licensors or
collaborators, if any, arising from the grant to such Non-Controlling Party of
such license. Any Additional Rights that do not carry financial or other
obligations or restrictions will be automatically included under the licenses
granted pursuant to the Regulus License Agreement. (Section 2.4)

Technology Transfer: At each meeting of the Collaboration Working Group, (a) the
representatives will discuss new Know-How and Patent Rights of Isis and Alnylam
that are included in such Licensor’s Licensed Patents and Licensed Know-How and
(b) Regulus will present a description of all Regulus IP developed by it or on
its behalf, or over which Regulus otherwise acquired Control, since the last
meeting. (Section 3)
Non-Compete: Under certain circumstances, if Regulus does not continue to pursue
the Development and Commercialization of a particular Development Project,
either Alnylam or Isis may take over such Development Project and become the
“Opt-In Party”. The non-Opt-In Party with respect to a Development Project will
not, itself or through its

Page 62 of 93, Schedule B



--------------------------------------------------------------------------------



 



Affiliates or with Third Parties, Develop, Manufacture or Commercialize
Development Compounds or Development Therapeutics with respect to such
Development Project during a specified period of time; provided, however that
each Licensor may grant licenses to enable Third Parties to broadly manufacture
or formulate oligonucleotides under certain circumstances. (Section 5)
IP Ownership, Prosecution and Enforcement (Section 9)

•   Regulus owns all Work Product, and the Intellectual Property therein.   •  
Regulus has the sole right to file, prosecute and maintain Patent Rights
covering any Regulus IP, at Regulus’ own expense.   •   Subject to any Third
Party Rights, Regulus has a step-in right to prosecute Licensed Patent Rights.  
•   With respect to any actual or suspected infringement of Licensed Patent
Rights or Regulus Patent Rights by a Third Party making, using or selling a
therapeutic product that contains or consists of (y) certain miRNA Compounds or
(z) if clause (y) does not apply, an oligonucleotide(s) that falls within the
field of an exclusive license granted to Alnylam or Isis under the Regulus
License Agreement. In the case of (z) above, the Party with the exclusive
license in the field where the infringing product most reasonably falls will be
considered the relevant “Commercializing Party”.

  •   Each Party will promptly report in writing to the other Parties any such
infringement of which it becomes aware claiming that any of the Licensed Patent
Rights or Regulus Patent Rights is invalid, unenforceable or that no
infringement will arise from the manufacture, use or sale of such product.     •
  The relevant Commercializing Party will have the initial right to protect the
Regulus Patent Rights and, if such Commercializing Party is a Licensor, such
Commercializing Party’s Licensed Patent Rights. Regulus has a step-in right with
respect to the Regulus Patent Rights.

•   Regulus otherwise has the sole right to protect Regulus Patent Rights and
each Licensor otherwise has the sole right to protect its Licensed Patent
Rights.

Definitions
     “Development Project” means a project focused on one or more specific
miRNA(s) following agreement by the Parties that a sufficient portfolio of data
exists to support the initiation of certain preclinical activities on a miRNA
Compound drug candidate targeting such miRNA(s).
     “Field” means treatment and/or prophylaxis of any or all Indications.

Page 63 of 93, Schedule B



--------------------------------------------------------------------------------



 



     “In-License Agreements” means agreements between Alnylam or Isis and Third
Party licensors or sellers that may contain restrictions on the scope of the
licenses or trigger payment or other material obligations or restrictions.
     “Isis Field” means single-stranded oligonucleotides (other than miRNA
Antagonists, Approved Precursor Antagonists, or Approved Mimics) and any product
containing single-stranded oligonucleotides (other than miRNA Antagonists,
Approved Precursor Antagonists or Approved Mimics).
     “Licensed IP” means, with respect to a Licensor, such Licensor’s Licensed
Know-How and Licensed Patent Rights.
     “Licensed Know-How” means, with respect to a Licensor, all Know-How
Controlled by such Licensor on the Effective Date or during the term of the
Regulus License Agreement that relates to (a) miRNA Compounds or miRNA
Therapeutics in general, (b) specific miRNA Compounds or miRNA Therapeutics,
(c) chemistry or delivery of miRNA Compounds or miRNA Therapeutics,
(d) mechanism(s) of action by which a miRNA Antagonist directly prevents the
production of a specific miRNA, or (e) methods of treating an Indication by
modulating one or more miRNAs; provided, however, that in each case, (i) for any
such Know-How that include financial or other obligations to a Third Party, the
provisions of the Regulus License Agreement will govern whether such Know-How
will be included as Licensed Know-How and (ii) Licensed Know How does not
include manufacturing technology (including but not limited to analytical
methods).
     “Licensed Patent Rights” means, with respect to a Licensor, (A) all Patent
Rights Controlled by such Licensor on the Effective Date and listed on a
schedule to the Regulus License Agreement and (B) all Patent Rights Controlled
by such Licensor during the term of the Regulus License Agreement that claim
(a) miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA
Compounds or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or
miRNA Therapeutics, (d) mechanism(s) of action by which a miRNA Antagonist
directly prevents the production of the specific miRNA, or (e) methods of
treating an Indication by modulating one or more miRNAs; provided, however, that
in each case, (i) for any such Patent Rights that include financial or other
obligations to a Third Party, the provisions of the Regulus License Agreement
will govern whether such Patent Right will be included as a Licensed Patent
Right and (ii) Licensed Patent Rights do not include manufacturing technology
(including but not limited to analytical methods).
     “Licensor” means Alnylam or Isis.
     “miRNA” means a structurally defined functional RNA molecule usually
between 21 and 25 nucleotides in length, which is derived from
genetically-encoded non-coding RNA which is predicted to be processed into a
hairpin RNA structure that is a substrate for the double-stranded RNA-specific
ribonuclease Drosha and subsequently is predicted to serve as a substrate for
the enzyme Dicer, a member of the RNase III enzyme family;

Page 64 of 93, Schedule B



--------------------------------------------------------------------------------



 



including, without limitation, those miRNAs exemplified in miRBase
(http://microrna.sanger.ac.uk/).
     “miRNA Antagonist” means a single-stranded oligonucleotide (or a single
stranded analog thereof) that is designed to interfere with or inhibit a
particular miRNA. “miRNA Antagonist” is not intended to include oligonucleotides
that function predominantly through the RNAi mechanism of action or the RNase H
mechanism of action.
     “miRNA Compound” means a compound consisting of (a) a miRNA Antagonist,
(b) a miRNA Precursor Antagonist specified in the Regulus License Agreement or
otherwise agreed upon by Regulus and the relevant Licensor(s) pursuant to the
Regulus License Agreement (an “Approved Precursor Antagonist”), or (c) to the
extent agreed upon by Regulus and the relevant Licensor(s) pursuant to the
Regulus License Agreement, a miRNA Mimic (an “Approved Mimic”).
     “miRNA Mimic” means a double-stranded or single-stranded oligonucleotide or
analog thereof with a substantially similar base composition as a particular
miRNA and which is designed to mimic the activity of such miRNA.
     “miRNA Precursor” means a transcript that originates from a genomic DNA and
that contains, but not necessarily exclusively, a non-coding, structured RNA
comprising one or more mature miRNA sequences, including, without limitation,
(a) polycistronic transcripts comprising more than one miRNA sequence, (b) miRNA
clusters comprising more than one miRNA sequence, (c) pri-miRNAs, and/or
(d) pre-miRNAs.
     “miRNA Precursor Antagonist” means a single-stranded oligonucleotide (or a
single stranded analog thereof) that is designed to bind to a miRNA Precursor to
prevent the production of one or more miRNAs. “miRNA Precursor Antagonist” is
not intended to include oligonucleotides that function predominantly through the
RNAi mechanism of action or the RNase H mechanism of action.
     “miRNA Therapeutic” means a therapeutic product having one or more miRNA
Compounds as an active ingredient(s).
     “Out-License Agreements” means agreements between Alnylam or Isis and a
Third Party pursuant to which Alnylam or Isis granted licenses, or owes other
obligations, to such Third Party prior to the Effective Date.
     “Regulus IP” means all Regulus Know-How and Regulus Patent Rights.
     “Regulus Know-How” means all Know-How conceived and/or developed by or on
behalf of Regulus (including by employees of a Licensor or its Affiliates in
performance of the Services Agreement), or over which Regulus otherwise acquires
Control, but specifically excluding Licensed IP.

Page 65 of 93, Schedule B



--------------------------------------------------------------------------------



 



     “Regulus Patent Rights” means any Patent Right claiming an invention
conceived and/or developed by or on behalf of Regulus (including by employees of
a Licensor or its Affiliates in performance of the Services Agreement), or over
which Regulus otherwise acquires Control, but specifically excluding Licensed
IP.
     “Research Program” means a project focused on one or more specific miRNA(s)
until such project becomes a Development Project.
     “Services” means certain research and development services and/or other
services, including, without limitation, general and administrative support
services, business development services, and intellectual property prosecution
and enforcement services.
     “Services Agreement” means that certain Services Agreement by and between
Regulus, Alnylam and Isis dated September 6, 2007.
     “Third Party Agreement” means either (i) an Out-License Agreement, (ii) an
In-License Agreement, (iii) an Optional In-License or (iv) an agreement pursuant
to which a Controlling Party obtained Control over an Additional Right.
     “Third Party Rights” means, with respect to a Party, any rights of, and any
limitations, restrictions or obligations imposed by, Third Parties pursuant to
Third Party Agreements.
     “Work Product” means any data, documentation, inventions and other Know-How
arising from or made in the performance of the Services by a Licensor.

Page 66 of 93, Schedule B



--------------------------------------------------------------------------------



 



REGULUS (LLC AGREEMENT)

10.   Limited Liability Company Agreement of Regulus Therapeutics LLC among
Alnylam Pharmaceuticals, Inc., Isis Pharmaceuticals, Inc. (“Isis”) and Regulus
Therapeutics LLC (“Regulus”), effective as of September 6, 2007

Terms used, but not defined, in this summary have the meaning set forth in the
summary of the Regulus License Agreement.
Brief Description of Technology Covered by License

•   Upon a Buy-Out, either Alnylam or Isis or a Third Party may obtain exclusive
or co-exclusive rights to Regulus’ assets including the Company Intellectual
Property and Regulus’ rights in Alnylam’s and Isis’s Licensed IP.

Scope of Rights (Section 9)

•   Upon the occurrence of certain events, Alnylam or Isis may initiate the sale
of Regulus or the allocation of Regulus’ assets, including the Company
Intellectual Property and Regulus’ rights in Alnylam’s and Isis’s Licensed IP
(the “Buy-Out”). Regulus may be sold to Alnylam, Isis or a Third Party.

•   If Regulus is not sold to Alnylam, Isis or a Third Party, Regulus will
distribute and assign to the Members, in accordance with their percentage
interest in Regulus, all of Regulus’ assets.

Each Member will receive a royalty-bearing, co-exclusive license (a) under
Company Intellectual Property Controlled by Regulus at such time, for any and
all purposes, and (b) under Licensed IP licensed to Regulus at such time, for
any and all purposes within the scope of the license granted to Regulus
(collectively, the “Distributed IP”); subject to (i) any licenses granted to a
Member pursuant to the Opt-In process under the Regulus License Agreement or as
provided below and (ii) any licenses granted to a Member in the Alnylam Field or
Isis Field pursuant to the Regulus License Agreement. “Co-exclusive” means that
such license is exercisable by each Member or its designated Affiliate, and that
Regulus retains no rights to exercise any such licensed Intellectual Property.
Such licenses are sublicenseable solely (A) to such Member’s Affiliates or
(B) by such Member or its Affiliates to a Third Party pursuant to a Bona Fide
Collaboration.

  •   Following such distribution of Regulus’ assets, the Members may initiate
bidding processes, pursuant to which the Members may alternate selecting
Research Programs and Development Projects, respectively, with respect to which
the winning bidder with respect to each such Research Program or Development
Project (the “Buy-Out Party”) will be granted by the other Member an exclusive
sublicense under Distributed IP to Develop, Manufacture and Commercialize miRNA
Compounds and miRNA Therapeutics included in such Research Program or
Development Project in the Field and will have assigned to the Buy-Out Party by
such other Member any other assets

Page 67 of 93, Schedule B



--------------------------------------------------------------------------------



 



      distributed by Regulus to the extent solely related to such Research
Program or Development Project.     •   Non-Compete: With respect to any
Research Program or Development Project, the non-Opt-In Party or non-Buy-Out
Party will not, itself or through its Affiliates or with Third Parties,
Discover, Develop, Manufacture or Commercialize Opt-In Products or Buy-Out
Products during the period (i) prior to first commercial sale of an Opt-In
Product or Buy-Out Product with respect to such Research Program or Development
Project anywhere in the world, as long as the relevant Opt-In Party or Buy-Out
Party reasonably believes that the Opt-In Product or Buy-Out Product would be a
Royalty-Bearing Product upon first commercial sale, and (ii) after first
commercial sale of a Royalty-Bearing Product with respect to such Research
Program or Development Project anywhere in the world, until the expiration of
all Royalty Terms for all Royalty-Bearing Products for such Research Program or
Development Project; provided, however, that each Party will be entitled to
grant Permitted Licenses; provided, however that each Licensor may grant
licenses to enable Third Parties to broadly manufacture or formulate
oligonucleotides under certain circumstances.

Definitions
     “Bona Fide Collaboration” means a collaboration (pursuant to a written
agreement) between the relevant Member or one of its Affiliates, on the one
hand, and a Third Party, on the other hand, involving the Development of miRNA
Compounds or miRNA Therapeutics in which such Member or such Affiliate plays an
integral, though not necessarily dominant or co-equal, role in the
decision-making, relating to the Development of miRNA Compounds or miRNA
Therapeutics, and which may, thereafter, involve the Commercialization of any
such miRNA Compounds and miRNA Therapeutics.
     “Buy-Out Product” means any miRNA Therapeutic that is Developed,
Manufactured or Commercialized pursuant a Research Program or Development
Project obtained by a Member pursuant to the Buy-Out process.
     “Company Intellectual Property” means all Company Know-How and Company
Patent Rights.
     “Company Know-How” means all Know-How conceived and/or developed by or on
behalf of the Company (including by employees of a Member or its Affiliates in
performance of the Services Agreement), or over which the Company otherwise
acquires Control, including but not limited to any Know-How assigned to the
Company by a Member, but specifically excluding Licensed IP.
     “Company Patent Rights” means any Patent Right claiming an invention
conceived and/or developed by or on behalf of the Company (including by
employees of a Member or its Affiliates in performance of the Services
Agreement), or over which the Company otherwise acquires Control, including but
not limited to any Patent Right assigned to Company by a Member, but
specifically excluding Licensed IP.

Page 68 of 93, Schedule B



--------------------------------------------------------------------------------



 



     “Member” means Alnylam or Isis.
     “Opt-In Product” means any miRNA Therapeutic that is Developed,
Manufactured or Commercialized pursuant to a Development Project for which one
and only one Member has exercised an Opt-In Election and which the relevant
Opt-In Party subsequently licensed.

Page 69 of 93, Schedule B



--------------------------------------------------------------------------------



 



NOVARTIS

11.   Research Collaboration and License Agreement between Novartis Institutes
for BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., effective
October 12, 2005, as amended by the Addendum Re: Influenza Program effective as
of December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006
(“Novartis Agreement”)

Brief Description of Technology Covered by License

•   Alnylam granted Novartis a right to exclusively develop a certain number of
Targets using intellectual property controlled by Alnylam during the term of the
Agreement. Some of the Targets would be developed through collaborative work
between Novartis and Alnylam. In addition, Novartis has the right to convert
their license from an exclusive license with respect to certain Targets to a
broad, non-exclusive license.

Scope of Rights

•   Novartis may select a specified number of Targets (“Selected Targets”).
Alnylam and Novartis entered into a Research Collaboration to identify and
optimize RNAi Compounds directed against Selected Targets and develop improved
RNAi technology to enable and enhance the utility of such RNAi Compounds.
(Section 2)

•   Alnylam granted Novartis and its Affiliates worldwide licenses under Alnylam
Intellectual Property to (i) perform Novartis’s obligations under the Research
Collaboration, (ii) Discover RNAi Compounds, (iii) Discover RNAi Compounds
directed at the Selected Targets, and (iv) Discover, Develop, Commercialize or
Manufacture Discovered RNAi Compounds and Collaboration Products. The rights
under clauses (i) and (ii) are non-exclusive and non-sublicenseable, under
clause (iii) are exclusive and non-sublicenseable, and under clause (iv) are
exclusive and sublicenseable. (Sections 3.1(a) and (b))

•   During the Research Term (following such time as the Collaboration Success
Milestone has been achieved), Novartis has an option, exercisable upon notice
and payment of a fee, to obtain for itself and its Affiliates a non-exclusive,
non-sublicenseable (except to third party contractors), worldwide, perpetual
license under Broad RNAi Intellectual Property for any human, veterinary or
agricultural applications (the “Adoption License”). Alnylam may not grant any
exclusive rights or licenses under any Broad RNAi Intellectual Property except
with respect to an opportunity Novartis does not acquire under the ROFO or in
accordance with agreements existing before the effective date of the Novartis
Agreement. (Section 3.1(c) and (e))

•   Exclusivity: Alnylam and its Affiliates may not, either alone or directly or
indirectly in conjunction with a Third Party, conduct Discovery of any RNAi
Compound or

Page 70 of 93, Schedule B



--------------------------------------------------------------------------------



 



    RNAi Products directed to a Selected Target, or Discovery, Development,
Commercialization or Manufacture of Discovered RNAi Compounds, Collaboration
Products, or RNAi Compounds or RNAi Products directed to Selected Targets.
Alnylam and its Affiliates may not grant to any Third Party any rights under
Alnylam Intellectual Property to engage in any of the foregoing activities.
(Section 2.6(a))   •   ROFO: If Alnylam or any of its Affiliates seek, directly
or indirectly in conjunction with a Third Party (with limited exceptions), or to
license a Third Party (with limited exceptions) the right, to Discover, Develop,
Commercialize or Manufacture any RNAi Compounds or RNAi Products directed at a
Target(s), during the Exclusivity Term, Alnylam must first provide written
notice to Novartis. Novartis has a period of time to accept or reject the
opportunity. If Novartis rejects an opportunity for a program for which no IND
has been filed in the US or Major Market Countries, or Novartis and Alnylam are
unable to come to terms on a post-IND program, Alnylam may, within a specified
period of time, enter an agreement with a Third Party, which can be no more
favorable overall to such Third Party than those offered to Novartis under
Section 2.6(c)(i). (Sections 2.6(b) and (c))

•   In-Licensing IP: To the extent applicable, Alnylam must comply with Sections
2.6(b) and (c) (the ROFO described above) when acquiring or licensing rights
from Third Parties. In the course of acquiring or licensing additional Broad
RNAi Intellectual Property or any other Alnylam Intellectual Property covering a
Collaboration Product, Alnylam must use its best efforts to ensure that such
rights include the right to sublicense to Novartis such Broad RNAi Intellectual
Property or other Alnylam Intellectual Property. (Sections 2.6(d), 3.1(f))

•   Technology Transfer: Alnylam will periodically deliver to Novartis all
Alnylam Intellectual Property specifically relating to the Discovered RNAi
Compounds, relating to the Research Collaboration, or otherwise necessary or
useful to the Discovery, Development, Commercialization or Manufacture of
Discovered RNAi Compounds or Collaboration Products. Once Novartis acquires the
Adoption License, Alnylam will periodically deliver to Novartis all Broad RNAi
Intellectual Property. The deliveries will include un-redacted copies of
agreements that directly or indirectly grant or restrict rights in Alnylam
Intellectual Property, which may be redacted to comply with confidentiality
obligations and to exclude terms that do not relate to Novartis’s rights or
obligations; provided, that Alnylam will use commercially reasonable efforts to
ensure that Novartis is granted access to un-redacted copies of such agreements.

•   Alnylam may not assign, license or otherwise grant any rights or dispose of
any Broad RNAi Intellectual Property or other Alnylam Intellectual Property
covering a Collaboration Product without making such disposition expressly
subject to Novartis’s rights. (Section 3.1(g))

IP Ownership, Prosecution and Enforcement (Section 6)

Page 71 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Novartis owns all IP jointly created by the parties in the Research
Collaboration. Novartis grants Alnylam a worldwide, non-exclusive,
sublicenseable (solely to Controlled Contractors) license under such
jointly-created IP that is Broad RNAi Intellectual Property, to engage in any
and all research activities directed to human, veterinary or agricultural
applications.

•   Novartis has a step-in right to prosecute Alnylam Patent Rights that pertain
to a Discovered RNAi Compound or a Licensed Product.

•   Alnylam will promptly report in writing to Novartis any known or suspected
infringement or misappropriation of Alnylam Intellectual Property and will
provide Novartis with all available evidence supporting such infringement or
misappropriation.

•   Alnylam has the right to protect the Alnylam Intellectual Property, and
Alnylam will consult with Novartis regarding the status of any such action and
will provide Novartis with copies of all material documents relating to such
action. Notwithstanding the foregoing, Novartis has the sole and exclusive right
to initiate a suit under Alnylam Intellectual Property to protect a Discovered
RNAi Compound, a Licensed Product or IP created solely by Novartis or jointly by
Novartis and Alnylam in the Research Collaboration; Alnylam must provide
reasonable assistance at Novartis’ request. Recoveries will be shared in a
specified manner.

•   Novartis and Alnylam will cooperate in responding to a claim challenging the
validity of any Alnylam Patent Right covering a Discovered RNAi Compound or a
Licensed Product.

Definitions
“Adopted Product” means a product containing RNAi Compound(s) that are
Discovered, Developed, Commercialized or Manufactured pursuant to the Adoption
License.
“Alnylam Intellectual Property” means Know-How and Patent Rights now or in the
future owned or licensed by Alnylam or its Affiliates, including Broad RNAi
Intellectual Property.
“Broad RNAi Intellectual Property” means all Know-How and Patent Rights now or
in the future owned or licensed by Alnylam or its Affiliates that relate to RNAi
technology, products or processes, including (a) the general structure,
architecture, or design of nucleic acid based molecules which engage RNAi
mechanisms in a cell; (b) chemical modifications of nucleic acids (including any
modification to the base, sugar or internucleoside linkage, nucleotide mimetics,
and any end modifications) which do not abolish the RNAi activity of the nucleic
acid molecules in (a); (c) manufacturing techniques for the nucleic acid based
molecules or chemical modifications of (a) and (b); and (d) all uses or
applications of nucleic acid based molecules or chemical modifications in (a) or
(b); but excluding Patents which relates solely to (i) a specific Target or
small

Page 72 of 93, Schedule B



--------------------------------------------------------------------------------



 



group of Targets; or (ii) delivery technologies which may be broadly employed
for delivery of nucleic acid based molecules.
“Collaboration Product” means any product that contains one or more Discovered
RNAi Compound(s) as active ingredient(s).
“Discovered RNAi Compound” means an RNAi Compound directed to a Selected Target
that is Discovered during the course of a program under the Novartis Agreement,
together with all derivatives of such RNAi Compound, where “derivative” means a
compound that may contain modified nucleotides or may have been modified by
chemical or molecular genetic means but which still, at least in vitro,
functions through an RNAi mechanism against the same Target.
“Licensed Products” means the Collaboration Products and the Adopted Products.
“RNAi Compound” means any compound that in vitro or otherwise functions through
the mechanism of RNAi and consists of or encodes double-stranded RNA, and which
double-stranded RNA is optionally chemically modified to contain modified
nucleotide bases or non-RNA nucleotides, and optionally may be administered in
conjunction with a delivery vehicle or vector.
“RNAi Product” means any product that contains one or more RNAi Compounds as an
active ingredient.
“Target” means: (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide,
cellular entity or nucleic acid described in clause (a); (c) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a virus shall be regarded as a
single Target; or (d) a naturally occurring interfering RNA or microRNA or
precursor thereof.

Page 73 of 93, Schedule B



--------------------------------------------------------------------------------



 



MEDTRONIC

12.   Amended and Restated Collaboration Agreement, dated July 27, 2007
(“Restatement Date”), between Medtronic, Inc. and Alnylam Pharmaceuticals, Inc.
(“Medtronic Agreement”)

Brief Description of Technology Covered by License

•   Alnylam granted Medtronic a right to develop and commercialize certain RNAi
therapeutics in combination with Medtronic’s implantable infusion device for the
treatment of neurodegenerative diseases.

Scope of Rights

•   Alnylam granted to Medtronic the following worldwide licenses under Alnylam
Intellectual Property:

(a) Non-exclusive license to perform Medtronic’s obligations under the Medtronic
Agreement and to use Alnylam siRNAs to Discover and Develop Licensed Products in
the Field.
(b) Exclusive license to Commercialize Licensed Products Developed in the course
of the Collaboration Program for which Medtronic is the Commercializing Party.

•   During the Product Development Term, Alnylam is prohibited from, by itself
or jointly with or through any Affiliates or Third Parties, engaging in the
Discovery, Development, manufacture or Commercialization of any Product in the
Exclusivity Field, other than pursuant to the Medtronic Agreement.

•   During the Royalty Term, Alnylam is prohibited from, by itself or jointly or
through any Affiliates or Third Parties, engaging in the Discovery, Development,
manufacture or Commercialization of any Product, with specified exceptions, for
the gene target that is the target of the Alnylam siRNA contained in the
Licensed Products covered by the applicable Royalty Term, other than pursuant to
the Medtronic Agreement.

•   Under certain circumstances set forth in Section 2.5(c), Medtronic has a
right of first negotiation if Alnylam desires to [**].

IP Enforcement

•   Alnylam has the first right to enforce Alnylam Intellectual Property against
third party infringers, subject to consultation with Medtronic to the extent
that any such suit pertains to Licensed Products.

•   With respect to claims by Third Parties that any Alnylam Patent Right is
invalid or unenforceable, Alnylam is obligated to cooperate with Medtronic to
prepare and

Page 74 of 93, Schedule B



--------------------------------------------------------------------------------



 



    formulate a response and may not settle or compromise such claim without
Medtronic’s consent.

•   With respect to claims by Third Parties that such Third Party’s Patent
Rights are infringed by a Party’s use of the Licensed Products outside the U.S.,
the Commercializing Party is obligated to indemnify the other Party. Each Party
is obligated to cross-indemnify the other with respect to Third Party
infringement claims based on use of Licensed Products within the U.S.

Definitions
“Alnylam Intellectual Property” means Alnylam Know-How and Alnylam Patent
Rights.
“Alnylam Know-How” means, generally, any Know How, excluding Program Know-How,
that is (a) developed or acquired by Alnylam prior to or during the
Collaboration Term, (b) used to Discover, Develop, manufacture or Commercialize
Alnylam siRNAs, Medtronic Devices and/or Licensed Products, and (c) Controlled
by Alnylam and (i) used by Alnylam in the Collaboration Program and/or (ii)
identified during a Product Development Program as Know-How that will be used in
the Commercialization of Licensed Products to be Developed in such Product
Development Program.
“Alnylam Patent Right” means any Patent Rights Controlled by Alnylam and
Covering Alnylam Know-How, including those Patent Rights set forth on
Schedule 1.4, but excluding Alnylam’s interest in Program Patent Rights.
“Alnylam siRNA” means, generally, any siRNA (a) the Discovery, Development,
manufacture, Commercialization or other use of which uses Alnylam Know-How or
Program Know-How or is Covered by Alnylam Patent Rights or Program Patent Rights
and (b) that is made available or approved by Alnylam’s JRDC Representatives for
Development in the Collaboration Program.
“Exclusivity Field” means, generally, the treatment of Target Indications for
which a Licensed Product is to be Commercialized, using an implantable infusion
device for the direct delivery of siRNAs to the human nervous system.
“Field” means, generally, the treatment of Neurodegenerative Diseases using any
implanted infusion device for the direct delivery of siRNAs to the human nervous
system.
“Licensed Product” means a Product within the Field that includes, as an active
pharmaceutical ingredient, an Alnylam siRNA for delivery via a Medtronic Device,
together with such Medtronic Device, associated delivery hardware, and
disposables, in each case whether or not uniquely developed for exclusive
delivery of Alnylam siRNA(s).
“Medtronic Device” means, generally, any implanted infusion device for delivery
of siRNAs to the human nervous system that is made available or approved by
Medtronic’s JRDC Representatives for use in the Development of a Licensed
Product in a Product Development Program.

Page 75 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Product” means, generally, a human therapeutic product that includes siRNA(s)
as active pharmaceutical ingredient(s) delivered or approved for delivery via an
implantable infusion device, together with such device, associated delivery
hardware, and disposables whether or not uniquely developed for exclusive
delivery of such siRNA(s).
“Product Development Term”. Product Development Term, with respect to each
Product Development Program, shall mean the period commencing on (a) with
respect to the Initial Product Development Program, the Restatement Date, and
(b) with respect to any Additional Product Development Program, the date on
which the Parties mutually agree to commence such Additional Product Development
Program in accordance with Section 2.3(e), and, subject to [**], ending on the
earliest date on which a First Commercial Sale of Licensed Product(s) for the
treatment of each of the Target Indication(s) designated for such Product
Development Program has occurred.
“Royalty Term”. Royalty Term, with respect to each Licensed Product in each
country of the Territory, shall mean the period of time commencing with the
First Commercial Sale of such Licensed Product in such country and ending on the
later of (a) the latest date on which the use, offer for sale, sale or
importation of such Licensed Product in such country or the manufacture of such
Licensed Product in the country of manufacture is Covered by a Valid Claim of
Alnylam Patent Rights, Medtronic Patent Rights or Program Patent Rights, or
(b) a specified number of years after First Commercial Sale of such Licensed
Product in such country, which number shall be fifteen (15) years with respect
to any Licensed Product resulting from the Initial Product Development Program.
“siRNAs” means a composition designed to act primarily through an RNAi mechanism
which consists of either (a) two separate oligomers of native or chemically
modified RNA that are hybridized to one another along a substantial portion of
their lengths, or (b) a single oligomer of native or chemically modified RNA
that is hybridized to itself by self-complementary base-pairing along a
substantial portion of its length to form a hairpin.

Page 76 of 93, Schedule B



--------------------------------------------------------------------------------



 



BIOGEN IDEC

13.   Collaboration and License Agreement between Biogen Idec MA Inc. (“Biogen”)
and Alnylam Pharmaceuticals, Inc., effective September 20, 2006 (“Biogen Idec
Agreement”)

Brief Description of Technology Covered by License
Alnylam granted Biogen Idec a right to develop and commercialize certain RNAi
Therapeutics directed to JCV in the Field.
Scope of Rights

•   Alnylam granted Biogen Idec the following worldwide licenses under Alnylam
Technology:

(a) co-exclusive (with Alnylam) license to discover RNAi Therapeutics directed
to JCV, and to develop Selected RNAi Therapeutics (i.e., the RNAi Therapeutics
selected in accordance with the Biogen Idec Agreement) in the Field.
(b) non-exclusive license to manufacture the Selected RNAi Therapeutics.
(c) exclusive license to commercialize Selected RNAi Therapeutics in the Field.

•   Biogen Idec granted Alnylam a non-exclusive, royalty-free license,
sublicenseable to Affiliates, academic collaborators, service companies and
manufacturers, under Blocking RNAi Technology to research, develop, make, use
and sell RNAi Therapeutics outside the Field

IP Ownership, Prosecution and Enforcement (Section 6)

•   The following parties have the first right to prosecute the following IP,
with the other party having a step-in right:

  •   Biogen Idec: Blocking RNAi Technology and Joint Collaboration IP (other
than Broad RNAi Technology Collaboration IP)     •   Alnylam: Alnylam
Technology, although Biogen Idec has a right to review and approve prosecution
of Core JCV Patents     •   Alnylam: Broad RNAi Technology Collaboration IP in
the names of Alnylam and Biogen Idec

•   The following parties have the first right to enforce the following IP, with
the other party having a step-in right:

  •   Biogen Idec: Joint Collaboration IP relating to the Selected RNAi
Therapeutics, Core JCV Patents, and Blocking RNAi Technology

Page 77 of 93, Schedule B



--------------------------------------------------------------------------------



 



  •   Alnylam: Alnylam Technology (other than Core JCV Patents) and Broad RNAi
Technology Collaboration IP

•   Recoveries are allocated between the parties in accordance with
Section 6.4.4 of the Biogen Idec Agreement.

•   Biogen Idec has the right to defend any third party infringement claim,
except that Alnylam may defend any such claim relating to Blocking RNAi
Technology or Broad RNAi Technology.

•   Biogen Idec may determine which patent to extend to protect the commercial
value for each selected RNAi Therapeutic.

•   Alnylam may not encumber the rights granted to Biogen Idec under the Alnylam
Patent Rights.

Definitions
“Alnylam Collaboration IP” means (a) any improvement, discovery or Know-How,
patentable or otherwise, first identified, discovered or developed solely by
employees of Alnylam or its Affiliates, or other persons not employed by Biogen
Idec acting on behalf of Alnylam, under the Collaboration, and (b) any Patent
Rights in the Territory which claim, cover or relate to such improvements,
discoveries or Know-How and are Controlled by Alnylam at any time during the
Collaboration Term. Alnylam Collaboration IP excludes Alnylam’s interest in
Joint Collaboration IP.
“Alnylam Know-How” means Know-How that is either (a) Controlled by Alnylam on
the Effective Date, or (b) comes within Alnylam’s Control during the Term (other
than Alnylam’s rights in Joint Collaboration IP and Alnylam Collaboration IP).
“Alnylam Patent Rights” means Patent Rights that (a) claim (i) Alnylam Know-How,
or (ii) the identification, characterization, optimization, construction,
expression, use or production of an RNAi Therapeutic, and which are useful or
necessary to Discover, Develop, Commercialize and/or Manufacture a Selected RNAi
Therapeutic in the Field in the Territory, and (b) are Controlled by Alnylam at
any time during the Collaboration Term.
“Alnylam Technology” means, collectively, Alnylam Know-How, Alnylam Patent
Rights, Alnylam Collaboration IP and Alnylam’s interest in Joint Collaboration
IP.
“Biogen Idec Collaboration IP” means (a) any improvement, discovery or Know-How,
patentable or otherwise, first identified, discovered or developed solely by
employees of Biogen Idec or its Affiliates or other persons not employed by
Alnylam acting on behalf of Biogen Idec, under the Collaboration, and (b) any
Patent Rights in the Territory which claim, cover or relate to such
improvements, discoveries or Know-How and are Controlled by Biogen Idec at any
time during the Collaboration Term. Biogen Idec Collaboration IP excludes Biogen
Idec’s interest in Joint Collaboration IP.

Page 78 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Blocking RNAi Technology” means Biogen Idec Collaboration IP comprising Broad
RNAi Technology which would, in the absence of a license from Biogen Idec, be
infringed by the practice of any invention claimed in a Valid Claim of the
Alnylam Patent Rights existing at the end of the Discovery Term.
“Broad RNAi Technology” means any and all Know-How, whether or not patentable,
that (a) is useful for the identification, characterization, optimization,
construction, expression, use or production of an RNAi Therapeutic, (b) arises
from or is necessary for the performance of the Collaboration and (c) which
relates to structural features, properties, motifs, synthesis, analysis,
modifications, delivery and/or uses of siRNAs that has broader utility beyond
the specific embodiments represented by an RNAi Therapeutic directed to JCV
and/or particular uses of such RNAi Therapeutic.
“Core JCV Patents” means Patent Rights Controlled by Alnylam, the claims of
which are specifically directed to (a) RNAi Therapeutics in the Field, or
(b) the manufacture or use of RNAi Therapeutics in the Field.
“Field” means the prophylaxis and/or treatment of progressive multifocal
leukoencephalopathy (PML).
“JCV” means the human polyomavirus known as JC virus.
“Joint Collaboration IP” means, collectively, (a) any improvement, discovery or
Know-How, patentable or otherwise, first identified, discovered or developed
jointly by the Parties or their Affiliates or others acting on behalf of Biogen
Idec and Alnylam under the Collaboration, and (b) any Patent Rights in the
Territory which claim, cover or relate to such improvements, discoveries or
Know-How.
“RNAi Therapeutic” means a therapeutic product containing, comprised of or based
on one or more siRNAs or siRNA derivatives or other moieties effective in gene
function modulation and designed to modulate the function of particular genes or
gene products through RNA interference.
“siRNA” means a double-stranded ribonucleic acid (RNA) composition designed to
act primarily through an RNA interference mechanism that consists of either
(a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion of their lengths, or (b) a
single oligomer of native or chemically modified RNA that is hybridized to
itself by self-complementary base-pairing along a substantial portion of its
length to form a hairpin.

Page 79 of 93, Schedule B



--------------------------------------------------------------------------------



 



ROCHE

14.   License and Collaboration Agreement dated July 8, 2007, by and among
Alnylam Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd (“Roche Basel”) and
Hoffmann-La Roche Inc. (together with Roche Basel, “Roche”) (“Roche Agreement”),
effective on August 9, 2007 (“Effective Date”)

Brief Description of Technology Covered by License

•   Alnylam granted Roche and its Affiliates a non-exclusive, worldwide license
under Alnylam’s rights to Architecture and Chemistry IP and Delivery IP as it
existed at the effective time of the Agreement, to develop and commercialize
RNAi Products for treatment/prophylaxis of indications in at least the fields of
cancer, certain liver diseases, metabolic disease and pulmonary disease. Roche
has the option to enter additional therapeutic fields and, prior to granting
exclusive licenses in the other Fields, Alnylam must give Roche a right of first
negotiation.

Limitations on Scope of License
Any license granted by Alnylam to a Third Party under Architecture and Chemistry
IP or Delivery IP would be subject to the following limitations:

•   License Grant to Roche. Roche and its Affiliates have a non-exclusive,
worldwide license to develop and commercialize RNAi Products for the
treatment/prophylaxis of indications in at least the primary fields of cancer,
certain liver diseases, metabolic disease and pulmonary disease) and any
additional fields (which are listed in a schedule to the Roche Agreement) to
which Roche acquires non-exclusive rights (collectively, “Field”).

•   Designated Targets. If Roche selects a Target which is not a Blocked Target
and such Target is cleared through the Novartis ROFO mechanism, Roche has
non-exclusive rights within the scope of its basic license grant to develop and
commercialize RNAi Products directed to such “Designated Target” in the Field.

•   Alnylam/Roche Discovery Collaboration. Roche and Alnylam have agreed to
collaborate on a specified number of targets during the term of the agreement.

•   ROFN. If Alnylam intends to grant to any Third Party an exclusive license to
any particular additional field which has not yet been acquired by Roche,
Alnylam must first offer Roche the right to extend its non-exclusive licenses
into such additional field upon payment of a specified field option fee.

•   Extension into Additional Fields. Roche may extend its development and
commercialization activities directed to a Target into any additional field,
provided that Roche notify Alnylam of such extension and pay certain milestone
payments.

Prosecution and Enforcement

Page 80 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Alnylam is obligated to take reasonable measures to protect and, to the
extent Alnylam has such a right, to enforce the IP being licensed to Roche under
the Roche Agreement.

•   Alnylam is also obligated to assume control of the defense of any aspects of
any third party infringement claim that involves the validity, scope and/or
enforceability of such licensed IP. Roche has the right to control the defense
of any other third party infringement claim or aspect thereof related to a
Licensed Product. Alnylam must keep Roche advised of status and consider Roche’s
recommendations.

Definitions

•   “Architecture and Chemistry Intellectual Property” refers, generally, to
Know-How and Patent Rights listed on Schedule C to the Roche Agreement, in each
case Controlled by Alnylam as of the Effective Date, and covering (a) the
general structure, architecture, or design of double-stranded oligonucleotide
molecules which engage RNAi mechanisms in a cell; (b) chemical modifications of
double-stranded oligonucleotides (including any modification to the base, sugar
or internucleoside linkage, nucleotide mimetics, and any end modifications)
which do not abolish the RNAi activity of the double-stranded oligonucleotides
in (a); (c) manufacturing techniques for the double-stranded oligonucleotide
molecules or chemical modifications of (a) and (b); or (d) all uses or
applications of double-stranded oligonucleotide molecules or chemical
modifications in (a) or (b); but excluding (i) IP to the extent specifically
related to Blocked Targets, and (ii) Delivery IP. Includes future Patent Rights
that claim priority to or common priority with any of the aforementioned Patent
Rights.

•   “Blocked Target” means any Target that is subject to a contractual
obligation of a Pre-Existing Alliance Agreement that would be breached by the
inclusion of such Target as a Designated Target under this Agreement

•   “Delivery Intellectual Property” refers, generally, to Know-How and Patent
Rights listed on Schedule C to the Roche Agreement, in each case Controlled by
Alnylam as of the Effective Date, and covering (a) delivery technologies
necessary or useful for delivery of double-stranded oligonucleotide molecules;
or (b) manufacturing techniques for such delivery technologies of (a); but
excluding Patent Rights which relate specifically to Blocked Targets. Includes
future Patent Rights that claim priority to or common priority with any of the
aforementioned Patent Rights.

•   “RNAi Compound” means any compound that, in vitro or otherwise, functions
through the mechanism of RNAi and consists of or encodes double-stranded
oligonucleotides, and which double-stranded oligonucelotides optionally may be
chemically modified to contain modified nucleotide bases or non-RNA nucleotides,
and optionally may be administered in conjunction with a delivery vehicle or
vector.

•   “RNAi Product” means any product that contains one or more RNAi Compounds as
an active ingredient.

Page 81 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   “Target” means (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide
(including any splice variant thereof), cellular entity or nucleic acid
described in clause (a); or (c) a defined non-peptide entity, including a
microorganism, virus, bacterium or single cell parasite; provided that the
entire genome of a virus shall be regarded as a single Target.

Page 82 of 93, Schedule B



--------------------------------------------------------------------------------



 



MERCK

15.   Termination Agreement between Merck & Co., Inc. (“Merck”) and Alnylam
Pharmaceuticals, Inc., dated September 18, 2007

Brief Summary of Technology Covered by License
As part of the termination of the Amended and Restated Research Collaboration
and License Agreement, effective as of July 3, 2006, between Merck and Alnylam
(the “A-R Agreement”), Alnylam granted Merck a non-exclusive license under
certain Alnylam RNAi technology (excluding patent rights licensed by Alnylam or
its Affiliates under [**]) for the limited purpose of target identification
and/or target validation research relating to drug discovery and/or development
activities of Merck and/or its Affiliates.
Limitations on Scope of License (Section 4)
Any license granted by Alnylam to a Third Party under Alnylam Target
Identification and Target Validation RNAi Patent Rights, Alnylam Technology
Collaboration Inventions and Alnylam RNAi Technology, in each case Controlled by
Alnylam or its Affiliates during the Technology Collaboration Term, and
Alnylam-Assigned Therapeutic Collaboration Inventions, but excluding Patent
Rights licensed by Alnylam or its Affiliates under [**], would be subject to the
following:

•   A non-exclusive license to Merck, with the right to sublicense to its
Affiliates, for the sole purpose of in vitro and/or in vivo target
identification and/or target validation research relating to drug discovery
and/or development activities of Merck and/or its Affiliates, including in
collaborations with Third Parties in which Merck and/or its Affiliates has any
rights to discoveries made.

•   The non-exclusive grant to Merck under Alnylam-Assigned Therapeutic
Collaboration Inventions shall be perpetual.

Definitions
“Alnylam-Assigned Therapeutic Collaboration Inventions” means, generally, any
discovery, improvement, or Invention made by Merck, solely or jointly with
Alnylam, with respect to a [**] Target after receiving the Opt-In Information
for such [**]Target.
“Alnylam RNAi Technology” means, generally, Know-How which is Controlled by
Alnylam or its Affiliates and is necessary or useful to Merck for in-vitro
and/or in vivo target identification and/or target validation and/or for the
Development, Manufacture or Commercialization of RNAi Therapeutic Products
within the Therapeutic Collaboration, including, but not limited to, knowledge
related to (i) RNAi pathway and mechanism of action in mammalian cells,
(ii) informatics approaches to optimal siRNA design for targeting specific genes
and minimizing off-target effects, (iii) optimal RNA chemistry for siRNA in vivo
stability and delivery, (iv) bio-analytical methods for measurement of
pharmacokinetics and biodistribution of siRNAs, and (v) RNAi delivery methods.

Page 83 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Alnylam Target Identification and Target Validation RNAi Patent Rights” means,
generally, any Patent Rights which are Controlled by Alnylam or its Affiliates
and are necessary or useful to Merck for in vitro and/or in vivo target
identification and/or target validation.
“Alnylam Technology Collaboration Inventions” means, generally, any Know-How
arising from the Technology Collaboration and developed solely by Alnylam or its
Affiliates during the Technology Collaboration Term.
"[**]” means, generally, [**].
“Technology Collaboration” means the research activities undertaken by the
Parties during the Technology Collaboration Term pursuant to Article 2 of the
Research Collaboration and License Agreement effective September 8, 2003, as
amended by Amendment dated September 30, 2004 (which was superseded by the A-R
Agreement), but excluding the [**] Program.
“Technology Collaboration Term” means the period from September 8, 2003 until
July 3, 2006.
“Therapeutic Collaboration” means, generally, the Development, Manufacture and
Commercialization activities undertaken by the Parties under the A-R Agreement
with respect to certain products.

Page 84 of 93, Schedule B



--------------------------------------------------------------------------------



 



BENITEC

16.   Alnylam/Benitec License Agreement between Benitec Australia, Ltd., and its
Affiliates (collectively, “Benitec”) and Alnylam Pharmaceuticals, Inc. and its
Affiliates (collectively, “Alnylam”), effective April 8, 2005 (“Benitec
Agreement”)

Brief Description of Technology Covered by License

•   Alnylam granted Benitec options for licenses under certain patent rights
relating to RNAi interference and methods of inhibition of expression of certain
genes to be selected at a future date, to develop and commercialize certain
ddRNAi and siRNA prophylactic or therapeutic products for the prevention or
treatment of human diseases (the “Field”).

Scope of License (Section 2)

•   Alnylam granted Benitec options to the following worldwide licenses:

  •   non-exclusive license under Alnylam Licensed Patents to research, develop,
gain regulatory approval for, make, have made, use, market, have marketed, sell,
have sold, distribute, have distributed, export, have exported, import or have
imported ddRNAi Licensed Products in the Field. If such license includes a
sub-license to CRT Patent Rights, the Parties will execute an addendum which
grants such a sub-license to Benitec.     •   exclusive license under Interferx
Licensed Patents and Isis Licensed Patents for up to a specified number of
target genes to be named in the future to research, develop, gain regulatory
approval for, make, have made, use, market, have marketed, sell, have sold,
distribute, have distributed, export, have exported, import or have imported
siRNA Licensed Products in the Field. If such license includes a sub-license to
CRT Patent Rights, the Parties will execute an addendum which grants such a
sub-license to Benitec. Alnylam in its sole discretion may grant or deny a
license for the specified target. The license would become effective upon
execution of a separate license agreement which specifies the target gene and
addresses other terms as necessary, which terms shall include the financial
terms set forth in either Exhibit D or D.1 of the Benitec Agreement.

Reporting (Section 4)

•   Following option exercise, each Party shall be obligated to advise the other
Party of any regulatory action of which it is aware that may, in such Party’s
reasonable judgment, have a material effect upon the ability to receive approval
to market an Option Licensed Product in any country in the world.

Prosecution and Enforcement (Section 6)

Page 85 of 93, Schedule B



--------------------------------------------------------------------------------



 



•   Alnylam is solely responsible for prosecuting, and has the exclusive right
(but not the obligation) to enforce, Alnylam Licensed Patents and Interferx
Licensed Patents. The Parties may, however, agree to proceed against a Party
suspected of infringing a Licensed Patent. Such an agreement shall be in writing
and signed by both Parties.

Termination for Convenience (Section 7.4)

•   If Benitec exercises its option for an exclusive license with respect to a
specified target gene, the definitive license agreement will include a provision
that such agreement may be terminated at any time by Benitec upon at least
60 days written notice to Alnylam.

Definitions
“Alnylam Licensed Patents” means patent rights claiming ddRNAi Technology, which
is claimed in or covered by any Valid Claim in the patents and patent
applications filed by, issued to or licensed to Alnylam as set forth in an
exhibit to the agreement, including all continuing applications, divisionals,
substitutions and continuation-in-part applications and any patents issuing on
said applications including reissues and any corresponding counterparts.
“CRT Patent Rights” means the patent rights licensed to Alnylam under the
License Agreement between Cancer Research Technology Limited and Alnylam dated
18 July 2003.
“ddRNAi Licensed Product” means any prophylactic or therapeutic product
containing, comprised of or based on ddRNAi Technology.
“ddRNAi Technology” means an RNA composition designed to act primarily through
an RNA interference mechanism where the RNA composition consists of one or more
nucleic acid sequences transcribed from a transcription template within a cell
in an organism.
“Interferx Technology” means the siRNA Technology that falls within the scope of
a Valid Claim of an Interferx Licensed Patent licensed by Alnylam to Benitec
should the Parties reach agreement under the terms of Section 2.2 herein. The
intellectual property encompassing Interferx Technology (“Interferx Licensed
Patents”) shall be listed in a separate Exhibit and added to the Benitec
Agreement upon execution of a separate writing between the Parties.
“Isis Licensed Patents” shall mean patent rights licensed to Alnylam by Isis
Pharmaceuticals, Inc., (“Isis”) pursuant to a Strategic Collaboration and
License Agreement between Alnylam and Isis dated March 11, 2004.

Page 86 of 93, Schedule B



--------------------------------------------------------------------------------



 



“siRNA Licensed Product” means any prophylactic or therapeutic product
containing, comprised of or based on siRNA Technology.
“siRNA Technology” means a double-stranded ribonucleic acid (RNA) composition
designed to act primarily through an RNA interference mechanism that comprises
of either (a) two separate oligomers of native or chemically-modified RNA that
are hybridized to one another along a substantial portion of their lengths, or
(b) a single oligomer of native or chemically-modified RNA that is hybridized to
itself by self-complimentary base-pairing along a substantial portion of its
length to form a hairpin.

Page 87 of 93, Schedule B



--------------------------------------------------------------------------------



 



CALANDO

17.   License and Option Agreement between Calando Pharmaceuticals Inc.
(“Calando”) and Alnylam Pharmaceuticals, Inc., dated August 18, 2006, as
supplemented by letter agreement dated August 18, 2006 and Amendment No. 1 dated
August 5, 2007

Brief Description of Technology Covered by License
Alnylam granted Calando a license to research, and an option to obtain licenses
to develop and commercialize, certain RNAi products directed to a specified
target (the “Target”), under certain patent rights relating to RNAi interference
and methods of inhibition of expression of certain genes.
Scope of Rights (Section 4)

  •   Alnylam granted Calando a co-exclusive worldwide license under the Alnylam
Patent Rights, subject to the terms and conditions of any in-license(s)
governing the Alnylam Patent Rights, for the sole and exclusive purpose of
Research in the Field with respect to the Target.

  •   Alnylam granted Calando an option to obtain a worldwide license under the
Alnylam Patent Rights for purposes of Developing and Commercializing RNAi
Products in the Field directed to the Target. Upon Calando’s exercising the
option, Alnylam will grant Calando:

  •   a co-exclusive (with a potential third party) license under the Alnylam
Patent Rights for the sole and exclusive purposes of Developing and
Commercializing in the Field Licensed RNAi Products directed to the Target.    
•   an exclusive license under the Alnylam Patent Rights for purposes of
Developing and Commercializing Licensed RNAi Products in the Field directed to
the Target that incorporate Calando Delivery Technology.

  •   Alnylam granted Calando an option to obtain a (i) co-exclusive,
non-royalty bearing license under the Alnylam Patent Rights for the purpose of
Research in the Field with respect to one target in addition to the Target, and
(ii) co-exclusive, royalty bearing license under the Alnylam Patent Rights for
the purpose of Developing and Commercializing Licensed RNAi Products in the
Field for such additional target.

Definitions
“Alnylam Patent Rights” means Patent Rights that are from time to time owned,
licensed or otherwise controlled by Alnylam to the extent Alnylam has the right
to grant licenses to, as set forth in Exhibit A of this Agreement, and as can be
supplemented from time to time pursuant to Section 4.1(d).

Page 88 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Broad RNAi Technology” means RNAi technology arising from or necessary for the
performance of the Research Plan, which relates to structural features,
properties, and/or motifs of siRNAs that has broader utility beyond the specific
embodiments represented by a RNAi Product and/or particular uses of such RNAi
Product.
“Calando Delivery Technology” means polymer-based technology useful for the
delivery of siRNA molecules which technology is covered by Calando Intellectual
Property as identified on Exhibit B.
“Field” means all therapeutic treatments in humans.
“Licensed RNAi Product” means an RNAi Product, the identification,
characterization, validation, synthesis, development, use, formulation,
manufacture, production or sale of which would infringe a Valid Claim issuing
under any of the Alnylam Patent Rights but for the grant of the licenses set
forth in this Agreement.
“RNAi Product” means a therapeutic product containing, comprised or based on
siRNAs or siRNA derivatives or other moieties effective in gene function
modulation and designed to modulate the function of particular genes or gene
products through RNA interference.

Page 89 of 93, Schedule B



--------------------------------------------------------------------------------



 



GENECARE

18.   License and Option Agreement between GeneCare Research Institute Co., Ltd.
(“GeneCare”) and Alnylam Pharmaceuticals, Inc., dated January 6, 2005, extended
by letters dated October 26, 2007 and November 16, 2007

Brief Description of Technology Covered by License

•   Alnylam granted GeneCare a license to research, and an option to obtain
licenses to develop and commercialize, certain RNAi products directed to a
specified target (the “Target”), under certain patent rights relating to RNAi
interference and methods of inhibition of expression of certain genes.

Scope of Rights (Sections 3 and 4)

•   Alnylam granted GeneCare an exclusive worldwide license under the Alnylam
Patent Rights for the sole and exclusive purpose of Research in the Field with
respect to the Target.

•   Alnylam granted GeneCare an option to obtain an exclusive worldwide license
under the Alnylam Patent Rights for purposes of Developing and Commercializing
RNAi Products in the Field directed to the Target. If Alnylam exercises its
right to co-promote the RNAi Product in North America, such license shall be a
co-exclusive license to Develop and Commercialize such RNAi Product in North
America.

Prosecution and Enforcement (Section 6)

  •   Alnylam has the right to prosecute Alnylam Patent Rights and the first
right and responsibility to prosecute jointly made Patent Rights. GeneCare has
the step-in-right to prosecute Alnylam Patent Rights and jointly made Patent
Rights.     •   Alnylam has the sole and exclusive right to enforce Alnylam
Patent Rights and jointly made Patent Rights. If Alnylam does not initiate an
enforcement action with respect to jointly made Patent Rights, GeneCare has a
step-in-right to enforce such jointly made Patent Rights.     •   Alnylam and
GeneCare each has the sole and exclusive responsibility to defend any third
party infringement claim brought against Alnylam or GeneCare, respectively,
arising out of the development, use, manufacture, distribution or sale of RNAi
Products.

Definitions
“Alnylam Know-How” means all Know-How that is within the control of Alnylam
other than that licensed to Alnylam by GeneCare pursuant to Section 4.2 of this
Agreement.

Page 90 of 93, Schedule B



--------------------------------------------------------------------------------



 



“Alnylam Patent Rights” means the Patent rights that are identified on the
attached Exhibit A. Exhibit A shall be completed and agreed by the Parties
within thirty (30) days after the Effective Date.
“Field” means treatment of human disease.
“RNAi Product” means a therapeutic product directed to a Target containing,
comprise or based on siRNAs or siRNA derivatives or other moieties effective in
gene function modulation and designed to modulate the function of particular
genes or gene products through RNA interference, and as the context applies,
that is covered by the right and license applicable to RNAi Product(s) for which
an RNAi Product Option has been exercised.

Page 91 of 93, Schedule B



--------------------------------------------------------------------------------



 



NASTECH

19.   License and Option Agreement between Nastech Pharmaceutical Company Inc.
(“Nastech”) and Alnylam Pharmaceuticals, Inc., dated July 20, 2005

Brief Description of Technology Covered by License

•   Alnylam granted Nastech a license to research, and an option to obtain
licenses to develop and commercialize, certain RNAi products directed to a
specified target (the “Target”), under certain patent rights relating to RNAi
interference and methods of inhibition of expression of certain genes.

Scope of Rights (Sections 3 and 4)

•   Alnylam granted Nastech an exclusive worldwide license under the Alnylam
Core Patent Rights for the sole and exclusive purpose of Research in the Field
with respect to the Target.   •   Alnylam granted Nastech options to obtain
(a) an exclusive license under Alnylam’s rights in the Alnylam In-Licensed
Chemistry Patent Rights for the sole and exclusive purpose of Researching, and,
if applicable, Developing and Commercializing RNAi Products in the Field
directed to the Target, and (b) an exclusive worldwide license under the Alnylam
Core Patent Rights for purposes of Developing and Commercializing RNAi Products
in the Field directed to the Target.   •   The licenses granted do not include
licenses to Patent Rights licensed by Alnylam and its Affiliates under either
(a) the agreement between The Board of Trustees of The Leland Stanford Junior
University and Alnylam dated September 17, 2003 (“Stanford Agreement”) or
(b) the License Agreement between Cancer Research Technologies Limited and
Alnylam dated July 18, 2003 (the “CRT Agreement”). Notwithstanding the
foregoing, if:

  •   any Patent Rights under the CRT Agreement and the Stanford Agreement
in-licensed by Alnylam are issued, or     •   Alnylam obtains control of any
other Patent Rights (excluding Patent Rights that claim specific siRNA sequences
or that claim delivery technologies),

    and in either case such Patent Rights are determined to cover an RNAi
Product in the Field directed towards the Target, then Nastech will have the
option of expanding its licenses under this Agreement to include the relevant
Patent Rights.

Definitions
“Alnylam Core Patent Rights” means Patent Rights that are from time to time
within the control of Alnylam, including without limitation the Patent rights
listed in Exhibit A-1 as

Page 92 of 93, Schedule B



--------------------------------------------------------------------------------



 



supplemented from time to time pursuant to Section 4.1(d), but not including the
Alnylam In-Licensed Chemistry Patent Rights.
“Alnylam In-Licensed Chemistry Patent Rights” means Patent Rights licensed to
Alnylam under the third party agreement listed on Exhibit A-2.
“Alnylam Patent Rights” means both Alnylam Core Patent Rights and Alnylam
In-Licensed Chemistry Patent Rights.
“Field” means treatment of human disease.
“RNAi Product” means a therapeutic product containing, comprised, or based on
siRNAs or siRNA derivatives or other moieties effective in gene function
modulation and designed to modulate the function of particular genes or gene
products through RNA interference.

Page 93 of 93, Schedule B



--------------------------------------------------------------------------------



 



SCHEDULE C
ASIAN PHARMACEUTICAL COMPANIES
[**]





--------------------------------------------------------------------------------



 



SCHEDULE D
Profit-Sharing Agreement Terms
All capitalized terms used but not otherwise defined in this Schedule D will
have the meanings ascribed to them in the License and Collaboration Agreement
(the “LCA”).

1.   Product and Indications: Shared Product for all Indications for which such
Shared Product is Developed and/or Commercialized in the U.S. The Parties will
focus their Development and Commercialization efforts with respect to the Shared
Product on particular Indication(s) as set forth in the Joint Development Plan
and Joint Commercialization Plan. In case such Shared Product is pursued for an
Indication in an Additional Field under a Joint Development Plan or Joint
Commercialization Plan, any payment under Section 3.8 of the LCA relating to
such Shared Product shall be reduced by [**] percent ([**]%) and, in furtherance
of Section 7.5(b) of the LCA, shall also be creditable in full and without
regard to such [**] percent ([**]%) reduction against any Field Option Fee under
Section 7.4 of the LCA relating to such Additional Field.   2.   Territory: U.S.
  3.   Term: Profit-Share Term, unless earlier terminated in accordance with the
LCA.   4.   Conduct of the Collaboration: The Parties shall jointly Develop and
Commercialize the Shared Product in the U.S. (the “Collaboration”), in
accordance the Joint Development Plan and Joint Commercialization Plan.   5.  
Joint Development and Joint Commercialization Plans:       a. Joint Development
Plan. The initial joint Development plan (the “Joint Development Plan”) and the
budget contained therein shall be the Development plan and budget most recently
provided by Takeda to Alnylam pursuant to Section 4.2(b) of the LCA. From time
to time as may be reasonably necessary, Takeda shall have the right, in its sole
reasonable discretion, to modify a Joint Development Plan after consultation
with Alnylam and giving good faith consideration to any reasonable comments or
suggestions proposed by Alnylam, including as to the allocation of
responsibilities of the Parties as set forth in Section 7 below. Any material
changes to the timeline or budget for the Development of a Shared Product as
such are set forth in the initial or any subsequently agreed Joint Development
Plan which (i) are reasonably likely to delay the filing of the NDA for the
applicable Shared Product by more than [**] or (ii) will increase the applicable
Development budget by more than [**] percent ([**]%) of the most recent
applicable Development budget for such Shared Product shall require the mutual
agreement of the Parties: provided, however, that if Takeda pays the

 



--------------------------------------------------------------------------------



 



    amount that exceeds [**] percent ([**]%) of the Development budget, such
requirement of item (ii) above (mutual agreement) will not apply.

b. Joint Commercialization Plan. The initial joint Commercialization plan
(“Joint Commercialization Plan”) and the budget contained therein shall be the
Commercialization plan and budget most recently provided by Takeda to Alnylam
pursuant to Section 4.2(b). From time to time as may be reasonably necessary,
Takeda shall have the right, in its sole reasonable discretion, to modify a
Joint Commercialization Plan after consultation with Alnylam and giving good
faith consideration to any reasonable comments or suggestions by Alnylam,
including as to the allocation of responsibilities of the Parties as set forth
in Section 7 below. Any material changes to the timeline or budget for the
Commercialization of a Shared Product as such are set forth in the initial or
any subsequently agreed Joint Commercialization Plan which (i) are reasonably
likely to delay the commercial launch of the Shared Product by more than [**] or
(ii) will increase the applicable Commercialization budget by more than [**]
percent ([**]%) of the most recent applicable Commercialization budget for such
Shared Product shall require the mutual agreement of the Parties: provided,
however, that if Takeda pays the amount that exceeds [**] percent ([**]%) of the
Commercialization budget, such requirement of item (ii) above (mutual agreement)
will not apply.
i. Joint Commercialization Plan Details. The Joint Commercialization Plan shall
encompass the planned Commercialization strategy in the U.S. for the applicable
Shared Product and the corresponding budgeted Commercialization Costs. The
initial Joint Commercialization Plan shall include the budgeted
Commercialization Costs for pre-launch Commercialization activities in the U.S.
and for Commercialization activities through at least [**] after the First
Commercial Sale of the Shared Product in the U.S. The Joint Commercialization
Plan shall contain, solely in regards to the U.S., the following at a minimum,
unless agreed to otherwise by the Parties:
[**].

6.   Governance: In accordance with Section 4.2(f) of the LCA, Alnylam and
Takeda shall establish the SPC to oversee the activities of the Parties with
respect to Shared Product(s). The SPC shall operate in accordance with the same
procedures as set forth in Sections 2.2 — 2.6, inclusive, of the LCA; provided
that a Takeda representative shall chair the SPC. Alnylam and Takeda may
establish such subcommittees of the SPC as deemed necessary, including a joint
Development committee to oversee Development of Shared Product(s) in the U.S.
(the “Joint Development Committee”) and a joint Commercialization committee to
oversee Commercialization of Shared Product(s) in the U.S. (the “Joint
Commercialization Committee”). Notwithstanding the foregoing, Takeda shall have
the final authority in deciding matters that could have substantial impact on
Takeda’s global development and marketing strategies for such Shared Product;
provided that Takeda shall provide Alnylam with reasonable explanation of such
substantial impact and shall consider Alnylam’s

-2-



--------------------------------------------------------------------------------



 



    reasonable opinion in good faith before making such final decision;
provided, however, that, if Takeda exercises such final decision-making
authority on such matter contrary to Alnylam’s position on such matter, Takeda
shall be solely responsible for all the Development and Commercialization costs
with respect to such matter that exceed [**] percent ([**]%) of the Development
or Commercialization budget for such matter set forth in the Joint Development
Plan or Joint Commercialization Plan.

7.   Responsibilities of the Parties Generally: Each Party shall use
Commercially Reasonable Efforts to fulfill all responsibilities assigned to it
under the Joint Development Plan and the Joint Commercialization Plan and shall
comply with the Profit-Sharing Agreement, all applicable Laws and Takeda’s code
of conduct (which shall be provided to Alnylam at the time the Profit-Sharing
Option is exercised) for marketing and promoting pharmaceutical products in the
U.S. Neither Party shall be required to undertake specific activities with
respect to the Development and Commercialization of Shared Products unless such
assigned activities are set forth in a Joint Development Plan or Joint
Commercialization Plan.

a. Alnylam Responsibilities:
     (i) Alnylam shall undertake the responsibilities allocated to Alnylam in
the Joint Development Plan and the Joint Commercialization Plan under the
direction and oversight of the SPC;
     (ii) Alnylam shall Co-Promote the Shared Product in the U.S. in accordance
with the Joint Commercialization Plan and under the direction and oversight of
the SPC;
     (iii) Alnylam shall perform its Co-Promotion responsibilities using (A) an
appropriate management infrastructure to supervise the sales representatives
required to oversee Alnylam’s obligations to perform its Detail Requirements and
(B) sales representatives and marketing staff of sufficient size and adequate
experience to establish, maintain and implement the Joint Commercialization Plan
for the Shared Product(s);
     (iv) Alnylam shall cooperate and assist Takeda with preparing for
submission, obtaining and maintaining Regulatory Approval in the U.S. with
respect to the Shared Product; and
     (v) Alnylam shall cooperate and assist Takeda with such other
Commercialization activities as Takeda may reasonably request.
(b) Takeda Responsibilities:
     (i) Takeda shall undertake the responsibilities allocated to Takeda in the
Joint Development Plan and the Joint Commercialization Plan under the direction
and oversight of the SPC, with the understanding that Takeda shall be the lead
Party and have primary responsibility for such activities;
     (ii) Takeda shall prepare and submit regulatory applications to Regulatory
Authorities in order to obtain the Regulatory Approvals with respect to the
Shared Product and shall own and maintain all Regulatory Approvals and
communicate with Regulatory Authorities with

-3-



--------------------------------------------------------------------------------



 



respect to Shared Product and share with Alnylam material written communication
it receives from Regulatory Authorities;
     (iii)Takeda shall Co-Promote the Shared Product in the U.S. in accordance
with the Joint Commercialization Plan and under the direction and oversight of
the SPC. Takeda shall employ an appropriate management infrastructure to
supervise the sales representatives required to oversee Takeda’s obligations to
perform its Detail Requirements and marketing staff of sufficient size and
adequate experience to establish, maintain and implement the Joint
Commercialization Plan for the Shared Product(s);
     (iv) Takeda shall have the sole right and responsibility to record and
collect payment for sales of Shared Products throughout the U.S. Takeda shall be
responsible for distribution, invoicing and collection with respect to sales of
Shared Products in the U.S. and shall book such sales (it being understood that
Takeda shall be solely and exclusively responsible for its own revenue
recognition with respect to Shared Products, and Alnylam shall have no
responsibility therefor);
     (v) Takeda shall use Commercially Reasonable Efforts to build and maintain
an appropriate pharmacovigilence infrastructure, including to maintain a global
safety database with respect to the Shared Product, in connection with which the
Parties shall enter into a pharmacovigilence agreement;
     (vi) Takeda shall have the sole right to Manufacture the Shared Product or
contract a Third Party to Manufacture the Shared Product, in either case, in a
commercially reasonable manner, including, managing raw material supply for
Manufacturing the Shared Product, warehousing and distributing the Shared
Product; and
     (vii) Takeda shall have the sole right to select, register, maintain,
enforce and defend the Product Trademark for the Shared Product and own such
Product Trademark.

8.   Allocation and Reconciliation of Net Profits/Losses; Patent Enforcement
Recoveries:

a. Allocation: Takeda and Alnylam shall each receive (in the case of profits) or
pay (in the case of losses), as applicable, fifty percent (50%) of Net
Profit/Losses with respect to the Shared Product in the U.S., to be calculated
and paid in accordance with the reconciliation and payment provisions of this
Section 8. In accordance with Section 7.3(c)(ii) of the LCA, all royalty,
milestone and other payments to a Third Party made by either Party under Third
Party agreements (including, but not limited to, Listed Alnylam Third Party
Agreements) with respect to Shared Products shall be deemed Commercialization
Costs incurred by such Party and deducted in calculating Net Profits/Losses so
that Takeda and Alnylam shall share equally in such Commercialization Costs. If
any such Third Party payments are made for rights that relate both to the Shared
Product in the U.S. and to other product(s) and/or territory(ies), only an
equitable allocation of such costs shall be deemed Commercialization Costs. The
allocations and limitations on such sharing set forth in Sections 7.3(c), 7.3(d)
or 7.3(e) of the LCA shall not apply to such sharing of costs with respect to
Shared Products in the U.S. Notwithstanding the foregoing, to the extent any
royalty, milestone or other payments relating to a Shared Product in the U.S.
are owed to a Third Party as a result of a breach by Alnylam of any of its
representations, warranties or

-4-



--------------------------------------------------------------------------------



 



obligations under the LCA or any other agreement between Alnylam and Takeda,
Alnylam shall be solely responsible for such royalty, milestone or other
payments and such royalty, milestone or other payments shall not be included in
calculating Net Profit/Losses.
b. Reporting Gross Revenues and Shared Expenses: Within [**] after the end of
each [**], Alnylam shall submit to Takeda a true and accurate report providing
in reasonable detail all Development Costs, Cost of Goods and Commercialization
Costs, to the extent applicable, incurred by Alnylam (the “Alnylam Incurred
Shared Expenses” and such report the “Alnylam Incurred Shared Expenses Report”),
including a calculation showing as separate line items each component of
Development Costs, Cost of Goods and Commercialization Costs. Within [**] after
the end of each [**], Takeda shall, using the Alnylam Incurred Shared Expenses
Report, prepare a reconciliation report for the Shared Products for such [**]
(the “Reconciliation Report”). The Reconciliation Report shall set forth, in
reasonable detail:
          (i) a statement of all Development Costs, Cost of Goods and
Commercialization Costs incurred by Takeda (the “Takeda Incurred Shared
Expenses”), the Alnylam Incurred Shared Expenses and the total expenses to be
shared by the Parties;
          (ii) Recoveries, if any;
          (iii) Net Sales of the Shared Product in the U.S.;
          (iv) a calculation of Net Profits/Losses, as applicable; and
          (v) a statement of any amount (“Reconciliation Payment”) owed by one
Party to the other Party.
          All reports under this Section 8 of this Schedule D shall be
considered Confidential Information of the submitting Party, subject to the
terms and conditions of Article 9 of the LCA.
c. Payment. Within [**] after delivery by Takeda of a Reconciliation Report to
Alnylam, Takeda or Alnylam, as the case may be, shall pay the Reconciliation
Payment to the other Party; provided, however, that if within [**] of receipt of
the Reconciliation Report by Alnylam, the Alnylam financial representative
informs the Takeda financial representative that it disputes the amount of all
or a portion of the Reconciliation Payment, the financial representatives of the
Parties shall meet and attempt in good faith to resolve such dispute; provided,
however, that the Party owing the Reconciliation Payment shall pay such portion
of the Reconciliation Payment that is not in dispute. To the extent the dispute
is not resolved by such financial representatives, such matter shall be
presented to the SPC for resolution; provided that if such dispute is not
resolved by the SPC, the Parties shall resolve the dispute in accordance with
Section 12.2 of the LCA. The Parties shall have the audit rights set forth in
Section 7.9 of the LCA.

-5-



--------------------------------------------------------------------------------



 



d. Maintenance and Enforcement of Intellectual Property Rights; Recoveries.
Alnylam and Takeda shall [**] the costs of maintaining and enforcing Patents
Rights and Know-How covering the Shared Product in the U.S. in accordance with
Section 8.2 of the LCA.

9.   ROW Development and Commercialization Costs. Except as provided below,
Takeda shall be [**] responsible for [**] percent ([**]%) of all Development
Costs, Cost of Goods and Commercialization Costs incurred to support Development
and Commercialization of Shared Product(s) that is not allocated to the U.S.    
  a. If data from a clinical study(ies) conducted in ROW is used as pivotal in a
substantive and material manner to seek Regulatory Approval in the U.S., and
such Regulatory Approval is obtained, then the Parties shall discuss what
percentage will be included in Development Costs by taking into consideration
the nature of such study(ies).       b. If data from a clinical study(ies)
conducted in the U.S. in connection with Shared Product (where the costs for
such study are included in Development Costs) is used by Takeda, its Affiliates
or sublicensees as pivotal in a substantive and material manner to seek
Regulatory Approval in any country or countries outside of the U.S., and
Regulatory Approval is obtained in any such country or countries, then the
Parties shall discuss as to whether or not Takeda will pay to Alnylam any amount
by taking into consideration the nature of such study(ies).   10.   Adverse
Events; Recall: The Parties shall establish procedures for reporting adverse
events and other Shared Product related safety issues. Unless otherwise agreed
by the Parties, Takeda shall have the right and primary responsibility to make
decisions and to take immediate action with respect to Shared Product safety
issues, including recalls, in all cases, after reasonable consultation with
Alnylam; provided, however, that Takeda may make such decision without
consultation with Alnylam to the extent necessary for Takeda to comply with its
regulatory obligations.   11.   Shared Product License: For each Shared Product,
Takeda will own all Product Trademarks, Know-How and Patent Rights that are
specifically and solely related to such Shared Product and that are created
solely or jointly by Takeda and/or Alnylam under the Joint Development Plan
and/or Joint Commercialization Plan for such Shared Product. Takeda hereby
grants Alnylam and its Affiliates a non-exclusive, royalty-free, right and
license under such Product Trademarks, Know-How and Patent Rights to perform the
activities with respect to such Shared Product that are assigned to Alnylam in
the Joint Development Plan and Joint Commercialization Plan for such Shared
Product, such license to become effective upon Alnylam’s election of the
Profit-Share Option for such Shared Product. The license granted to Alnylam in
this Section 11 shall terminate with respect to any Shared Product upon
Alnylam’s exercise of the Opt-Out Option pursuant to Section 4.3(b) of the LCA.

-6-



--------------------------------------------------------------------------------



 



12.   Co-Promotion.       a. Generally. Any joint Commercialization activities
conducted by the Parties shall be conducted in accordance with the Joint
Commercialization Plan and as directed by the SPC. The Parties shall only use
promotional materials, advertising materials and literature approved by the SPC.
No Party shall be required to undertake any activity under the LCA which it
believes, in good faith, would violate any applicable Laws. The SPC shall
determine, in accordance with the Joint Commercialization Plan, the targeted
number of total Details and Primary Details to be performed by each Party during
each Fiscal Year, if any, (which Details shall be borne one-half by each Party
unless otherwise mutually agreed) and the Target Audience for such Details (the
“Detail Requirements”) in accordance with the following principles:

(i) The overall number of Details shall be set at a level mutually agreed to by
the Parties;
(ii) Alnylam shall in no event be assigned more than [**] percent ([**]%) of the
Parties’ overall Detailing responsibilities;
(iii) Detailing responsibilities shall be allocated between the Parties in an
equitable manner, taking into consideration the capabilities and experience of
each Party’s sales force, subject to the guiding principle that each Party will
bear half of the Detailing responsibilities unless otherwise mutually agreed;
(iv) Detailing responsibilities shall be carried out in accordance with the
applicable Joint Commercialization Plan and Joint Commercialization Budget; and
(v) Detail costs reimbursement shall be the same on a per-Detail basis for each
Party and shall be mutually agreed by the Parties.
b. Detailing Reports. Each Party shall keep complete and accurate records of all
Details performed by its sales force in Co-Promoting Shared Product in the U.S.
Within [**] following the end of each [**], each Party shall provide the SPC
with a report setting forth, in such detail and form as the SPC shall require
(the “Internal Detailing Report”), based upon each Party’s internal Detailing
reporting system, the total number of Details, Primary Details and Secondary
Details actually performed by such Party, segmented by physician specialty of
the Target Audience during the immediately preceding [**]. The Parties will, if
reasonably necessary, cooperate through the SPC to establish compatible Detail
reporting and tracking mechanisms for the Co-Promotion of the Shared Product to
facilitate communication and coordination of the Detailing efforts between the
Parties.
c. Audits Pertaining to Details. The Parties shall have the audit rights set
forth in Section 7.9 of the LCA with respect to detailing records. If Alnylam
fails to perform its Detail Requirement by more than [**] percent ([**]%) but
less than [**] percent ([**]%) (i.e., it performed less than [**] percent
([**]%) but more than [**] percent ([**]%) of its Detail Requirements), or
similar medical or scientific liaison performance measure as may be appropriate,
in each case as set forth in the Joint Commercialization Plan, for [**]
consecutive Fiscal Years, then

-7-



--------------------------------------------------------------------------------



 



Takeda may increase its Details or similar medical or scientific liaison
performance measure to make up for Alnylam’s shortfall and Alnylam shall
reimburse Takeda for such efforts at the rate then set by the SPC, in addition
to bearing [**] of the Commercialization Costs (which shall also include such
additional efforts by Takeda) for such Shared Product. If Alnylam fails to
perform its Detail Requirements by [**] percent or more (i.e. it performed [**]
percent ([**]%) or less of its Detail Requirements), or similar medical or
scientific liaison performance measure as may be appropriate, in each case as
set forth in the Joint Commercialization Plan, for [**] consecutive Fiscal
Years, then (i) Takeda may increase its Details or similar medical or scientific
liaison performance measure to make up for Alnylam’s shortfall and Alnylam shall
reimburse Takeda for such efforts at the rate then set by the SPC, in addition
to bearing [**] of the Commercialization Costs (which shall also include such
additional efforts by Takeda) for such Shared Product and (ii) Takeda may
terminate Alnylam’s Co-Promotion right upon sixty (60) days’ advance notice;
provided, however, that such termination of Alnylam’s Co-Promotion right shall
apply only to the right of Alnylam to participate in the SPC with respect to,
and to perform, Detailing, promotion and marketing activities for the Shared
Product and shall not affect the rights and obligations of Alnylam under the Net
Profit/Loss sharing mechanism hereunder for such Shared Product.

13.   Joint Marketing and Sales Meetings: The Parties shall plan and implement
periodic joint sales and marketing meetings, including a national launch
meeting, for the each Shared Product.   14.   Miscellaneous:       a. Shared
Product Milestones. As set forth in Section 7.5(d) of the LCA.       b. No
Royalties. For clarity, no royalties will be paid by Takeda to Alnylam for any
Net Sales of Shared Product in the U.S.       c. Change of Control. As set forth
in Section 12.5(c) of the LCA.       d. Product Liability and IP Infringement
Liability Contribution for Shared Products. As set forth in Section 12.1(c) of
the LCA.       e. Other Provisions. The more detailed profit-sharing agreement
to be negotiated between the Parties shall be based on this Schedule D and
contain provisions regarding representations and warranties, indemnifications,
intellectual property, termination rights, confidentiality and other customary
provisions.   15.   Definitions:

-8-



--------------------------------------------------------------------------------



 



          “Cost of Goods” shall mean the direct and identifiable internal and
external costs of Manufacturing and packaging the Shared Product for
Commercialization in the U.S., consisting of the following: (i) with regard to a
Party’s internal costs and charges, Cost of Goods shall include the direct costs
and charges, including direct Manufacturing plant overhead charges reasonably
allocable to the Shared Product, related to the Manufacture, packaging and
shipment of the Shared Product, and shall exclude (A) the Manufacture of other
products at a Party’s facilities; (B) amortization of property, plant or
equipment not used in Manufacturing of Shared Product for the U.S. market; and
(C) allocation of general corporate overhead not directly or indirectly involved
in the management of Manufacturing, material procurement or product
distribution; and (ii) with regard to a Party’s external costs and charges, Cost
of Goods shall include the invoiced costs and charges of suppliers of goods and
services related to the Manufacture, packaging and shipment of Shared Product
for the U.S. market, and any payments to Third Parties relating to the
activities of manufacturing the Shared Product, including upfront, milestone,
royalty payment to Third Parties in relation to intellectual property license
from Third Parties.
          “Commercialization Costs” shall mean all costs incurred by a Party
with respect to Commercialization of the Shared Product in the U.S. in
accordance with the Joint Commercialization Plan, including:, but not limited to

  (i)   Direct out-of-pocket costs and expenses incurred that are attributable
to the Commercialization of the Shared Product, including, but not limited to,
costs for launch, promotion, advertising, distribution, recalls, marketing
(including telemarketing), medical education activities (consumer and
professional), advocate development programs and symposia, sales meetings,
samples, product related public relations, market research, health economics
studies, post-marketing studies not required to obtain or maintain product
approvals, relationships with opinion leaders and professional societies,
training (including any product training), market research, sales and marketing
data, marketing communications, adverse events reporting, product hotlines,
providing product to and administering indigent programs, monitoring the sales
and medical affairs of the product, activities related to obtaining
reimbursement from payers and other costs incurred collecting fees for Shared
Products, costs and damages arising from any recall in excess of insurance
proceeds, and costs associated with obtaining and maintaining insurance relating
to any of the foregoing.     (ii)   FTE Costs of a Party’s internal sales and
marketing, regulatory, scientific, medical, technical or managerial personnel
necessary to conduct, manage and oversee the activities set forth in the Joint
Commercialization Plan and the preparation and updating of the Joint
Commercialization Plan (and the budget contained therein) and monitoring the
implementation of the Joint Commercialization Plan (and the budget contained
therein);     (iii)   Detailing cost in accordance with Section 12 of this
Schedule D;     (iv)   costs for Manufacturing and distributing product samples;

-9-



--------------------------------------------------------------------------------



 



  (v)   costs for filing, prosecuting and/or maintaining patents covering, and
other intellectual property relating to, the Shared Product in the U.S.;    
(vi)   costs associated with selecting, filing, prosecuting, maintaining,
defending and enforcing Product Trademarks for the Shared Product in the U.S.;  
  (vii)   costs associated with Product Liability and IP Infringement Liability
Claims with respect to Shared Product in the US, net of insurance proceeds;    
(viii)   Payments to Third Parties under Third Parties’ licenses covering the
sale or Commercialization of the Shared Product in the U.S., including upfront,
milestone, royalty payment to Third Parties; and     (ix)   costs incurred for
obtaining insurance coverage relating to the Shared Product.

Commercialization Costs will specifically exclude the cost of activities that
promote either Party’s business as a whole without being specific to the Shared
Product (such as corporate image advertising).
          “Detail” or “Detailing” shall mean, with respect to a Shared Product,
the communication by a Sales Representative to a member of the Target Audience
(a) involving face-to-face contact, (b) describing in a fair and balanced manner
the Regulatory Authority-approved indicated uses and other relevant
characteristics of such Licensed Product, (c) using promotional materials in an
effort to increase the Target Audience prescribing and/or hospital ordering
preferences of a Licensed Product for its Regulatory Authority-approved
indicated uses, and (d) made at the Target Audience member’s office, in a
hospital or other place where the Target Audience member normally issues
prescriptions where the principal objective is to place an emphasis, either
primary or secondary, on a Licensed Product and not simply to discuss a Licensed
Product with a member of the Target Audience. For the avoidance of doubt,
discussions at conventions, congresses and meetings of key opinion leaders
organized by a Party shall not constitute “Details” or “Detailing”.
          “Development Costs” shall mean (i) as used for calculating Past
Development Costs, the following costs incurred by Takeda with respect to
Development of a Shared Product allocated for the U.S. market prior to the
effective date of Alnylam’s exercise of its Profit-Sharing Option with respect
to such Shared Product, and (ii) for purpose of the Profit-Sharing Agreement,
the following costs incurred by a Party with respect to Development of the
Shared Product for the U.S. market in accordance with the Joint Development
Plan:
(i) Direct out-of-pocket costs paid to Third Parties that are attributable to
the Development of the Shared Product for the U.S. market including but not
limited to:
1. Clinical studies, including post-marketing commitments and all activities
associated with starting, maintaining, and closing studies;
2. Clinical materials and manufacturing costs;
3. Consultants and temporaries used to obtain, maintain, or expand the
Development of a the Shared Product for market approval;

-10-



--------------------------------------------------------------------------------



 



4. Regulatory fees;
5. Costs associated with chemical, formulation or process development activities
relating to the Shared Product, including conformance or qualification lots,
process improvements, scale-up and manufacturing facility transfers;
6. Test method development, stability testing, report writing and ongoing
quality assurance/quality control activities;
7. Costs to prepare, submit, or develop data or information for submission to a
Governmental Authority to obtain, maintain, or expand marketing approval of the
Shared Product (pre- or post-launch);
8. Payments to Third Parties under Third Parties’ licenses covering the
Development of the Shared Product in the U.S., including upfront, milestone,
royalty payment to Third Parties; and
9. Other payments to Third Parties for the performance of any development
activities with respect to the development of the Shared Product in accordance
with the Joint Development Plan or otherwise agreed upon by the Parties; and
     (ii) FTE Costs of a Party’s internal scientific, medical, technical,
regulatory or managerial personnel necessary to conduct, managing and overseeing
Development activities and the preparation and updating of the Joint Development
Plan (and the budget contained therein) and monitoring the implementation of the
Joint Development Plan (and the budget contained therein)
          “Net Profits/Losses” shall mean Net Sales of the Shared Product in the
U.S., (i) less Development Costs, Cost of Goods and Commercialization Costs and
(ii) plus Recoveries, if any. For the avoidance of doubt, costs deducted in
calculating Net Sales shall not be deducted a second time in calculating Net
Profit/Losses.
          “Primary Detail” shall mean a Detail for a Shared Product in which
such Shared Product receives the predominant portion of emphasis and time (at
least [**] percent ([**]%) of the time) during the Detail (i.e., no other
product receives more emphasis or time during the Detail).
          “Product Trademark” shall mean all trademarks, other than a Party’s
housemarks, used or intended for use in connection with a Shared Product in the
U.S.
          “Recoveries” shall mean all cash amounts (plus the fair market value
of all non-cash consideration) received by a Party from a Third Party solely in
connection with the judgment, award or settlement of any enforcement of
intellectual property Controlled by Takeda, Alnylam or the Parties jointly
Covering the Shared Product against an infringing Product that competes with the
Shared Product in the U.S.

-11-



--------------------------------------------------------------------------------



 



          “Sales Representative” shall mean a professional pharmaceutical sales
representative employed by either Party to conduct primarily Detailing and other
promotional efforts with respect to the Licensed Products and who has been
trained by either Party in accordance with a training protocol to be agreed upon
by the Parties as set forth in this Schedule D. Notwithstanding the foregoing, a
Party may use a contract sales force upon the other Party’s consent, which
consent shall not be unreasonably withheld, delayed or conditioned; provided,
however, that the investigation by the other Party with respect to the
capabilities and expertise of such contract sales force shall not constitute the
unreasonable withholding, delay or conditioning of such consent.
          “Secondary Detail” shall mean a Detail for a Shared Product in which
such Shared Product receives the second most emphasis and time (at least [**]
percent ([**]%) of the time) during the Detail (i.e., at most, only one other
product receives greater emphasis and time during the Detail).
          “Target Audience” shall mean the physicians or other health care
professionals with authority to prescribe a pharmaceutical product or issue
hospital orders for a pharmaceutical product.

-12-



--------------------------------------------------------------------------------



 



SCHEDULE E
LISTED ALNYLAM THIRD PARTY AGREEMENTS
Copies of the following agreements, some in redacted form, have been, or shall
be, made available to Takeda as of the Effective Date:

  1.   Co-Exclusive License Agreement between Max Planck Innovation GmbH
(formerly Garching Innovation GmbH) and Alnylam Pharmaceuticals, Inc., dated
December 20, 2002, as amended by Amendment dated July 2, 2003, the Requirements
Amendment effective June 15, 2005, and the Waiver Amendment effective August 9,
2007     2.   License Agreement between Cancer Research Technology Ltd. and
Alnylam Pharmaceuticals, Inc., dated July 18, 2003     3.   Agreement between
the Board of Trustees of the Leland Stanford Junior University and Alnylam
Pharmaceuticals, Inc., dated September 17, 2003     4.   Letter Agreement
between Isis Pharmaceuticals, Inc. and Alnylam Pharmaceuticals, Inc. dated
March 9, 2004 (as amended by letter agreement dated October 28, 2005) and
Strategic Collaboration and License Agreement between Isis Pharmaceuticals, Inc.
and Alnylam Pharmaceuticals, Inc., dated March 11, 2004, as supplemented or
amended by letter agreements dated October 28, 2005, March 11, 2004, June 10,
2005, January 31, 2008 regarding Isis Excluded Technology and January 31, 2008
regarding the non-exclusive nature of future licenses     5.   Amended and
Restated Exclusive Patent License Agreement between Alnylam Pharmaceuticals,
Inc. and Massachusetts Institute of Technology, dated May 9, 2007, as amended by
Amendment dated May 7, 2008     6.   License and Collaboration Agreement between
Tekmira Pharmaceuticals Corporation (formerly INEX Pharmaceuticals Corporation)
and Alnylam Pharmaceuticals, Inc., dated January 8, 2007     7.   The Sublicense
Agreement between Tekmira Pharmaceuticals Corporation (formerly INEX
Pharmaceuticals Corporation) and Alnylam Pharmaceuticals, Inc., dated January 8,
2007     8.   Cross-License Agreement between Protiva Biotherapeutics Inc. and
Alnylam Pharmaceuticals, Inc., dated August 14, 2007     9.   License and
Collaboration Agreement among Alnylam Pharmaceuticals, Inc., Isis
Pharmaceuticals, Inc. and Regulus Therapeutics LLC, dated September 6, 2007, as
supplemented by letter agreement dated September 6, 2007

 



--------------------------------------------------------------------------------



 



SCHEDULE F
PRE-EXISTING ALLIANCE AGREEMENTS
Copies of the following agreements, some in redacted form, have been, or shall
be, made available to Takeda as of the Effective Date:

  1.   Letter Agreement between Isis Pharmaceuticals, Inc. and Alnylam
Pharmaceuticals, Inc. dated March 9, 2004 (as amended by letter agreement dated
October 28, 2005) and Strategic Collaboration and License Agreement between Isis
Pharmaceuticals, Inc. and Alnylam Pharmaceuticals, Inc., dated March 11, 2004,
as supplemented or amended by letter agreements dated October 28, 2005,
March 11, 2004, June 10, 2005, January 31, 2008 regarding Isis Excluded
Technology and January 31, 2008 regarding the non-exclusive nature of future
licenses     2.   License and Collaboration Agreement between Tekmira
Pharmaceuticals Corporation (formerly INEX Pharmaceuticals Corporation) and
Alnylam Pharmaceuticals, Inc., dated January 8, 2007     3.   The Research
Collaboration and License Agreement between Novartis Institutes for BioMedical
Research, Inc. and Alnylam Pharmaceuticals, Inc., effective as of October 11,
2005, as amended by the Addendum Re: Influenza Program effective as of
December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006     4.  
Amended and Restated Collaboration Agreement between Medtronic, Inc. and Alnylam
Pharmaceuticals, Inc., dated July 27, 2007     5.   Collaboration and License
Agreement between Biogen Idec MA Inc. and Alnylam Pharmaceuticals, Inc., dated
September 20, 2006     6.   License and Collaboration Agreement among Alnylam
Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd and Hoffman-La Roche Inc., dated
as of July 8, 2007     7.   License and Collaboration Agreement among Alnylam
Pharmaceuticals, Inc., Isis Pharmaceuticals, Inc. and Regulus Therapeutics LLC,
dated September 6, 2007, as supplemented by letter agreement dated September 6,
2007     8.   Limited Liability Company Agreement of Regulus Therapeutics LLC
among Alnylam Pharmaceuticals, Inc., Isis Pharmaceuticals, Inc. and Regulus
Therapeutics LLC, dated September 6, 2007     9.   Cross-License Agreement
between Protiva Biotherapeutics Inc. and Alnylam Pharmaceuticals, Inc., dated
August 14, 2007

 



--------------------------------------------------------------------------------



 



  10.   Termination Agreement between Merck & Co., Inc. and Alnylam
Pharmaceuticals, Inc., dated September 18, 2007     11.   Alnylam/Benitec
License Agreement between Benitec Australia, Ltd. and its Affiliates (as defined
therein) and Alnylam Pharmaceuticals, Inc. and its Affiliates (as defined
therein), effective April 8, 2005     12.   License and Option Agreement between
Calando Pharmaceuticals Inc. and Alnylam Pharmaceuticals, Inc., dated August 18,
2006, as supplemented by letter agreement dated August 18, 2006     13.  
License and Option Agreement between GeneCare Research Institute Co., Ltd. and
Alnylam Pharmaceuticals, Inc., dated January 6, 2005, extended by letters dated
October 26, 2007 and November 16, 2007     14.   License and Option Agreement
between Nastech Pharmaceutical Company Inc. and Alnylam Pharmaceuticals, Inc.,
dated July 20, 2005

2



--------------------------------------------------------------------------------



 



SCHEDULE G
SUPPLEMENTAL THERAPEUTIC AREAS
Autoimmune Disease: [**], including [**] and excluding autoimmune diseases of
[**].
Bacterial Infection: Bacterial infection [**].
Cardiovascular: Diseases of the heart or of the vascular system, including [**]
and excluding cardiovascular diseases of [**].
Oral: Diseases of the oral cavity, including [**] and excluding oral diseases of
[**].
Dermatology: Diseases of the skin, including [**] and excluding dermatologic
diseases of [**].
Endocrine: Diseases of the endocrine system, including diseases of the [**] and
excluding endocrine system diseases of [**].
Ex Vivo Therapy: Any part of gene-based ex vivo therapy including [**] including
[**].
Gastrointestinal: Diseases of the gastrointestinal system, including [**] and
excluding gastrointestinal diseases of [**].
Genitourinary: Diseases of the genitourinary system, including [**] and
excluding genitourinary diseases of [**].
Hematology: Diseases of the bone marrow or of cells originating in [**] and
excluding hematologic diseases of [**].
Hepatic: Diseases of the [**], including, [**] and excluding hepatic diseases of
[**].
Inflammatory Disease: [**], including those [**], including [**] and excluding
inflammatory diseases of [**].
Musculoskeletal Disease: Diseases of the muscles, ligaments or bone, including,
[**] and excluding musculoskeletal diseases of [**].
Neurodegenerative Disease: [**] involving [**], including [**] and excluding
neurodegenerative diseases of [**].
Neurological or Psychiatric Disease: [**], including [**] and excluding
neurological or psychiatric diseases of [**].

 



--------------------------------------------------------------------------------



 



Opthalmic Disease: Diseases of the eye, including [**] and excluding opthalmic
diseases of [**].
Parasitic Disease: Parasitic [**].
Pulmonary Disease: Diseases of the pulmonary system, including [**] and
excluding pulmonary diseases of [**].
Renal Disease: Diseases of the kidney, including [**] and excluding renal
diseases of [**].
Transplantation Medicine: [**], and excluding [**].
Viral Disease: Viral [**].

 



--------------------------------------------------------------------------------



 



SCHEDULE H
PROHIBITED COLLABORATORS
[**]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PROHIBITED SUBLICENSEES
Schedule I-1
[**]
Schedule I-2
[**]

 



--------------------------------------------------------------------------------



 



SCHEDULE J
Summary of Technology Transfer Plan
The Technology Transfer Plan described below outlines the transfer of technology
under the License and Collaboration Agreement (the “Agreement”) dated May 27,
2008, between Takeda Pharmaceutical Company Limited (“Takeda”) and Alnylam
Pharmaceuticals, Inc. (“Alnylam”). Capitalized terms used and not defined herein
shall have the meanings set forth in the Agreement. In case of any conflict
between this Summary of Technology Transfer Plan and the Agreement, the terms of
the Agreement shall govern.
Collaboration Management:
The purpose of the technology transfer is to teach and enable Takeda to practice
the Alnylam Intellectual Property. The Technology Transfer Plan will be overseen
and managed by the JTTC. The details of the Technology Transfer Plan will be
developed and adjusted over time by the JTTC. The Parties have created the
following Technology Transfer Plan as the basis for these activities and it is
the intent of the Parties to adapt the Technology Transfer Plan in a manner as
necessary to teach and enable Takeda to successfully practice the Alnylam
Intellectual Property. The Technology Transfer Milestones described below are
designed such that if each Party uses its diligent efforts, the Technology
Transfer Plan should be successfully completed in accordance with the timeframes
set forth in the Agreement.
Each Party shall use Commercially Reasonable Efforts to complete the tasks
assigned to such Party under the Technology Transfer Plan in a timely manner and
in accordance with the Technology Transfer Plan. Alnylam shall, subject to
Takeda satisfying the Takeda obligations as set forth in the Technology Transfer
Plan, be primarily responsible for Technology Milestones I and II and the
Parties shall be jointly responsible for Technology Milestone III within the
time frames set forth in the Technology Transfer Plan. If an assessment by
Takeda reveals an insufficiency in any technology that has already been
transferred, upon Takeda’s request, Alnylam shall disclose any new and/or more
detailed documents and SOPs that it may have related to any such
insufficiencies, but nothing contained herein shall require Alnylam to seek or
obtain technology which it does not already possess.
The Technology Transfer Plan
Overview
The technology transfer will be conducted in stages, which may have activities
that overlap. During technology transfer, each stage will have clearly defined
deliverables. Additional transfer activities associated with each stage may be
approved by the JTTC.

 



--------------------------------------------------------------------------------



 



Stage 1: Assessment and Documentation
This stage involves, as necessary and applicable, (i) appointing the JTTC,
(ii) forming subteams with respect to specific aspects of technology transfer,
(iii) each Party establishing contacts with the technology transfer counterparts
at the other Party, and (iv) the transfer by Alnylam of SOPs, presentations, and
materials listed in Table 1 below. The transfer of the items described in Column
J of Table 1 below will occur within [**] days after the Effective Date (the
“Stage 1 Period”). Additional documents listed in Table 1 and to be further
defined during the Technology Transfer Period will also be provided by Alnylam
as available. Items to be transferred after the Stage 1 Period may include
certain procedures for IND-enabling studies (such as toxicology, PMDK, CMC)
which require assessing and confirming a large amount of content, and extra time
is provided in the Technology Transfer Plan detailed below to accommodate such
assessment and confirmation.
Stage 2: Technology Training and Implementation
The JTTC shall meet within [**] after the end of the Stage 1 Period (i.e. within
[**] after the Effective Date) to define a detailed training plan for Stage 2.
This training plan will identify a specific number of sessions, the length of
each session, content, and the appropriate participants for each session. These
sessions may take place at either Alnylam facilities or Takeda facilities.
Example training sessions are described below, but the actual training plan will
be created by the JTTC as described above. Each training session is expected to
last for [**]. Where practical, multiple related topics and areas may be taught
in a single training session as determined by the JTTC by mutual agreement. For
example, the Parties may design a training sessions in which small-scale
synthesis and analytics are taught simultaneously so that participants can
immediately analyze the quality of the product of the synthesis process. Each
session will be led by a technology specialist from Alnylam. The specific
session topics will be determined by the JTTC by mutual agreement as described
above, but are expected to include: (1) a session covering Bioinformatics,
Synthesis and Analytics; (2) a session covering Delivery, Chemistry and
Formulations; (3) a session covering Biological Assays and Screening Techniques;
and (4) a session covering mid-scale synthesis, large-scale manufacturing and
visits to contract manufacturing organizations. All of the training sessions
will be completed within [**] months after the Effective Date (the “Stage 2
Period”). During the Stage 2 Period, the JTTC may organize additional training
sessions at any time. Technology Transfer Milestone II is defined as, and will
be deemed completed upon, the completion of all training sessions or the end of
the Stage 2 Period.
Stage 3: Demonstration of Enablement
During Stage 3, Takeda scientists will perform siRNA research either on
(i) screens of [**] Targets in vitro or (ii) [**] siRNAs administered in vivo. A
Target shall be considered screened in vitro when at least [**] siRNAs directed
against said Target

 



--------------------------------------------------------------------------------



 



have been tested in an in vitro cell culture system and at least [**] siRNAs
that result in greater than [**] percent ([**]%) Target reduction assessed by
mRNA or protein expression are identified. Entry of siRNA in vitro into cells
for the purposes of screening will be achieved by standard methodologies
recognized in the field (such as transfection or electroporation) and
quantification of Target expression will be conducted by comparison with cells
similarly treated but receiving no siRNA (commonly known as mock transfection or
untransfected cells). An siRNA shall be considered as administered in vivo when
the first siRNA is delivered into an animal.
Technology Milestone III will be defined as, and deemed completed upon,
(a) identification during the Research Collaboration of an appropriate lead
compound which can proceed to the GLP Toxicology Study stage, or (b) in the
event that a compound that is appropriate for a GLP Toxicology Study is not
identified by the third (3rd) anniversary of the Effective Date, the
identification of either (i) [**] siRNAs that result in more than [**] percent
([**]%) Target reduction assessed by mRNA or protein expression, or (ii) [**]
siRNAs that result in pharmacological efficacy in an in vivo model.
Each Party will employ Commercially Reasonable Efforts to achieve Milestone III
no later than the third (3rd) anniversary the Effective Date; however, the
Parties agree that they shall continue to work together to achieve Milestone III
in the event that it is not reached by the third (3rd) anniversary of the
Effective Date in accordance with the terms of the Agreement and the decisions
of the JTTC.
Optional Activities
RNAi facility design consulting. At Takeda’s request, Alnylam will provide
consulting support for up to [**] during the first [**] following the Effective
Date for the following activities: (1) RNAi platform facility design and
(2) RNAi platform laboratory design and installation.

 



--------------------------------------------------------------------------------



 



Details of Initial Technology Transfer Plan
(Note: The following proposed timelines and schedules will be reviewed and
revised at the beginning of Stage 2 by the JTTC as described above.)
#1 Bioinformatics
Alnylam Lead: [**]
Takeda Lead: [**]
[**]
#2 Small-Scale Synthesis
Alnylam Lead: [**]
Takeda Lead: [**]
[**]

#3 Middle Scale Synthesis
Alnylam Lead: [**]
Takeda Lead: [**]
#4 Large Scale Synthesis
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#5 Conjugation Chemistry
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#6 Liposomal Formulations (In-House)
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#7 Liposomal Formulations (Alnylam Collaborator Formulations)
Alnylam Lead: [**]

 



--------------------------------------------------------------------------------



 



Takeda Lead: [**]
[**].
#8 Pulmonary Formulations
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#9 Bioanalysis
Alnylam Lead: [**]
Takeda Lead: [**]
[**]
#10 Analytical Methods
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#11 In Vitro Models and Off-Target Analysis
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#12 In Vitro Immunoassay Screening
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#13 5’RACE assay
Alnylam Lead: [**]
Takeda Lead: [**]
[**].

 



--------------------------------------------------------------------------------



 



#14 In vivo Efficacy Reporter Models
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#15 Toxicity
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#16 Regulatory
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#17 CMC Drug Substance
Alnylam Lead; [**]
Takeda Lead; [**]
[**].
#18 CMC Drug Product/Formulations
Alnylam Lead: [**]
Takeda Lead: [**]
[**].
#19 Infrastructure/ Facility Design Consulting
Alnylam Lead: [**]
Takeda Lead: [**]
[**].

 



--------------------------------------------------------------------------------



 



#20 ALN-RSV01 IND TABLE OF CONTENTS
Alnylam Lead: [**]
Takeda Lead: [**]
[**].

 



--------------------------------------------------------------------------------



 



Table 1: List of required objects in Technology Transfer Plan
A total of 63 pages have been omitted pursuant to a request for confidential
treatment. Astersisk denote omissions.
[**]

 



--------------------------------------------------------------------------------



 



SCHEDULE K
SUMMARY OF RESEARCH COLLABORATION PLAN

I.   General Parameters:

  1.   The Research Collaboration Plan described below outlines the Research
Collaboration to be conducted under the License and Collaboration Agreement (the
“Agreement”) dated May 27, 2008, between Takeda Pharmaceutical Company Limited
(“Takeda”) and Alnylam Pharmaceuticals, Inc. (“Alnylam”).     2.   Capitalized
terms used and not defined herein shall have their respective meanings set forth
in the Agreement.     3.   In case of any conflict between this Summary of
Research Collaboration Plan and the Agreement, the terms of the Agreement shall
govern.     4.   The Research Collaboration Plan shall, [**] with respect to
[**].     5.   During the Research Collaboration Term, Alnylam shall assign [**]
to the Research Collaboration per Fiscal Year.     6.   Takeda may, at any time
during the Research Collaboration Term, request that the Parties amend the
Research Collaboration Plan to reduce or increase the number of Alnylam’s FTEs
in accordance with the terms of Section 6.1(c) of the Agreement.

II.   Overview of the Parties Initial Roles and Responsibilities Under the
Research Collaboration:       [**].

3. The Parties will arrange additional activities through the JRCC in accordance
with Article II of the Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE L
ALLOCATION
Allocation of the One Hundred Million United States dollars ($100,000,000)
payment pursuant to Section 7.1 due within [**] of the execution of the
Agreement shall be as follows:

                  Intellectual Property   Percentage   Amount
Broad RNAi Patent Rights and Broad RNAi Know-How
    [**] %     [**]  
Alnylam Delivery Intellectual Property (of which the technology licensed from
[**] represents [**]% or $[**])
    [**] %     [**]  
Ancillary intellectual property from Stanford and CRT
    [**] %     [**]  

 



--------------------------------------------------------------------------------



 



SCHEDULE M
JOINT PRESS RELEASE

 



--------------------------------------------------------------------------------



 



     
(ALNYLAM PHARMACEUTICALS LOGO) [b71141apb7114101.gif]
  (TAKEDA LOGO) [b71141apb7114102.gif]           
Contacts:
   
Alnylam Pharmaceuticals, Inc.
  Takeda Pharmaceutical Company Limited
Cynthia Clayton (Investors)
  Tomoyuki Ooue (Investors)
617-551-8207
  +81-3-3278-2301
 
   
Kathryn Morris (Media)
  Seizo Masuda (Media)
Yates Public Relations
  +81-3-3278-2037
845-635-9828
   

Alnylam and Takeda Form Strategic Worldwide Platform Alliance in RNAi
Therapeutics
— Alnylam Selects Takeda as its Sole Asian Strategic Partner and
Obtains Options for 50-50 Development and Commercialization of Takeda RNAi
Therapeutic
Programs in U.S. Market —
— Takeda Gains Access and Enablement to Alnylam’s Leading RNAi Therapeutics
Technology
and Intellectual Property in Fields of Oncology and Metabolic Disease —
— Alliance Includes $150 Million in Upfront and Near-Term Technology Transfer
Payments, and
Additional Future Research & Development and Commercial Milestones —
CAMBRIDGE, Mass., USA and OSAKA, Japan, May 27, 2008 — Alnylam Pharmaceuticals,
Inc. (Nasdaq: ALNY) and Takeda Pharmaceutical Company Limited (TSE: 4502) today
announced that they have formed a strategic platform alliance in RNAi
therapeutics in the fields of oncology and metabolic disease with the option to
expand to additional therapeutic areas. This landmark alliance is the first
major RNAi therapeutics partnership between a Japanese pharmaceutical company
and a U.S. biotechnology company, representing a new frontier in the advancement
of RNAi therapeutics to patients on a global basis.
RNAi is an entirely new approach for the discovery of breakthrough medicines
that utilizes a natural mechanism found within the body to inhibit expression of
certain genes. Harnessing the activity of RNAi creates a direct opportunity to
develop specific and potent new medicines for the treatment of a broad range of
diseases, including those that are difficult to treat with today’s drug
approaches. The discovery of RNAi was awarded the 2006 Nobel Prize and the
advancement of RNAi is recognized as one of the most important advances in
biomedical sciences in decades.

Page 1 of 4



--------------------------------------------------------------------------------



 



“We are very pleased and honored to have a strategic platform partnership with
Takeda, one of the world’s leading pharmaceutical companies. As the first RNAi
technology partnership with a pharmaceutical company located in Asia, this new
alliance expands the advancement of RNAi therapeutics to patients on a global
basis,” said John Maraganore, Ph.D., Chief Executive Officer of Alnylam. “Across
multiple dimensions, this new partnership is a major event in Alnylam’s efforts
to build a leading biopharmaceutical company. A particularly important element
in this new platform alliance is Alnylam’s opportunity to co-develop and
co-commercialize Takeda RNAi therapeutic products with Takeda in the U.S.
market.”
“We are excited to work with Alnylam, as the leading worldwide company in the
field of RNAi therapeutics with a strong commitment to scientific excellence and
an unparalleled intellectual property position,” said Yasuchika Hasegawa,
President of Takeda. “We believe this alliance will accelerate our initiatives
to establish the foundation for RNAi drug discovery supported by Alnylam’s
platform technologies and know-how. We expect that our product portfolio will be
enhanced by the addition of RNAi therapeutics to our current small molecule and
anti-body research platforms.”
This collaboration provides Takeda with broad, worldwide, non-exclusive access
to and enablement with Alnylam’s RNAi therapeutics platform technology and
intellectual property in the fields of oncology and metabolic disease, with the
right to expand the number of therapeutic fields in the future. The agreement
also includes the transfer of platform technology from Alnylam to Takeda, a
collaboration and cross-license of delivery technologies between the two
companies, and a drug discovery collaboration on certain RNAi therapeutic
targets, subject to certain Alnylam third party obligations.
Takeda becomes Alnylam’s strategic partner for RNAi therapeutics over a
five-year period and the only Asian company to obtain a right of first
negotiation to develop and commercialize Alnylam RNAi therapeutic development
programs for the Asian market, excluding Alnylam’s ALN-RSV01 program. In
addition, Alnylam obtains opt-in options to co-develop and co-commercialize
Takeda RNAi therapeutic programs in the U.S. market on a 50-50 basis.
The partnership includes $100 million in upfront payments and $50 million in
near-term technology transfer payments for a non-exclusive license in two
therapeutic fields and is valued at potentially over $1 billion in future
research and development and commercial milestones, upon successful
commercialization of multiple products. At Takeda’s option, the scope of the
partnership can be expanded to include additional fields with a $50 million per
field expansion payment. Alnylam is also eligible to receive research and
development funding related to the drug discovery collaboration. In addition,
Alnylam is eligible to receive up to $171 million in development and commercial
milestone payments and significant royalties per product. Alnylam plans to
update financial guidance when it announces its second quarter 2008 financial
results.
# # #

Page 2 of 4



--------------------------------------------------------------------------------



 



About RNA Interference (RNAi)
RNAi (RNA interference) is a revolution in biology, representing a breakthrough
in understanding how genes are turned on and off in cells, and a completely new
approach to drug discovery and development. Its discovery has been heralded as
“a major scientific breakthrough that happens once every decade or so,” and
represents one of the most promising and rapidly advancing frontiers in biology
and drug discovery today which was awarded the 2006 Nobel Prize for Physiology
or Medicine. RNAi is a natural process of gene silencing that occurs in
organisms ranging from plants to mammals. By harnessing the natural biological
process of RNAi occurring in our cells, the creation of a major new class of
medicines, known as RNAi therapeutics, is on the horizon. RNAi therapeutics
target the cause of diseases by potently silencing specific messenger RNAs
(mRNAs), thereby preventing disease-causing proteins from being made. RNAi
therapeutics have the potential to treat disease and help patients in a
fundamentally new way.
About Alnylam Pharmaceuticals
Alnylam is a biopharmaceutical company developing novel therapeutics based on
RNA interference, or RNAi. The company is applying its therapeutic expertise in
RNAi to address significant medical needs, many of which cannot effectively be
addressed with small molecules or antibodies, the current major classes of
drugs. Alnylam is leading the translation of RNAi as a new class of innovative
medicines with peer-reviewed research efforts published in the world’s top
scientific journals including Nature, Nature Medicine, and Cell. The company is
leveraging these capabilities to build a broad pipeline of RNAi therapeutics;
its most advanced program is in Phase II human clinical trials for the treatment
of respiratory syncytial virus (RSV) infection. In addition, the company is
developing RNAi therapeutics for the treatment of a wide range of disease areas,
including hypercholesterolemia, liver cancers, and Huntington’s disease. The
company’s leadership position in fundamental patents, technology, and know-how
relating to RNAi has enabled it to form major alliances with leading companies
including Medtronic, Novartis, Biogen Idec, Roche, and Takeda. To reflect its
outlook for key scientific, clinical, and business initiatives, Alnylam has
established “RNAi 2010” which includes the company’s plan to significantly
expand the scope of delivery solutions for RNAi therapeutics, have four or more
programs in clinical development, and to form four or more new major business
collaborations, all by the end of 2010. Alnylam is a joint owner of Regulus
Therapeutics LLC, a joint venture focused on the discovery, development, and
commercialization of microRNA therapeutics. Founded in 2002, Alnylam maintains
headquarters in Cambridge, Massachusetts. For more information, visit
www.alnylam.com.
About Takeda
Founded in 1781 and located in Osaka, Japan, Takeda is a research-based global
company with its main focus on pharmaceuticals. As the largest pharmaceutical
company in Japan and one of the global leaders of the industry, Takeda is
committed to striving toward better health for individuals and progress in
medicine by developing superior pharmaceutical products.
Additional information about Takeda is available through its corporate website,
www.takeda.com.

Page 3 of 4



--------------------------------------------------------------------------------



 



Alnylam Forward-Looking Statements
Various statements in this release concerning Alnylam’s future expectations,
plans and prospects, constitute forward-looking statements for the purposes of
the safe harbor provisions under The Private Securities Litigation Reform Act of
1995. Actual results may differ materially from those indicated by these
forward-looking statements as a result of various important factors, including
risks related to: Alnylam’s approach to discover and develop novel drugs, which
is unproven and may never lead to marketable products; obtaining, maintaining
and protecting intellectual property; Alnylam’s ability to enforce its patents
against infringers and to defend its patent portfolio against challenges from
third parties; Alnylam’s ability to obtain additional funding to support its
business activities; Alnylam’s ability to realize future milestones and
royalties as well as co-development and co-commercialization opportunities;
Alnylam’s dependence on third parties for development, manufacture, marketing,
sales and distribution of products; obtaining regulatory approval for products;
competition from others using technology similar to Alnylam’s and others
developing products for similar uses; Alnylam’s dependence on collaborators; and
Alnylam’s short operating history; as well as those risks more fully discussed
in the “Risk Factors” section of its most recent quarterly report on Form 10-Q
on file with the Securities and Exchange Commission. In addition, any
forward-looking statements represent Alnylam’s views only as of today and should
not be relied upon as representing its views as of any subsequent date. Alnylam
does not assume any obligation to update any forward-looking statements.
Takeda Forward-Looking Statements
This press release contains forward-looking statements regarding the Company’s
plans, outlook, strategies and results for the future. All forward-looking
statements are based on judgments derived from the information available to the
Company at this time. Certain risks and uncertainties could cause the Company’s
actual results to differ materially from any projections presented in this press
release. These risks and uncertainties include, but are not limited to, the
economic circumstances surrounding the Company’s business; competitive pressure;
relative laws and regulations; product development programs; and changes in
exchange rates.
We assume no obligation to update or reverse any forward-looking statements or
other information contained in this press release, whether as a result of new
information, future events, or otherwise.
# # #

Page 4 of 4



--------------------------------------------------------------------------------



 



SCHEDULE N
PROHIBITED PARTNERS
[**]

 